

Exhibit 10.5




$92,000,000
SECOND LIEN CREDIT AGREEMENT
Dated as of July 1, 2015
among
EMC ACQUISITION, LLC,
as Holdings,
EMERGING MARKETS COMMUNICATIONS, LLC,
as the Borrower,
THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME,
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent,
and
THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME






MORGAN STANLEY SENIOR FUNDING, INC.,
CITIZENS BANK, NATIONAL ASSOCIATION
and MACQUARIE CAPITAL (USA) INC.,
as Joint Lead Arrangers and Joint Bookrunning Managers,


and


CITIZENS BANK, NATIONAL ASSOCIATION
and MACQUARIE CAPITAL (USA) INC.,
as Joint Syndication Agents








--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
Page
ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS
1
Section 1.01
Defined Terms
1
Section 1.02
Other Interpretive Provisions
58
Section 1.03
Accounting Terms
59
Section 1.04
Rounding
59
Section 1.05
References to Agreements, Laws, Etc.
59
Section 1.06
Times of Day
60
Section 1.07
Timing of Payment or Performance
60
Section 1.08
Cumulative Credit Transactions
60
Section 1.09
Pro Forma Calculations
60
Section 1.10
Currency Generally
61
Section 1.11
Certifications
62
Section 1.12
Limited Condition Acquisition
62
ARTICLE 2 THE COMMITMENTS AND BORROWINGS
63
Section 2.01
The Loans
63
Section 2.02
Borrowings, Conversions and Continuations of Loans
63
Section 2.03
[Reserved]
65
Section 2.04
[Reserved]
65
Section 2.05
Prepayments
65
Section 2.06
Termination or Reduction of Commitments
76
Section 2.07
Repayment of Loans
76
Section 2.08
Interest
76
Section 2.09
Fees
77
Section 2.10
Computation of Interest and Fees
77
Section 2.11
Evidence of Indebtedness
78
Section 2.12
Payments Generally
78
Section 2.13
Sharing of Payments
80
Section 2.14
Incremental Borrowings
81
Section 2.15
Refinancing Amendments
84
Section 2.16
Extension of Term Loans
85
Section 2.17
Defaulting Lenders
87
Section 2.18
Permitted Debt Exchanges
88
ARTICLE 3 TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY
90
Section 3.01
Taxes
90
Section 3.02
Illegality
93
Section 3.03
Inability to Determine Rates
93
Section 3.04
Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency Rate Loan
Reserves
94
Section 3.05
Funding Losses
95
Section 3.06
Matters Applicable to All Requests for Compensation
96
Section 3.07
Replacement of Lenders under Certain Circumstances
97
Section 3.08
Survival
98
ARTICLE 4 CONDITIONS PRECEDENT TO BORROWINGS
98



i

--------------------------------------------------------------------------------




Section 4.01
Conditions to Initial Borrowing
98
Section 4.02
Conditions to All Borrowings
101
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
102
Section 5.01
Existence, Qualification and Power; Compliance with Laws
102
Section 5.02
Authorization; No Contravention
102
Section 5.03
Governmental Authorization; Other Consents
103
Section 5.04
Binding Effect
103
Section 5.05
Financial Statements; No Material Adverse Effect
103
Section 5.06
Litigation
104
Section 5.07
Ownership of Property; Liens
104
Section 5.08
Environmental Matters
104
Section 5.09
Taxes
105
Section 5.10
ERISA Compliance
105
Section 5.11
Subsidiaries; Equity Interests
106
Section 5.12
Margin Regulations; Investment Company Act
106
Section 5.13
Disclosure
106
Section 5.14
Labor Matters
106
Section 5.15
Intellectual Property; Licenses, Etc.
107
Section 5.16
Solvency
107
Section 5.17
FCC Authorizations
107
Section 5.18
USA Patriot Act; OFAC; FCPA
107
Section 5.19
Security Documents
108
ARTICLE 6 AFFIRMATIVE COVENANTS
109
Section 6.01
Financial Statements
109
Section 6.02
Certificates; Other Information
111
Section 6.03
Notices
112
Section 6.04
Payment of Taxes
112
Section 6.05
Preservation of Existence, Etc.
113
Section 6.06
Maintenance of Properties
113
Section 6.07
Maintenance of Insurance
113
Section 6.08
Compliance with Laws
113
Section 6.09
Books and Records
114
Section 6.10
Inspection Rights
114
Section 6.11
Additional Collateral; Additional Guarantors
114
Section 6.12
Compliance with Environmental Laws
116
Section 6.13
Further Assurances
116
Section 6.14
Designation of Subsidiaries
117
Section 6.15
Maintenance of Ratings
117
Section 6.16
Use of Proceeds
117
Section 6.17
Lender Meetings
117
Section 6.18
End of Fiscal Years
118
Section 6.19
Lines of Business
118
Section 6.20
Communications Regulations
118
Section 6.21
Anti-Terrorism Law; Anti-Money Laundering; Embargoed Persons
118
Section 6.22
ERISA Compliance
118
ARTICLE 7 NEGATIVE COVENANTS
119
Section 7.01
Liens
119
Section 7.02
Investments
123



ii

--------------------------------------------------------------------------------




Section 7.03
Indebtedness
126
Section 7.04
Fundamental Changes
132
Section 7.05
Dispositions
133
Section 7.06
Restricted Payments
135
Section 7.07
[Reserved]
139
Section 7.08
Transactions with Affiliates
139
Section 7.09
Burdensome Agreements
141
Section 7.10
[Reserved]
142
Section 7.11
Consolidated Total Net Leverage Ratio
143
Section 7.12
[Reserved]
143
Section 7.13
Prepayments, Etc. of Subordinated Indebtedness
143
Section 7.14
Permitted JV Holdings Activities
144
ARTICLE 8 EVENTS OF DEFAULT AND REMEDIES
144
Section 8.01
Events of Default
144
Section 8.02
Remedies Upon Event of Default
147
Section 8.03
Application of Funds
147
Section 8.04
Borrower’s Right to Cure
148
ARTICLE 9 ADMINISTRATIVE AGENT AND OTHER AGENTS
149
Section 9.01
Appointment and Authority
149
Section 9.02
Rights as a Lender
149
Section 9.03
Exculpatory Provisions
150
Section 9.04
Reliance by Administrative Agent
151
Section 9.05
Delegation of Duties
151
Section 9.06
Resignation of Administrative Agent
151
Section 9.07
Non-Reliance on Administrative Agent and Other Lenders
152
Section 9.08
No Other Duties, Etc.
152
Section 9.09
Administrative Agent May File Proofs of Claim
152
Section 9.10
Collateral and Guaranty Matters
153
Section 9.11
[Reserved]
154
Section 9.12
Withholding Tax Indemnity
154
ARTICLE 10 MISCELLANEOUS
154
Section 10.01
Amendments, Etc.
154
Section 10.02
Notices and Other Communications; Facsimile Copies
157
Section 10.03
No Waiver; Cumulative Remedies
159
Section 10.04
Attorney Costs and Expenses
160
Section 10.05
Indemnification by the Borrower
160
Section 10.06
Payments Set Aside
162
Section 10.07
Successors and Assigns
162
Section 10.08
Confidentiality
171
Section 10.09
Setoff
172
Section 10.10
Interest Rate Limitation
172
Section 10.11
Counterparts
172
Section 10.12
Integration
173
Section 10.13
Survival of Representations and Warranties
173
Section 10.14
Severability
173
Section 10.15
GOVERNING LAW
173
Section 10.16
WAIVER OF RIGHT TO TRIAL BY JURY
174
Section 10.17
Binding Effect
174



iii

--------------------------------------------------------------------------------




Section 10.18
USA Patriot Act
174
Section 10.19
No Advisory or Fiduciary Responsibility
175
Section 10.20
Intercreditor Agreements
175
Section 10.21
Acknowledgement and Consent to Bail-in of EEA Financial Institutions
175
ARTICLE 11 Guarantee
177
Section 11.01
The Guarantee
177
Section 11.02
Obligations Unconditional
177
Section 11.03
Reinstatement
178
Section 11.04
Subrogation; Subordination
178
Section 11.05
Remedies
178
Section 11.06
[Reserved]
179
Section 11.07
Continuing Guarantee
179
Section 11.08
General Limitation on Guarantee Obligations
179
Section 11.09
Release of Guarantors
179
Section 11.10
Right of Contribution
180
Section 11.11
Independent Obligation
180



SCHEDULES
1.01(B)
Guarantors
2.01
Initial Term Commitments
4.01(a)
Collateral Documents
5.07
Ownership of Property
5.11
Subsidiaries
5.18(d)
Licensed Activities
7.01(b)
Liens
7.02(f)
Investments
7.03(b)
Indebtedness
7.05(v)
Dispositions
7.08(k)
Transactions with Affiliates
7.09(b)
Burdensome Agreements
10.02(a)
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS
 
 
Form of
A
Committed Loan Notice
B
[Reserved]
C
Note
D-1
Compliance Certificate
D-2
Solvency Certificate
E-1
Assignment and Assumption
E-2
Affiliated Lender Notice
E-3
Acceptance and Prepayment Notice
E-4
Discount Range Prepayment Notice
E-5
Discount Range Prepayment Offer



iv

--------------------------------------------------------------------------------




E-6
Solicited Discounted Prepayment Notice
E-7
Solicited Discounted Prepayment Offer
E-8
Specified Discount Prepayment Notice
E-9
Specified Discount Prepayment Response
F
Security Agreement
G
Intercompany Note
H
United States Tax Compliance Certificate
I
Closing Date Intercreditor Agreement
J
[Reserved]
K
Affiliated Lender Assignment and Assumption
L
[Reserved]
M
Joinder Agreement





v

--------------------------------------------------------------------------------





SECOND LIEN CREDIT AGREEMENT
This SECOND LIEN CREDIT AGREEMENT is entered into as of July 1, 2015, among EMC
ACQUISITION, LLC, a Delaware limited liability company, EMERGING MARKETS
COMMUNICATIONS, LLC, a Delaware limited liability company, the Guarantors party
hereto from time to time, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative
Agent, and each lender from time to time party hereto (collectively, the
“Lenders” and, individually, a “Lender”).
PRELIMINARY STATEMENTS
Pursuant to the Agreement and Plan of Merger, dated as of April 21, 2015
(together with the exhibits, annexes and disclosure schedules thereto, as
amended, supplemented or modified from time to time, the “Acquisition
Agreement”), by and among EMC Acquisition Holdings, LLC, a Delaware limited
liability company, Scisco Parent, Inc., a Delaware corporation and subsidiary of
the Borrower, Scisco Merger Sub, Inc., a Washington corporation and a subsidiary
of Scisco Parent, Inc. (“Mergersub”), the Borrower (for certain limited
purposes) and SeaMobile, Inc., a Washington corporation (“Target”), Mergersub
will be merged with and into the Target, and the Target will be the surviving
entity resulting from the merger as a wholly-owned indirect subsidiary of the
Borrower (the “Acquisition”).
The Borrower has requested that, substantially simultaneously with the
consummation of the Acquisition, the Lenders extend credit to the Borrower in
the form of Initial Term Loans (as this and other capitalized terms used in
these preliminary statements are defined in Section 1.01 below) on the Closing
Date.
The proceeds of the Initial Term Loans, together with cash on hand, and the
proceeds of the First Lien Term Loans and any Revolving Credit Loans made on the
Closing Date under the First Lien Credit Agreement will be used on the Closing
Date (i) to refinance all existing credit facilities and material debt for
borrowed money of the Borrower and its Subsidiaries and of Target and its
Subsidiaries, (ii) to finance the Acquisition and (iii) to pay fees and expenses
incurred in connection with the Transactions.
The applicable Lenders have indicated their willingness to lend on the terms and
subject to the conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS



SECTION 1.01    Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).
“Acceptable Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(3).
“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit E-3.




--------------------------------------------------------------------------------





“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).
“Acquisition” has the meaning set forth in the preliminary statements to this
Agreement.
“Acquisition Agreement” has the meaning set forth in the preliminary statements
to this Agreement.
“Additional Lender” has the meaning set forth in Section 2.14(c).
“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with Section
2.15; provided that (x) each Additional Refinancing Lender shall be subject to
the approval of (i) the Administrative Agent, such approval not to be
unreasonably withheld, conditioned or delayed, to the extent that each such
Additional Refinancing Lender is not then an existing Lender, an Affiliate of a
then existing Lender or an Approved Fund and (ii) the Borrower and (y) any such
Additional Refinancing Lender that is an Affiliated Lender shall be subject to
the provisions of Section 10.07(k), mutatis mutandis, to the same extent as if
such Credit Agreement Refinancing Indebtedness and related Obligations had been
obtained by such Lender by way of assignment.
“Administrative Agent” means MSSF, in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02(a), or such other address or account as
the Administrative Agent may from time to time notify the Borrower and the
Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Advisors” has the meaning set forth in Section 10.08.
“Affected Class” has the meaning set forth in Section 3.07(a).
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Affiliated Lender” means, at any time, any Lender that is the Sponsor
(including portfolio companies of the Sponsor notwithstanding the exclusion in
the definition of “Sponsor”), Par Capital or a Non-Debt Fund Affiliate (other
than, in any case, Parent, the Borrower or any of their respective Subsidiaries
and other than any Debt Fund Affiliate).
“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(k)(ii).
“Affiliated Lender Cap” has the meaning set forth in Section 10.07(k)(iv).


2

--------------------------------------------------------------------------------





“Agent Parties” has the meaning set forth in Section 10.02(b).
“Agent-Related Persons” means the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.
“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Arrangers and the Bookrunners.
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Second Lien Credit Agreement, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.
“Amendment No. 1” means the Amendment No. 1 to Second Lien Credit Agreement
dated as of May 9, 2016, by and among the Borrower, Holdings, the other
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent.
“Amendment No. 1 Effective Date” means “Amendment Effective Date” as defined in
the Amendment No. 1.
“Amendment Transactions” means, collectively, (a) the GEE Acquisition and
(b) the payment of any fees or expenses incurred or paid by Parent, Holdings,
the Borrower or any of their respective Subsidiaries in connection with the GEE
Acquisition and Amendment No. 1.
“Annual Financial Statements” means the audited consolidated balance sheets of
each of the Borrower and Target, in each case as of December 31, 2012, December
31, 2013 and December 31, 2014, and the respective related consolidated
statements of income and statements of cash flows for each of the Borrower and
Target for the respective fiscal years then ended.
“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).
“Applicable ECF Percentage” means, for any fiscal year, (a) (x) prior to the
Discharge of the First Lien Secured Obligations, 50% if the Consolidated First
Lien Net Leverage Ratio (determined on a Pro Forma Basis in accordance with
Section 1.09) as of the last day of such fiscal year is greater than 3.50 to
1.00 and (y) from and after the Discharge of the First Lien Secured Obligations,
50% if the Consolidated Total Net Leverage Ratio (determined on a Pro Forma
Basis in accordance with Section 1.09) as of the last day of such fiscal year is
greater than 4.90 to 1.00, (b) (x) prior to the Discharge of the First Lien
Secured Obligations, 25% if the Consolidated First Lien Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 3.50 to 1.00 and greater than
3.00 to 1.00 and (y) from and after the Discharge of the First Lien Secured
Obligations, 25% if the Consolidated Total Net Leverage Ratio (determined on a
Pro Forma Basis in accordance with Section 1.09) as of the last day of such
fiscal year is less than or equal to 4.90 to 1.00 and greater than 4.50 to 1.00
and (c) (x) prior to the Discharge of the First Lien Secured Obligations, 0% if
the Consolidated First Lien Net Leverage Ratio (determined on a Pro Forma Basis
in accordance with Section 1.09) as of the last day of such fiscal year is less
than or equal to 3.00 to 1.00 and (y) from and after the Discharge of the First
Lien Secured Obligations, 0% if the Consolidated Total Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.09) as of the last
day of such fiscal year is less than or equal to 4.50 to 1.00.
“Applicable Rate” means a percentage per annum equal to (a) for Eurocurrency
Rate Loans, 9.625% and (b) for Base Rate Loans, 8.625%.


3

--------------------------------------------------------------------------------





Notwithstanding the foregoing, (v) the Applicable Rate in respect of any Class
of Extended Term Loans shall be the applicable percentages per annum set forth
in the relevant Extension Amendment, (w) the Applicable Rate in respect of any
Class of Incremental Term Loans shall be the applicable percentages per annum
set forth in the relevant Incremental Amendment, (x) the Applicable Rate in
respect of any Class of Replacement Term Loans shall be the applicable
percentages per annum set forth in the relevant agreement relating thereto, (y)
the Applicable Rate in respect of any Class of Refinancing Term Loans shall be
the applicable percentages per annum set forth in the relevant agreement
relating thereto and (z) in the case of the Initial Term Loans, the Applicable
Rate shall be increased as, and to the extent, necessary to comply with the
provisions of Section 2.14(e).
“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.
“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”
“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.
“Arrangers” means MSSF, Citizens and Macquarie, each in its capacity as a joint
lead arranger under this Agreement.
“Assignee” has the meaning set forth in Section 10.07(b)(i).
“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1 hereto.
“Assignment Taxes” has the meaning set forth in Section 3.01(b).
“Attorney Costs” means and includes all reasonable and documented fees, out of
pocket expenses and disbursements of any law firm or other external legal
counsel.
“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.
“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


4

--------------------------------------------------------------------------------





“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (i) the Federal Funds Effective Rate plus 1/2 of 1%, (ii) the rate of
interest in effect for such day as published by the Wall Street Journal, from
time to time, as the “prime rate” and (iii) the rate per annum determined in the
manner set forth in clause (b) of the definition of Eurocurrency Rate plus 1%;
provided that, notwithstanding the foregoing, in no event shall the Base Rate
applicable to the Initial Term Loans at any time be less than 2.00% per annum.
Any change in the Base Rate due to a change in such rate announced by the
Administrative Agent or in the Federal Funds Effective Rate shall take effect at
the opening of business on the day specified in the announcement of such change.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Board” has the meaning set forth in the definition of “Statutory Reserves.”
“Bookrunner” means each of MSSF, Citizens and Macquarie, each in its capacity as
a joint bookrunning manager.
“Borrower” means Emerging Markets Communications, LLC, a Delaware limited
liability company.
“Borrower Materials” has the meaning set forth in Section 6.01.
“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).
“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).
“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).
“Borrowing” means a borrowing consisting of Term Loans of the same Type and
Class and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by each of the Term Lenders pursuant to Section 2.01 or under any
Incremental Amendment, Extension Amendment or Refinancing Amendment.
“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, and (ii) if such day relates to any
Eurocurrency Rate Loan, any such day that is also a London Banking Day.
“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by Parent and its
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on the consolidated
statement of cash flows of Parent and its Restricted Subsidiaries.


5

--------------------------------------------------------------------------------





“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Parent and its
Restricted Subsidiaries during such period in respect of purchased software or
internally developed software and software enhancements that, in conformity with
GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of Parent and its Restricted Subsidiaries.
“Cash Collateral Account” means a blocked account at a commercial bank selected
by the Administrative Agent, in the name of the Borrower and under the sole
dominion and control (within the meaning of the UCC) of the Administrative
Agent, and otherwise established in a manner reasonably satisfactory to the
Administrative Agent.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Parent or any Restricted Subsidiary:
(a)    Dollars;
(b)    readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the United States
having average maturities of not more than 24 months from the date of
acquisition thereof; provided that the full faith and credit of the United
States is pledged in support thereof;
(c)    (i) direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, a province of Canada, the United
Kingdom or any country which is a member of the Organisation for Economic
Cooperation and Development; (ii) readily-marketable securities issued by any
agency of the Canadian federal government, the United Kingdom or any country
which is a member of the Organisation for Economic Cooperation and Development,
the obligations of which are fully backed by the full faith and credit of the
United States or Canadian government, the United Kingdom or any country which is
a member of the Organisation for Economic Cooperation and Development, as
applicable; and (iii) any readily-marketable direct obligations issued by any
other agency of the Canadian government, any province of Canada or any political
subdivision of any such state or province or any public instrumentality thereof,
the United Kingdom or any country which is a member of the Organisation for
Economic Cooperation and Development; provided that, in each case of (i), (ii),
and (iii) above, such obligations, such obligations or securities (x) mature
within one year from the date of acquisition thereof and (y) have a rating of at
least “A-1” from S&P and at least “P-1” from Moody’s;
(d)    time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (i) is a Lender or a lender under the
First Lien Credit Agreement or (ii) (A) is organized under the Laws of the
United States, any state thereof, the District of Columbia or any member nation
of the Organisation for Economic Co-operation and Development or is the
principal banking Subsidiary of a bank holding company organized under the Laws
of the United States, any state thereof, the District of Columbia or any member
nation of the Organization for Economic Cooperation and Development and is a
member of the Federal Reserve System, and (B) has combined capital and surplus
of at least $250,000,000 or $100,000,000 in the case of any


6

--------------------------------------------------------------------------------





non-U.S. bank (any such bank in the foregoing clauses (i) or (ii) being an
“Approved Bank”), in each case with maturities not exceeding 24 months from the
date of acquisition thereof;
(e)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation (other than structured investment
vehicles and other than corporations used in structured financing transactions)
and rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or the
equivalent thereof) or better by Moody’s, in each case with average maturities
of not more than 24 months from the date of acquisition thereof;
(f)    marketable short-term money market and similar funds having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by
Parent);
(g)    repurchase obligations for underlying securities of the types described
in clauses (b), (c), (d) and (f) above entered into with any Approved Bank;
(h)    securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);
(i)    Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
(j)    securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any Approved Bank;
(k)    (i) instruments equivalent to those referred to in clauses (a) through
(j) above denominated in Euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent and in amounts reasonably required in connection with any
business conducted by any Restricted Subsidiary organized in such jurisdiction
and (ii) in the case of any Foreign Subsidiary, such local currencies in those
countries in which such Foreign Subsidiary transacts business from time to time
in the ordinary course of business;
(l)    Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (a) through (k) above; and
(m)    investment funds investing at least 90% of their assets in securities of
the types described in clauses (a) through (l) above.


7

--------------------------------------------------------------------------------





Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (a) and (k)
above; provided that such amounts are converted into any currency listed in
clause (a) or (k) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.
“Casualty Event” means any event that gives rise to the receipt by Parent or any
Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
“CFC” means a Subsidiary of Parent that is a “controlled foreign corporation”
within the meaning of Section 957 of the Code.
“CFC Holding Company” means a Domestic Subsidiary of Parent that owns no
material assets (directly or through one or more disregarded entities) other
than the equity (including any debt instrument treated as equity for U.S.
federal income tax purposes) of one or more Foreign Subsidiaries that are CFCs.
“Change of Control” shall be deemed to occur if:
(a)    any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) (but excluding (x) any
employee benefit plan of such person and its Subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan, (y) Par Capital, and (z) any one or more direct
or indirect parent companies of Parent in which Par Capital, directly or
indirectly, owns the largest percentage of such parent company’s voting Equity
Interests) shall have, directly or indirectly, acquired beneficial ownership of
Equity Interests representing 35% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of Parent and Par
Capital shall own, directly or indirectly, less than such person or “group” of
the aggregate voting power represented by the issued and outstanding Equity
Interests of Parent;
(b)    a “change of control” (or similar event) shall occur in any document
pertaining to the First Lien Credit Agreement, First Lien Credit Agreement
Refinancing Indebtedness, First Lien Incremental Equivalent Debt, First Lien
Incremental Term Loans, Incremental Equivalent Debt, Credit Agreement
Refinancing Indebtedness or Permitted Ratio Debt (or any Permitted Refinancing
of any of the foregoing), in each case with an aggregate outstanding principal
amount in excess of the Threshold Amount; or
(c)    Parent shall cease to own, directly or indirectly, 100% of the Equity
Interests of the Borrower.
“Citizens” means Citizens Bank, National Association.
“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Initial Term Commitments, Incremental Term Commitments,
Refinancing Term Commitments of a given Refinancing Series or Commitments in
respect of Replacement Term Loans and (c) when used with respect to Loans or a
Borrowing, refers to whether such Loans, or the Loans comprising such Borrowing,
are Initial Term Loans, Extended Term Loans of a given Extension Series,
Incremental Term Loans, Refinancing Term Loans of a given Refinancing Series or
Replacement Term Loans. Commitments (and in each case, the Loans made pursuant
to such Commitments) that have different terms and conditions shall be construed
to be in


8

--------------------------------------------------------------------------------





different Classes. Commitments (and, in each case, the Loans made pursuant to
such Commitments) that have the same terms and conditions shall be construed to
be in the same Class.
“Closing Date” means July 1, 2015.
“Closing Date Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit I hereto (which agreement in such form or
with such changes made in accordance with Section 10.01 and such other
immaterial changes thereto the Administrative Agent is authorized to enter into)
together with any material changes thereto in light of prevailing market
conditions, which material changes shall be posted to the Lenders not less than
five Business Days before execution thereof and, if the Required Lenders shall
not have objected to such changes within five Business Days after posting, then
the Required Lenders shall be deemed to have agreed that the Administrative
Agent entry into such intercreditor agreement (with such changes) is reasonable
and to have consented to such intercreditor agreement (with such changes) and to
the Administrative Agent’s execution thereof.
“CNI True-Up Amount” means, for the first fiscal quarter of each fiscal year of
(a) prior to the Amendment No. 1 Effective Date, the Borrower, and (b) on and
after the Amendment No. 1 Effective Date, Parent, an amount (if positive) equal
to (x) the aggregate amount that increased Consolidated Net Income under clauses
(e)(x) (to the extent relating to amounts paid in cash or Cash Equivalents by
WMS to JV Holdings pursuant to section 5.2.2 of the WMS LLC Agreement) and
(e)(y) of the definition of Consolidated Net Income during the immediately
preceding fiscal year of (a) prior to the Amendment No. 1 Effective Date, the
Borrower, and (b) on and after the Amendment No. 1 Effective Date, Parent, minus
(y) the aggregate amount of distributions actually paid in cash or Cash
Equivalents by WMS to JV Holdings pursuant to section 5.2.2 of the WMS LLC
Agreement during such immediately preceding fiscal year of (a) prior to the
Amendment No. 1 Effective Date, the Borrower, and (b) on and after the Amendment
No. 1 Effective Date, Parent.
“Code” means the Internal Revenue Code of 1986, and the regulations of the
United States Department of the Treasury promulgated thereunder, as amended from
time to time (unless as specifically provided otherwise).
“Collateral” means the “Collateral” as defined in the Security Agreement and all
the “Collateral” or “Pledged Assets” (or equivalent terms) as defined in any
other Collateral Document and any other assets pledged pursuant to any
Collateral Document (but in any event excluding the Excluded Assets).
“Collateral and Guarantee Requirement” means, at any time, the requirement that:
(a)    subject to Section 4.01(a), the Administrative Agent shall have received
each Collateral Document required to be delivered (i) on the Closing Date,
pursuant to Section 4.01(a)(v) and Section 6.11(c) and (ii) at such time as may
be designated therein or herein, pursuant to the Collateral Documents or Section
6.11 or 6.13, duly executed by each Loan Party thereto;
(b)    subject to Section 4.01(a), all Obligations shall have been
unconditionally guaranteed by Parent, EMC Intermediate, Holdings, the Borrower
(other than with respect to its direct Obligations as a primary obligor (as
opposed to a guarantor) under the Loan Documents) and each Material Domestic
Subsidiary (other than any Excluded Subsidiary) including those that are listed
on Schedule 1.01(B) hereto (each, a “Guarantor”);
(c)    the Secured Obligations and the Guaranty shall have been secured pursuant
to the Security Agreement by a second-priority security interest (subject to
Liens permitted by Section


9

--------------------------------------------------------------------------------





7.01) in (i) all of the Equity Interests of EMC Intermediate, Holdings, the
Borrower and Target, (ii) all of the Equity Interests of each Restricted
Subsidiary (other than any Immaterial Subsidiary) that is a wholly owned
Domestic Subsidiary (other than a Domestic Subsidiary described in the following
clause (iii)) directly owned by the Loan Parties, (iii) 65% of the issued and
outstanding Equity Interests of each Restricted Subsidiary that is a CFC Holding
Company that is directly owned by Parent, EMC Intermediate, Holdings, the
Borrower or by any Subsidiary Guarantor, and (iv) 65% of the issued and
outstanding Equity Interests of each Restricted Subsidiary that is a wholly
owned Foreign Subsidiary that is directly owned by Parent, EMC Intermediate,
Holdings, the Borrower or by any Subsidiary Guarantor, in each case other than
any Excluded Assets;
(d)    except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Document, the Secured
Obligations and the Guaranty shall have been secured by a perfected
second-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities, filing financing statements
under the Uniform Commercial Code or making any necessary filings with respect
to the security interest with the United States Patent and Trademark Office or
United States Copyright Office or to the extent required in the Security
Agreement (or any other Collateral Document)) or by Mortgages referred to in
clause (e) below in Collateral of the Borrower and each Guarantor (including
accounts, inventory, equipment, investment property, contract rights,
applications and registrations of intellectual property filed in the United
States, other general intangibles, Material Real Property, intercompany notes
and proceeds of the foregoing), in each case, (i) with the priority required by
the Collateral Documents and (ii) subject to exceptions and limitations
otherwise set forth in this Agreement (for the avoidance of doubt, including the
limitations and exceptions set forth in Section 4.01) and the Collateral
Documents; and
(e)    the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Material Real Property required to be delivered
pursuant to Sections 6.11 and 6.13 (the “Mortgaged Properties”) duly executed
and delivered by the applicable Loan Party, (ii) a title insurance policy for
such property available in each applicable jurisdiction (the “Mortgage
Policies”) insuring the Lien of each such Mortgage as a valid second-priority
Lien on the property described therein, free of any other Liens except as
permitted by Section 7.01, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request, (iii) a
completed Life-of-Loan Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto) and, if any
improvements on any Mortgaged Property are located within an area designated a
“flood hazard area,” evidence of such flood insurance as may be required under
Section 6.07, (iv) ALTA surveys in form and substance reasonably acceptable to
the Administrative Agent or such existing surveys together with no-change
affidavits sufficient for the title company to remove all standard survey
exceptions from the Mortgage Policies and issue the endorsements required in
clause (ii) above, (v) copies of any existing abstracts and appraisals and (vi)
such legal opinions and other documents as the Administrative Agent may
reasonably request with respect to any such Mortgaged Property;
provided, however, that (i) the foregoing definition shall not require, and the
Loan Documents shall not contain any requirements as to, (A) the creation or
perfection of pledges of, security interests in, Mortgages on, or the obtaining
of title insurance, surveys, abstracts or appraisals or taking other actions
with respect to any Excluded Assets and (B) any other assets that, in the
reasonable judgment of the Administrative Agent and the Borrower, the cost of
creating, perfecting or maintaining such pledges or security interests in such
assets or obtaining title insurance, surveys, abstracts or appraisals in respect
of


10

--------------------------------------------------------------------------------





such assets shall be excessive in view of the value of such assets or the
practical benefit to the Lenders afforded thereby and (ii) the Liens required to
be granted from time to time pursuant to the Collateral and Guarantee
Requirement shall be subject to exceptions and limitations set forth in this
Agreement and the Collateral Documents.
The Administrative Agent may grant extensions of time for the perfection of
security interests in, or the delivery of the Mortgages and the obtaining of
title insurance and surveys with respect to, particular assets and the delivery
of assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) or any other
compliance with the requirements of this definition where it reasonably
determines, in consultation with the Borrower, that perfection or compliance
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents.
No actions in any non-U.S. jurisdiction or required by the Laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located, titled, registered or filed outside of the U.S. or to perfect
such security interests (it being understood that there shall be no security
agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction).
The foregoing definition shall not require (i) control agreements and perfection
by “control” with respect to any Collateral other than, to the extent required
by the Administrative Agent, certificated Equity Interests of the Borrower and,
to the extent constituting Collateral, its Restricted Subsidiaries and
Restricted Subsidiaries of Parent or (ii) landlord waivers, estoppels and
collateral access letters.
“Collateral Documents” means, collectively, the Security Agreement, the
Intercreditor Agreements, the Intellectual Property Security Agreements, the
Mortgages, collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements, intellectual property security agreements or
other similar agreements delivered to the Administrative Agent pursuant to
Section 4.01(a)(v), 6.11 or 6.13 and each of the other agreements, instruments
or documents that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
“Commitment” means an Initial Term Commitment, Incremental Term Commitment,
Refinancing Term Commitment of a given Refinancing Series or Commitment in
respect of Replacement Term Loans, as the context may require.
“Commitment Letter” means the Amended and Restated Commitment Letter, dated as
of May 7, 2015, among the Borrower and the Commitment Parties.
“Commitment Parties” means, collectively, MSSF, Citizens, Macquarie and MIHI
LLC.
“Committed Loan Notice” means a written notice of (a) a Borrowing, (b) a
conversion of Loans from one Type to the other or (c) a continuation of
Eurocurrency Rate Loans pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A hereto.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications Act” means the Communications Act of 1934, as amended, and the
rules, regulations, and published policies of the FCC.
“Company Parties” means, collectively, Parent and its Restricted Subsidiaries,
including the Borrower, and “Company Party” means any one of them.


11

--------------------------------------------------------------------------------





“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1 hereto.
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated May 28, 2015.
“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:
(a)    without duplication and, except with respect to clauses (vii)(B), (x) and
(xi) below, to the extent deducted (and not added back or excluded) in arriving
at such Consolidated Net Income, the sum of the following amounts for such
period with respect to Parent and its Restricted Subsidiaries:
(i)    total interest expense determined in accordance with GAAP (including, to
the extent deducted and not added back in computing Consolidated Net Income, (A)
amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances, (C)
non-cash interest payments, (D) the interest component of Capitalized Leases,
(E) net payments, if any, pursuant to interest Swap Contracts with respect to
Indebtedness, (F) amortization of deferred financing fees, debt issuance costs,
commissions and fees, and (G) the interest component of any pension or other
post-employment benefit expense) and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities (whether amortized or immediately
expensed),
(ii)    without duplication, provision for taxes based on income, profits or
capital gains of Parent and the Restricted Subsidiaries, including, without
limitation, federal, state, foreign, local, franchise and similar taxes and
foreign withholding taxes paid or accrued during such period including penalties
and interest related to such taxes or arising from any tax examinations and any
tax distributions made pursuant to Section 7.06(h)(iii),
(iii)    depreciation and amortization (including amortization of intangible
assets, deferred financing fees, debt issuance costs, commissions, fees and
expenses, bridge, commitment and other financing fees, discounts, yield) and
other fees and charges (including amortization of unrecognized prior service
costs and actuarial gains and losses related to pensions and other
post-employment benefits, of Parent and its Restricted Subsidiaries),
(iv)    unusual, exceptional or non-recurring charges, expenses or losses,
(v)    non-cash charges, expenses or losses, including, without limitation, any
non-cash expense relating to the vesting of warrants (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period),


12

--------------------------------------------------------------------------------





(vi)    retention, recruiting, relocation and signing bonuses and expenses,
stock option and other equity-based compensation expenses, severance costs, stay
bonuses, transaction fees and expenses and management fees and expenses, and any
one time expense relating to enhanced accounting function or other transaction
costs, including those associated with becoming a public company (including,
without duplication, any such payments made in connection with the consummation
of the Transactions),
(vii)    (A) the amount of any restructuring charges and related charges,
restructuring costs, integration costs, transition costs, consolidation and
closing costs for facilities, costs incurred in connection with any
non-recurring strategic initiatives, costs incurred in connection with
acquisitions and non-recurring intellectual property development after the
Closing Date, other business optimization expenses (including costs and expenses
relating to business optimization programs and new systems design and
implementation costs), project start-up costs and other restructuring charges,
accruals or reserves (including restructuring costs related to acquisitions
after the Closing Date and to closure/consolidation of facilities, retention
charges, systems establishment costs and excess pension charges) and (B) the
amount of cost savings, operating expense reductions, other operating
improvements and synergies projected by Parent in good faith to result from
actions taken or expected to be taken in connection with the Transactions or any
Specified Transaction or the implementation of an operational initiative or
operational change after the Closing Date (in each case calculated on a Pro
Forma Basis as though such cost savings, operating expense reductions, other
operating improvements and synergies had been realized on the first day of such
period and as if such cost savings, operating expense reductions, other
operating improvements and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (x) a duly completed certificate signed by a
Responsible Officer of Parent shall be delivered to the Administrative Agent
together with the Compliance Certificate required to be delivered pursuant to
Section 6.02, certifying that such cost savings, operating expense reductions,
other operating improvements and synergies are (i) reasonably supportable and
quantifiable in the good faith judgment of Parent, and (ii) reasonably
anticipated to be realized within (I) in the case of any such cost savings,
operating expense reductions, other operating improvements and synergies in
connection with the Transactions, 18 months after the Closing Date and (II) in
all other cases, 18 months after the consummation of the Specified Transaction
or the implementation of an initiative or change, which is expected to result in
such cost savings, expense reductions, other operating improvements or
synergies, (y) no cost savings, operating expense reductions and synergies shall
be added pursuant to this clause (vii) to the extent duplicative of any expenses
or charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period and (z) the aggregate add-backs
pursuant to this clause (vii)(B) (plus any adjustments made pursuant to Section
1.09(c) but excluding any adjustments consistent with Article 11 of Regulation
S-X promulgated under the Securities Act and as interpreted by the staff of the
SEC)) (i) for the Test Period ending June 30, 2016 and the Test Period ending
September 30, 2016, shall not exceed 30% of Consolidated EBITDA for such Test
Period (calculated after giving effect to any such add-backs or adjustments) and
(ii) for the Test Period ending December 31, 2016, and each Test Period
thereafter, shall not exceed 20% of Consolidated EBITDA for such Test Period
(calculated after giving effect to any such add-backs or adjustments),


13

--------------------------------------------------------------------------------





(viii)    the pro forma adjustments identified in the quality of earnings report
of PricewaterhouseCoopers LLP provided by Target and made available to ABRY
Partners, LLC or in the Sponsor Model,
(ix)    other accruals, payments and expenses (including rationalization, legal,
tax, structuring and other costs and expenses), or any amortization thereof,
related to the Transactions (including all Transaction Expenses), acquisitions,
Investments, dividends, Dispositions, or any amortization thereof, issuances of
Indebtedness or Equity Interests permitted under the Loan Documents or repayment
of debt, issuance of equity securities, refinancing transactions or amendment or
other modification of any debt instrument (in each case, including any such
transaction consummated on the Closing Date and any such transaction undertaken
but not completed),
(x)    to the extent not already included in Consolidated Net Income, proceeds
of business interruption insurance (to the extent actually received),
(xi)    cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,
(xii)    any non-cash increase in expenses (A) resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or other inventory
adjustments, or (B) due to purchase accounting associated with the Transactions,
or any acquisition constituting an Investment permitted under this Agreement
consummated prior to or after the Closing Date,
(xiii)    the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary; provided that the amount of such cash dividends or distributions
deducted pursuant to this clause (xiii) in any Test Period shall not exceed such
third party’s pro rata share of the Consolidated EBITDA (to the extent positive)
of such non-wholly owned Restricted Subsidiary for such Test Period,
(xiv)    letter of credit fees,
(xv)    the amount of fees, indemnifications and reimbursement of expenses of
directors of any Company Party,
(xvi)    any Equity Funded Employee Plan Costs,
(xvii)    any net loss from disposed, abandoned or discontinued operations or
product lines,
(xviii)    [reserved],


14

--------------------------------------------------------------------------------





(xix)    earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in any case in connection with any acquisition or
other Investment, and
(xx)    any costs or expenses incurred relating to environmental remediation,
litigation or other disputes in respect of events and exposures that occurred
prior to the Closing Date;
minus (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, (i) non-cash gains (excluding any non-cash gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated EBITDA in any prior period), (ii) any net gain
from disposed, abandoned or discontinued operations or product lines and (iii)
the amount of any minority interest income consisting of Restricted Subsidiary
losses attributable to minority interests or non-controlling interests of third
parties in any non-wholly owned Restricted Subsidiary; provided that:
(A)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA (x) currency translation gains and
losses related to currency remeasurements of Indebtedness (including the net
loss or gain (i) resulting from Swap Contracts for currency exchange risk and
(ii) resulting from intercompany indebtedness) and (y) all other foreign
currency translation gains or losses to the extent such gains or losses are
non-cash items;
(B)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of the Financial Accounting Standards Board’s
Accounting Standards Codification 815 and the International Accounting Standard
Board’s IAS 39 and their respective related pronouncements and interpretations;
and
(C)    to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any income (loss) for
such period attributable to the early extinguishment of (i) Indebtedness, (ii)
obligations under any Swap Contracts or (iii) other derivative instruments.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended June 30, 2015, September 30, 2015,
December 31, 2015, and March 31, 2016, at the Borrower’s option, Consolidated
EBITDA for such fiscal quarters shall be deemed to be $30,648,000, $33,943,000,
$33,463,000 and $28,024,000, respectively, in each case as may be subject to
addbacks and adjustments (without duplication) pursuant to clause (vii)(B) above
and Section 1.09(c) for the applicable Test Period. For the avoidance of doubt,
Consolidated EBITDA shall be calculated, including pro forma adjustments, in
accordance with Section 1.09.
“Consolidated First Lien Net Debt” means, as of any date of determination, any
Indebtedness described in clause (a) of the definition of “Consolidated Total
Net Debt” outstanding on such date that is secured by a Lien on any asset or
property of Parent or any Restricted Subsidiary but excluding any such
Indebtedness in which the applicable Liens are expressly subordinated or junior
to the Liens securing the First Lien Obligations (other than in accordance with
the First Lien Parity Intercreditor Agreement) minus


15

--------------------------------------------------------------------------------





the aggregate amount of cash and Cash Equivalents (other than Restricted Cash)
included on the consolidated balance sheet of Parent and the Restricted
Subsidiaries as of such date, free and clear of all Liens (other than Liens
permitted by Section 7.01); provided that Consolidated First Lien Net Debt shall
not include Indebtedness in respect of letters of credit, except to the extent
of unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated First Lien Net
Debt until three Business Days after such amount is drawn. For the avoidance of
doubt, it is understood that obligations (i) under Swap Contracts and Treasury
Services Agreements (as defined in the First Lien Credit Agreement) and (ii)
owed by Unrestricted Subsidiaries, do not constitute Consolidated First Lien Net
Debt.
“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.
“Consolidated Net Income” means, for any period, the net income (loss) of Parent
and the Restricted Subsidiaries for such period determined on a consolidated
basis in accordance with GAAP; provided, however, that, without duplication,
(a)    any after-tax effect of extraordinary items (including gains or losses
and all fees and expenses relating thereto) for such period shall be excluded,
(b)    the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded,
(c)    accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions (or within 12 months after the closing of any
acquisition that are so required to be established or adjusted as a result of
such acquisition) in accordance with GAAP or changes as a result of adoption or
modification of accounting policies in accordance with GAAP shall be excluded,
(d)    any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions or abandonments or
the sale or other disposition of any Equity Interests of any Person, in each
case other than in the ordinary course of business, as determined in good faith
by Parent, shall be excluded,
(e)    the net income (loss) for such period of any Person that is not a
Subsidiary of Parent, or is an Unrestricted Subsidiary, or that is accounted for
by the equity method of accounting, shall be excluded; provided that (x)
Consolidated Net Income of Parent shall be increased by the amount of dividends
or distributions or other payments that are actually paid in cash or Cash
Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to Parent or a Restricted Subsidiary thereof in respect of such
period (except to the extent relating to amounts certified by Parent pursuant to
the following clause (y)), and (y) at the option of Parent and without
duplication of the foregoing clause (x), solely while MTN or JV Holdings is a
Restricted Subsidiary and a member of WMS and WMS is not a direct or indirect
Subsidiary of Parent, Consolidated Net Income of Parent for any fiscal quarter
of Parent shall be increased by the amount of distributions determined in good
faith by Parent as being available to be paid from WMS to JV Holdings in respect
of such fiscal quarter pursuant to section 5.2.2 of the WMS LLC Agreement but
not actually paid to JV Holdings during such fiscal quarter,
(f)    any impairment charge or asset write-off or write-down, including
impairment charges or asset write-offs or write-downs related to intangible
assets, long-lived assets,


16

--------------------------------------------------------------------------------





investments in debt and equity securities or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded,
(g)    any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation shall be excluded, and any cash charges
associated with the rollover, acceleration or payout of Equity Interests by
management of the Borrower or any of its direct or indirect parents in
connection with the Transactions, shall be excluded,
(h)    any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as Parent has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is (A)
not denied by the applicable indemnitor in writing within 180 days of the
occurrence of such event and (B) in fact indemnified or reimbursed within 365
days of such determination (with a deduction in the applicable future period for
any amount so added back to the extent not so indemnified or reimbursed within
such 365-day period), shall be excluded,
(i)    to the extent covered by insurance and actually reimbursed, or, so long
as Parent has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount (A) is not denied by the applicable carrier in writing within
180 days of the occurrence of such event and (B) is in fact reimbursed within
365 days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such 365 days), expenses, charges or losses with respect to liability or
casualty events or business interruption shall be excluded,
(j)    the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of Parent or is merged into or consolidated with Parent or
any of its Subsidiaries or such Person’s assets are acquired by Parent or any of
its Restricted Subsidiaries shall be excluded (except to the extent required for
any calculation of Consolidated EBITDA on a Pro Forma Basis in accordance with
Section 1.09),
(k)    solely for the purpose of determining the Cumulative Credit pursuant to
clause (b) of the definition thereof, the income of any Restricted Subsidiary of
Parent that is not a Guarantor to the extent that the declaration or payment of
dividends or similar distributions by such Restricted Subsidiary of such income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Restricted Subsidiary (which has not been waived)
shall be excluded, except (solely to the extent permitted to be paid) to the
extent of the amount of dividends or other distributions actually paid to Parent
or any of its Restricted Subsidiaries that are Guarantors by such Person during
such period in accordance with such documents and regulations, and
(l)    the Consolidated Net Income of Parent shall be reduced by the applicable
CNI True-Up Amount (if any).


17

--------------------------------------------------------------------------------





There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to Parent and the Restricted
Subsidiaries), as a result of the Transactions, the Amendment Transactions, any
acquisition constituting an Investment permitted under this Agreement
consummated prior to or after the Closing Date, or the amortization or write-off
of any amounts thereof. For the avoidance of doubt, Consolidated Net Income
shall be calculated, including pro forma adjustments, in accordance with Section
1.09.
“Consolidated Senior Secured Net Debt” means, as of any date of determination,
any Indebtedness described in clause (a) of the definition of “Consolidated
Total Net Debt” outstanding on such date that is secured by a Lien on any asset
or property of Parent or any Restricted Subsidiary minus the aggregate amount of
cash and Cash Equivalents (other than Restricted Cash) included on the
consolidated balance sheet of Parent and the Restricted Subsidiaries as of such
date, free and clear of all Liens (other than Liens permitted by Section 7.01);
provided that Consolidated Senior Secured Net Debt shall not include
Indebtedness in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Senior Secured
Net Debt until three Business Days after such amount is drawn. For the avoidance
of doubt, it is understood that obligations (i) under Swap Contracts and
Treasury Services Agreements (as defined in the First Lien Credit Agreement) and
(ii) owed by Unrestricted Subsidiaries, do not constitute Consolidated Senior
Secured Net Debt.
“Consolidated Senior Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Senior Secured Net Debt as of the last day
of such Test Period to (b) Consolidated EBITDA for such Test Period.
“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of Parent and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any acquisition constituting an Investment permitted under this
Agreement) consisting of Indebtedness for borrowed money, purchase money debt
and Attributable Indebtedness minus (b) the aggregate amount of cash and Cash
Equivalents (other than Restricted Cash) included on the consolidated balance
sheet of Parent and its Restricted Subsidiaries as of such date, free and clear
of all Liens (other than Liens permitted by Section 7.01); provided that
Consolidated Total Net Debt shall not include Indebtedness in respect of letters
of credit, except to the extent of unreimbursed amounts thereunder; provided
that any unreimbursed amount under commercial letters of credit shall not be
counted as Consolidated Total Net Debt until three Business Days after such
amount is drawn. For the avoidance of doubt, it is understood that obligations
(i) under Swap Contracts and Treasury Services Agreements (as defined in the
First Lien Credit Agreement) and (ii) owed by Unrestricted Subsidiaries, do not
constitute Consolidated Total Net Debt.
“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA as of the last day for such Test Period.
“Consolidated Working Capital” means, with respect to Parent and its Restricted
Subsidiaries on a consolidated basis at any date of determination, Current
Assets at such date of determination minus Current Liabilities at such date of
determination; provided that increases or decreases in Consolidated Working
Capital shall be calculated without regard to any changes in Current Assets or
Current Liabilities


18

--------------------------------------------------------------------------------





as a result of (a) any reclassification in accordance with GAAP of assets or
liabilities, as applicable, between current and noncurrent, (b) the effects of
purchase accounting, (c) the effect of fluctuations in the amount of accrued or
contingent obligations, assets or liabilities under Swap Contracts or (d)
appreciation of the Dollar relative to other currencies.
“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Contribution Indebtedness” has the meaning set forth in Section 7.03(x).
“Control” has the meaning set forth in the definition of “Affiliate.”
“Controlled Investment Affiliate” shall mean, as to any Person, any other Person
which (i) directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such Person and is organized by such Person (or any Person
Controlling such Person) primarily for making equity or debt investments in
Parent or other portfolio companies or (ii) is obligated pursuant to a
commitment agreement to invest its capital as directed by such Person.
“Convertible Notes” means the 2.75% convertible senior unsecured convertible
notes due 2035 issued by Parent pursuant to the Convertible Notes Indenture.
“Convertible Notes Indenture” means the Indenture dated as of February 18, 2015,
between Parent and U.S. Bank National Association, as trustee and any Permitted
Refinancing thereof.
“Credit Agreement Refinancing Indebtedness” means (a) Permitted Second Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, any Class of existing Term Loans, or any then-existing Credit
Agreement Refinancing Indebtedness (the “Refinanced Debt”); provided that (i)
such Indebtedness has a maturity no earlier, and a Weighted Average Life to
Maturity equal to or greater, than the Refinanced Debt, (ii) such Indebtedness
shall not have a greater principal amount than the principal amount (or accreted
value, if applicable) of the Refinanced Debt plus accrued interest, fees,
premiums (if any) and penalties thereon and fees and expenses associated with
the refinancing, plus an amount equal to any existing commitments unutilized
thereunder, (iii) the covenants and events of default of such Indebtedness are,
taken as a whole, not materially more favorable to the investors providing such
Indebtedness than those contained in the documentation governing the Refinanced
Debt (except for (x) covenants or other provisions applicable only to periods
after the Maturity Date of the applicable Facility existing at the time of
incurrence of such Credit Agreement Refinancing Indebtedness and (y) any
financial maintenance covenant to the extent such covenant is also added for the
benefit of the lenders under the Refinanced Debt) or otherwise reflect market
terms and conditions (as reasonably determined by Parent) at the time of
incurrence or issuance of such Credit Agreement Refinancing Indebtedness, (iv)
the Effective Yield with respect such Credit Agreement Refinancing Indebtedness
shall be determined by Parent and the lenders providing such Credit Agreement
Refinancing Indebtedness, (v) such Refinanced Debt shall be repaid, repurchased,
retired, defeased or satisfied and discharged, and all accrued interest, fees,
premiums (if any) and penalties in connection therewith shall be paid, on the
date such Credit Agreement Refinancing Indebtedness is issued, incurred or
obtained, (vi) such Indebtedness is not at any time guaranteed by any Subsidiary
other


19

--------------------------------------------------------------------------------





than Guarantors, (vii) to the extent secured, such Indebtedness is not secured
by property other than the Collateral, (viii) if the Refinanced Debt is
subordinated in right of payment to, or to the Liens securing, the Obligations,
then any Credit Agreement Refinancing Indebtedness shall be subordinated in
right of payment to, or to the Liens securing, the Obligations, as applicable,
on terms (a) at least as favorable (taken as a whole) (as reasonably determined
by Parent) to the Lenders as those contained in the documentation governing the
Refinanced Debt or (b) otherwise reasonably acceptable to the Administrative
Agent, (ix) any Credit Agreement Refinancing Indebtedness shall be pari passu or
junior in right of payment and, if secured, secured on a pari passu or junior
basis, with respect to security, with respect to the Term Facility, to the
extent outstanding, (x) if such Credit Agreement Refinancing Indebtedness is
secured, the requirements in the proviso at the end of Section 7.03 have been
satisfied, and (xi) no Credit Agreement Refinancing Indebtedness that is a Term
Loan shall be mandatorily prepaid prior to repayment in full of (or, if junior
in right of payment or as to security, on a junior basis with respect to) the
Initial Term Loans unless, solely in the case such Credit Agreement Refinancing
Indebtedness is pari passu in right of payment and security with the Initial
Term Loans, accompanied by at least a ratable payment of the Initial Term Loans,
and any such Credit Agreement Refinancing Indebtedness that is pari passu in
right of payment and security with the Initial Term Loans may participate on a
pro rata basis or on less than a pro rata basis (but not greater than pro rata
basis) in any mandatory prepayments hereunder.
“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:
(a)    $25,000,000, plus
(b)    the Cumulative Retained Excess Cash Flow Amount at such time, plus
(c)    (i) the cumulative amount of cash and Cash Equivalent proceeds from the
sale or issuance of Qualified Equity Interests of Parent or Equity Interests of
any direct or indirect parent of Parent after the Amendment No. 1 Effective Date
to a Person other than a Loan Party or a Restricted Subsidiary and on or prior
to such time (including upon exercise of warrants or options) (other than
Excluded Contributions or any amount designated as a Cure Amount or used for
Equity Funded Employee Plan Costs) which proceeds have been contributed as
common equity to the capital of Parent and (ii) the Qualified Equity Interests
of Parent (or Equity Interests of any direct or indirect parent of Parent)
(other than Excluded Contributions or any amount designated as a Cure Amount or
used for Equity Funded Employee Plan Costs) issued upon conversion of
Indebtedness or Disqualified Equity Interests of Parent or any Restricted
Subsidiary of Parent owed to a Person other than a Loan Party or a Restricted
Subsidiary of a Loan Party not previously applied for a purpose (including a
Cure Amount) other than use in the Cumulative Credit, plus
(d)    100% of the fair market value (as reasonably determined by Parent) of
marketable securities or other property received by Parent or a Restricted
Subsidiary from any Person other than a Loan Party or a Restricted Subsidiary
contributed to the common capital of Parent or in exchange for, or for the net
cash proceeds of the issuance of Qualified Equity Interests of Parent (or any
direct or indirect parent) contributed to the common capital of Parent, received
after the Closing Date (other than Excluded Contributions or any amount
designated as a Cure Amount or used for Equity Funded Employee Plan Costs), plus
(e)    100% of the aggregate amount received by Parent or any Restricted
Subsidiary of Parent in cash and Cash Equivalents from:


20

--------------------------------------------------------------------------------





(i)    the sale, transfer or other disposition (other than to Parent or any such
Restricted Subsidiary) of the Equity Interests of an Unrestricted Subsidiary or
any minority Investments, or
(ii)    any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of minority Investments, or
(iii)    any interest, returns of principal, repayments and similar payments by
such Unrestricted Subsidiary or received in respect of any minority Investment,
provided that in the case of clauses (i), (ii) and (iii), in each case, to the
extent that the Investment corresponding to the designation of such Subsidiary
as an Unrestricted Subsidiary or any subsequent Investment in such Unrestricted
Subsidiary or minority Investment, as applicable, was made in reliance on the
Cumulative Credit pursuant to Section 7.02(c)(iii)(C)(y) or Section 7.02(n)(y),
provided, further, that no increase in the Cumulative Credit pursuant to this
clause (e) shall result in a duplicative increase in any applicable Investment
basket in Section 7.02 by virtue of a Return thereon, plus
(f)    in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys all or substantially all of its assets to, or is
liquidated into, Parent or a Restricted Subsidiary, the fair market value of the
Investments of Parent and the Restricted Subsidiaries made in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable), in each case to the extent the
original Investment in such Unrestricted Subsidiary was made after the Closing
Date pursuant to Section 7.02(c)(iii)(C)(y) or Section 7.02(n)(y), plus
(g)    [reserved], plus
(h)    an amount equal to any net after-tax returns in cash and Cash Equivalents
(including dividends, interest, distributions, returns of principal, sale
proceeds, repayments, income and similar amounts) actually received by any Loan
Party in respect of any Investments pursuant to Section 7.02 (other than
Sections 7.02(c)(iii)(C)(y) and Section 7.02(n)(y)); provided that no increase
in the Cumulative Credit pursuant to this clause (h) shall result in a
duplicative increase in any applicable Investment basket in Section 7.02 by
virtue of a Return thereon, plus
(i)    to the extent not required to prepay Loans in accordance with Section
2.05(b), the aggregate amount of all Net Proceeds actually received by Parent or
any Restricted Subsidiary in connection with the sale, transfer or other
disposition of any assets of any Unrestricted Subsidiary since the Closing Date,
plus
(j)    [reserved], plus
(k)    to the extent not otherwise required to pay down the Term Loans, an
amount equal to Declined Proceeds, minus
(l)    any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.02(c)(iii)(C)(y) or Section 7.02(n)(y) after the Closing Date and
prior to such time, minus


21

--------------------------------------------------------------------------------





(m)    any amount of the Cumulative Credit used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 7.06(f)(A) or
7.06(g) after the Closing Date and prior to such time, minus
(n)    any amount of the Cumulative Credit used to make payments or
distributions in respect of Junior Financings pursuant to Section 7.13 after the
Closing Date and prior to such time.
“Cumulative Retained Excess Cash Flow Amount” means, at any date, an amount, not
less than zero in the aggregate, determined on a cumulative basis equal to the
aggregate cumulative sum of the Retained Percentage of Excess Cash Flow for all
Excess Cash Flow Periods ending after the Closing Date and prior to such date.
“Cure Amount” has the meaning set forth in Section 8.04(a).
“Cure Expiration Date” has the meaning set forth in Section 8.04(a).
“Current Assets” means, with respect to Parent and its Restricted Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Cash Equivalents) that would, in accordance with GAAP, be classified on
a consolidated balance sheet of Parent and its Restricted Subsidiaries as
current assets at such date of determination, other than amounts related to
current or deferred Taxes based on income or profits (but excluding assets held
for sale, loans (permitted) to third parties, pension assets, deferred bank fees
and derivative financial instruments).
“Current Liabilities” means, with respect to Parent and its Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of Parent and its Restricted Subsidiaries as current liabilities
at such date of determination, other than (a) the current portion of any
Indebtedness, (b) the current portion of interest expense, (c) accruals for
current or deferred Taxes based on income or profits, (d) accruals of any costs
or expenses related to restructuring reserves, (e) deferred revenue, (f) any
Revolving Credit Exposure or Revolving Credit Loans and (g) the current portion
of pension liabilities.
“Debt Fund Affiliate” means any Affiliate of Holdings or the Sponsor (other than
a natural person) that is primarily engaged in, or advises funds or other
investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
in the ordinary course.
“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Declined Proceeds” (a) prior to the Discharge of the First Lien Secured
Obligations, has the meaning assigned to such term in the First Lien Credit
Agreement or other applicable First Lien Loan Document, and (b) thereafter, has
the meaning set forth in Section 2.05(b)(viii).
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, without cure
or waiver hereunder, would be an Event of Default.


22

--------------------------------------------------------------------------------





“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.
“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of Lender
Default.
“Designated First Lien Representative” means the “Designated First Lien
Representative” as defined in the Closing Date Intercreditor Agreement.
“Discharge of First Lien Credit Agreement Obligations” means the “Discharge of
First Lien Credit Agreement Obligations” as defined in the Closing Date
Intercreditor Agreement.
“Discharge of First Lien Secured Obligations” means the “Discharge” of “First
Lien Secured Obligations”, each as defined in the Closing Date Intercreditor
Agreement.
“Discount Prepayment Accepting Lender” has the meaning set forth in Section
2.05(a)(v)(B)(2).
“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).
“Discount Range Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(C)(1).
“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.05(a)(v)(C) substantially in the form of Exhibit E-4.
“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit E-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.
“Discount Range Prepayment Response Date” has the meaning set forth in Section
2.05(a)(v)(C)(1).
“Discount Range Proration” has the meaning set forth in Section
2.05(a)(v)(C)(3).
“Discounted Prepayment Determination Date” has the meaning set forth in Section
2.05(a)(v)(D)(3).
“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
2.05(a)(v)(C)(1) or 2.05(a)(v)(D)(1), respectively, unless a shorter period is
agreed to between the Borrower and the Auction Agent.
“Discounted Term Loan Prepayment” has the meaning set forth in Section
2.05(a)(v)(A).


23

--------------------------------------------------------------------------------





“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests (other than directors’ qualifying shares or other
shares required by applicable Law) in a Restricted Subsidiary) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for
Qualified Equity Interests and cash in lieu of fractional shares or (ii) solely
at the discretion of the issuer), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale or similar event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments), (b) is redeemable at the option
of the holder thereof (other than (i) solely for Qualified Equity Interests and
cash in lieu of fractional shares or (ii) as a result of a change of control,
asset sale or similar event so long as any rights of the holders thereof upon
the occurrence of a change of control, asset sale or similar event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), in whole
or in part, (c) provides for the scheduled payments of dividends in cash or (d)
is or becomes convertible into or exchangeable for Indebtedness or any other
Equity Interests that would constitute Disqualified Equity Interests, in each
case, prior to the date that is 91 days after the Latest Maturity Date at the
time of issuance of such Equity Interests; provided that if such Equity
Interests are issued pursuant to a plan for the benefit of employees of Holdings
(or any direct or indirect parent thereof), Parent or the Restricted
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Equity Interests solely because it may be required
to be repurchased by Parent or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.
“Disqualified Institution” means such Persons who are competitors of Parent and
its Subsidiaries that are separately identified in writing by Parent to the
Administrative Agent from time to time and any of their Affiliates (other than
any such Affiliate that is affiliated with a financial investor in such Person
and that is not itself an operating company or otherwise an Affiliate of an
operating company so long as such Affiliate is a bona fide Fund) that are either
(a) identified in writing by Parent or the Sponsor to the Administrative Agent
from time to time or (b) clearly identifiable on the basis of such Affiliate’s
name.
“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;


24

--------------------------------------------------------------------------------





“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Yield” shall mean, as to any Indebtedness, the effective yield on
such Indebtedness in the reasonable determination of the Administrative Agent in
consultation with the Borrower and consistent with generally accepted financial
practices, taking into account the applicable interest rate margins, any
interest rate floors (the effect of which floors shall be determined in a manner
set forth in the proviso below), or similar devices and all fees, including
upfront or similar fees or original issue discount (amortized over the shorter
of (i) the remaining weighted average life to maturity of such Indebtedness and
(ii) the four years following the date of incurrence thereof) payable generally
to Lenders or other institutions providing such Indebtedness, but excluding any
arrangement, structuring, ticking, or other similar fees payable in connection
therewith that are not generally shared with the relevant Lenders and, if
applicable, consent fees for an amendment paid generally to consenting Lenders;
provided that with respect to any Indebtedness that includes a “LIBOR floor” or
“Base Rate floor,” (a) to the extent that the Eurocurrency Rate or Base Rate
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is less than such floor, the
amount of such difference shall be deemed added to the interest rate margin for
such Indebtedness for the purpose of calculating the Effective Yield and (b) to
the extent that the Eurocurrency Rate or Base Rate (without giving effect to any
floors in such definitions), as applicable, on the date that the Effective Yield
is being calculated is greater than such floor, then the floor shall be
disregarded in calculating the Effective Yield.
“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).
“Embargoed Person” has the meaning set forth in Section 6.21(c).
“EMC Intermediate” means EMC Intermediate, LLC, a Delaware limited liability
company and direct parent of Holdings.
“EMC Parent” means EMC Acquisition Holdings, LLC, a Delaware limited liability
company.
“EMC Parent Preferred Units” means units of preferred membership interests, $100
original issue price per unit, in EMC Parent issued on the Closing Date.
“Enforcement Qualifications” has the meaning set forth in Section 5.04.
“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.
“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the Environment.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any


25

--------------------------------------------------------------------------------





contract, agreement or other consensual arrangement to the extent liability is
assumed or imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Funded Employee Plan Costs” means cash costs or expenses, incurred
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent funded with cash proceeds contributed to
the capital of Parent or net cash proceeds of an issuance of Qualified Equity
Interests of Parent or Equity Interests of any direct or indirect parent of
Parent (other than amounts designated as Excluded Contributions, any amount
designated as a Cure Amount or any amount used in the Cumulative Credit or to
incur Contribution Indebtedness).
“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities); provided that any instrument evidencing
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests unless and until such instrument is so converted
or exchanged.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with a Loan Party or any Restricted Subsidiary within
the meaning of Section 414(b) or (c) of the Code or Section 4001 of ERISA (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code or Section 302 of ERISA).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization (within the meaning
of Section 4241 of ERISA) or insolvent (within the meaning of Section 4245 of
ERISA) or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); (d) a determination that any
Pension Plan is in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (e) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (f)
an event or condition which constitutes grounds under Section 4042 of ERISA for,
and that could reasonably be expected to result in, the termination of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(g) with respect to a Pension Plan, the failure to satisfy the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (h) a failure by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate to make a required contribution to a Multiemployer Plan; (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to a Loan Party or any Restricted Subsidiary; or
(j) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums


26

--------------------------------------------------------------------------------





due but not delinquent under Section 4007 of ERISA, upon a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro”, “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
“Eurocurrency Rate” means:
(a)    for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum determined by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the
commencement of such Interest Period by reference to the interest settlement
rates for deposits in Dollars (as published by Reuters on page LIBOR01 of the
Reuters Screen (or another commercially available source providing quotations of
such rate as designated by the Administrative Agent from time to time)) (as set
forth by (i) the Intercontinental Exchange Group, (ii) any publicly available
successor service or entity that has been authorized by the U.K. Financial
Conduct Authority to administer the London Interbank Offered Rate or (iii) any
publicly available service selected by the Administrative Agent that has been
nominated by such an entity as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “Eurocurrency Rate” shall be the
interest rate per annum determined by the Administrative Agent in consultation
with the Borrower, and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time) on such date by reference to the interest settlement
rates for deposits in Dollars (as published by Reuters on page LIBOR01 of the
Reuters Screen (or another commercially available source providing quotations of
such rate as designated by the Administrative Agent from time to time)) with a
term of one month (as set forth by (i) the InterContinental Exchange Group, (ii)
any publicly available successor service or entity that has been authorized by
the U.K. Financial Conduct Authority to administer the London Interbank Offered
Rate or (iii) any publicly available service selected by the Administrative
Agent that has been nominated by such an entity as an authorized information
vendor for the purpose of displaying such rates);
in the case of clauses (a) and (b) above, multiplied by Statutory Reserves;
provided that (i) in the case of clauses (a) and (b) above, the Eurocurrency
Rate with respect to Initial Term Loans, shall not be less than 1.00% per annum
and (ii) in no event shall the Eurocurrency Rate be less than zero.
“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.”
“Event of Default” has the meaning set forth in Section 8.01.
“Excess Cash Flow” means, for any period, an amount equal to:
(a)    the sum, without duplication, of:
(i)    Consolidated Net Income for such period,


27

--------------------------------------------------------------------------------





(ii)    an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,
(iii)    decreases in Consolidated Working Capital for such period (other than
any such decreases arising from acquisitions or dispositions (outside of the
ordinary course of business) by Parent and its Restricted Subsidiaries completed
during such period),
(iv)    an amount equal to the aggregate net non-cash loss on Dispositions by
Parent and its Restricted Subsidiaries during such period (other than sales in
the ordinary course of business) to the extent deducted in arriving at such
Consolidated Net Income,
(v)    expenses deducted from Consolidated Net Income during such period in
respect of expenditures made during any prior period for which a deduction from
Excess Cash Flow was made in such period pursuant to clause (b)(xi), (xii),
(xiii), (xv) or (xvi) below, and
(vi)    cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof, minus
(b)    the sum, without duplication, of:
(i)    an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, and cash charges included in clauses
(a) through (k) of the definition of “Consolidated Net Income”,
(ii)    without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property or Capitalized Software Expenditures to the extent not
expensed or accrued during such period and made in cash during such period,
except to the extent that such Capital Expenditures or acquisitions were
financed with the proceeds of the incurrence of Indebtedness (other than
Revolving Credit Loans or extensions of credit under any revolving credit
facility or similar facility or other short term Indebtedness) by such Person or
any of its Restricted Subsidiaries,
(iii)    the aggregate amount of all principal payments of Indebtedness of
Parent or its Restricted Subsidiaries, except to the extent financed with the
proceeds of the incurrence of Indebtedness (other than Revolving Credit Loans or
extensions of credit under any revolving credit facility or similar facility or
other short term Indebtedness) by such Person or any of its Restricted
Subsidiaries (including (A) the principal component of payments in respect of
Capitalized Leases and (B) the amount of any scheduled repayment of Extended
Term Loans, Refinancing Term Loans, Incremental Term Loans, Replacement Term
Loans or Incremental Equivalent Debt and any mandatory prepayment of Term Loans
pursuant to Section 2.05(b)(ii) to the extent required due to a Disposition that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase but excluding (X) all other prepayments, buybacks and
purchases of Term Loans by the Borrower, Parent or Holdings (but excluding
prepayments referred to in clause (B) above) and (Y) all prepayments of
Revolving Credit Loans, Extended Revolving Credit Loans, Refinancing Revolving
Credit Loans


28

--------------------------------------------------------------------------------





and Incremental Revolving Loans) and all prepayments in respect of any other
revolving credit facility, except to the extent there is an equivalent permanent
reduction in commitments thereunder,
(iv)    an amount equal to the aggregate net non-cash gain on Dispositions by
Parent and its Restricted Subsidiaries during such period (other than
Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,
(v)    increases in Consolidated Working Capital for such period (other than any
such increases arising from acquisitions or dispositions by Parent and its
Restricted Subsidiaries during such period),
(vi)    cash payments by Parent and its Restricted Subsidiaries during such
period in respect of long-term liabilities of Parent and its Restricted
Subsidiaries other than Indebtedness to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income, except to the extent financed with the proceeds of the incurrence of
Indebtedness (other than Revolving Credit Loans or extensions of credit under
any revolving credit facility or similar facility or other short term
Indebtedness) by such Person or any of its Restricted Subsidiaries,
(vii)    without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments and acquisitions made in cash
during such period pursuant to Section 7.02 (other than Section 7.02(a), (c),
(h), (l), (r)(ii), (u) and (w)), except to the extent that such Investments and
acquisitions were financed with the proceeds of the incurrence of Indebtedness
(other than Revolving Credit Loans or extensions of credit under any revolving
credit facility or similar facility or other short term Indebtedness) by such
Person or any of its Restricted Subsidiaries,
(viii)    the amount of Restricted Payments paid during such period pursuant to
Section 7.06(c), (f), (g)(y) (other than with respect to clauses (c) and (d)
under the definition of “Cumulative Credit”), (h) (and in the case of clause
(iv) thereof, only to the extent the cash payments in respect of such Investment
would otherwise have been deducted from Excess Cash Flow pursuant to preceding
clause (vii)), (i) and (j)(i) and (k), except to the extent such Restricted
Payments were financed with the proceeds of the incurrence of Indebtedness
(other than Revolving Credit Loans or extensions of credit under any revolving
credit facility or similar facility or other short term Indebtedness) by such
Person or any of its Restricted Subsidiaries,
(ix)    the aggregate amount of expenditures actually made by Parent and its
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period, except to the extent such expenditures were
financed with the proceeds of the incurrence of Indebtedness (other than
Revolving Credit Loans or extensions of credit under any revolving credit
facility or similar facility or other short term Indebtedness) by such Person or
any of its Restricted Subsidiaries,
(x)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Parent and its Restricted Subsidiaries during such
period that are required to be made in connection with any prepayment of
Indebtedness, except to the extent such payments were financed with the proceeds
of the incurrence of Indebtedness


29

--------------------------------------------------------------------------------





(other than Revolving Credit Loans or extensions of credit under any revolving
credit facility or similar facility or other short term Indebtedness) by such
Person or any of its Restricted Subsidiaries,
(xi)    without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Parent and
its Restricted Subsidiaries pursuant to binding contracts or executed letters of
intent (the “Contract Consideration”) entered into prior to or during such
period relating to Permitted Acquisitions, Investments (other than Investments
made pursuant to Section 7.02(a), (c) or (r)(ii) or (v)), Capital Expenditures,
Capitalized Software Expenditures or acquisitions of intellectual property (to
the extent not expensed) to be consummated or made, plus any restructuring cash
expenses, pension payments or tax contingency payments that have been added to
Excess Cash Flow pursuant to clause (a)(ii) above required to be made, in each
case during the period of four consecutive fiscal quarters of Parent following
the end of such period; provided that to the extent the aggregate amount
actually utilized to finance such acquisitions, Investments, Capital
Expenditures, Capitalized Software Expenditures or acquisitions of intellectual
property during such period of four consecutive fiscal quarters (excluding any
portion thereof financed with the proceeds of the incurrence of Indebtedness
(other than Revolving Credit Loans or extensions of credit under any revolving
credit facility or similar facility or other short term Indebtedness)) is less
than the Contract Consideration, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters,
(xii)    the amount of cash taxes (including penalties and interest or tax
reserves) paid in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period,
(xiii)    cash expenditures in respect of Swap Contracts during such period to
the extent not deducted in arriving at such Consolidated Net Income,
(xiv)    any payment of cash to be amortized or expensed over a future period
and recorded as a long-term asset (so long as any such amortization or expense
in such future period is added back to Excess Cash Flow in such future period as
provided in clause (a)(ii) above),
(xv)    reimbursable or insured expenses incurred during such fiscal year to the
extent that such reimbursement has not yet been received and to the extent not
deducted in arriving at such Consolidated Net Income,
(xvi)    the amount of Tax Distributions actually distributed for such period
pursuant to Section 7.06(h)(iii), and
(xvii)    cash expenditures for costs and expenses in connection with
acquisitions or Investments, dispositions and the issuance of equity interests
or Indebtedness, except to the extent deducted in arriving at such Consolidated
Net Income.
Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for Parent and its Restricted Subsidiaries on a consolidated basis.


30

--------------------------------------------------------------------------------





“Excess Cash Flow Period” means (A) initially, the period from January 1, 2017
to December 31, 2017, and (B) thereafter, each succeeding fiscal year of Parent,
but in all cases for purposes of calculating the Cumulative Retained Excess Cash
Flow Amount shall only include such fiscal years (or other period) for which
financial statements and a Compliance Certificate have been delivered in
accordance with Sections 6.01(a) and 6.02(a) and for which any prepayments
required by Section 2.05(b)(i) (if any) have been made (it being understood that
the Retained Percentage of Excess Cash Flow for any Excess Cash Flow Period
shall be included in the Cumulative Retained Excess Cash Flow Amount regardless
of whether a prepayment is required by Section 2.05(b)(i)).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Assets” means (i) any fee owned real property (other than Material
Real Properties) and any leasehold rights and interests in real property
(including landlord waivers, estoppels and collateral access letters), (ii)
motor vehicles, airplanes and other assets subject to certificates of title, to
the extent a Lien therein cannot be perfected by the filing of a UCC financing
statement, (iii) commercial tort claims where the amount of damages claimed by
the applicable Loan Party is less than $2,500,000, (iv) governmental licenses,
state or local franchises, charters and authorizations and any other property
and assets to the extent that the Administrative Agent may not validly possess a
security interest therein under, or such security interest is restricted by,
applicable Laws (including, without limitation, rules and regulations of any
Governmental Authority or agency) or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization, other than to the extent such prohibition or limitation is
rendered ineffective under the UCC or other applicable Law notwithstanding such
prohibition (but excluding proceeds of any such governmental license), (v) any
lease, license, permit or agreement to the extent that, and so long as, a grant
of a security interest therein (A) is prohibited by applicable Law other than to
the extent such prohibition is rendered ineffective under the UCC or other
applicable Law notwithstanding such prohibition, (B) to the extent and for so
long as it would violate the terms thereof (in each case, after giving effect to
the relevant provisions of the UCC or other applicable Laws) or would give rise
to a termination right thereunder in favor of a party thereto other than the
Borrower or a Guarantor (except to the extent such provision is overridden by
the UCC or other applicable Laws), in each case, other than the proceeds thereof
and (a) excluding any such agreement that relates to Credit Agreement
Refinancing Indebtedness or Permitted Ratio Debt and (b) only to the extent that
and for so long as such limitation on such pledge or security interest is
otherwise permitted under Section 7.09, or (C) would result in material adverse
tax consequences as reasonably determined by Parent in consultation with the
Administrative Agent, (vi) Margin Stock, (vii) Equity Interests and assets of
(A) Unrestricted Subsidiaries, special purpose entities and not for profit
subsidiaries and (B) captive insurance Subsidiaries, (viii) Equity Interests in
joint ventures and non-wholly owned Subsidiaries, in each case, which cannot be
pledged without the consent of a third party (that is not a Loan Party), to the
extent such consent has not been obtained (other than to the extent such
limitation is rendered ineffective under the UCC or other applicable law), (ix)
any property subject to a Lien permitted by Section 7.01(u) or (aa) (to the
extent relating to a Lien originally incurred pursuant to Section 7.01(u)) to
the extent that a grant of a security interest therein would violate or
invalidate such underlying obligations or create a right of termination in favor
of any other party thereto (other than a Loan Party) or otherwise require
consent thereunder (after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable law), (x) letter of credit rights,
except to the extent constituting support obligations for other Collateral as to
which perfection of the security interest in such other Collateral is
accomplished solely by the filing of a UCC financing statement (it being
understood that no actions shall be required to perfect a security interest in
letter of credit rights, other than the filing of a UCC financing statement),
(xi) cash and Cash Equivalents (other than cash and Cash Equivalents
representing proceeds of Collateral as to which perfection of the security
interest in such proceeds is accomplished solely by the filing of a UCC
financing statement), deposit and other bank and securities accounts (including
securities entitlements and related assets) (in each case, other than proceeds
of


31

--------------------------------------------------------------------------------





Collateral held in such accounts as to which perfection of the security interest
in such proceeds is accomplished solely by the filing of a UCC financing
statement) and any other assets requiring perfection through control agreements
or by “control” (other than in respect of (x) certificated Equity Interests in
the Borrower and in wholly owned Restricted Subsidiaries and (y) promissory
notes, which Equity Interests and/or promissory notes, as the case may be, are
otherwise required to be pledged), (xii) any intent-to-use trademark application
prior to the filing of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which the grant of a security interest therein would impair the validity
or enforceability of such intent-to-use trademark application (or any
registration that issues therefrom) under applicable federal law and (xiii)
intercompany Indebtedness owed by any Foreign Subsidiary solely to the extent
that a pledge thereof would result in material adverse tax consequences (as
determined by the Administrative Agent in consultation with the Borrower);
provided, however, that Excluded Assets shall not include any Proceeds,
substitutions or replacements of any Excluded Assets referred to in clauses (i)
through (xiii) (unless such Proceeds, substitutions or replacements would
independently constitute Excluded Assets referred to in clauses (i) through
(xiii)). Neither the Borrower nor any Guarantor shall be required to take any
action under the law of any non-U.S. jurisdiction to create or perfect a
security interest in any assets located outside the United States or any other
assets that require such action, including any intellectual property registered
in any non-U.S. jurisdiction (and no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction shall be required).
“Excluded Contribution” means, at any time, the amount of cash capital
contributions to Parent or net after-tax proceeds from the sale or issuance of
Qualified Equity Interests of Parent (or any direct or indirect parent of
Parent) actually received by Parent as a cash common equity contribution (or
issuances of debt securities (other than debt securities that are contractually
subordinated to the Obligation) that have been converted into or exchanged for
any such Qualified Equity Interests) (other than any amount designated as a Cure
Amount or Contribution Indebtedness, used for Equity Funded Employee Plan Costs
or included for purposes of determining the Cumulative Credit) and designated by
Parent to the Administrative Agent as an Excluded Contribution on the date such
capital contributions are made or such Equity Interests are sold or issued.
“Excluded Information” has the meaning set forth in Section 2.05(a)(v)(F).
“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Domestic Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary that is
prohibited or restricted by applicable Law or by Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) from guaranteeing the Obligations or if guaranteeing the Obligations
would require governmental (including regulatory) consent, approval, license or
authorization, (c) any other Subsidiary with respect to which, in the reasonable
judgment of the Borrower and the Designated First Lien Representative or, if the
Discharge of First Lien Secured Obligations has occurred, the Administrative
Agent, the burden or cost of providing a Guarantee shall be excessive in view of
the benefits to be obtained by the Lenders therefrom, (d) any not-for-profit
Subsidiaries, (e) any Unrestricted Subsidiaries, (f) any CFC Holding Company,
(g) any Domestic Subsidiary that is a Subsidiary of a Foreign Subsidiary that is
a CFC, (h) captive insurance Subsidiaries and (i) each other Restricted
Subsidiary acquired pursuant to a Permitted Acquisition permitted hereunder and
financed with assumed secured Indebtedness, and each Restricted Subsidiary
acquired in such Permitted Acquisition permitted hereunder that guarantees such
Indebtedness, in each case to the extent that, and for so long as, the
documentation relating to such Indebtedness to which such Subsidiary is a party
prohibits such Subsidiary from guaranteeing the Obligations and such prohibition
was not created in contemplation of such Permitted Acquisition permitted
hereunder.
“Executive Order” has the meaning set forth in Section 6.21(a).


32

--------------------------------------------------------------------------------





“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).
“Extended Revolving Credit Commitments” means the “Extended Revolving Credit
Commitments” (or any comparable term) as defined in the First Lien Credit
Agreement.
“Extended Revolving Credit Loans” means the “Extended Revolving Credit Loans”
(or any comparable term) as defined in the First Lien Credit Agreement.
“Extended Term Loans” has the meaning set forth in Section 2.16(a).
“Extending Term Lender” has the meaning set forth in Section 2.16(c).
“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to the terms of Section 2.16 and the applicable Extension Amendment.
“Extension Amendment” has the meaning set forth in Section 2.16(d).
“Extension Election” has the meaning set forth in Section 2.16(c).
“Extension Request” has the meaning set forth in Section 2.16(a).
“Extension Series” has the meaning set forth in Section 2.16(a).
“Facility” means the Term Facility, a given Extension Series of Extended Term
Loans, a given Class of Incremental Term Loans or a given Refinancing Series of
Refinancing Term Loans, as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or other administrative guidance promulgated thereunder, any
agreement entered into pursuant to Section 1471(b) of the Code and any
intergovernmental agreements (and related laws and regulations) implementing the
foregoing.
“FCC” means the Federal Communications Commission.
“FCC Authorizations” means all Licenses issued or granted by the FCC in
connection with the operation of the business of Parent or any Restricted
Subsidiary of Parent, all renewals and extensions thereof, and all applications
filed with the FCC to which Parent or any Restricted Subsidiary of Parent is a
party.
“Federal Funds Effective Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) of the quotations for
the day for such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.


33

--------------------------------------------------------------------------------





“Fee Letter” means the Amended and Restated Fee Letter, dated as of May 7, 2015,
among the Borrower and the Commitment Parties.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.
“First Lien Administrative Agent” has the meaning assigned to the term
“Administrative Agent” under and as defined in the First Lien Credit Agreement
and shall include any successor administrative agent under the First Lien Credit
Agreement.
“First Lien Credit Agreement” means the “First Lien Credit Agreement” as defined
in the Closing Date Intercreditor Agreement.
“First Lien Credit Agreement Refinancing Indebtedness” means “Credit Agreement
Refinancing Indebtedness” (or any comparable term) as defined in the First Lien
Credit Agreement.
“First Lien Incremental Equivalent Debt” means the “Incremental Equivalent Debt”
(or any comparable term) as defined in the First Lien Credit Agreement.
“First Lien Incremental Term Loans” means the “Incremental Term Loans” (or any
comparable term) as defined in the First Lien Credit Agreement.
“First Lien Loan Documents” means the “First Lien Loan Documents” as defined in
the Closing Date Intercreditor Agreement.
“First Lien Obligations” means the “Obligations” (or any comparable term) as
defined in the First Lien Credit Agreement.
“First Lien Parity Intercreditor Agreement” means the “First Lien Parity
Intercreditor Agreement” (as defined in the Closing Date Intercreditor
Agreement), in form and substance reasonably acceptable to the Administrative
Agent.
“First Lien Secured Obligations” means the “First Lien Secured Obligations” as
defined in the Closing Date Intercreditor Agreement.
“First Lien Term Facility” means the First Lien Term Loans and commitments in
respect thereof.
“First Lien Term Loans” means the “Term Loans” (or any comparable term) as
defined in the First Lien Credit Agreement.
“Fixed Amounts” has the meaning set forth in Section 1.12.
“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
“Foreign Casualty Event” has the meaning set forth in Section 2.05(b)(vi).
“Foreign Disposition” has the meaning set forth in Section 2.05(b)(vi).


34

--------------------------------------------------------------------------------





“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained or contributed to or by, or entered into with, any Loan
Party or any Restricted Subsidiary with respect to employees outside the United
States.
“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary which is
not a Domestic Subsidiary.
“Foreign Subsidiary Excess Cash Flow” has the meaning set forth in Section
2.05(b)(v).
“Fund” means any Person (other than a natural person) that is primarily engaged
in making, purchasing, holding or otherwise investing in loans, bonds and other
extensions of credit in the ordinary course.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that, subject to
Section 1.03, if Parent notifies the Administrative Agent that Parent requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof
(including through conforming changes made consistent with IFRS) on the
operation of such provision (or if the Administrative Agent notifies Parent that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof (including through conforming
changes made consistent with IFRS), then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
“GEE Acquisition” means the acquisition by Parent of 100% of the Equity
Interests of EMC Intermediate pursuant to the GEE Acquisition Agreement.
“GEE Acquisition Agreement” means that certain Interest Purchase Agreement by
and between EMC Parent, as seller, and Parent, as buyer (together with all
exhibits, annexes and schedules thereto).
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).
“Granting Lender” has the meaning set forth in Section 10.07(h).
“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness, (ii)
to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect


35

--------------------------------------------------------------------------------





of which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Obligations” has the meaning set forth in Section 11.01.
“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include Parent, EMC Intermediate, Holdings, the
Borrower (solely with respect to its Secured Obligations other than its direct
Secured Obligations as a primary obligor (as opposed to a guarantor) under the
Loan Documents), JV Holdings and each other Restricted Subsidiary of Parent that
shall have become a Guarantor pursuant to Section 6.11, it being understood and
agreed that Parent in its sole discretion may cause any Restricted Subsidiary
that is not a Guarantor to Guarantee the Obligations by causing such Restricted
Subsidiary to execute a Joinder Agreement, and any such Restricted Subsidiary
shall be a Guarantor and Subsidiary Guarantor hereunder for all purposes.
“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.
“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, medical waste, in each case
regulated under Environmental Laws.
“Holdings” means EMC Acquisition, LLC, a Delaware limited liability company.
“Identified Participating Lenders” has the meaning set forth in Section
2.05(a)(v)(C)(3).
“Identified Qualifying Lenders” has the meaning set forth in Section
2.05(a)(v)(D)(3).
“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.
“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.
“Incremental Amendment” has the meaning set forth in Section 2.14(f).
“Incremental Equivalent Debt” has the meaning set forth in Section 7.03(y).
“Incremental Facility” means any credit facility established with respect to any
Incremental Term Commitments in accordance with Section 2.14 and any Incremental
Equivalent Debt.
“Incremental Facility Closing Date” has the meaning set forth in Section
2.14(d).
“Incremental Request” has the meaning set forth in Section 2.14(a).
“Incremental Revolving Credit Commitments” means the “Incremental Revolving
Credit Commitments” (or any comparable term) as defined in the First Lien Credit
Agreement.
“Incremental Revolving Loan” means the “Incremental Revolving Loan” (or any
comparable term) as defined in the First Lien Credit Agreement.
“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).


36

--------------------------------------------------------------------------------





“Incremental Term Lender” has the meaning set forth in Section 2.14(c).
“Incremental Term Loan” has the meaning set forth in Section 2.14(b).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all obligations, contingent or otherwise, of such Person as an account
party in respect of outstanding letters of credit (including standby and
commercial), bankers’ acceptances and bank guaranties;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services;
(e)    Indebtedness (excluding prepaid interest thereon) of others secured by a
Lien on property owned or being purchased by such Person, whether or not such
Indebtedness shall have been assumed by such Person;
(f)    all Attributable Indebtedness;
(g)    all obligations of such Person in respect of Disqualified Equity
Interests if and to the extent that the foregoing would constitute indebtedness
or a liability in accordance with GAAP; and
(h)    to the extent not otherwise included above, all Guarantees of such Person
in respect of Indebtedness of others described in clauses (a) through (g) in
respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner, except to the extent such Person’s liability for such
Indebtedness is otherwise limited and only to the extent such Indebtedness would
be included in the calculation of Consolidated Total Net Debt, (B) in the case
of Parent and its Restricted Subsidiaries, exclude all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business and (C) exclude (i) trade
accounts and accrued expenses payable in the ordinary course of business, (ii)
any earn-out obligation until such obligation is not paid after becoming due and
payable, (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business, (iv) purchase price holdbacks in respect of a
portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller and (v) Indebtedness of any
parent entity appearing on the balance sheet of Parent, or by reason of push
down accounting under GAAP. The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of Indebtedness of any Person for purposes of clause
(e) that is expressly made non-recourse or limited recourse (limited solely to
the assets securing such Indebtedness) to such Person shall be deemed to be
equal to the lesser of (x) the aggregate unpaid amount of such Indebtedness and
(y) the fair market value of the property encumbered thereby as determined by
such Person in good faith.


37

--------------------------------------------------------------------------------





“Indemnified Taxes” means, with respect to any Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document, all Taxes imposed on or
with respect to any payment under any Loan Documents, other than (i) any Taxes
imposed on or measured by its net income, however denominated, and franchise
(and similar) Taxes imposed on it in lieu of net income Taxes, in each case
imposed by a jurisdiction as a result of such recipient being organized in or
having its principal office or, in the case of any Lender, applicable Lending
Office in such jurisdiction, or as a result of any other present or former
connection between such recipient and such jurisdiction, other than any
connections arising solely from executing, delivering, being a party to,
engaging in any transactions pursuant to, performing its obligations under,
receiving payments under, or enforcing, any Loan Document, (ii) any Taxes
attributable to the failure of such Agent or Lender to comply with Section
3.01(d), (iii) any branch profits Taxes imposed by the United States under
Section 884(a) of the Code, or any similar Tax, imposed by any jurisdiction
described in clause (a), (iv) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 3.07(a)), any U.S. federal
withholding Tax that is in effect and would apply to amounts payable hereunder
pursuant to a Law in effect at the time such Lender becomes a party to this
Agreement, or designates a new Lending Office, except to the extent such Lender
(or its assignor, if any) was entitled, immediately prior to the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower or any Guarantor with respect to such withholding Tax
pursuant to Section 3.01, and (v) any U.S. federal withholding Taxes imposed
under FATCA.
“Indemnitees” has the meaning set forth in Section 10.05.
“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing that is, in the
good faith judgment of Parent, qualified to perform the task for which it has
been engaged and that is independent of Parent and its Affiliates.
“Information” has the meaning set forth in Section 10.08.
“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01 in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Initial Term Commitment” or in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14). The aggregate amount of the Initial
Term Commitments is $92,000,000.
“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).
“Intellectual Property Security Agreement” has the meaning set forth in the
Security Agreement.
“Intercompany Note” means a promissory note substantially in the form of Exhibit
G.
“Intercreditor Agreements” means, collectively, (i) the Closing Date
Intercreditor Agreement, (ii) any Parity Intercreditor Agreement and (iii) any
other intercreditor agreement required pursuant to this Agreement, in each case
to the extent then in effect.
“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be


38

--------------------------------------------------------------------------------





Interest Payment Dates and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, or to the extent agreed by each Lender of such
Eurocurrency Rate Loan, 12 months or less than one month (but other than a one
week period unless consented to by the Administrative Agent) thereafter, as
selected by the Borrower in its Committed Loan Notice; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
(b)    any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and
(c)    no Interest Period shall extend beyond the applicable Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person by (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Parent and its
Restricted Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding 364 days (inclusive of any roll-over or extensions of terms)
and made in the ordinary course of business) or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. For purposes of covenant compliance, the amount of any Investment at any
time shall be the amount actually invested (measured at the time made), without
adjustment for subsequent increases or decreases in the value of such
Investment, less (except in the case of (x) Investments made using the
Cumulative Credit pursuant to Section 7.02(c)(iii)(C)(y) or Section 7.02(n)(y)
and (y) Returns which increase the Cumulative Credit pursuant to clause (h) of
the definition thereof) any Returns of Parent or a Restricted Subsidiary in
respect of such Investment.
“IP Rights” has the meaning set forth in Section 5.15.
“Joinder Agreement” means a joinder agreement substantially in the form of
Joinder Agreement attached as Exhibit M hereto or in such other form agreed by
the Administrative Agent.
“Junior Financing” has the meaning set forth in Section 7.13(a).
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“JV Holdings” means the Restricted Subsidiary entitled to allocations and
distributions with respect to the Equity Interests of WMS, which Restricted
Subsidiary shall be a Subsidiary Guarantor.
“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended


39

--------------------------------------------------------------------------------





Term Loans, Incremental Term Loans, Refinancing Term Loans, Replacement Term
Loans and Refinancing Term Commitments, in each case as extended in accordance
with this Agreement from time to time.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.
“LCA Election” has the meaning set forth in Section 1.12.
“LCA Test Date” has the meaning set forth in Section 1.12.
“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”
“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Loans, which refusal or failure is not cured
within one business day after the date of such refusal or failure, unless such
Lender notifies the Administrative Agent in writing that such refusal or failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in writing) has
not been satisfied, (ii) the failure of any Lender to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one business day of the date when due, unless the subject of
a good faith dispute, (iii) a Lender has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations under this Agreement or has stated publicly that it will generally
not comply with its funding obligations under any loan agreements, credit
agreements, and other similar agreements, (iv) a Lender has failed to confirm in
a manner reasonably satisfactory to the Administrative Agent that it will comply
with its funding obligations under this Agreement (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (iv) upon receipt
of such written confirmation by the Administrative Agent and the Borrower), or
(v) a Distressed Person has admitted in writing that it is insolvent or such
Distressed Person becomes subject to a Lender-Related Distress Event.
“Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), (i) a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, (ii) a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, (iii) such Distressed
Person, or any Person that directly or indirectly controls such Distressed
Person or is subject to a forced liquidation, (iv) such Distressed Person makes
a general assignment for the benefit of creditors or is otherwise adjudicated
as, or determined by any governmental authority having regulatory authority over
such Distressed Person to be, insolvent or bankrupt or (v) such Distressed
Person becomes the subject of a Bail-In Action; provided that a Lender-Related
Distress Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any equity interests in any Lender or any Person
that directly or indirectly controls such Lender by a governmental authority or
an instrumentality thereof.


40

--------------------------------------------------------------------------------





“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.
“License” means any license, registration, accreditation, approval,
qualification, provider number, right, privilege, consent, permit or other
authorization issued by any Governmental Authority (including the FCC), together
with any amendments, supplements and other modifications thereto.
“Licensed Activities” means, with respect to any Person, any transactions,
investments or other activities by such Person in or with a Sanctioned Country
to the extent that such transactions, investments or other activities are in
compliance with a license issued to such Person by OFAC, the U.S Department of
State, or the U.S Department of Commerce Bureau of Industry and Security, as
required by the applicable requirements of Law.
“Lien” means, with respect to any asset, any mortgage, deed of trust, pledge,
hypothecation, collateral assignment, security deposit arrangement, encumbrance,
lien (statutory or other), charge or other security interest of any kind or
nature in respect of such asset (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
Real Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
“Limited Condition Acquisition” has the meaning set forth in Section 1.12.
“Loan” means an extension of credit under Article 2 by a Lender to the Borrower
in the form of a Term Loan (including any Initial Term Loans, any Incremental
Term Loans, any Extended Term Loans, any Refinancing Term Loans and any
Replacement Term Loans).
“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) the Amendment No. 1 and any Refinancing
Amendment, Incremental Amendment or Extension Amendment, (v) each Intercreditor
Agreement, (vi) any other document or instrument designated by the Borrower and
the Administrative Agent as a “Loan Document” and (vii) any amendment or joinder
(including, without limitation, any Joinder Agreement) to this Agreement.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“LTM EBITDA” means Consolidated EBITDA for the most recent four fiscal quarter
period for which financial statements have been delivered pursuant to Section
4.01(f), 6.01(a) or (b), determined on Pro Forma Basis.
“Macquarie” means Macquarie Capital (USA) Inc.
“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the Federal Reserve System, or any successor thereto.
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
“Material Adverse Effect” means any event, change or condition that,
individually or in the aggregate, has had, or would reasonably be expected to
have (a) on the Closing Date, a Material Adverse Effect (as defined in the
Acquisition Agreement) or (b) after the Closing Date, a material adverse effect
on (i) the business, assets, financial condition or results of operations of
Parent and its Restricted


41

--------------------------------------------------------------------------------





Subsidiaries, taken as a whole, (ii) the ability of the Borrower and the
Guarantors (taken as a whole) to perform their payment obligations under any
Loan Document to which the Borrower or any of the Loan Parties is a party or
(iii) the material rights and remedies of the Administrative Agent and the
Lenders under the Loan Documents, taken as a whole, including the legality,
validity, binding effect or enforceability of the Loan Documents.
“Material Domestic Subsidiary” means, at any date of determination, each of
Parent’s Domestic Subsidiaries that are Restricted Subsidiaries (a) whose total
assets at the last day of the most recent Test Period were equal to or greater
than 5.0% of Total Assets at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 5.0% of the consolidated gross revenues of
Parent and its Restricted Subsidiaries for such period, in each case determined
in accordance with GAAP; provided that if, at any time and from time to time
after the Closing Date, Domestic Subsidiaries that are not Guarantors solely
because they do not meet the thresholds set forth in clauses (a) or (b) comprise
in the aggregate more than 5.0% of Total Assets as of the end of the most
recently ended fiscal quarter of Parent for which financial statements have been
delivered pursuant to Section 6.01 or more than 5.0% of the consolidated gross
revenues of Parent and its Restricted Subsidiaries for such Test Period, then
Parent shall, not later than 45 days after the date by which financial
statements for such quarter or Test Period, as applicable, are required to be
delivered pursuant to this Agreement (or such longer period as the
Administrative Agent may agree in its reasonable discretion), (i) designate in
writing to the Administrative Agent one or more of such Domestic Subsidiaries as
“Material Domestic Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of Section 6.11
applicable to such Subsidiary.
“Material Foreign Subsidiary” means, at any date of determination, each of
Parent’s Foreign Subsidiaries (a) whose total assets at the last day of the most
recent Test Period were equal to or greater than 5.0% of Total Assets at such
date or (b) whose gross revenues for such Test Period were equal to or greater
than 5.0% of the consolidated gross revenues of Parent and its Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Closing Date,
Foreign Subsidiaries not meeting the thresholds set forth in clauses (a) or (b)
comprise in the aggregate more than 5.0% of Total Assets as of the end of the
most recently ended fiscal quarter of Parent for which financial statements have
been delivered pursuant to Section 6.01 or more than 5.0% of the consolidated
gross revenues of Parent and its Restricted Subsidiaries for such Test Period,
then Parent shall, not later than 45 days after the date by which financial
statements for such quarter or Test Period, as applicable, are required to be
delivered pursuant to this Agreement (or such longer period as the
Administrative Agent may agree in its reasonable discretion), (i) designate in
writing to the Administrative Agent one or more of such Foreign Subsidiaries as
“Material Foreign Subsidiaries” to the extent required such that the foregoing
condition ceases to be true and (ii) comply with the provisions of the
definition of “Collateral and Guarantee Requirement.”
“Material Non-Public Information” means information which is (a) not publicly
available, (b) material with respect to Parent and its Subsidiaries or their
respective securities for purposes of United States federal and state securities
laws and (c) not of a type that would be publicly disclosed in connection with
any issuance by Parent or any of its Subsidiaries of debt or equity securities
issued pursuant to a public offering, a Rule 144A offering or other private
placement where assisted by a placement agent.
“Material Real Property” means any fee-owned Real Property located in the United
States that is owned by any Loan Party and that has a fair market value in
excess of $2,500,000 (at the Closing Date or, with respect to Real Property
acquired after the Closing Date, at the time of acquisition, in each case, as
reasonably estimated by the Borrower in good faith).


42

--------------------------------------------------------------------------------





“Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary.
“Maturity Date” means (i) with respect to the Initial Term Loans, the earlier of
(x) the seventh anniversary of the Closing Date and (y) in the event any holder
of Parent’s Convertible Notes shall require Parent to repurchase all of such
holder’s Convertible Notes on any Specified Repurchase Date (as defined in the
Convertible Notes Indenture) pursuant to Article XIV of the Convertible Notes
Indenture, such Specified Repurchase Date; provided that this clause (y) shall
not apply if the aggregate principal amount of Convertible Notes to be so
repurchased is less than $18,750,000, (ii) with respect to any tranche of
Extended Term Loans, the final maturity date as specified in the applicable
Extension Amendment, (iii) with respect to any Incremental Term Loans, the final
maturity date as specified in the applicable Incremental Amendment, (iv) with
respect to any Refinancing Term Loans, the final maturity date as specified in
the applicable Refinancing Amendment, and (v) with respect to any Replacement
Term Loans, the final maturity date as specified in the applicable agreement
relating thereto; provided that, in each case, if such day is not a Business
Day, the Maturity Date shall be the Business Day immediately succeeding such
day.“Maximum Rate” has the meaning set forth in Section 10.10.
“Minimum Tender Condition” has the meaning set forth in Section 2.18(b).
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”
“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”
“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs and
mortgages made by the Loan Parties in favor or for the benefit of the
Administrative Agent on behalf of the Secured Parties creating and evidencing a
Lien on a Mortgaged Property in form and substance reasonably satisfactory to
the Administrative Agent and any other mortgage executed and delivered pursuant
to Sections 6.11 and 6.13, in each case, as the same may from time to time be
amended, restated, supplemented or otherwise modified.
“MSSF” means Morgan Stanley Senior Funding, Inc.
“MTN” means Maritime Telecommunications Network, Inc., a Colorado corporation.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has made or been obligated to make contributions.
“Net Proceeds” means:
(a)    100% of the cash proceeds actually received by Parent or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related


43

--------------------------------------------------------------------------------





search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees and
expenses actually incurred in connection therewith, (ii) the principal amount of
any Indebtedness that is secured by a Lien (other than a Lien that ranks pari
passu with or is subordinated to the Liens securing the Obligations) on the
asset subject to such Disposition or Casualty Event and that is required to be
repaid in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), together with any applicable premium,
penalty, interest and breakage costs, (iii) in the case of any Disposition or
Casualty Event by a non-wholly owned Restricted Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of Parent or a wholly owned Restricted Subsidiary as a result
thereof, (iv) Taxes or Tax Distributions paid or reasonably estimated to be
payable or, without duplication, permitted to be paid as a result thereof, (v)
the amount of any reasonable reserve established in accordance with GAAP against
any adjustment to the sale price or any liabilities (other than any taxes
deducted pursuant to clause (i) above) (x) related to any of the applicable
assets and (y) retained by Parent or any of the Restricted Subsidiaries
including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations (however, the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction) and (vi) any funded escrow
established pursuant to the documents evidencing any such sale or disposition to
secure any indemnification obligations or adjustments to the purchase price
associated with any such sale or disposition (provided that, to the extent that
any amounts are released from such escrow to Parent or a Restricted Subsidiary,
such amounts net of any related expenses shall constitute Net Proceeds);
provided that, subject to the restrictions set forth in Section 7.05(j), if
Parent or any of its Restricted Subsidiaries use any portion of such proceeds to
acquire, maintain, develop, construct, improve, upgrade or repair assets useful
in the business of Parent or its Restricted Subsidiaries (other than current
assets) or to make Permitted Acquisitions or any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person (other than a Company Party) or
division or line of business of a Person (other than a Company Party) (or any
subsequent investment made in a Person (other than a Company Party), division or
line of business previously acquired), in each case within 12 months of such
receipt, such portion of such proceeds shall not constitute Net Proceeds except
to the extent not, within 12 months of such receipt, so used or contractually
committed to be so used (it being understood that if any portion of such
proceeds are not so used within such 12-month period but within such 12-month
period are contractually committed to be used, then upon the termination of such
contract or if such Net Proceeds are not so used within the later of such
12-month period and 180 days from the entry into such contractual commitment,
such remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso); provided, further,
that no proceeds realized in a single transaction or series of related
transactions shall constitute Net Proceeds unless (x) such proceeds shall exceed
$5,000,000 or (y) the aggregate net proceeds excluded under clause (x) shall
exceed $10,000,000 in any fiscal year (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds under this clause (a)), and
(b)    100% of the cash proceeds from the incurrence, issuance or sale by Parent
or any of the Restricted Subsidiaries of any Indebtedness, net of all taxes paid
or reasonably estimated to be payable as a result thereof and fees (including
investment banking fees and discounts), commissions, costs and other expenses,
in each case incurred in connection with such incurrence, issuance or sale.


44

--------------------------------------------------------------------------------





For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Parent, the Borrower and their Restricted
Subsidiaries shall be disregarded.
“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).
“Non-Debt Fund Affiliate” means any Affiliate of Parent, including Parent or any
Subsidiary of Parent, but excluding (a) any Debt Fund Affiliate and (b) any
natural person.
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
“Note” means a promissory note of the Borrower payable to any Term Lender or its
registered assigns, in substantially the form of Exhibit C hereto, evidencing
the aggregate Indebtedness of the Borrower to such Term Lender resulting from
the Term Loans made by such Term Lender.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or
Restricted Subsidiary of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Obligations of the Loan Parties under the Loan Documents (and
of their Restricted Subsidiaries to the extent they have obligations under the
Loan Documents) include (a) the obligation (including guarantee obligations) to
pay principal, interest, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender may elect to pay or
advance on behalf of such Loan Party in accordance with the terms of the Loan
Documents.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).
“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).
“OID” means original issue discount.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
“Other Applicable Indebtedness” has the meaning set forth in Section
2.05(b)(ii).
“Other Taxes” has the meaning set forth in Section 3.01(b).


45

--------------------------------------------------------------------------------





“Outstanding Amount” means, with respect to Term Loans on any date, the
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans occurring on such date.
“Overnight Rate” means, for any day, the greater of the Federal Funds Effective
Rate and an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
“Par Capital” means PAR Investment Partners, L.P., and any of its Controlled
Investment Affiliates.
“Parent” means Global Eagle Entertainment Inc., a Delaware corporation.
“Parity Intercreditor Agreement” means the “Second Lien Parity Intercreditor
Agreement” (as defined in the Closing Date Intercreditor Agreement), in form and
substance reasonably acceptable to the Administrative Agent.
“Participant” has the meaning set forth in Section 10.07(e).
“Participant Register” has the meaning set forth in Section 10.07(e).
“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II to the Security Agreement or any other form reasonably approved by
the Administrative Agent, as the same shall be supplemented from time to time.
“Permitted Acquisition” has the meaning set forth in Section 7.02(i).
“Permitted Debt Exchange” shall have the meaning provided in Section 2.18(a).
“Permitted Debt Exchange Notes” means Indebtedness in the form of unsecured,
second lien or other junior lien notes; provided that such Indebtedness (i)
meets the Permitted Other Debt Conditions, (ii) the covenants of such
Indebtedness are, taken as a whole, not more restrictive to Parent and the
Restricted Subsidiaries than those contained in the Loan Documents (except for
(x) covenants or other provisions applicable only to periods after the Maturity
Date of the applicable Facility existing at the time of incurrence or issuance
of such of such Permitted Debt Exchange Notes and (y) any financial maintenance
covenant to the extent such covenant is also added for the benefit of the
Lenders under any applicable existing corresponding Facility) or otherwise
reflect market terms and conditions (as reasonably determined by the Borrower)
at the time of incurrence or issuance of such Permitted Debt Exchange Notes,
(iii) does not mature prior to the day that is 91 days after the Latest Maturity
Date of the Term Loans, (iv) such Indebtedness is not at any time Guaranteed by
any Subsidiary other than


46

--------------------------------------------------------------------------------





Guarantors, (v) to the extent secured, such Indebtedness is not secured by
property other than the Collateral, and (vi) if such Indebtedness is secured,
the requirements in the proviso at the end of Section 7.03 have been satisfied.
“Permitted Debt Exchange Offer” shall have the meaning provided in Section
2.18(a).
“Permitted Junior Priority Refinancing Debt” means secured Indebtedness incurred
by Parent, Holdings, Borrower or any Subsidiary Guarantor in the form of one or
more series of junior lien secured notes or secured loans ranking junior to the
liens securing the Facility; provided that (i) such Indebtedness is secured by
the Collateral on a junior priority basis to the Liens securing the Obligations
and the obligations in respect of any Permitted Second Priority Refinancing
Debt, (ii) such Indebtedness constitutes Credit Agreement Refinancing
Indebtedness, and (iii) the requirements in the proviso at the end of Section
7.03 have been satisfied. Permitted Junior Priority Refinancing Debt will
include any junior secured or unsecured Registered Equivalent Notes issued in
exchange therefor.
“Permitted Other Debt Conditions” means that such applicable Indebtedness does
not mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except (x) customary asset sale, initial public
offering or change of control or similar event provisions, (y) maturity payments
and customary mandatory prepayments for a customary bridge financing which,
subject to customary conditions, provides for automatic conversion or exchange
into Indebtedness that otherwise complies with the requirements of this
definition or (z) “AHYDO” payments), in each case prior to the Latest Maturity
Date at the time such Indebtedness is incurred.
“Permitted Ratio Debt” means Indebtedness incurred by Parent, Holdings, the
Borrower or any Restricted Subsidiary in the form of unsecured Indebtedness or
secured loans secured by a Lien on the Collateral ranking junior in right of
priority to the Liens securing the Obligations in an aggregate principal amount
not to exceed $25,000,000; plus an additional unlimited amount, so long as
immediately after giving Pro Forma Effect thereto and to the use of the proceeds
thereof, (x) if such Indebtedness is unsecured Indebtedness, the Consolidated
Total Net Leverage Ratio (determined on a Pro Forma Basis in accordance with
Section 1.09 and without netting the cash proceeds of any such Indebtedness for
the purposes of such calculation) is no greater than 5.00 to 1.00 and (y) if
such Indebtedness is secured Indebtedness, the Consolidated Senior Secured Net
Leverage Ratio (determined on a Pro Forma Basis in accordance with Section 1.09
and without netting the cash proceeds of any such Indebtedness being so incurred
for the purposes of such calculation) is no greater than 3.50 to 1.00; provided
that such Indebtedness (i) does not mature prior to the date that is 91 days
after the Latest Maturity Date at the time such Indebtedness is incurred or the
maturity date of such Indebtedness can be extended subject to any customary
“bridge” conditions to a date that is 91 days after the Latest Maturity Date at
the time such Indebtedness is incurred, (ii) shall have a Weighted Average Life
To Maturity greater than the remaining Weighted Average Life To Maturity of any
then-existing Term Loans, (iii) meets the Permitted Other Debt Conditions, (iv)
has covenants, taken as a whole, that are not more restrictive to Parent and the
Restricted Subsidiaries than those applicable to the Term Facility (except (x)
for covenants applicable only to periods after the Latest Maturity Date of the
applicable Facility at the time of incurrence and (y) any financial maintenance
covenant to the extent such covenant is also added for the benefit of the
Lenders under any applicable existing corresponding Facility) or otherwise
reflect market terms and conditions at the time of such incurrence or issuance
(as determined by Parent in good faith), (v) is not Guaranteed by any Person
that is not a Loan Party and, to the extent secured, shall not be secured by any
assets that do not constitute Collateral and the requirements in the proviso at
the end of Section 7.03 shall be satisfied, and (vi) if incurred or guaranteed
by a Restricted Subsidiary that is not a Loan Party does not, together with any
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Section 7.03(g) (including any Permitted Refinancing thereof, to the
extent incurred or guaranteed by a


47

--------------------------------------------------------------------------------





Restricted Subsidiary that is not a Loan Party), exceed in the aggregate at any
time outstanding the greater of $18.750,000 and 31.25% of LTM EBITDA, in each
case determined at the time of incurrence.
“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, restructured,
refunded, renewed, replaced or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts owing or paid related to
such Indebtedness, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal, restructuring, replacement or
extension plus an amount equal to any existing commitments unutilized
thereunder, (b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.03(e), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e) or (f), at the
time thereof, no Event of Default shall have occurred and be continuing, (d) if
such Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated in right of payment to the Obligations on terms (i) at least as
favorable (taken as a whole) (as reasonably determined by Parent) to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended or (ii) as
otherwise reasonably acceptable to the Administrative Agent, (e) if such
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
is Indebtedness permitted pursuant to Section 7.03(s) or 7.03(x), (i) to the
extent such Indebtedness being modified, refinanced, replaced, refunded, renewed
or extended is unsecured or secured by Liens that are subordinated to the Liens
securing the Obligations, such modification, refinancing, replacement,
refunding, renewal or extension is unsecured or (with respect to refinanced debt
secured by Liens that are subordinated to the Liens securing the Obligations)
secured by Liens that are subordinated to the Liens securing the Obligations on
terms (x) at least as favorable (taken as a whole) (as reasonably determined by
Parent) to the Lenders as those contained in the documentation (including any
intercreditor or similar agreements) governing the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended or (y) otherwise reasonably
acceptable to the Administrative Agent and (ii) notwithstanding anything
contained in Section 7.03(c), such modification, refinancing, refunding,
renewal, replacement or extension is incurred by one or more Persons who is an
obligor of the Indebtedness being modified, refinanced, replaced, refunded,
renewed or extended and (f) if such Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is outstanding pursuant to the First
Lien Credit Agreement or any other First Lien Loan Document, such modification,
refinancing, refunding, renewal, replacement or extension does not violate the
terms of the Closing Date Intercreditor Agreement.
“Permitted Repricing Amendment” has the meaning set forth in Section 10.01.
“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
incurred by Parent, Holdings, the Borrower or any Subsidiary Guarantor in the
form of one or more series of senior secured notes; provided that (i) such
Indebtedness is designated as “Additional Second Lien Debt” under (and as
defined in) the Closing Date Intercreditor Agreement, (ii) such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness and (iii) the requirements
in the proviso at the end of Section 7.03 have been satisfied. Permitted Second
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.


48

--------------------------------------------------------------------------------





“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
Parent, Holdings, the Borrower or any Subsidiary Guarantor in the form of one or
more series of senior unsecured notes or loans; provided that such Indebtedness
constitutes Credit Agreement Refinancing Indebtedness. Permitted Unsecured
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) other than a Foreign Plan, established or maintained by
any Loan Party or any Restricted Subsidiary or, with respect to any such plan
that is subject to Section 412 of the Code or Section 302 or Title IV of ERISA,
any ERISA Affiliate.
“Platform” has the meaning set forth in Section 6.01(d).
“Pledged Debt” has the meaning set forth in the Security Agreement.
“Pledged Equity” has the meaning set forth in the Security Agreement.
“Proceeding” has the meaning set forth in Section 10.05.
“Proceeds” has the meaning set forth in the Security Agreement.
“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(b).
“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.09.
“Pro Forma Financial Statements” has the meaning set forth in Section 5.05(b).
“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time.
“Projections” has the meaning set forth in Section 6.01(c).
“Public Lender” has the meaning set forth in Section 6.01(d).
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).
“Quarterly Financial Statements” means the unaudited consolidated balance sheets
and related consolidated statements of income and cash flows of each of the
Borrower and Target and their respective Subsidiaries for the fiscal quarter
ended March 31, 2015 and each subsequent fiscal quarter of each of the


49

--------------------------------------------------------------------------------





Borrower and Target (other than the fourth fiscal quarter) ended at least 45
days prior to the Closing Date.
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures.
“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.
“Refinanced Term Loans” has the meaning set forth in Section 10.01.
“Refinancing” means the prepayment in full of all existing credit facilities and
other material third party debt for borrowed money of each of the Borrower and
Target and their respective Subsidiaries, and all commitments, security
interests and guaranties in connection therewith shall have been terminated and
released (other than letters of credit that have been backstopped or cash
collateralized).
“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans or Refinancing Term Commitments incurred pursuant thereto, in
accordance with Section 2.15.
“Refinancing Revolving Credit Commitments” means the “Refinancing Revolving
Credit Commitments” (or any comparable term) as defined in the First Lien Credit
Agreement.
“Refinancing Revolving Credit Loans” means the “Refinancing Revolving Credit
Loans” (or any comparable term) as defined in the First Lien Credit Agreement.
“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same Effective Yield
(other than, for this purpose, any original issue discount or upfront fees), if
applicable, and amortization schedule.
“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.
“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.
“Register” has the meaning set forth in Section 10.07(d).
“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.
“Rejection Notice” has the meaning set forth in Section 2.05(b)(viii).


50

--------------------------------------------------------------------------------





“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
in an uncontained manner from or through any facility, property or equipment.
“Replacement Term Loans” has the meaning set forth in Section 10.01.
“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.
“Representative” means, with respect to any series of Permitted Second Priority
Refinancing Debt, Permitted Junior Priority Refinancing Debt, Incremental
Equivalent Debt, Junior Secured Financing, Credit Agreement Refinancing
Indebtedness, First Lien Credit Agreement Refinancing Indebtedness, First Lien
Incremental Equivalent Debt or Permitted First Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.
“Request for Borrowing” means, with respect to a Borrowing, continuation or
conversion of Term Loans, a Committed Loan Notice.
“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Class; provided that, to the same extent set forth in Section 10.07(m) with
respect to determination of Required Lenders, the Loans of any Affiliated Lender
shall in each case be excluded for purposes of making a determination of
Required Class Lenders; provided, further, that the unused Term Commitment,
Incremental Term Commitment and Refinancing Term Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Class Lenders.
“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused
Initial Term Commitments, Incremental Term Commitments and Refinancing Term
Commitments; provided that the unused Term Commitment, Incremental Term
Commitment and Refinancing Term Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders; provided, further, that,
to the same extent set forth in Section 10.07(m) with respect to determination
of Required Lenders, the Loans of any Affiliated Lender shall in each case be
excluded for purposes of making a determination of Required Lenders; provided,
further, that, with respect to any determination of Required Lenders, Debt Fund
Affiliates cannot, in the aggregate, account for more than 49.9% of the amounts
included in such determination as provided in Section 10.07(o).
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief administrative officer, secretary or
assistant secretary, treasurer or assistant treasurer, controller or other
similar officer of a Loan Party. Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized


51

--------------------------------------------------------------------------------





by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.
“Restricted Cash” means cash and Cash Equivalents held by Parent and its
Restricted Subsidiaries identified on such balance sheet as “restricted”
(including cash or Cash Equivalents subject to a control agreement in favor of
any Person other than the Administrative Agent, but excluding cash or Cash
Equivalents restricted in favor of the Administrative Agent on behalf of all
Secured Parties).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Parent or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to Parent’s or a Restricted Subsidiary’s equity holders, partners or members (or
the equivalent Persons thereof).
“Restricted Subsidiary” means any Subsidiary of Parent (including Borrower)
other than an Unrestricted Subsidiary.
“Retained Percentage” means, with respect to any Excess Cash Flow Period,
(a) 100% minus (b) the Applicable ECF Percentage with respect to such Excess
Cash Flow Period.
“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment.
“Revolving Credit Commitment” means the “Revolving Credit Commitment” (or any
comparable term) as defined in the First Lien Credit Agreement.
“Revolving Credit Exposure” means the “Revolving Credit Exposure” (or any
comparable term) as defined in the First Lien Credit Agreement.
“Revolving Credit Facility” means the “Revolving Credit Facility” (or any
comparable term) as defined in the First Lien Credit Agreement.
“Revolving Credit Loans” means the “Revolving Credit Loans” (or any comparable
term) as defined in the First Lien Credit Agreement.
“S&P” means Standard & Poor’s Financial Services LLC, a division of McGraw Hill
Financial, and any successor thereto.
“Same Day Funds” means immediately available funds.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) as
applicable, the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any comprehensive Sanctions (at the time of this
Agreement, the Crimean region of Ukraine, Cuba, Iran, North Korea, Sudan and
Syria).


52

--------------------------------------------------------------------------------





“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or to the extent applicable, the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Lien Secured Obligations” means the “Second Lien Secured Obligations” as
defined in the Closing Date Intercreditor Agreement.
“Secured Obligations” means the Obligations (as such obligations may be amended,
amended and restated, supplemented or otherwise modified from time to time
(including any increases of the principal amount outstanding thereunder)),
whether direct or indirect, absolute or contingent, and whether for principal,
reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means a security agreement substantially in the form of
Exhibit F.
“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.
“Solicited Discount Proration” has the meaning set forth in Section
2.05(a)(v)(D)(3).
“Solicited Discounted Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(1).
“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit E-6.
“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit E-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.
“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (i) the sum of the debt (including contingent
liabilities) of such Person and its Subsidiaries, taken as a whole, does not
exceed the present fair saleable value (on a going concern basis) of the assets
of the Person and its Subsidiaries, taken as a whole; (ii) the capital of such
Person and its Subsidiaries, taken as a whole, is not unreasonably small in
relation to the business of such Person and its Subsidiaries, taken as a whole,
contemplated as of the date hereof; and (iii) such Person and its Subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations) beyond


53

--------------------------------------------------------------------------------





their ability to pay such debt as they mature in the ordinary course of
business. For the purposes hereof, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under the Financial
Accounting Standards Board’s Statement of Financial Accounting Standard No. 5).
“SPC” has the meaning set forth in Section 10.07(h).
“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).
“Specified Discount Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(B)(1).
“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit E-8.
“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit E-9, to a Specified
Discount Prepayment Notice.
“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).
“Specified Discount Proration” has the meaning set forth in Section
2.05(a)(v)(B)(3).
“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.
“Specified Representations” means those representations and warranties made by
the Loan Parties in Sections 5.01(a) and (b), Sections 5.02(a) and (b)(i),
Section 5.04, Section 5.12, Section 5.16, Section 5.18 and Section 5.19 (in the
case of Section 5.19, subject to the proviso at the end of Section 4.01(a)).
“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of Parent, any Investment constituting an acquisition of assets constituting a
business unit, line of business or division of, or all or substantially all of
the Equity Interests of, another Person or any Disposition of a business unit,
line of business or division of Parent or a Restricted Subsidiary and the
Amendment Transactions, in each case whether by merger, consolidation,
amalgamation or otherwise, or any incurrence or repayment of Indebtedness (other
than Indebtedness incurred or repaid under any revolving credit facility or line
of credit), Restricted Payment or Incremental Term Loan that by the terms of
this Agreement requires such test to be calculated on a “Pro Forma Basis” or
after giving “Pro Forma Effect.”
“Sponsor” means any of ABRY Partners II, LLC and any of its Affiliates, and
funds or partnerships managed or advised by any of them or any of their
respective Affiliates but not including, however, any portfolio company of any
of the foregoing.


54

--------------------------------------------------------------------------------





“Sponsor Model” shall mean the Sponsor’s financial model dated March 20, 2015,
and as supplemented on March 31, 2015, used in connection with the syndication
of the Facilities.
“Statutory Reserves” means a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board of Governors of the Federal Reserve System of the United States (the
“Board”) and any other banking authority, domestic or foreign, to which the
Administrative Agent or any Lender (including any branch, Affiliate or other
fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurocurrency Rate Loans
shall be deemed to constitute Eurocurrency Liabilities (as defined in Regulation
D of the Board) and to be subject to such reserve requirements without benefit
of or credit for proration, exemptions or offsets that may be available from
time to time to any Lender under such Regulation D or any comparable regulation.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).
“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).
“Subordinated Debt” means Indebtedness incurred by a Loan Party that is
subordinated in right of payment to the prior payment of all Obligations of such
Loan Party under the Loan Documents on terms customary for subordinated high
yield notes at the time of incurrence or otherwise reasonably acceptable to the
Administrative Agent.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations, and any other Person that meets the
requirements of Section 501(c)(3) of the Code) of which (i) a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Parent (including the Borrower).
“Subsidiary Guarantor” means any Guarantor other than the Borrower, Holdings and
Parent.
“Successor Company” has the meaning set forth in Section 7.04(d).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master


55

--------------------------------------------------------------------------------





agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Syndication Agent” means each of Citizens and Macquarie, each in its capacity
as a joint syndication agent.
“Target” has the meaning set forth in the preliminary statements to this
Agreement.
“Target Person” has the meaning set forth in Section 7.02.
“Tax Distribution” means any distribution made or permitted to be made pursuant
to Section 7.06(h)(iii).
“Tax Group” has the meaning set forth in Section 7.06(h)(iii).
“Taxes” means all present or future taxes, duties, levies, imposts, assessments,
withholdings (including backup withholding) or other similar charges imposed by
any Governmental Authority including any interest, penalties and additions to
tax applicable thereto.
“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to (i)
assignments by or to such Term Lender pursuant to an Assignment and Assumption,
(ii) an Incremental Amendment, (iii) a Refinancing Amendment, (iv) an Extension
Amendment or (v) the incurrence of Replacement Term Loans. The initial amount of
each Term Lender’s Commitment is set forth on Schedule 2.01 under the caption
“Initial Term Commitment” or, otherwise, in the Assignment and Assumption,
Incremental Amendment, Extension Amendment or Refinancing Amendment pursuant to
which such Lender shall have assumed its Commitment, as the case may be.
“Term Facility” means (a) prior to the Closing Date, the Initial Term
Commitments and (b) thereafter, each Class of Term Loans and/or Term
Commitments.
“Term Lender” means, at any time, any Lender that has (a) an Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment or (b) a
Term Loan at such time.
“Term Loan” means any Initial Term Loan, Extended Term Loan, Incremental Term
Loan, Refinancing Term Loan or Replacement Term Loan, as the context may
require.
“Term Loan Increase” has the meaning set forth in Section 2.14(a).


56

--------------------------------------------------------------------------------





“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of Parent most recently ended as of such date
of determination.
“Threshold Amount” means $18,750,000.
“Total Assets” means the total assets of Parent and the Restricted Subsidiaries
on a consolidated basis in accordance with GAAP, as shown on the most recent
balance sheet of Parent delivered pursuant to Section 6.01(a) or (b) or, for the
period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the Pro Forma Financial Statements.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower or any of their respective Subsidiaries in connection with the
Transactions (including expenses in connection with hedging transactions), this
Agreement and the other Loan Documents and the transactions contemplated hereby
and thereby.
“Transactions” means, collectively, (a) the Acquisition and other related
transactions contemplated by the Acquisition Agreement, (b) the funding of the
Initial Term Loans on the Closing Date and the execution and delivery of the
Loan Documents to be entered into on the Closing Date, (c) the funding of the
First Lien Term Loans and the initial borrowing of Revolving Credit Loans under
the First Lien Credit Agreement on the Closing Date and the execution and
delivery of the First Lien Loan Documents to be entered into on the Closing
Date, (d) the Refinancing and (e) the payment of Transaction Expenses earned,
due and payable on the Closing Date.
“Transferred Guarantor” has the meaning set forth in Section 11.09.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.
“Uniform Commercial Code” or “UCC” means (i) the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or (ii) the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it applies to any item or items of Collateral. References in this
Agreement and the other Loan Documents to specific sections of the Uniform
Commercial Code are based on the Uniform Commercial Code as in effect in the
State of New York on the date hereof. In the event such Uniform Commercial Code
is amended or another Uniform Commercial Code described in clause (ii) is
applicable, such Section reference shall be deemed to be references to the
comparable Section in such amended or other Uniform Commercial Code.
“United States” and “U.S.” mean the United States of America.
“United States Tax Compliance Certificate” has the meaning set forth in Section
3.01(e)(ii)(C) and is in substantially the form of Exhibit H hereto.
“Unrestricted Subsidiary” means any Subsidiary of Parent (other than the
Borrower) designated by Parent as an Unrestricted Subsidiary pursuant to Section
6.14 subsequent to the Closing Date.
“Upfront Fee” has the meaning set forth in Section 2.09(c).
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.


57

--------------------------------------------------------------------------------





“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.
“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.
“WMS” means Wireless Maritime Services, LLC, a Delaware limited liability
company.
“WMS LLC Agreement” means that certain Limited Liability Company Agreement of
WMS between AT&T Wireless Services, Inc. and MTN, dated as of February 19, 2004
(as amended, restated, amended and restated, supplemented, or otherwise modified
and in effect as of the date hereof).
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.



SECTION 1.02    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.
(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(d)    The term “including” is by way of example and not limitation.
(e)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”
(f)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
(g)    For purposes of determining compliance with any Section of Article 7 at
any time, in the event that any Lien, Investment, Indebtedness, Disposition,
Restricted Payment, Affiliate transaction, Contractual Obligation or prepayment
of Indebtedness meets the criteria of one or more than one of the categories of
transactions permitted pursuant to any clause of such Sections, such transaction


58

--------------------------------------------------------------------------------





(or portion thereof) at any time shall be permitted under one or more of such
clauses as determined by Parent in its sole discretion at such time.
(h)    All references to “knowledge” of any Loan Party or a Restricted
Subsidiary of Parent means the actual knowledge of a Responsible Officer.
(i)    The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
(j)    All references to any Person shall be constructed to include such
Person’s successors and assigns (subject to any restriction on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all of the functions
thereof.
(k)    The word “will” shall be construed to have the same meaning and effect as
the word “shall.”



SECTION 1.03    Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, except as otherwise specifically prescribed herein.
Notwithstanding any other provision contained herein, (a) any lease that is
treated as an operating lease for purposes of GAAP as of the date hereof shall
not be treated as Indebtedness, Attributable Indebtedness or as a Capitalized
Lease and shall continue to be treated as an operating lease (and any future
lease, if it were in effect on the date hereof, that would be treated as an
operating lease for purposes of GAAP as of the date hereof shall be treated as
an operating lease), in each case for purposes of this Agreement,
notwithstanding any actual or proposed change in GAAP after the date hereof and
(b) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (i) Statement of Financial Accounting
Standards 141R or ASC 805 (or any other financial accounting standard having a
similar result or effect) or (ii) any election under Financial Accounting
Standards Codification No. 825—Financial Instruments, or any successor thereto
(including pursuant to the Accounting Standards Codification), to value any
Indebtedness of Parent, the Borrower or any Subsidiary at “fair value” as
defined therein.



SECTION 1.04    Rounding. Any financial ratios required to be maintained by
Parent pursuant to this Agreement (or required to be satisfied in order for a
specific action to be permitted under this Agreement) shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a rounding
up if there is no nearest number).



SECTION 1.05    References to Agreements, Laws, Etc. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, refinancings, restatements, renewals, restructurings,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, refinancings, restatements, renewals, restructurings,
extensions, supplements and other modifications are not prohibited by the Loan
Documents; and (b) references to any



--------------------------------------------------------------------------------




Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.



SECTION 1.06    Times of Day. Unless otherwise specified, all references herein
to times of day shall be references to Eastern time (daylight or standard, as
applicable).



SECTION 1.07    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of “Interest Period”) or
performance shall extend to the immediately succeeding Business Day.



SECTION 1.08    Cumulative Credit Transactions. If more than one action occurs
on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Cumulative Credit immediately prior
to the taking of such action, the permissibility of the taking of each such
action shall be determined independently and in no event may any two or more
such actions be treated as occurring simultaneously.



SECTION 1.09    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test contained in this Agreement, the
Consolidated Total Net Leverage Ratio, the Consolidated First Lien Net Leverage
Ratio, Consolidated EBITDA and Total Assets shall be calculated on a pro forma
basis to give effect to all Specified Transactions that have been made during
the applicable period of measurement or subsequent to such period and prior to
or simultaneously with the event for which the calculation is made in the manner
prescribed by this Section 1.09; provided that notwithstanding anything to the
contrary in Section 1.09(b), (c) or (d), when (x) calculating the Consolidated
First Lien Net Leverage Ratio for purposes of the definition of “Applicable ECF
Percentage” or (y) calculating the Consolidated Total Net Leverage Ratio for
purposes of (i) the definition of “Applicable ECF Percentage” and (ii)
determining actual compliance (and not compliance on a Pro Forma Basis) with any
covenant pursuant to Section 7.11, the events described in this Section 1.09
that occurred subsequent to the end of the applicable Test Period shall not be
given pro forma effect. In addition, whenever a financial ratio or test is to be
calculated on a pro forma basis, the reference to the “Test Period” for purposes
of calculating such financial ratio or test shall be deemed to be a reference
to, and shall be based on, the most recently ended Test Period for which
internal financial statements of Parent are available (as determined in good
faith by Parent); provided that, the provisions of this sentence shall not apply
for purposes of calculating the Consolidated First Lien Net Leverage Ratio or
the Consolidated Total Net Leverage Ratio for purposes of the definition of
“Applicable ECF Percentage” and determining actual compliance with Section 7.11
(other than for the purpose of determining pro forma compliance with Section
7.11), as applicable, each of which shall be based on the financial statements
delivered pursuant to Section 6.01(a) or (b), as applicable, for the relevant
Test Period.
(b)    For purposes of calculating any financial ratio or test (including
Consolidated Total Net Leverage Ratio, Consolidated First Lien Net Leverage
Ratio, Consolidated Senior Secured Net Leverage Ratio, Consolidated EBITDA and
Total Assets), Specified Transactions (with any incurrence or repayment of any
Indebtedness in connection therewith to be subject to Section 1.09(d)) that have
been made (i) during the applicable Test Period and (ii) if applicable as
described in Section 1.09(a), subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio or
test is made shall be calculated on a pro forma basis assuming that all such
Specified Transactions (and any increase or decrease in Consolidated EBITDA and
the component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day (or, in case


60

--------------------------------------------------------------------------------




of the determination of Total Assets, the last day) of the applicable Test
Period. If since the beginning of any applicable Test Period any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into Parent or any of its Restricted Subsidiaries since the
beginning of such Test Period shall have made any Specified Transaction that
would have required
adjustment pursuant to this Section 1.09, then such financial ratio or test (and
Consolidated EBITDA and Total Assets) shall be calculated to give pro forma
effect thereto in accordance with this Section 1.09.
(c)    Whenever pro forma effect is to be given to a Specified Transaction, the
pro forma calculations shall be made in good faith by a responsible financial or
accounting officer of Parent and include, for the avoidance of doubt, the amount
of “run-rate” cost savings, operating expense reductions and synergies projected
by Parent in good faith to be realized as a result of specified actions taken or
expected to be taken (calculated on a pro forma basis as though such cost
savings, operating expense reductions and synergies had been realized on the
first day of such period and as if such cost savings, operating expense
reductions and synergies were realized during the entirety of such period) and
“run-rate” means the full recurring benefit for a period that is associated with
any action taken, committed to be taken or expected to be taken (including any
savings expected to result from the elimination of a public target’s compliance
costs with public company requirements) net of the amount of actual benefits
realized during such period from such actions, and any such adjustments shall be
included in the initial pro forma calculations of such financial ratios or tests
and during any subsequent Test Period in which the effects thereof are expected
to be realized relating to such Specified Transaction; provided that (i) such
amounts are (A) reasonably supportable and quantifiable in the good faith
judgment of Parent, (B) reasonably anticipated to be realized not later than
eighteen (18) months after the date of such Specified Transaction, and (C) no
amounts shall be added pursuant to this Section 1.09(c) to the extent
duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, with
respect to such period; and (ii) the aggregate adjustments pursuant to this
Section 1.09(c) (plus any add-backs pursuant to clause (a)(vii)(B) of the
definition of “Consolidated EBITDA” but excluding any adjustments consistent
with Article 11 of Regulation S-X promulgated under the Securities Act and as
interpreted by the staff of the SEC)) (i) for the Test Period ending June 30,
2016 and the Test Period ending September 30, 2016, shall not exceed 30% of
Consolidated EBITDA for such Test Period (calculated after giving effect to any
such add-backs or adjustments) and (ii) the Test Period ending December 31,
2016, and each Test Period thereafter, shall not exceed 20% of Consolidated
EBITDA for such Test Period (calculated after giving effect to any such
add-backs or adjustments).
(d)    In the event that Parent or any Restricted Subsidiary incurs (including
by assumption or guarantees) or repays (including by redemption, repayment,
retirement or extinguishment) any Indebtedness included in the calculations of
any financial ratio or test (in each case, other than Indebtedness incurred or
repaid under any revolving credit facility), (i) during the applicable Test
Period or (ii) subject to Section 1.09(a) subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then such financial ratio or test
shall be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period.



SECTION 1.10    Currency Generally. For purposes of determining compliance with
Article 7 with respect to any amount of Indebtedness, Lien or Investment in a
currency other than Dollars, no Default or Event of Default shall be deemed to
have occurred solely as a result of changes in rates of currency exchange
occurring after the time such Indebtedness or Investment is incurred (so long as
such Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder).




61

--------------------------------------------------------------------------------





SECTION 1.11    Certifications. All certifications to be made hereunder by an
officer or representative of a Loan Party shall be made by such person in his or
her capacity solely as an officer or a representative of such Loan Party, on
such Loan Party’s behalf and not in such Person’s individual capacity.



SECTION 1.12    Limited Condition Acquisition. Notwithstanding anything to the
contrary in this Agreement, for purposes of (i) determining compliance with any
provision of this Agreement that requires the calculation of the Consolidated
First Lien Net Leverage Ratio, the Consolidated Senior Secured Net Leverage
Ratio or the Consolidated Total Net Leverage Ratio, (ii) determining compliance
with representations, warranties, defaults or events of default or (iii) testing
availability under baskets set forth herein (including baskets measured as a
percentage of LTM EBITDA or Consolidated EBITDA) (including, in each case with
respect to the incurrence of debt under an Incremental Facility incurred in
connection therewith), in each case, in connection with a Permitted Acquisition
or Investment by one or more of Parent and its Restricted Subsidiaries, in each
case whose consummation is not conditioned on the availability of, or on
obtaining, third party financing (any such acquisition, a “Limited Condition
Acquisition”), at the irrevocable option of Parent (Parent’s election to
exercise such option in connection with any Limited Condition Acquisition, an
“LCA Election”), the date of determination of whether any such Limited Condition
Acquisition is permitted hereunder, shall be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”), and if, after giving pro forma effect to the Limited
Condition Acquisition and the other transactions to be entered into in
connection therewith as if they had occurred at the beginning of the most recent
test period ending prior to the LCA Test Date, Parent could have taken such
action on the relevant LCA Test Date in compliance with such ratio or basket,
such ratio or basket shall be deemed to have been complied with for such Limited
Condition Acquisition.
For the avoidance of doubt, if Parent has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date (including with respect to the incurrence of any Indebtedness) are
exceeded as a result of fluctuations in any such ratio or basket (including due
to fluctuations of the target of any Limited Condition Acquisition) at or prior
to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such
fluctuations. If Parent has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket (other than maintenance testing of the financial covenant in Section
7.11) on or following the relevant LCA Test Date and prior to the earlier of (i)
the date on which such Limited Condition Acquisition is consummated or (ii) the
date that the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be calculated on a pro forma basis
assuming such Limited Condition Acquisition and other transactions in connection
therewith (including any incurrence of debt and the use of proceeds thereof)
have been consummated.
Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including, without limitation, pro forma compliance with Section
7.11 hereof, any Consolidated First Lien Net Leverage Ratio test, any
Consolidated Senior Secured Net Leverage Ratio test and/or any Consolidated
Total Net Leverage Ratio test) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence Based Amounts”), it is understood and agreed that the Fixed Amounts
shall be disregarded in the calculation of the financial ratio or test
applicable to the Incurrence-Based Amounts in connection with such substantially
concurrent incurrence.


62

--------------------------------------------------------------------------------







ARTICLE 2
THE COMMITMENTS AND BORROWINGS



SECTION 2.01    The Loans. Subject to the terms and conditions expressly set
forth herein, each Term Lender severally agrees to make to the Borrower on the
Closing Date one or more Borrowings of Initial Term Loans denominated in Dollars
in an aggregate amount not to exceed at any time outstanding the amount of such
Term Lender’s Initial Term Commitment. Amounts borrowed under this Section 2.01
and repaid or prepaid may not be re-borrowed. Term Loans may be Base Rate Loans
or Eurocurrency Rate Loans, as further provided herein.



SECTION 2.02    Borrowings, Conversions and Continuations of Loans.
(a)    Each Borrowing, each conversion of Term Loans from one Type to the other,
and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than (1) 12:00 noon, three Business Days prior to the requested date of
any Borrowing or continuation of Eurocurrency Rate Loans or any conversion of
Base Rate Loans to Eurocurrency Rate Loans, and (2) 10:00 a.m. New York City
time on the requested date of any Borrowing of Base Rate Loans; provided that
the notice referred to in clause (1) above may be delivered no later than one
Business Day prior to the Closing Date in the case of initial Borrowings. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery (including via email) to the Administrative Agent
of a written Committed Loan Notice (and will not be effective until so
confirmed), appropriately completed and signed by a Responsible Officer of the
Borrower. Except as otherwise provided in Section 2.14, each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a minimum
principal amount of $500,000, or a whole multiple of $100,000, in excess
thereof. Except as provided in herein, each Borrowing of or conversion to Base
Rate Loans shall be in a minimum principal amount of $250,000 or a whole
multiple of $100,000 in excess thereof. Each Committed Loan Notice (whether
telephonic or written) shall specify (i) whether the Borrower is requesting a
Borrowing, a conversion of Term Loans from one Type to the other or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type of Loans to be borrowed or to which existing Term Loans
are to be converted or continued, (v) if applicable, the duration of the
Interest Period with respect thereto and (vi) wire instructions of the
account(s) to which funds are to be disbursed (it being understood, for the
avoidance of doubt, that the amount to be disbursed to any particular account
may be less than the minimum or multiple limitations set forth above so long as
the aggregate amount to be disbursed to all such accounts pursuant to such
Borrowing meets such minimums and multiples). If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details


63

--------------------------------------------------------------------------------




of any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 2:00 p.m. New York
City time on the Business Day specified in the applicable Committed Loan Notice.
The Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account(s) of the Borrower on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided by the Borrower to (and reasonably
acceptable to) the Administrative Agent.
(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan, unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the occurrence and continuation of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.
(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
MSSF’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
(e)    After giving effect to all Borrowings, all conversions of Term Loans from
one Type to the other, and all continuations of Term Loans as the same Type,
there shall not be more than 10 (or such greater amount as may be agreed by the
Administrative Agent in its sole discretion) Interest Periods in effect;
provided that after the establishment of any new Class of Loans pursuant to a
Refinancing Amendment or Extension Amendment, the number of Interest Periods
otherwise permitted by this Section 2.02(e) shall increase by three Interest
Periods for each applicable Class so established.
(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
(g)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of such Borrowing, the Administrative Agent
may assume that such Lender has made such Pro Rata Share or other applicable
share provided for under this Agreement available to the Administrative Agent on
the date of such Borrowing in accordance with Section 2.02(b) above, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If the Administrative Agent
shall have so made funds available, then, to the extent that such Lender shall
not have made such portion available to the Administrative Agent, each of such
Lender and the Borrower severally agrees to repay to the Administrative Agent
promptly after written demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is repaid to the Administrative Agent at
(i) in the case of the Borrower, the interest rate applicable at the time to the
Loans comprising such Borrowing and (ii) in the case of such Lender, the
Overnight Rate plus any administrative, processing, or similar fees customarily
charged by the Administrative Agent in accordance with the foregoing. A
certificate of the Administrative


64

--------------------------------------------------------------------------------




Agent submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.



SECTION 2.03    [Reserved].



SECTION 2.04    [Reserved].



SECTION 2.05    Prepayments.
(a)    Optional. (i) The Borrower may, upon notice to the Administrative Agent,
at any time or from time to time voluntarily prepay any Class or Classes of Term
Loans in whole or in part without premium or penalty (except as expressly set
forth in Section 2.09(d)); provided that (1) such notice must be received by the
Administrative Agent not later than 11:00 a.m. New York City time (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans and (B)
on the date of prepayment of Base Rate Loans; (2) any prepayment of Eurocurrency
Rate Loans shall be in a minimum principal amount of $500,000, or a whole
multiple of $100,000 in excess thereof; and (3) any prepayment of Base Rate
Loans shall be in a minimum principal amount of $250,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Class(es) and Type(s) of Loans to be prepaid.
The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of such prepayment.
If such notice is given by the Borrower, unless rescinded pursuant to clause
(iii) below, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon, together with any additional amounts required pursuant to
Section 3.05. In the case of each prepayment of the Loans pursuant to this
Section 2.05(a), the Borrower may in its sole discretion select the Borrowing or
Borrowings (and the order of maturity of principal payments) to be repaid, and
such payment shall be paid to the Appropriate Lenders in accordance with their
respective Pro Rata Shares or other applicable share provided for under this
Agreement.
(ii)    [Reserved].
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a)(i) by
notice to the Administrative Agent if such prepayment would have resulted from a
refinancing of all or any portion of the applicable Class or occurrence of
another event, which refinancing or event shall not be consummated or shall
otherwise be delayed.
(iv)    [Reserved].
(v)    Notwithstanding anything in any Loan Document to the contrary, in
addition to the terms set forth in Sections 2.05(a)(i) and 10.07, so long as no
Event of Default has occurred and is continuing, any Company Party may prepay
the outstanding Term Loans (which


65

--------------------------------------------------------------------------------




shall, for the avoidance of doubt, be automatically and permanently canceled
immediately upon such prepayment) (or Parent or any of its Subsidiaries may
purchase such outstanding Loans and immediately cancel them) without premium or
penalty on the following basis:
(A)    Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v) and without premium or penalty (except as provided in
Section 2.09(d)).
(B)    (1) Any Company Party may from time to time offer to make a Discounted
Term Loan Prepayment by providing the Auction Agent with five Business Days’
notice in the form of a Specified Discount Prepayment Notice (or such shorter
period as agreed by the Auction Agent); provided that (I) any such offer shall
be made available, at the sole discretion of the Company Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) unless rescinded, each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. New York City time on
the third Business Day after the date of delivery of such notice to such Lenders
(or such later date specified therein) (the “Specified Discount Prepayment
Response Date”).
(2)    Each Term Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.
(3)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term Loans pursuant
to this Section 2.05(a)(v)(B) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount and tranches of Term Loans
specified in such Lender’s Specified Discount Prepayment Response given pursuant
to clause (2) above; provided that, if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting


66

--------------------------------------------------------------------------------




Lenders exceeds the Specified Discount Prepayment Amount, such prepayment shall
be made pro rata among the Discount Prepayment Accepting Lenders in accordance
with the respective principal amounts accepted to be prepaid by each such
Discount Prepayment Accepting Lender and the Auction Agent (with the consent of
such Company Party and subject to rounding requirements of the Auction Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Company Party and such Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J)
below).
(C)    (1) Any Company Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Discount Range Prepayment Notice (or such shorter period as
agreed by the Auction Agent); provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as separate offer pursuant to the terms of this
Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $5,000,000 and whole increments of $1,000,000
in excess thereof and (IV) unless rescinded, each such solicitation by a Company
Party shall remain outstanding through the Discount Range Prepayment Response
Date. The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. New York City time on the third
Business Day after the date of delivery of such notice to such Lenders (or such
later date specified therein) (the “Discount Range Prepayment Response Date”).
Each Term Lender’s Discount Range Prepayment Offer shall be irrevocable and
shall specify a discount to par within the Discount Range (the “Submitted
Discount”) at which such Lender is willing to allow prepayment of any or all of
its then outstanding Term Loans of the applicable tranche or tranches and the
maximum aggregate principal amount and tranches of such Lender’s Term Loans (the
“Submitted Amount”) such Term Lender is willing to have prepaid at the Submitted
Discount. Any Term Lender whose Discount Range Prepayment Offer is not received
by the Auction Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.


67

--------------------------------------------------------------------------------




(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Section 2.05(a)(v)(C). The relevant Company Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following clause (3)) at the Applicable
Discount (each such Term Lender, a “Participating Lender”).
(3)    If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five Business Days following the Discount
Range Prepayment Response Date, notify (I) the relevant Company Party of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).
(D)    (1) Any Company Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Solicited Discounted Prepayment Notice (or such later notice
specified therein); provided that (I) any such solicitation shall be extended,
at the sole discretion of such Company


68

--------------------------------------------------------------------------------




Party, to (x) each Term Lender and/or (y) each Lender with respect to any Class
of Term Loans on an individual tranche basis, (II) any such notice shall specify
the maximum aggregate amount of the Term Loans (the “Solicited Discounted
Prepayment Amount”) and the tranche or tranches of Term Loans the Borrower is
willing to prepay at a discount (it being understood that different Solicited
Discounted Prepayment Amounts may be offered with respect to different tranches
of Term Loans and, in such event, each such offer will be treated as separate
offer pursuant to the terms of this Section 2.05(a)(v)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) unless
rescinded, each such solicitation by a Company Party shall remain outstanding
through the Solicited Discounted Prepayment Response Date. The Auction Agent
will promptly provide each Appropriate Lender with a copy of such Solicited
Discounted Prepayment Notice and a form of the Solicited Discounted Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m. New York City time on the third Business
Day after the date of delivery of such notice to such Term Lenders (the
“Solicited Discounted Prepayment Response Date”). Each Term Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date and (z) specify both a discount to par (the “Offered
Discount”) at which such Term Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount and tranches of
such Term Loans (the “Offered Amount”) such Term Lender is willing to have
prepaid at the Offered Discount. Any Term Lender whose Solicited Discounted
Prepayment Offer is not received by the Auction Agent by the Solicited
Discounted Prepayment Response Date shall be deemed to have declined prepayment
of any of its Term Loans at any discount.
(2)    The Auction Agent shall promptly provide the relevant Company Party with
a copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
fifth Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this clause (2) (the “Acceptance Date”), the Company
Party shall submit an Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.
(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by the Auction Agent by the Solicited Discounted
Prepayment Response Date, within five Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (with the consent of such Company Party
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company
Party at the Acceptable Discount in accordance with this Section 2.05(a)(v)(D).
If the Company Party elects to accept any Acceptable Discount, then the Company
Party agrees to accept all Solicited Discounted Prepayment Offers received by
Auction Agent by the Solicited


69

--------------------------------------------------------------------------------




Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Term Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Company Party will prepay outstanding Term Loans pursuant to this
Section 2.05(a)(v)(D) to each Qualifying Lender in the aggregate principal
amount and of the tranches specified in such Lender’s Solicited Discounted
Prepayment Offer at the Acceptable Discount; provided that if the aggregate
Offered Amount by all Qualifying Lenders whose Offered Discount is greater than
or equal to the Acceptable Discount exceeds the Solicited Discounted Prepayment
Amount, prepayment of the principal amount of the Term Loans for those
Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (with the consent of such Company Party
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the relevant Company Party of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
tranches to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount and the tranches of such
Term Lender to be prepaid at the Acceptable Discount on such date, and (IV) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Company Party and Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to such Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with Section
2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).
(E)    In connection with any Discounted Term Loan Prepayment, the Company
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from a Company Party in connection therewith.
(F)    If any Term Loan is prepaid in accordance with Sections 2.05(a)(v)(B)
through 2.05(a)(v)(D) above, a Company Party shall prepay such Term Loans on the
Discounted Prepayment Effective Date. The relevant Company Party shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 a.m. New York City time on the Discounted Prepayment
Effective Date and all such prepayments shall be applied to the remaining
principal amount of Loans being prepaid. The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a)(v)
shall be paid to the Discount Prepayment Accepting Lenders, Participating
Lenders, or Qualifying Lenders, as applicable, and shall be


70

--------------------------------------------------------------------------------




applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share. The aggregate principal amount of the tranches and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment. In connection with each prepayment pursuant to this Section
2.05(a)(v), each Lender participating in any prepayment described in this
Section 2.05(a)(v) acknowledges and agrees that in connection therewith, (1) the
Borrower or any Company Party then may have, and later may come into possession
of, information regarding the Borrower, the Sponsor and their respective
affiliates not known to such Lender and that may be material to a decision by
such Lender to participate in such prepayment (including Material Non-Public
Information) (“Excluded Information”), (2) such Lender has independently and,
without reliance on the Borrower, any of its Subsidiaries, the Administrative
Agent or any of their respective Affiliates, made its own analysis and
determination to participate in such prepayment notwithstanding such Lender’s
lack of knowledge of the Excluded Information, (3) none of the Company Parties
or Sponsor or any of their respective Affiliates shall be required to make any
representation that it is not in possession of Excluded Information and all
parties to the relevant transaction shall render customary “big boy” disclaimer
letters, and (4) none of the Borrower, its Subsidiaries, the Administrative
Agent or any of their respective Affiliates shall have any liability to such
Lender, and such Lender hereby waives and releases, to the extent permitted by
law, any claims such Lender may have against the Borrower, its Subsidiaries, the
Administrative Agent and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the Excluded Information.
(G)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.
(H)    [Reserved].
(I)    Each of the Company Parties and the Term Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this Section
2.05(a)(v) by itself or through any Affiliate of the Auction Agent and expressly
consents to any such delegation of duties by the Auction Agent to such Affiliate
and the performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Term Loan Prepayment provided for in this Section 2.05(a)(v) as well as
activities of the Auction Agent.
(J)    Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the Specified Discount
Prepayment Response Date, Discount Range Prepayment Response Date or Solicited
Discounted Prepayment Response Date, as applicable (and if such offer is revoked
pursuant to the preceding clauses, any failure by such Company Party to make any
prepayment to a Lender, as applicable, pursuant to this Section 2.05(a)(v) shall
not constitute a Default or Event of Default under Section 8.01 or otherwise).
(vi)    In connection with any prepayment pursuant to this Section 2.05(a) that
is consummated in respect of all or any portion of the Initial Term Loans prior
to the two year


71

--------------------------------------------------------------------------------




anniversary of the Closing Date, the Borrower shall pay to each Term Lender the
fee required by Section 2.09(d).
(b)    Mandatory.
(i)    Subject to Section 2.05(b)(ix), within five Business Days after financial
statements are required to have been delivered pursuant to Section 6.01(a)
(commencing with the fiscal year ended December 31, 2017) and the related
Compliance Certificate is required to have been delivered pursuant to Section
6.02(a), the Borrower shall cause to be prepaid an aggregate principal amount of
Term Loans in an amount equal to (A) the Applicable ECF Percentage of Excess
Cash Flow, if any, for the fiscal year covered by such financial statements
minus, without duplication of any amount deducted from Consolidated Net Income
in calculating Excess Cash Flow for such period, (B) the sum of (1) all
voluntary prepayments of First Lien Term Loans made during such fiscal year
pursuant to Section 2.05(a)(v) or (comparable section) of the First Lien Credit
Agreement and Term Loans made during such fiscal year pursuant to Section
2.05(a)(v), in each case, in an amount equal to the discounted amount actually
paid in cash in respect of the principal amount of First Lien Term Loans or such
Term Loans, as the case may be, during such fiscal year or, without duplication
across periods, after year-end and prior to when such Excess Cash Flow
prepayment is due, (2) all other voluntary prepayments of First Lien Term Loans
made during such fiscal year pursuant to Section 2.05(a) (or any comparable
section) of the First Lien Credit Agreement and Term Loans made pursuant to
Section 2.05(a) during such fiscal year or, without duplication across periods,
after year-end and prior to when such Excess Cash Flow prepayment is due, (3)
all voluntary prepayments of Revolving Credit Loans, Extended Revolving Credit
Loans, Refinancing Revolving Credit Loans and Incremental Revolving Loans during
such fiscal year or, without duplication across periods, after year-end and
prior to when such Excess Cash Flow prepayment is due, to the extent the
Revolving Credit Commitments, Extended Revolving Credit Commitments, Refinancing
Revolving Credit Commitments and/or Incremental Revolving Credit Commitments, as
the case may be, are permanently reduced by the amount of such payments and (4)
the amount equal to all payments in cash paid by the Borrower in connection with
the buyback of Term Loans pursuant to Section 10.07(l)(x) and First Lien Term
Loans pursuant to Section 10.07(l)(x) (or any comparable section) of the First
Lien Credit Agreement, during such fiscal year or, without duplication across
periods, after year-end and prior to when such Excess Cash Flow prepayment is
due and (5) all voluntary prepayments of Revolving Credit Loans (if any)
incurred on the Closing Date to finance any upfront fees implemented pursuant to
the “market flex” provisions of the Fee Letter, in the case of each of the
immediately preceding clauses (1), (2), (3), (4) and (5), except to the extent
such prepayments are funded with long-term Indebtedness (other than Revolving
Credit Loans); provided that, to the extent any deduction is made pursuant to
the foregoing clauses (1), (2), (3) and (4) after year-end and prior to when
such Excess Cash Flow prepayment is due, such prepayment shall not be deducted
with respect to the Excess Cash Flow prepayment for the succeeding fiscal year.
(ii)    Subject to Section 2.05(b)(ix), if (1) the Borrower, Parent or any
Restricted Subsidiary Disposes of any property or assets (other than any
Disposition of any property or assets permitted by Sections 7.05(a), (b), (c),
(d), (e), (f), (g), (h), (i), (l), (m) (except as set forth in the proviso
thereof and except to the extent such property is subject to a Mortgage), (n),
(o), (p), (q), (r) and (u)), or (2) any Casualty Event occurs, which results in
the realization or receipt by the Borrower, Parent or any Restricted Subsidiary
of Net Proceeds, subject to Section 2.05(b)(vi), the Borrower shall cause to be
prepaid on or prior to the date which is 5 Business Days after the date of the
realization or receipt by the Borrower, Parent or any Restricted Subsidiary of
such Net Proceeds, an aggregate principal amount of Term Loans in an amount


72

--------------------------------------------------------------------------------




equal to 100% of all such Net Proceeds; provided that if at the time that any
such prepayment would be required, the Borrower or other Loan Party is required
to offer to repurchase Permitted Second Priority Refinancing Debt, Incremental
Equivalent Debt (to the extent secured by Liens on the Collateral on a pari
passu basis with the Obligations) and the Permitted Refinancing of any such
Indebtedness (to the extent secured by Liens on the Collateral on a pari passu
basis with the Obligations), in each case pursuant to the terms of the
documentation governing such Indebtedness with the net proceeds of any such
Disposition or Casualty Event of, or with respect to, any property or assets
constituting Collateral (such Permitted Second Priority Refinancing Debt,
Incremental Equivalent Debt (or the Permitted Refinancing of any such
Indebtedness) required to be offered to be so repurchased, “Other Applicable
Indebtedness”), then the Borrower or other Loan Party may apply such net
proceeds on a pro rata basis (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided that the portion of such net proceeds allocated to the
Other Applicable Indebtedness shall not exceed the amount of such net proceeds
required to be allocated to the Other Applicable Indebtedness pursuant to the
terms thereof, and the remaining amount, if any, of such net proceeds shall be
allocated to the Term Loans in accordance with the terms hereof) to the
prepayment of the Term Loans and to the repurchase or prepayment of Other
Applicable Indebtedness, and the amount of prepayment of the Term Loans that
would have otherwise been required pursuant to this Section 2.05(b)(ii) shall be
reduced accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such Other Applicable Indebtedness
repurchased or prepaid, the declined amount shall promptly (and in any event
within ten Business Days after the date of such rejection) be applied to prepay
the Term Loans in accordance with the terms hereof.
(iii)    Subject to Section 2.05(b)(ix), if the Borrower, Parent or any
Restricted Subsidiary incurs or issues any Indebtedness after the Closing Date
(A) not permitted to be incurred or issued pursuant to Section 7.03 or (B) that
is intended to constitute Credit Agreement Refinancing Indebtedness in respect
of any Class of Term Loans, the Borrower shall cause to be prepaid an aggregate
principal amount of Term Loans (or, in the case of Indebtedness constituting
Credit Agreement Refinancing Indebtedness, the applicable Class of Term Loans)
in an amount equal to 100% of all Net Proceeds received therefrom on or prior to
the date which is five Business Days after the receipt by the Borrower, Parent
or such Restricted Subsidiary of such Net Proceeds. In connection with any
prepayment under this Section 2.05(b)(iii) that is consummated in respect of all
or any portion of the Initial Term Loans prior to the two year anniversary of
the Closing Date, the Borrower shall pay to each Term Lender the fee required by
Section 2.09(d).
(iv)    [Reserved].
(v)    Notwithstanding any other provision of this Section 2.05, (i) to the
extent that the repatriation to the United States of any Excess Cash Flow
attributable to Foreign Subsidiaries (“Foreign Subsidiary Excess Cash Flow”)
would be (x) prohibited or delayed by applicable local law or (y) restricted by
applicable material constituent documents, including as a result of minority
ownership (so long as such restrictions were not implemented for the purpose of
avoiding such mandatory prepayment requirements), an amount equal to the portion
of such Foreign Subsidiary Excess Cash Flow that would be so affected were the
Borrower or Parent or a Restricted Subsidiary to attempt to repatriate such cash
will not be required to be applied to repay Term Loans at the times provided in
this Section 2.05 so long, but only so long, as the applicable local law or
applicable material constituent documents would not otherwise permit
repatriation to the United States, and if within one year following the date on
which the respective prepayment would otherwise have been required such
repatriation of any of such affected Foreign Subsidiary Excess Cash Flow is
permissible under the applicable local law or applicable material constituent


73

--------------------------------------------------------------------------------




documents (even if such cash is actually not repatriated), an amount equal to
the amount of the Foreign Subsidiary Excess Cash Flow that could be repatriated
will be promptly (and in any event not later than five Business Days after such
repatriation) applied (net of an amount equal to the additional taxes of the
Borrower, Parent, the Subsidiaries and the direct and indirect holders of Equity
Interests in the Borrower that would be payable or reserved against as a result
of a repatriation and any additional costs that would be incurred as a result of
a repatriation, whether or not a repatriation actually occurs) by the Borrower
or Parent to the repayment of the Term Loans pursuant to this Section 2.05 and
(ii) to the extent that the Borrower or Parent has determined in good faith that
repatriation of any Foreign Subsidiary Excess Cash Flow would have adverse tax
cost consequences that are not de minimis (including the imposition of
withholding Taxes), an amount equal to such Foreign Subsidiary Excess Cash Flow
that would be so affected will not be subject to repayment under this Section
2.05; provided that in the case of each of clauses (i) and (ii), such nonpayment
shall not constitute an Event of Default (and such amounts shall be available
(A) to repay local foreign indebtedness, if any, or to be retained by the
relevant Foreign Subsidiary, and (B) for working capital purposes of Parent, the
Borrower and the Restricted Subsidiaries, in each case, subject to the
prepayment provisions in this Section 2.05(b)(v)); provided, further, that (A)
for purposes of this Section 2.05, Excess Cash Flow shall be deemed allocable to
each Foreign Subsidiary, with respect to any period, in an amount equal to (i)
the Consolidated EBITDA of such Foreign Subsidiary for such period, divided by
(ii) the Consolidated EBITDA of Parent and its Restricted Subsidiaries for such
period (it being understood and agreed for the avoidance of doubt that such
allocation shall exclude any reduction from interest and principal payments in
respect of the Obligations) and (B) the Borrower, Parent and the Restricted
Subsidiaries shall be entitled to reduce Excess Cash Flow owed to the Lenders
pursuant to Section 2.05(b)(i) in respect of any Excess Cash Flow Period by the
aggregate amount of Excess Cash Flow attributable to Foreign Subsidiaries
subject to the limitations and restrictions described above in this Section
2.05(b)(v) for such Excess Cash Flow Period.
(vi)    Notwithstanding any other provision of this Section 2.05, (i) to the
extent that the repatriation to the United States of any or all of the Net
Proceeds of any Disposition by a Foreign Subsidiary (“Foreign Disposition”) or
the Net Proceeds of any Casualty Event incurred by a Foreign Subsidiary
(“Foreign Casualty Event”) would be (x) prohibited or delayed by applicable
local law or (y) restricted by applicable material constituent documents,
including as a result of minority ownership (so long as such restrictions were
not implemented for the purpose of avoiding such mandatory prepayment
requirements), an amount equal to the Net Proceeds that would be so affected
were the Borrower or Parent or a Restricted Subsidiary to attempt to repatriate
such cash will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05 so long, but only so long, as the applicable local
law or applicable material constituent documents would not otherwise permit
repatriation to the United States, and if within one year following the date on
which the respective prepayment would otherwise have been required such
repatriation of any of such affected Net Proceeds is permissible under the
applicable local law or applicable material constituent documents, even if such
cash is not actually repatriated at such time, an amount equal to the amount of
the Net Proceeds will be promptly (and in any event not later than five Business
Days) applied (net of an amount equal to the additional taxes of Parent, the
Borrower, the Subsidiaries and the direct and indirect holders of Equity
Interests in the Borrower that would be payable or reserved against and any
additional costs that would be incurred as a result of a repatriation, whether
or not a repatriation actually occurs) by the Borrower, Parent or the Restricted
Subsidiaries to the repayment of the Term Loans pursuant to this Section 2.05
and (ii) to the extent that the Borrower or Parent has determined in good faith
that repatriation of any of or all the Net Proceeds of any Foreign Disposition
or Foreign Casualty Event would have adverse tax cost consequences that are not
de


74

--------------------------------------------------------------------------------




minimis (including the imposition of withholding Taxes) with respect to such Net
Proceeds, an amount equal to such Net Proceeds that would be so affected will
not be subject to repayment under this Section 2.05; provided, that in the case
of each of clauses (i) and (ii), such nonpayment shall not constitute an Event
of Default (and such amounts shall be available (A) to repay local foreign
indebtedness, if any, or to be retained by the relevant Foreign Subsidiary, and
(B) for working capital purposes of the Borrower, Parent and the Restricted
Subsidiaries, in each case, subject to the prepayment provisions in this Section
2.05(b)(vi)). For the avoidance of doubt, nothing in this Section 2.05 shall
require the Borrower to cause any amounts to be repatriated to the United States
(whether or not such amounts are used in or excluded from the determination of
the amount of any mandatory prepayments hereunder).
(vii)    Except as otherwise provided in any Refinancing Amendment, Extension
Amendment or any Incremental Amendment or as otherwise provided herein, (A) each
prepayment of Term Loans pursuant to this Section 2.05(b) shall be applied
ratably to each Class of Term Loans then outstanding (provided that any
prepayment of Term Loans with the Net Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced
Debt) and (B) each such prepayment shall be paid to the Lenders in accordance
with their respective Pro Rata Shares of such prepayment.
(viii)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made by the Borrower pursuant
to clauses (i), (ii) and (iii) of this Section 2.05(b) at least three Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
aggregate amount of such prepayment to be made by the Borrower. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment. Each Term Lender may reject all or a portion
of its Pro Rata Share of any mandatory prepayment (such declined amounts, the
“Declined Proceeds”) of Term Loans required to be made pursuant to clauses (i),
(ii) and (iii) of this Section 2.05(b) by providing written notice (each, a
“Rejection Notice”) to the Administrative Agent and the Borrower no later than
5:00 p.m. New York City time one Business Day after the date of such Lender’s
receipt of notice from the Administrative Agent regarding such prepayment;
provided, however, in no event may the proceeds of any Credit Agreement
Refinancing Indebtedness be rejected. Each Rejection Notice from a given Lender
shall specify the principal amount of the mandatory repayment of Term Loans to
be rejected by such Lender. If a Term Lender fails to deliver a Rejection Notice
to the Administrative Agent within the time frame specified above or such
Rejection Notice fails to specify the principal amount of the Term Loans to be
rejected, any such failure will be deemed an acceptance of such mandatory
prepayment of Term Loans. Any Declined Proceeds shall be retained by the
Borrower.
(ix)    Notwithstanding anything to the contrary set forth in any other clause
in this Section 2.05, until the Discharge of First Lien Secured Obligations
shall have occurred, no mandatory prepayments of Term Loans that would have
otherwise been required under this Section 2.05(b) shall be required to be made
(except that amounts declined by the lenders under the First Lien Credit
Agreement pursuant to Section 2.05(b)(viii) (or any comparable section) of the
First Lien Credit Agreement shall be required to be applied as a mandatory
prepayment hereunder (but subject to Section 2.05(b)(viii))).
(c)    Interest, Funding Losses, Etc. All prepayments under this Section 2.05
shall be accompanied by all accrued interest thereon, together with, in the case
of any such prepayment of a


75

--------------------------------------------------------------------------------




Eurocurrency Rate Loan on a date prior to the last day of an Interest Period
therefor, any amounts owing in respect of such Eurocurrency Rate Loan pursuant
to Section 3.05.
Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.05. Such
deposit shall be deemed to be a prepayment of such Loans by the Borrower for all
purposes under this Agreement.



SECTION 2.06    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction, and (ii) any such partial reduction shall be in an aggregate amount
of $5,000,000, or any whole multiple of $1,000,000 in excess thereof or, if
less, the entire amount thereof. Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of any Commitments if such
termination would have resulted from a refinancing of all or any portion of the
applicable Class or occurrence of other event, which refinancing or other event
shall not be consummated or otherwise shall be delayed.
(b)    Mandatory. The Initial Term Commitments of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of the Initial Term
Loans to be made by such Term Lender on the Closing Date.
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused Commitments of any Class under this Section 2.06. Upon any
reduction of unused Commitments of any Class, the Commitment of each Lender of
such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced. All commitment fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.



SECTION 2.07    Repayment of Loans.
(a)    Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders on the Maturity Date for the Initial
Term Loans, the aggregate principal amount of all Initial Term Loans outstanding
on such date.



SECTION 2.08    Interest.


76

--------------------------------------------------------------------------------




(a)    Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.
(b)    During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws; provided that no interest at the Default
Rate shall accrue or be payable to a Defaulting Lender so long as such Lender
shall be a Defaulting Lender. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon written
demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.



SECTION 2.09    Fees.
(a)    [Reserved].
(b)    Other Fees. The Borrower shall pay to the Agents such fees (including,
but not limited to, administrative agent fees) as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever (except as expressly agreed between the Borrower and the applicable
Agent).
(c)    Upfront Fees. The Borrower agrees to pay on the Closing Date to each Term
Lender party to this Agreement on the Closing Date, as fee compensation for the
funding of such Term Lender’s Initial Term Loan on the Closing Date, an upfront
fee (the “Upfront Fee”) in an amount equal to 1.50% of the stated principal
amount of such Term Lender’s Term Loan made on the Closing Date. Such Upfront
Fee will be in all respects fully earned, due and payable on the Closing Date
and non-refundable and non-creditable thereafter and the Upfront Fee shall be
netted against the Term Loans made by such Term Lender.
(d)    Prepayment Premium. In connection with any prepayment of Initial Term
Loans pursuant to Section 2.05(a) or Section 2.05(b)(iii) that is consummated in
respect of all or any portion of the Initial Term Loans (x) prior to the first
anniversary of the Closing Date, the Borrower shall pay to each Term Lender a
fee equal to 2.0% of the aggregate principal amount of the Initial Term Loans of
such Term Lender subject to such prepayment, (y) on or after the first
anniversary of the Closing Date but prior to the second anniversary of the
Closing Date, the Borrower shall pay to each Term Lender a fee equal to 1.0% of
the aggregate principal amount of the Initial Term Loans of such Term Lender
subject to such prepayment and (z) on or after the second anniversary of the
Closing Date there shall be no additional fee.



SECTION 2.10    Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined in accordance with clause
(b) of the definition thereof shall be made on the basis of a year of 365 days,
or 366 days, as applicable, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that


77

--------------------------------------------------------------------------------




is repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.



SECTION 2.11    Evidence of Indebtedness.
(a)    The Loans made by each Lender shall be evidenced by one or more accounts
or records maintained by such Lender and evidenced by one or more entries in the
Register maintained by the Administrative Agent, acting solely for this purpose
as a non-fiduciary agent for the Borrower, in each case in the ordinary course
of business. The accounts or records maintained by the Administrative Agent and
each Lender shall be prima facie evidence absent manifest error of the amount of
the Loans made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
(b)    [Reserved].
(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.



SECTION 2.12    Payments Generally.
(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. New York City
time on the date specified herein. The Administrative Agent will promptly
distribute to each Appropriate Lender its Pro Rata Share (or other applicable
share provided for under this Agreement) of such payment in like funds as
received by wire transfer to such Lender’s applicable Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. New York City time
shall in each case be deemed received (in the Administrative Agent’s sole
discretion) on the next succeeding Business Day and any applicable interest or
fee shall continue to accrue.
(b)    Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may


78

--------------------------------------------------------------------------------




be; provided that, if such extension would cause payment of interest on or
principal of Eurocurrency Rate Loans to be made in the next succeeding calendar
month, such payment shall be made on the immediately preceding Business Day.
(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:
(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
(e)    The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan.


79

--------------------------------------------------------------------------------




(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the Outstanding Amount of all
Loans outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.
(h)    Amounts to be applied to the prepayment of Loans in connection with any
mandatory prepayments by the Borrower of the Term Loans pursuant to Section
2.05(b) shall be applied, as applicable, on a pro rata basis to the then
outstanding Term Loans being prepaid irrespective of whether such outstanding
Term Loans are Base Rate Loans or Eurocurrency Rate Loans; provided that if no
Lenders exercise the right to waive a given mandatory prepayment of the Term
Loans pursuant to Section 2.05(b)(viii), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
reduce outstanding Base Rate Loans. Any amounts remaining after each such
application shall be applied to prepay Eurocurrency Rate Loans.



SECTION 2.13    Sharing of Payments. If, other than as provided elsewhere
herein, any Lender shall obtain on account of the Loans made by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them as shall be necessary to cause such purchasing Lender
to share the excess payment in respect of such Loans, pro rata with each of
them; provided that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For the avoidance of doubt, the provisions of this paragraph
shall not be construed to apply to (A) any payment made by the Borrower pursuant
to and in accordance with the express terms of this Agreement as in effect from
time to time (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment or purchase of or sale or purchase of a participation in any of
its Loans in connection with any assignment or participation permitted
hereunder. The Borrower agrees that any Lender so purchasing a participation
from another Lender may, to the fullest extent permitted by applicable Law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records


80

--------------------------------------------------------------------------------




(which shall be conclusive and binding in the absence of manifest error) of
participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.


Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the Borrower may extend the final maturity of Term
Loans in connection with an Extension that is permitted under Section 2.16
without being obligated to effect such extensions on a pro rata basis among the
Lenders (it being understood that no such extension shall constitute a payment
or prepayment of any Term Loans for purposes of this Section 2.13) without
giving rise to any violation of this Section 2.13 or any other provision of this
Agreement. Furthermore, the Borrower may take all actions contemplated by
Section 2.16 in connection with any Extension (including modifying pricing,
amortization and repayments or prepayments), and in each case such actions shall
be permitted, and the differing payments contemplated therein shall be permitted
without giving rise to any violation of this Section 2.13 or any other provision
of this Agreement.



SECTION 2.14    Incremental Borrowings.
(a)    Incremental Term Commitments. The Borrower may at any time or from time
to time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Request”), request one or more new commitments which may be in the
same Facility as any outstanding Term Loans (a “Term Loan Increase”) or a new
Class of term loans under this Agreement (collectively with any Term Loan
Increase, the “Incremental Term Commitments”), whereupon the Administrative
Agent shall promptly deliver a copy to each of the Lenders.
(b)    Incremental Term Loans. Any Incremental Term Loans effected through the
establishment of one or more new Term Loans (excluding, for the avoidance of
doubt, through any Term Loan Increase) made on an Incremental Facility Closing
Date shall be designated a separate Class of Incremental Term Loans for all
purposes of this Agreement. On any Incremental Facility Closing Date on which
any Incremental Term Commitments of any Class are effected (including through
any Term Loan Increase), subject to the satisfaction (or waiver) of the terms
and conditions in this Section 2.14, (i) each Incremental Term Lender of such
Class shall make a Loan to the Borrower (an “Incremental Term Loan”) in an
amount equal to its Incremental Term Commitment of such Class and (ii) each
Incremental Term Lender of such Class shall become a Lender hereunder with
respect to the Incremental Term Commitment of such Class and the Incremental
Term Loans of such Class made pursuant thereto. Notwithstanding the foregoing,
Incremental Term Loans may have identical terms to any of the Term Loans and be
treated as the same Class as any of such Term Loans.
(c)    Incremental Request. Each Incremental Request from the Borrower pursuant
to this Section 2.14 shall set forth the requested amount and proposed terms of
the relevant Incremental Term Loans. Incremental Term Loans may be made by any
existing Lender (but each existing Lender will not have an obligation to make
any Incremental Term Commitment, nor will the Borrower have any obligation to
approach any existing Lenders to provide any Incremental Term Commitment) or by
any other bank or other financial institution (any such other bank or other
financial institution being called an “Additional Lender”) (each such existing
Lender or Additional Lender providing such, an “Incremental Term Lender”);
provided that (i) the Administrative Agent shall have consented (not to be
unreasonably withheld, conditioned or delayed) to such Lender’s or Additional
Lender’s making such Incremental Term Loans to the extent such consent, if any,
would be required under Section 10.07(b) for an assignment of


81

--------------------------------------------------------------------------------




Loans to such Lender or Additional Lender and (ii) with respect to Incremental
Term Commitments, any Affiliated Lender providing an Incremental Term Commitment
shall be subject to the same restrictions set forth in Section 10.07(k) as they
would otherwise be subject to with respect to any purchase by or assignment to
such Affiliated Lender of Initial Term Loans.
(d)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Term Commitments thereunder, shall be
subject to the satisfaction on the date of such Incremental Amendment (the
“Incremental Facility Closing Date”) of each of the following conditions:
(i)    (x) if the proceeds of such Indebtedness are being used to finance a
Permitted Acquisition or Investment permitted hereunder, no Event of Default
under Section 8.01(a) or (f) shall have occurred and be continuing or would
exist after giving effect to such Indebtedness, or (y) if otherwise, no Event of
Default shall have occurred and be continuing or would exist after giving effect
to such Indebtedness;
(ii)    [Reserved];
(iii)    each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $2,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $2,000,000 if such amount
represents all remaining availability under the limit set forth in clause (iv)
below); and
(iv)    the aggregate amount of the Incremental Term Loans and the Incremental
Equivalent Debt shall not exceed (A) an amount equal to $25,000,000, minus, the
aggregate principal amount of any First Lien Incremental Term Loans, any
Incremental Revolving Credit Commitments and any First Lien Incremental
Equivalent Debt incurred or issued in reliance on Section 2.14(d)(iv)(A) of the
First Lien Credit Agreement (or any equivalent provision of a First Lien Credit
Agreement designated as such in connection with a Permitted Refinancing
thereof), plus (B) up to an additional amount of Incremental Term Loans and/or
Incremental Equivalent Debt so long as, in the case of this clause (B) only (x)
with respect to any Incremental Facility secured by Liens on any assets or
properties of the Borrower or its Restricted Subsidiaries, the Consolidated
Senior Secured Net Leverage Ratio (determined on a Pro Forma Basis in accordance
with Section 1.09 and without netting the cash proceeds of any such Indebtedness
being so incurred for the purposes of such calculation) is no more than 3.50 to
1.00 or (y) with respect to any unsecured Incremental Facility, the Consolidated
Total Net Leverage Ratio (determined on a Pro Forma Basis in accordance with
Section 1.09 and without netting the cash proceeds of any such Indebtedness
being so incurred for the purposes of such calculation) is no more than 5.00 to
1.00, in each case, calculated as of the last day of the most recently ended
Test Period for which financial statements are internally available, determined
on the applicable Incremental Facility Closing Date, after giving effect to any
such incurrence or issuance (or, at the option of the Borrower, on the date of
establishment of the commitments in respect thereof assuming the full amounts of
all such additional amounts is drawn and outstanding) on a Pro Forma Basis; plus
(C) an amount equal to the sum of all voluntary prepayments or repurchases of
Term Loans made pursuant to Section 2.05(a) or Section 10.07(l)(x) except to the
extent, in each case, financed with long term Indebtedness (other than
Incremental Term Loans) (it being understood that (I) the Borrower shall be
deemed to have used amounts under clause (C) prior to utilization of amounts
under clause (A) or (B), and the Borrower shall be deemed to have used amounts
under clause (B) (to the extent compliant therewith) prior to utilization of
amounts under clause (A) and (C), and (II) Loans may be incurred under both
clauses (A) and/or (C) and clause


82

--------------------------------------------------------------------------------




(B), and proceeds from any such incurrence may be utilized in a single
transaction by first calculating the incurrence under clause (B) above and then
calculating the incurrence under clause (A) and/or (C) above).
(e)    Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments of any Class, except as
otherwise set forth herein, shall be as agreed between the Borrower and the
applicable Incremental Term Lenders or lenders providing such Incremental Term
Commitments, as applicable. In any event:
(i)    the Incremental Term Loans (except as otherwise specified below in this
clause (i)):
(A)    (1) shall rank pari passu or junior (if secured) in right of payment and
of security with the Term Loans and (2)(x) shall not be secured by any Lien on
any property or asset of the Borrower or any Guarantor that does not also secure
the other Facilities and (y) shall not be guaranteed by any Person other than
the Guarantors under the other Facilities;
(B)    shall not mature earlier than the Maturity Date of the Initial Term Loans
outstanding at the time of incurrence of such Incremental Term Loans;
(C)    shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of Initial Term Loans;
(D)    subject to Section 2.14(e)(i)(B) and Section 2.14(e)(i)(C) above, shall
have amortization determined by the Borrower and the applicable Incremental Term
Lenders or other Additional Lenders;
(E)    the Incremental Term Loans may participate on a pro rata basis or less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments of Initial Term Loans hereunder, as specified in the applicable
Incremental Amendment or definitive documentation;
(F)    [reserved]; and
(G)    the other terms of any Incremental Term Loans that are not consistent
with the then existing Initial Term Loans (other than pursuant to clauses (A)
through (F) above and other than call protection to be agreed between the
Borrower and the applicable Incremental Lenders) shall be no less favorable
(taken as a whole) to the Lenders under the then existing Initial Term Loans
than those applicable to the then existing Initial Term Loans or otherwise
reasonably acceptable to the Administrative Agent (except for (x) covenants or
other provisions applicable only to periods after the Maturity Date of the
Initial Term Loans or any Indebtedness incurred under this Section 2.14 existing
at the time of incurrence of such Incremental Term Loans and (y) any financial
maintenance covenant to the extent such covenant is also added for the benefit
of the Lenders under any applicable existing corresponding Facility).
(ii)    [reserved].
(iii)    the Effective Yield applicable to the Incremental Term Loans of each
Class shall be determined by the Borrower and the applicable Incremental Term
Lenders and shall be set forth in each applicable Incremental Amendment;
provided, however, that with respect to any Incremental Term Loans made under
Incremental Term Commitments that are secured on a


83

--------------------------------------------------------------------------------




pari passu basis with the Initial Term Loans, the Effective Yield applicable to
such Incremental Term Loans shall not be greater than the applicable Effective
Yield payable pursuant to the terms of this Agreement as amended through the
date of such calculation with respect to Initial Term Loans, plus 50 basis
points per annum unless the interest rate (together with, as provided in the
proviso below, the Eurocurrency Rate or Base Rate floor) with respect to the
Initial Term Loans is increased so as to cause the then applicable Effective
Yield under this Agreement on the Initial Term Loans to equal the Effective
Yield then applicable to the Incremental Term Loans minus 50 basis points;
provided if such Incremental Term Loan includes a Eurocurrency Rate floor
greater than 1.00% per annum or a Base Rate floor greater than 2.00% per annum,
such differential between the Eurocurrency Rate or Base Rate floors shall be
equated to the applicable Effective Yield for purposes of determining whether an
increase to the interest rate margin under the Initial Term Loans shall be
required, but only to the extent an increase in the Eurocurrency Rate or Base
Rate floor in the Initial Term Loans would cause an increase in the interest
rate then in effect thereunder, and in such case, the Eurocurrency Rate or Base
Rate floor (but not the interest rate margin) applicable to the Initial Term
Loans shall be increased to the extent of such differential between the
Eurocurrency Rate or Base Rate floors.
(f)    Incremental Amendment. Commitments in respect of Incremental Term Loans
shall become Commitments under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Term Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14. The Borrower will use the proceeds
of the Incremental Term Loans as determined by the Borrower and the Lenders
providing such Incremental Term Loans. No Lender shall be obligated to provide
any Incremental Term Loans unless it so agrees. To the extent reasonably
requested by the Administrative Agent, the Administrative Agent shall have
received customary legal opinions, board resolutions, officers’ certificates
and/or reaffirmation agreements consistent with those delivered on the Closing
Date under Section 4.01 (other than changes to such legal opinions resulting
from a change in Law, change in fact or change to counsel’s form of opinion
reasonably satisfactory to the Administrative Agent). The Incremental Term Loans
made pursuant to any Term Loan Increase shall be added to (and form part of)
each Borrowing of outstanding Term Loans under the respective Class so incurred
on a pro rata basis (based on the principal amount of each Borrowing) so that
each Lender under such Class will participate proportionately in each then
outstanding Borrowing of Term Loans under such Class.
(g)    [Reserved].
(h)    This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.



SECTION 2.15    Refinancing Amendments.
(a)    On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans then
outstanding under this Agreement (which for purposes of this Section 2.15(a)
will be deemed to include any then outstanding Refinancing Term Loans or
Incremental Term Loans), in the form of Refinancing Term Loans or Refinancing
Term Commitments pursuant to a Refinancing Amendment. No Lender shall be
obligated to provide any Credit Agreement Refinancing Indebtedness, unless it so
agrees.


84

--------------------------------------------------------------------------------




(b)    The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction (or waiver in accordance with the terms of such Refinancing
Amendment) on the date thereof of each of the conditions set forth in Section
4.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.
(c)    Each issuance of Credit Agreement Refinancing Indebtedness under Section
2.15(a) shall be in an aggregate principal amount that is (x) not less than
$10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.
(d)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the third paragraph of Section 10.01 (without the
consent of the Required Lenders called for therein) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.
(e)    This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.



SECTION 2.16    Extension of Term Loans.
(a)    Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, an “Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which shall (x) be identical as offered to each Lender under such
Existing Term Loan Tranche (including as to the proposed interest rates and fees
payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) (except as to interest rates, fees, amortization, final maturity
date, “AHYDO” payments, optional prepayments and redemptions, mandatory
repayments, premium, required prepayment dates and participation in prepayments,
which shall be determined by the Borrower and the Extending Term Lenders and set
forth in the relevant Extension Request), be substantially identical to, or
(taken as a whole) no more favorable to the Extending Term Lenders than those
applicable to the Existing Term Loan Tranche subject to such Extension Request
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date that is in effect on the effective date of the Extension
Amendment (immediately prior to the establishment of such Extended Term Loans))
(as reasonably determined by the Borrower), including: (i) all or any of the
scheduled amortization payments of principal of the Extended Term Loans may be
delayed to later dates than the scheduled amortization payments of principal of
the


85

--------------------------------------------------------------------------------




Term Loans of such Existing Term Loan Tranche, to the extent provided in the
applicable Extension Amendment; provided, however, that at no time shall there
be Classes of Term Loans hereunder (including Refinancing Term Loans and
Extended Term Loans) which have more than five different Maturity Dates; (ii)
the Effective Yield, pricing, optional prepayment and redemptions, mandatory
repayments and “AHYDO” payments with respect to the Extended Term Loans (whether
in the form of interest rate margin, upfront fees, OID or otherwise) may be
different than the Effective Yield, pricing, optional prepayments and
redemptions, mandatory repayments and “AHYDO” payments for the Term Loans of
such Existing Term Loan Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and (iv)
Extended Term Loans may have call protection as may be agreed by the Borrower
and the Lenders thereof; provided that no Extended Term Loans may be optionally
or mandatorily prepaid prior to the date on which all Term Loans with an earlier
final stated maturity (including Term Loans under the Existing Term Loan Tranche
from which they were amended) are repaid in full, unless such optional or
mandatory prepayment is accompanied by a pro rata optional or mandatory
prepayment of such other Term Loans; provided, further, that (A) no Event of
Default shall have occurred and be continuing at the time an Extension Request
is delivered to Lenders, (B) in no event shall the final maturity date of any
Extended Term Loans of a given Extension Series at the time of establishment
thereof be earlier than the Latest Maturity Date of the applicable Existing Term
Loan
Tranche, (C) the Weighted Average Life to Maturity of any Extended Term Loans of
a given Extension Series at the time of establishment thereof shall be no
shorter (other than by virtue of amortization or prepayment of such Indebtedness
prior to the time of incurrence of such Extended Term Loans) than the remaining
Weighted Average Life to Maturity of the applicable Existing Term Loan Tranche,
(D) any such Extended Term Loans (and the Liens securing the same) shall be
permitted by the terms of the Intercreditor Agreements (to the extent any
Intercreditor Agreement is then in effect), (E) all documentation in respect of
such Extension Amendment shall be consistent with the foregoing and (F) any
Extended Term Loans may participate on a pro rata basis or less than a pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Extension Request. Any Extended Term Loans amended pursuant to any Extension
Request shall be designated a series (each, an “Extension Series”) of Extended
Term Loans for all purposes of this Agreement; provided that any Extended Term
Loans amended from an Existing Term Loan Tranche may, to the extent provided in
the applicable Extension Amendment, be designated as an increase in any
previously established Extension Series with respect to such Existing Term Loan
Tranche (in which case scheduled amortization with respect thereto shall be
proportionally increased). Each Extension Series of Extended Term Loans incurred
under this Section 2.16 shall be in an aggregate principal amount that is not
less than $3,000,000 (or, if less, the entire principal amount of the
Indebtedness being extended pursuant to this Section 2.16(a)).
(b)    [Reserved].
(c)    Extension Request. The Borrower shall provide the applicable Extension
Request at least five Business Days prior to the date on which Lenders under the
Existing Term Loan Tranche are requested to respond (or such shorter period as
agreed by the Administrative Agent), and shall agree to such procedures, if any,
as may be established by, or acceptable to, the Administrative Agent and the
Borrower, in each case acting reasonably to accomplish the purposes of this
Section 2.16. Subject to Section 3.07, no Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Tranche amended
into Extended Term Loans pursuant to any Extension Request. Any Lender holding a
Loan under an Existing Term Loan Tranche (each, an “Extending Term Lender”)
wishing to


86

--------------------------------------------------------------------------------




have all or a portion of its Term Loans under the Existing Term Loan Tranche
subject to such Extension Request amended into Extended Term Loans shall notify
the Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche which it has elected to request be amended into
Extended Term Loans (subject to any minimum denomination requirements imposed by
the Administrative Agent). In the event that the aggregate principal amount of
Term Loans under the Existing Term Loan Tranche in respect of which applicable
Term Lenders shall have accepted the relevant Extension Request exceeds the
amount of Extended Term Loans requested to be extended pursuant to the Extension
Request, Term Loans subject to Extension Elections shall be amended to Extended
Term Loans on a pro rata basis (subject to rounding by the Administrative Agent,
which shall be conclusive) based on the aggregate principal amount of Term Loans
included in each such Extension Election.
(d)    Extension Amendment. Extended Term Loans shall be established pursuant to
an amendment (each, an “Extension Amendment”) to this Agreement among the
Borrower, the Administrative Agent and each Extending Term Lender providing an
Extended Term Loan thereunder, which shall be consistent with the provisions set
forth in Section 2.16(a) above (but which shall not require the consent of any
other Lender). The effectiveness of any Extension Amendment shall be subject to
the satisfaction (or waiver in accordance with such Extension Amendment) on the
date thereof of each of the conditions set forth in Section 4.02 and, to the
extent reasonably requested by the Administrative Agent, receipt by the
Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date other than
changes to such legal opinion resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that the Extended Term Loans are provided with the
benefit of the applicable Loan Documents. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Extension Amendment.
Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended pursuant to an Extension Amendment, without the consent
of any other Lenders, to the extent (but only to the extent) necessary to (i)
reflect the existence and terms of the Extended Term Loans incurred pursuant
thereto, (ii) modify the prepayments set forth in Section 2.05 to reflect the
existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iii) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the third paragraph
of Section 10.01 (without the consent of the Required Lenders called for
therein) and (iv) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.
(e)    No Prepayment. No conversion or extension of Loans or Commitments
pursuant to any Extension Amendment in accordance with this Section 2.16 shall
constitute a voluntary or mandatory prepayment or repayment for purposes of this
Agreement. This Section 2.16 shall supersede any provisions in Section 2.13 or
10.01 to the contrary.



SECTION 2.17    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


87

--------------------------------------------------------------------------------




(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 8 or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
has occurred and is continuing), to the funding of any Loan in respect of which
that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as reasonably determined by the Administrative Agent; third, if
so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, to the payment of any amounts owing to the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and sixth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(b)    Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.



SECTION 2.18    Permitted Debt Exchanges.
(a)    Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower, the Borrower may from time to time following
the Closing Date consummate one or more exchanges of Term Loans for Permitted
Debt Exchange Notes (each such exchange a “Permitted Debt Exchange”), so long as
the following conditions are satisfied: (i) no Event of Default shall have
occurred and be continuing at the time the final offering document in respect of
a Permitted Debt Exchange Offer is delivered to the relevant Lenders, (ii) the
aggregate principal amount (calculated on the face amount


88

--------------------------------------------------------------------------------




thereof) of Term Loans exchanged shall equal no more than the aggregate
principal amount (calculated on the face amount thereof) of Permitted Debt
Exchange Notes issued in exchange for such Term Loans; provided that the
aggregate principal amount of the Permitted Debt Exchange Notes may include
accrued interest and premium (if any) under the Term Loans exchanged and
underwriting discounts, fees, commissions and expenses in connection with the
issuance of such Permitted Debt Exchange Notes, (iii) the aggregate principal
amount (calculated on the face amount thereof) of all Term Loans exchanged under
each applicable Class by the Borrower pursuant to any Permitted Debt Exchange
shall automatically be cancelled and retired by the Borrower on the date of the
settlement thereof (and, if requested by the Administrative Agent, any
applicable exchanging Lender shall execute and deliver to the Administrative
Agent an Assignment and Assumption, or such other form as may be reasonably
requested by the Administrative Agent, in respect thereof pursuant to which the
respective Lender assigns its interest in the Term Loans being exchanged
pursuant to the Permitted Debt Exchange to the Borrower for immediate
cancellation), (iv) if the aggregate principal amount of all Term Loans of a
given Class (calculated on the face amount thereof) tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount thereof of the applicable Class actually held by it) shall exceed the
maximum aggregate principal amount of Term Loans of such Class offered to be
exchanged by the Borrower pursuant to such Permitted Debt Exchange Offer, then
the Borrower shall exchange Term Loans subject to such Permitted Debt Exchange
Offer tendered by such Lenders ratably up to such maximum amount based on the
respective principal amounts so tendered, (v) all documentation in respect of
such Permitted Debt Exchange shall be consistent with the foregoing, and all
written communications generally directed to the Lenders in connection therewith
shall be in form and substance consistent with the foregoing and made in
consultation with the Borrower and the Auction Agent, and (vi) any applicable
Minimum Tender Condition shall be satisfied.
(b)    With respect to all Permitted Debt Exchanges effected by any of the
Borrower pursuant to this Section 2.18, (i) such Permitted Debt Exchanges (and
the cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.05, and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $10,000,000 in aggregate principal amount of Term Loans; provided that
subject to the foregoing clause (ii) the Borrower may at its election specify as
a condition (a “Minimum Tender Condition”) to consummating any such Permitted
Debt Exchange that a minimum amount (to be determined and specified in the
relevant Permitted Debt Exchange Offer in the Borrower’s discretion) of Term
Loans of any or all applicable Classes be tendered.
(c)    In connection with each Permitted Debt Exchange, the Borrower and the
Auction Agent shall mutually agree to such procedures as may be necessary or
advisable to accomplish the purposes of this Section 2.18 and without conflict
with Section 2.18(d); provided that the terms of any Permitted Debt Exchange
Offer shall provide that the date by which the relevant Lenders are required to
indicate their election to participate in such Permitted Debt Exchange shall be
not less than a reasonable period (in the discretion of the Borrower and the
Auction Agent) of time following the date on which the Permitted Debt Exchange
Offer is made.
(d)    The Borrower shall be responsible for compliance with, and hereby agrees
to comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) none of the
Auction Agent, the Administrative Agent nor any Lender assumes any
responsibility in connection with the Borrower’s compliance with such laws in
connection with any Permitted Debt Exchange and (y) each Lender shall be solely
responsible for its compliance with any applicable “insider trading” laws and
regulations to which such Lender may be subject under the Exchange Act.


89

--------------------------------------------------------------------------------





ARTICLE 3
TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY



SECTION 3.01    Taxes.
(a)    Except as provided in this Section 3.01, any and all payments made by or
on account of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Taxes, except to the extent
required by any Laws. If the Borrower, any Guarantor or other applicable
withholding agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(i) if the Tax in question is an Indemnified Tax or Other Tax, the sum payable
by the Borrower or any Guarantor shall be increased as necessary so that after
all required deductions for Indemnified Taxes or Other Taxes have been made
(including deductions applicable to additional sums payable under this Section
3.01), each Lender (or, in the case of a payment made to an Agent for its own
account, such Agent) receives an amount equal to the sum it would have received
had no such deductions for Indemnified Taxes or Other Taxes been made, (ii) the
applicable withholding agent shall make such deductions, (iii) the applicable
withholding agent shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
30 days after the date of such payment (or, if receipts or evidence are not
available within 30 days, as soon as possible thereafter), if the Borrower or
any Guarantor is the applicable withholding agent, it shall furnish to such
Agent or Lender (as the case may be) the original or a certified copy of a
receipt evidencing payment thereof or other evidence acceptable to such Agent or
Lender.
(b)    In addition, the Borrower agrees to pay any and all present or future
stamp, court or documentary Taxes and any other excise, property, intangible or
mortgage recording Taxes, imposed by any Governmental Authority, which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document excluding, in each case, any such Tax imposed as a result of an
Agent or Lender’s Assignment and Assumption, grant of a participation, transfer
or assignment to or designation of a new applicable Lending Office or other
office for receiving payments under any Loan Document (collectively, “Assignment
Taxes”) if such Assignment Tax is imposed as a result of a present or former
connection of the assignor or assignee with the jurisdiction imposing such
Assignment Tax (other than any connection arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, and/or enforcing or receiving or
perfecting a security interest under any Loan Document), except for Assignment
Taxes resulting from assignment or participation that is requested or required
in writing by the Borrower (all such non-excluded taxes described in this
Section 3.01(b) being hereinafter referred to as “Other Taxes”).
(c)    The Borrower and each Guarantor agree to indemnify each Agent and each
Lender, within 10 days after demand therefor, for (i) the full amount of
Indemnified Taxes and Other Taxes paid or payable by such Agent or such Lender
(including Indemnified Taxes or Other Taxes imposed on or attributable to
amounts payable under this Section 3.01) and (ii) any expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the Governmental Authority. A certificate as to the
amount of such payment or liability prepared in good faith and delivered by such
Agent or Lender (or by an Agent on behalf of such Lender), accompanied by a
written statement thereof setting forth in reasonable detail (provided that the
Lender need not be required to disclose any price sensitive or confidential
information or to the extent prohibited by law or regulation) the basis and
calculation of such amounts shall be conclusive absent manifest error.


90

--------------------------------------------------------------------------------




(d)    Each Lender and Agent shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any applicable
withholding Tax with respect to any payments to be made to such Lender or Agent
under the Loan Documents. Each such Lender and Agent shall, whenever a lapse in
time or change in circumstances renders such documentation (including any
specific documentation required below in this Section 3.01(d)) obsolete, expired
or inaccurate in any material respect, deliver promptly and on or before the
date such documentation expires, becomes obsolete or inaccurate to the Borrower
and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so. In addition, each Lender shall, at
such times as are reasonably requested by the Borrower or the Administrative
Agent, provide the Borrower and the Administrative Agent with such other
documentation prescribed by Law or reasonably requested by the Borrower or
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether such Lender or Agent is subject to backup withholding or
information reporting requirements. Notwithstanding any other provision of this
Section 3.01(d), a Lender or an Agent shall not be required to deliver any form
pursuant to this Section 3.01(d) that such Lender or such Agent is not legally
eligible to deliver. Without limiting the foregoing:
(i)    Each Lender that is a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement (and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent) two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
federal backup withholding.
(ii)    Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent) whichever of the following is applicable:
(A)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN or Form W-8BEN-E (or any successor forms) claiming
eligibility for the benefits of an income tax treaty to which the United States
is a party,
(B)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),
(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate
substantially in the form of Exhibit H hereto (any such certificate a “United
States Tax Compliance Certificate”) and (B) two properly completed and duly
signed original copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E
(or any successor forms),
(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or has sold a participation), Internal Revenue
Service Form W-8IMY (or any successor forms) of the Lender, accompanied by a
Form W-8ECI, Form W-8BEN, Form W-8BEN-E, United States Tax Compliance
Certificate, Form W-9, Form


91

--------------------------------------------------------------------------------




W-8IMY or any other required information from each beneficial owner, as
applicable (provided that, if the Lender is a partnership (and not a
participating Lender) and if one or more direct or indirect partners are
claiming the portfolio interest exemption, the United States Tax Compliance
Certificate may be provided by such Lender on behalf of such direct or indirect
partner(s)), or
(E)    two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to such Lender under
the Loan Documents.
(iii)    Each Agent that is a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 with respect to fees received on its own
behalf, certifying that such Agent is exempt from federal backup withholding.
(iv)    Each Agent that is not a “United States person” (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-8ECI with respect to fees received on its own
behalf.
(v)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time
or times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Laws and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has or has not
complied with such Person’s obligations under FATCA and, if necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 3.01(d)(v), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
(e)    Any Lender or Agent claiming any additional amounts payable pursuant to
this Section 3.01 shall use its commercially reasonable efforts (subject to such
Lender’s or Agent’s overall internal policies of general application and legal
and regulatory restrictions) to mitigate or reduce the additional amounts
payable, which commercially reasonable efforts may include a change in the
jurisdiction of its Lending Office (or any other measures reasonably requested
by the Borrower) if such a change or other measures would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the sole determination of such Lender, result in any unreimbursed cost
or expense or be otherwise materially disadvantageous to such Lender.
(f)    If any Lender or Agent determines, in its sole discretion exercised in
good faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by a Loan Party pursuant to this Section 3.01, it shall promptly remit such
refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by the Loan Party under this Section 3.01 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of the Lender or Agent, as the case
may be, and without interest (other than any interest paid by the relevant


92

--------------------------------------------------------------------------------




taxing authority with respect to such refund net of any Taxes payable by any
Agent or Lender on such interest); provided that the Loan Parties, upon the
request of the Lender or Agent, as the case may be, agree promptly to return
such refund (plus any penalties, interest or other charges imposed by the
relevant taxing authority) to such party in the event such party is required to
repay such refund to the relevant taxing authority. This Section 3.01 shall not
be construed to require any Agent or any Lender to make available its tax
returns (or any other information relating to Taxes that it deems confidential)
to any Loan Party or any other person.
(g)    [Reserved].
(h)    Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.



SECTION 3.02    Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurocurrency Rate Loans, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, in each case after the
Closing Date then, on written notice thereof by such Lender to the Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue Eurocurrency Rate Loans, or to convert Base Rate Loans to Eurocurrency
Rate Loans shall be suspended until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrower shall promptly
following written demand from such Lender (with a copy to the Administrative
Agent), convert all applicable Eurocurrency Rate Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted and all
amounts due, if any, in connection with such prepayment or conversion under
Section 3.05. Each Lender agrees to use commercially reasonable efforts (subject
to such Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate a different Lending Office if such
designation will avoid the need for such notice, will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender
and would not, in the sole determination of such Lender, result in any
unreimbursed cost or expense or be otherwise materially disadvantageous to such
Lender.



SECTION 3.03    Inability to Determine Rates. If the Administrative Agent or the
Required Lenders determine after the Closing Date that for any reason adequate
and reasonable means do not exist for determining the applicable Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan, or that the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, or that Dollar deposits
are not being offered to banks in the London interbank eurodollar, or other
applicable market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan the Administrative Agent will promptly so notify the
Borrower in writing and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of


93

--------------------------------------------------------------------------------




the Base Rate, the utilization of the Eurocurrency Rate component in determining
the Base Rate shall be suspended, in each case, until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of such Eurocurrency Rate Loans or, failing that,
will be deemed to have converted such request, if applicable, into a request for
a Borrowing of Base Rate Loans in the amount specified therein.



SECTION 3.04    Increased Cost and Reduced Return; Capital Adequacy;
Eurocurrency Rate Loan Reserves.
(a)    If any Lender reasonably determines that as a result of the introduction
of or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any material
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining any Eurocurrency Rate Loans, or a material reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Indemnified Taxes or Other Taxes
indemnified pursuant to Section 3.01, or any Taxes excluded from the definition
of (x) “Indemnified Taxes” or (y) “Other Taxes”, or (ii) reserve requirements
contemplated by Section 3.04(c)) and the result of any of the foregoing shall be
to increase the cost to such Lender of making or maintaining the Eurocurrency
Rate Loan (or of maintaining its obligations to make any Loan), or to reduce in
any material respect the amount of any sum received or receivable by such
Lender, then from time to time within 15 Business Days after written demand by
such Lender setting forth in reasonable detail (provided that the Lender need
not be required to disclose any price sensitive or confidential information or
to the extent prohibited by law or regulation) such increased costs (with a copy
of such demand to the Administrative Agent given in accordance with Section
3.06), the Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction. Notwithstanding
anything herein to the contrary, for all purposes under this Agreement, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in Law, regardless of the date enacted, adopted or issued; provided
that the applicable Lender is imposing such charges on other similarly situated
borrowers under comparable credit facilities; provided, further, that any such
payments due to increased costs from market disruption shall be limited to
circumstances generally affecting the banking market.
(b)    If any Lender determines that the introduction of any Law regarding
capital adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the Closing Date, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any company controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time promptly following written
demand of such Lender setting forth in reasonable detail (provided that the
Lender need not be required to disclose any price sensitive or confidential
information or to the extent prohibited by law or regulation) the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction within 15 Business Days after receipt of such demand.
Notwithstanding anything herein to the contrary, for all purposes under this
Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules,


94

--------------------------------------------------------------------------------




guidelines or directives thereunder or issued in connection therewith and (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in Law, regardless of the date enacted, adopted or issued; provided,
that the applicable Lender is imposing such charges on other similarly situated
borrowers under comparable credit facilities; provided, further, that any such
payments due to increased costs from market disruption shall be limited to
circumstances generally affecting the banking market.
(c)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, as the case may be, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided the Borrower shall have received at
least fifteen (15) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice fifteen (15) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable fifteen (15) days from
receipt of such notice.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation.
(e)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
(subject to such Lender’s overall internal policies of general application and
legal and regulatory restrictions) to designate another Lending Office for any
Loan affected by such event; provided that such efforts are made on terms that,
in the commercially reasonable judgment of such Lender, cause such Lender and
its Lending Office(s) to suffer no material economic, legal or regulatory
disadvantage and would not, in the sole determination of such Lender, result in
any unreimbursed cost or expense or be otherwise materially disadvantageous to
such Lender; provided, further, that nothing in this Section 3.04(e) shall
affect or postpone any of the Obligations of the Borrower or the rights of such
Lender pursuant to Section 3.04(a), (b), (c) or (d).



SECTION 3.05    Funding Losses. Promptly following written demand of any Lender
(with a copy to the Administrative Agent) from time to time, which demand shall
set forth in reasonable detail (provided that the Lender need not be required to
disclose any price sensitive or confidential information or to the extent
prohibited by law or regulation) the basis for requesting such amount, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense (excluding loss of anticipated profits and
calculated without giving effect to any interest rate floor) actually incurred
by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan of the Borrower on a day other than the last day of the Interest
Period for such Loan; or


95

--------------------------------------------------------------------------------




(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.



SECTION 3.06    Matters Applicable to All Requests for Compensation.
(a)    Any Agent or any Lender claiming compensation under this Article 3 shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable and customary averaging and attribution methods.
(b)    With respect to any Lender’s claim for compensation under Section 3.02,
3.03 or 3.04, the Borrower shall not be required to compensate such Lender for
any amount incurred if such Lender notifies the Borrower of the event that gives
rise to such claim more than 180 days after such event; provided that, if the
circumstance giving rise to such claim is retroactive, then such 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof. If any Lender requests compensation by the Borrower under Section 3.04,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another applicable Eurocurrency Rate Loan or, if applicable,
to convert Base Rate Loans into Eurocurrency Rate Loan, until the event or
condition giving rise to such request ceases to be in effect (in which case the
provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.
(c)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid), in each case, on the last
day(s) of the then current Interest Period(s) for such Eurocurrency Rate Loans,
as applicable (or, in the case of an immediate conversion or repayment required
by Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:
(i)    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and
(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.


96

--------------------------------------------------------------------------------




(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.



SECTION 3.07    Replacement of Lenders under Certain Circumstances.
(a)    If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 or 3.04 as a result of
any condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or 3.04 or requires the Borrower to pay additional amounts as a result thereof,
(ii) any Lender becomes a Defaulting Lender, (iii) any Lender becomes a
Non-Consenting Lender or (iv) any Lender refuses to make an Extension Election
pursuant to Section 2.16, then the Borrower may, on five (5) Business Days’
prior written notice to the Administrative Agent and such Lender, (x) replace
such Lender by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07(b) (so long as the assignment fee is paid by
the Borrower in such instance) all of its rights and obligations under this
Agreement (in respect of any applicable Facility only in the case of clause (i)
or, with respect to a vote of a Class of directly and adversely affected Lenders
(“Affected Class”), clause (iii), or with respect to an Extension Election only,
in the case of clause (iv)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; provided, further,
that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments and (B) in the case of any such assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable Eligible Assignees shall have
agreed to, and shall be sufficient (together with all other consenting Lenders)
to cause the adoption of, the applicable departure, waiver or amendment of the
Loan Documents; or (y) terminate the Commitment (if any) of such Lender and
repay all Obligations of the Borrower due and owing to such Lender relating to
the Loans held by such Lender as of such termination date; provided that in the
case of any such termination of a Non-Consenting Lender such termination shall
be sufficient (together with all other consenting Lenders after giving effect
hereto) to cause the adoption of the applicable departure, waiver or amendment
of the Loan Documents and such termination shall be in respect of any applicable
facility only in the case of clause (i) or, with respect to an Affected Class,
only in the case of clause (iii).
(b)    Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans, and (ii) deliver any Notes
evidencing such Loans to the Borrower or the Administrative Agent. Pursuant to
such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans, (B) all obligations of the Borrower owing to the assigning
Lender relating to the Loans and Commitments so assigned shall be paid in full
by the assignee Lender to such assigning Lender concurrently with such
Assignment and Assumption and (C) upon such payment and, if so requested by the
assignee Lender, delivery to the assignee Lender of the appropriate Note or
Notes executed by the


97

--------------------------------------------------------------------------------




Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans and Commitments, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, if any such Lender does not
execute and deliver to the Administrative Agent a duly executed Assignment and
Assumption reflecting such replacement within five Business Days of the date on
which the assignee Lender executes and delivers such Assignment and Assumption
to such Lender, then such Lender shall be deemed to have executed and delivered
such Assignment and Assumption without any action on the part of the Lender and
the Administrative Agent shall be entitled (but not obligated) to execute and
deliver such Assignment and Assumption and/or such other documentation on behalf
of such Lender.
(c)    [Reserved].
(d)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto (including a Permitted
Repricing Amendment), (ii) the consent, waiver or amendment in question requires
the agreement of each affected Lender or each Lender of a Class in accordance
with the terms of Section 10.01 or all the Lenders with respect to a certain
Class of the Loans or each Lender holding Term Loans subject to a Permitted
Repricing Amendment and (iii) the Required Lenders (or, in the case of a
consent, waiver or amendment (1) involving all the Lenders with respect to a
certain Class, the Required Class Lenders or (2) involving a Permitted Repricing
Amendment, all other Lenders holding Term Loans actually subject to such
repricing that will continue as repriced or modified Term Loans) have agreed to
such consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.” If any
applicable Lender shall be deemed a Non-Consenting Lender and is required to
assign all or any portion of its Initial Term Loans or its Initial Term Loans
are prepaid by the Borrower pursuant to Section 3.07(a) prior to the two year
anniversary of the Closing Date, the Borrower shall pay such Non-Consenting
Lender the fee that would be owed to such Non-Consenting Lender pursuant to
Section 2.09(d) in connection with a prepayment of such Initial Term Loans
pursuant to Section 2.05(a) on such date.

SECTION 3.08    Survival. All the Loan Parties’ obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE 4
CONDITIONS PRECEDENT TO BORROWINGS



SECTION 4.01    Conditions to Initial Borrowing. The obligation of each Lender
to make a Loan hereunder on the Closing Date is subject to satisfaction (or
waiver) of the following conditions precedent:
(a)    The Administrative Agent’s (or, in the case of clause (v)(A), the
Designated First Lien Representative’s, in accordance with the Closing Date
Intercreditor Agreement) receipt of the following, each of which shall be
original, pdf or facsimile copies or delivered by other electronic method
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party each in form and
substance reasonably satisfactory to the Administrative Agent,
(i)    a Committed Loan Notice in accordance with the requirements hereof;
(ii)    executed counterparts of this Agreement;


98

--------------------------------------------------------------------------------




(iii)    a Note executed by the Borrower in favor of each Lender that has
requested a Note at least two Business Days in advance of the Closing Date;
(iv)    a copy of the Organization Documents in relation to each Loan Party;
(v)    the Security Agreement, each Collateral Document and each other document
set forth on Schedule 4.01(a) required to be executed on the Closing Date as
indicated on such schedule, duly executed by each Loan Party thereto, together
with:
(A)    certificates, if any, representing the Pledged Equity referred to therein
accompanied by undated stock powers executed in blank and instruments, if any,
evidencing the Pledged Debt indorsed in blank;
(B)    proper financing statements (Form UCC-1 or the equivalent) naming each
Loan Party for filing under the UCC or other appropriate filing offices of each
jurisdiction as may be necessary to perfect the security interests purported to
be created by the foregoing Security Agreement; and
(C)    copies of Lien, bankruptcy, judgment, copyright, patent and trademark
searches in each jurisdiction reasonably requested by the Administrative Agent
with respect to each Loan Party;
(vi)    such certificates of good standing (to the extent such concept exists)
from the applicable secretary of state of the state of organization of each Loan
Party, certificates of resolutions or other corporate or limited liability
company action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party and resolutions of the board of directors, board of
managers or members of each Loan Party (in each case, as appropriate or
applicable) as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party on the
Closing Date;
(vii)    an opinion from (x) Kirkland & Ellis LLP, New York counsel to the Loan
Parties, (y) Helsell Fetterman LLP, local counsel in Washington, and (z) Snell &
Wilmer, local counsel in Colorado, in each case in form and substance reasonably
satisfactory to the Administrative Agent;
(viii)    a solvency certificate from the chief financial officer, chief
accounting officer or other officer with equivalent duties of the Borrower
(immediately after giving effect to the Transactions) substantially in the form
attached hereto as Exhibit D-2;
(ix)    a certified copy of the Acquisition Agreement and exhibits, annexes and
schedules thereto, duly executed by the parties thereto, together with a
certification by a Responsible Officer of the Borrower that such document is in
full force and effect as of the Closing Date and as to the matters specified in
Sections 4.01(d), (e) and (i) have been satisfied or waived;
provided, however, that, each of the requirements set forth in clause (v) above,
including the delivery of documents and instruments necessary to satisfy the
Collateral and Guarantee Requirement (except for the execution and delivery of
the Security Agreement and to the extent that a Lien on such Collateral may be


99

--------------------------------------------------------------------------------




perfected solely (x) by the filing of a financing statement under the Uniform
Commercial Code or (y) subject to the Closing Date Intercreditor Agreement, by
the delivery of stock certificates of the Borrower, the Target and any of their
respective wholly owned Domestic Subsidiaries to the extent possession of such
stock certificates or other certificates perfects a security interest therein
(provided that such stock certificates, other than stock certificates of the
Borrower or any of its material wholly owned subsidiaries, will be required to
be delivered on the Closing Date only to the extent the stock certificates of
the Target’s wholly owned Domestic Subsidiaries are received from the Target)
shall not constitute conditions precedent to the initial Borrowing on the
Closing Date after the Borrower’s use of commercially reasonable efforts to
provide such items on or prior to the Closing Date without undue burden or
expense if the Borrower agrees to deliver, or cause to be delivered, such search
results, documents and instruments, or take or cause to be taken such other
actions as may be required to perfect such security interests within 90 days
after the Closing Date (subject to extensions approved by the First Lien
Administrative Agent in its reasonable discretion).
(b)    All fees and expenses required to be paid hereunder (and, with respect to
expenses, invoiced at least two Business Days before the Closing Date (except as
otherwise reasonably agreed by the Borrower)) shall have been paid from the
proceeds of the initial fundings under the Facilities, including fees pursuant
to the Fee Letter.
(c)    Prior to or substantially concurrently with the initial Borrowing on the
Closing Date, (i) the Acquisition shall have been consummated in all material
respects in accordance with the terms of the Acquisition Agreement (without
giving effect to any amendments, waivers or consents thereto or modifications
thereof that amend or waive any terms of the Acquisition Agreement in a manner
materially adverse to the Lenders in their capacities as such without the
consent of the Arrangers, such consent not to be unreasonably withheld,
conditioned or delayed); provided that (A) any increase or reduction in the
purchase price shall not be deemed to be materially adverse to the Lenders so
long as (i) any increase in the purchase price shall not be funded with
additional indebtedness and (ii) any reduction shall be allocated (x) first, to
reduce the amount of any EMC Parent Preferred Units and (y) second, to ratably
reduce the Term Facility and the First Lien Term Facility in proportion to the
actual percentages that the amount of each of the Term Facility and the First
Lien Term Facility bear to the pro forma total capitalization of the Borrower
and its Subsidiaries after giving effect to the Transactions and (B) any
amendment or other modification to the definition of “Material Adverse Effect”
set forth in the Acquisition Agreement without the prior written consent of the
Arrangers (such consent not to be unreasonably withheld, conditioned or delayed)
shall be deemed to be materially adverse to the interests of the Lenders;
(ii) the Refinancing shall have been consummated and all security interests and
guarantees in connection therewith shall have been terminated and released; and
(iii) the Loan Parties shall have entered into the First Lien Loan Documents
providing for the First Lien Term Loans in an aggregate principal amount equal
to $268,000,000 and the Revolving Credit Commitments in an aggregate principal
amount equal to $35,000,000.
(d)    No Material Adverse Effect (as defined in the Acquisition Agreement)
shall have occurred or arisen since April 21, 2015.
(e)    The Specified Representations shall be true and correct in all material
respects on and as of the Closing Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further, that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates.


100

--------------------------------------------------------------------------------




(f)    The Administrative Agent shall have received the Annual Financial
Statements and the Quarterly Financial Statements (it being understood the
Administrative Agent hereby acknowledges receipt thereof).
(g)    The Arrangers shall have received the Pro Forma Financial Statements.
(h)    The Administrative Agent shall have received at least two Business Days
prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors as shall have been reasonably requested in writing
by the Administrative Agent at least seven calendar days prior to the Closing
Date and as determined by the Administrative Agent to be required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act.
(i)    The representations and warranties made by the Target with respect to the
Target and its Subsidiaries in the Acquisition Agreement that are material to
the interests of the Lenders shall be true and correct in all material respects,
but only to the extent that Holdings or its applicable affiliates have or would
have the right (taking into account any applicable cure provisions) to terminate
their obligations under the Acquisition Agreement or decline to consummate the
Acquisition as a result of a breach of such representations and warranties.
(j)    The Borrower and its Restricted Subsidiaries shall have no material
outstanding indebtedness for borrowed money other than the Facilities under this
Agreement, the Second Lien Term Facility and indebtedness permitted to be
incurred and remain outstanding under the Acquisition Agreement, this Agreement
or the Second Lien Loan Documents.
(k)    The terms and conditions in respect of any preferred Equity Interests of
the Borrower, Holdings, Parent or any of their direct or indirect parent holding
companies shall be reasonably satisfactory to the Arrangers; it being agreed
that the terms and conditions of the EMC Parent Preferred Units are satisfactory
to the Arrangers.
Without limiting the generality of the provisions of Section 9.03(e), for
purposes of determining compliance with the conditions specified in this Section
4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

SECTION 4.02    Conditions to All Borrowings. The obligation of each Lender to
honor any Request for Borrowing (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) after the Closing Date is subject to satisfaction or waiver of the
following conditions precedent:
(i)    The representations and warranties of each Loan Party set forth in
Article 5 and in each other Loan Document shall be true and correct in all
material respects on and as of the date of such Borrowing with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided that
any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.


101

--------------------------------------------------------------------------------




(ii)    No Default or Event of Default shall exist or would result from such
proposed Borrowing or from the application of the proceeds therefrom (except in
connection with a Borrowing on the Closing Date).
(iii)    The Administrative Agent shall have received a Request for Borrowing in
accordance with the requirements hereof.
Each Request for Borrowing (other than a Committed Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans) submitted by the Borrower after the Closing Date shall be deemed to be a
representation and warranty that the conditions specified in Section 4.02 have
been satisfied on and as of the date of the applicable Borrowing.
Notwithstanding anything in this Section 4.02 to the contrary, to the extent
that the proceeds of Incremental Term Loans are to be used to finance a
Permitted Acquisition or Investment permitted hereunder, the only conditions
precedent to the funding of such Incremental Term Loans shall be the conditions
precedent set forth in Section 2.14 and the related Incremental Amendment.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES
Each of Parent, Holdings, the Borrower and each of the Subsidiary Guarantors
party hereto represent and warrant to the Agents and the Lenders at the time of
each Borrowing after the Closing Date (to the extent required to be true and
correct for such Borrowing pursuant to Article 4) that:



SECTION 5.01    Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each Restricted Subsidiary that is a Material Subsidiary (a) is a
Person duly organized, incorporated or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation, organization
or formation to the extent such concept exists in such jurisdiction, (b) has all
requisite organizational power and authority to, in the case of the Loan
Parties, execute, deliver and perform its obligations under the Loan Documents
to which it is a party, (c) is duly qualified and in good standing (where
relevant) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case,
referred to in clauses (a) (other than with respect to Parent or the Borrower),
(c), (d) or (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.02    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and the consummation of the Transactions, (a) have been duly authorized
by all necessary corporate or other organizational action, and (b) do not
(i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or by which it or any of its property or assets is bound or (y) any
material order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (iii) violate
any Law; except with respect to any conflict, breach or contravention or payment
(but not creation of Liens) referred to in clauses (ii) and (iii), to the extent
that such violation, conflict, breach, contravention or payment could not
reasonably be expected to have a Material Adverse Effect.


102

--------------------------------------------------------------------------------





SECTION 5.03    Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, the grant
by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) any approval, consent, exemption, authorization, or other action
by, or notice to, or filing necessary to perfect the Liens on the Collateral
granted by the Loan Parties in favor of the Secured Parties (or release existing
Liens) under applicable U.S. law, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect (except to the extent not
required to be obtained, taken, given or made or in full force and effect
pursuant to the Collateral and Guarantee Requirement), (iii) the consent of the
FCC to any transfer of control or assignment of the FCC Authorizations to the
extent necessary to enforce any rights or remedies under this Agreement or under
any other Loan Document, and (iv) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

SECTION 5.04    Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is a party thereto in accordance with its terms, except as such enforceability
may be limited by (i) Debtor Relief Laws and by general principles of equity,
(ii) the need for filings and registrations necessary to create or perfect the
Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties and (iii) the effect of foreign Laws, rules and regulations as they
relate to the granting of security interests in assets of, pledges of Equity
Interests in or Indebtedness owed by Foreign Subsidiaries (clauses (i), (ii) and
(iii), the “Enforcement Qualifications”).

SECTION 5.05    Financial Statements; No Material Adverse Effect.
(a)    The Annual Financial Statements and the Quarterly Financial Statements
fairly present in all material respects the financial condition of the Borrower,
the Target and their respective Subsidiaries (as applicable) as of the dates
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, (A) except as otherwise expressly noted therein and (B) subject, in the
case of the Quarterly Financial Statements, to changes resulting from normal
year-end adjustments and the absence of footnotes.
(b)    The unaudited pro forma consolidated balance sheet of the Borrower and
its Restricted Subsidiaries as of the last day of the 12-month period ending on
the last day of the most recently completed four-fiscal quarter period ended at
least 45 days (or 105 days if such four-fiscal quarter period is the end of the
Borrower’s fiscal year) prior to the Closing Date, prepared after giving effect
to the Transactions as if the Transactions had occurred as of such date
(including the notes thereto) (the “Pro Forma Balance Sheet”) and the unaudited
pro forma consolidated statement of income of the Borrower and its Restricted
Subsidiaries for the 12-month period ended at least 45 days (or 105 days if such
four-fiscal quarter period is the end of the Borrower’s fiscal year) prior to
the Closing Date, prepared after giving effect to the Transactions as if the
Transactions had occurred at the beginning of such period and any other
adjustments reasonably acceptable to the Administrative Agent (together with the
Pro Forma Balance Sheet, the “Pro Forma Financial Statements”), copies of which
have heretofore been furnished to the Administrative Agent, have been prepared
based on the Annual Financial Statements and


103

--------------------------------------------------------------------------------




the Quarterly Financial Statements and have been prepared in good faith, based
on assumptions believed by the Borrower to be reasonable as of the date of
delivery thereof and adjustment as agreed by the Borrower, and present fairly in
all material respects on a pro forma basis the estimated financial position of
the Borrower and its Subsidiaries as at the Closing Date and their estimated
results of operations for the period covered thereby; provided that no such pro
forma financial statement shall be required to include adjustments for purchase
accounting (including adjustments of the type contemplated by Financial Account
Standards Board Accounting Standards Codification 805, Business Combinations
(formerly SFAS 141R)).
(c)    Since the Closing Date, there has been no event, circumstance or change,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.
Each Lender and the Administrative Agent hereby acknowledges and agrees that
Parent and its Subsidiaries may be required to restate historical financial
statements as the result of the implementation of changes in GAAP or IFRS, or
the respective interpretation thereof, and that any such restatement required
solely as a result of such changes will not in itself result in a Default under
the Loan Documents.

SECTION 5.06    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of Parent or the Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower, Parent or any Restricted Subsidiary or against any
of their properties or revenues that have a reasonable likelihood of adverse
determination and such determination, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

SECTION 5.07    Ownership of Property; Liens. The Borrower, Parent and each of
its Restricted Subsidiaries has good record title to, or valid leasehold
interests in, or easements or other limited property interests in, all Real
Property necessary in the ordinary conduct of its business, free and clear of
all Liens, except (a) as set forth on Schedule 5.07, (b) minor defects in title
that do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes, (c) Liens permitted by Section
7.01 and (d) where the failure to have such title could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.08    Environmental Matters. Except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(a)    each Loan Party and its respective properties and operations are and have
been in compliance with all Environmental Laws, which includes obtaining and
maintaining all applicable Environmental Permits required under such
Environmental Laws to carry on the business of the Loan Parties;
(b)    the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws, and
none of the Loan Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of Parent or the Borrower, threatened
in writing, under any Environmental Law or to revoke or modify any Environmental
Permit held by any of the Loan Parties;
(c)    there has been no Release of Hazardous Materials on, at, under or from
any Real Property or facilities owned, operated or leased by any of the Loan
Parties, or, to the knowledge of Parent


104

--------------------------------------------------------------------------------




or the Borrower, Real Property formerly owned, operated or leased by any Loan
Party or arising out of the conduct of the Loan Parties that could reasonably be
expected to require investigation, remedial activity or corrective action or
cleanup or could reasonably be expected to result in Parent or any of its
Restricted Subsidiaries incurring liability under any Environmental Laws; and
(d)    there are no facts, circumstances or conditions arising out of or
relating to the operations of the Loan Parties or Real Property or facilities
owned, operated or leased by any of the Loan Parties or, to the knowledge of
Parent or the Borrower, Real Property or facilities formerly owned, operated or
leased by the Loan Parties that could reasonably be expected to result in the
Borrower, Parent or any of its Restricted Subsidiaries incurring liability under
any Environmental Laws.
The representations and warranties contained in this Section 5.08 are the sole
and exclusive representations and warranties of Parent, Holdings, the Borrower
and the Subsidiary Guarantors with respect to matters arising under or relating
to Environmental Laws, Environmental Permits, Environmental Liabilities or
Hazardous Materials.

SECTION 5.09    Taxes. Except as would not, either individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, each
of the Loan Parties and their Restricted Subsidiaries have timely filed all tax
returns required to be filed, and have paid all Taxes levied or imposed upon
them or their properties, income, profits or assets, that are due and payable
(including in their capacity as a withholding agent), except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP. To
the knowledge of the Loan Parties, there is no proposed Tax deficiency or
assessment against the Loan Parties or their Restricted Subsidiaries that, if
made would, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect.

SECTION 5.10    ERISA Compliance.
(a)    Except as could not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Plan is in compliance
with its terms, the applicable provisions of ERISA, the Code and other federal
or state Laws.
(b)    (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due but not delinquent
under Section 4007 of ERISA); (iii) neither any Loan Party, Restricted
Subsidiary nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither any Loan
Party, Restricted Subsidiary nor any ERISA Affiliate has engaged in a
transaction that could reasonably be expected to be subject to Sections 4069 or
4212(c) of ERISA; except, with respect to each of the foregoing clauses of this
Section 5.10(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
(c)    Except as could not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Foreign Plan is in
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities. Except as
could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect: (i) all contributions required to be made
with respect to a Foreign Plan have been timely made; (ii) no Loan


105

--------------------------------------------------------------------------------




Party has incurred any obligations in connection with the termination of, or
withdrawal from, any Foreign Plan; and (iii) the present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Plan, determined
as of the end of Parent’s most recently ended fiscal year on the basis of
reasonable actuarial assumptions, did not exceed the current value of the assets
of such Foreign Plan allocable to such benefit liabilities.

SECTION 5.11    Subsidiaries; Equity Interests. As of the Closing Date (after
giving effect to the Transactions), no Loan Party has any Subsidiaries other
than those specifically disclosed on Schedule 5.11, and all of the outstanding
Equity Interests owned by the Loan Parties (or a Subsidiary of any Loan Party)
in such Subsidiaries have been validly issued and are fully paid and all Equity
Interests owned by a Loan Party (or a Subsidiary of any Loan Party) in such
Subsidiaries are owned free and clear of all Liens except (i) those created
under the Collateral Documents or under the First Lien Loan Documents (which
Liens shall be subject to the Closing Date Intercreditor Agreement) and (ii) any
Lien that is permitted under Section 7.01. As of the Closing Date, Schedules 1
and 9 of the Perfection Certificate (a) set forth the name and jurisdiction of
each Domestic Subsidiary that is a Loan Party, (b) set forth the ownership
interest of the Borrower and any other Subsidiary thereof in each Subsidiary,
including the percentage of such ownership and (c) identify each Subsidiary that
is a Subsidiary the Equity Interests of which are required to be pledged on the
Closing Date pursuant to the Collateral and Guarantee Requirement.

SECTION 5.12    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Borrowings will be used for any purpose that
violates Regulation T, U or X of the Board.
(b)    None of Parent, the Borrower or any of the Restricted Subsidiaries is or
is required to be registered as an “investment company” under the Investment
Company Act of 1940.

SECTION 5.13    Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party (other than
projected financial information, pro forma financial information, budgets,
estimates and information of a general economic or industry nature) to any Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein (when taken as a whole), in the
light of the circumstances under which they were made, not materially
misleading. With respect to projected financial information and pro forma
financial information, the Borrower represents that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time furnished, it being understood that such projected financial information
and pro forma financial information are not to be viewed as facts or as a
guarantee of performance or achievement of any particular results and that
actual results may vary from such forecasts and that such variations may be
material and that no assurance can be given that the projected results will be
realized.

SECTION 5.14    Labor Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes against Parent or any of its Restricted
Subsidiaries pending or, to the knowledge of Parent or the Borrower, threatened;
(b) hours worked by and payments made to employees of Parent or any of its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act of 1938 or any other applicable Laws dealing with such matters; and (c) all
payments due from Parent or any of its Restricted


106

--------------------------------------------------------------------------------




Subsidiaries on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the relevant party.

SECTION 5.15    Intellectual Property; Licenses, Etc. Each of Parent and the
Restricted Subsidiaries owns, licenses, possesses or otherwise has the right to
use all of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, software, know-how, trade secrets, database rights,
design rights and other intellectual property rights (collectively, “IP Rights”)
that are reasonably necessary for the operation of its businesses as currently
conducted, except to the extent the failure to own, license, possess or
otherwise have the right to use such IP Rights, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
To the knowledge of Parent or the Borrower, Parent and the Restricted
Subsidiaries’ present business operations do not infringe upon any IP Rights
held by any Person except for such infringements, individually or in the
aggregate, which could not reasonably be expected to have a Material Adverse
Effect. No claim or litigation regarding any IP Rights owned, used or held for
use by Parent or any Restricted Subsidiary is pending or, to the knowledge of
Parent or the Borrower, threatened, against any Loan Party or any of the
Restricted Subsidiaries, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
As of the Closing Date, all registrations and applications for registration of
IP Rights under the name of each Loan Party listed on Schedule 11(a) and 11(b)
of the Perfection Certificate are solely owned by such Loan Party free and clean
of all Liens, and are valid and in full force and effect, except, in each case,
to the extent failure of any of the foregoing to be valid and in full force and
effect could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.

SECTION 5.16    Solvency. On the Amendment No. 1 Effective Date, after giving
effect to the Amendment Transactions, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent.

SECTION 5.17    FCC Authorizations. The FCC Authorizations constitute all
licenses and authorizations issued by the FCC that are necessary for the
operation of the business of Parent and its Restricted Subsidiaries as currently
conducted except as could not reasonably be expected to have a Material Adverse
Effect. The FCC Authorizations are in full force and effect and have not
expired, been revoked, suspended, rescinded, or terminated and are not subject
to any conditions or requirements that have not been imposed upon all such
authorizations generally except as could not reasonably be expected to have a
Material Adverse Effect. Except as could not reasonably be expected to result in
a Material Adverse Effect, Parent and its Restricted Subsidiaries operate their
business in full compliance with the terms of the FCC Authorizations and the
Communications Act. To the knowledge of Parent or the Borrower and except as
would not reasonably be expected to result in a Material Adverse Effect, there
is no action pending or, to the knowledge of Parent or the Borrower, threatened
before the FCC to revoke, refuse to renew, suspend, or modify any of the FCC
Authorizations other than proceedings to amend FCC rules of general
applicability.

SECTION 5.18    USA Patriot Act; OFAC; FCPA.
(a)    To the extent applicable, each of Parent, the Borrower and the Restricted
Subsidiaries (i) is in compliance, in all material respects, with (x) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Department of the Treasury (31 CFR Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (y) the USA Patriot Act and (z) Sanctions, and (ii) will not
directly or indirectly use the proceeds of the Loans, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other Person to fund or facilitate any activities or business of any kind
that would constitute or result in a violation of Sanctions.


107

--------------------------------------------------------------------------------




(b)    None of Parent, the Borrower, any Restricted Subsidiary nor, to the
knowledge of Parent or the Borrower, any director or officer of Parent, the
Borrower or any Restricted Subsidiary is a Sanctioned Person; and the Borrower
will not, directly or indirectly, use the proceeds of the Loans or otherwise
make available such proceeds to any Person, for the purpose of financing
activities (except for Licensed Activities) of or with any Person that, at the
time of such financing, is (i) a Sanctioned Person or (ii) located in a
Sanctioned Country.
(c)    No part of the proceeds of the Loans will be used, directly or
indirectly, by the Loan Parties or any Restricted Subsidiary for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
(d)    Schedule 5.18(d) sets forth as of the Closing Date each License pursuant
to which the Borrower or any of its Restricted Subsidiaries is conducting
Licensed Activities.

SECTION 5.19    Security Documents. Except as otherwise contemplated hereby or
under any other Loan Documents and subject to the terms of the Intercreditor
Agreements, the provisions of the Collateral Documents are effective to create
in favor of the Administrative Agent for the benefit of the Secured Parties
legal, valid and enforceable Liens on, and security interests in, the Collateral
and, (i) when all appropriate filings or recordings are made in the appropriate
offices as may be required under applicable Laws (which filings or recordings
shall be made to the extent required by any Collateral Document) and (ii) upon
the taking of possession or control by the Administrative Agent (or its agent
pursuant to an Intercreditor Agreement) of such Collateral with respect to which
a security interest may be perfected only by possession or control (which
possession or control shall be given to the Administrative Agent to the extent
required by any Collateral Document), such Collateral Document will constitute
fully perfected Liens on, and security interests in, all right, title and
interest of the Loan Parties in such Collateral, in each case subject to no
Liens other than the applicable Liens permitted under the Loan Documents, a
legal, valid, enforceable and perfected Lien (if and to the extent perfection
may be achieved by the filings and/or other actions required to be taken hereby
or by the applicable Collateral Documents) on all right, title and interest of
the respective Loan Parties in the Collateral described therein subject to the
Enforcement Qualifications and Liens permitted by Section 7.01.
Notwithstanding anything herein (including this Section 5.19) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest (other than with respect to those pledges and security interests made
under the Laws of the jurisdiction of formation of the applicable Foreign
Subsidiary) in any Equity Interests of any Foreign Subsidiary, or as to the
rights and remedies of the Agents or any Lender with respect thereto, in each
case under foreign Law, (B) the pledge or creation of any security interest, or
the effects of perfection or non-perfection, the priority or the enforceability
of any pledge of or security interest to the extent such pledge, security
interest, perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or (C) on the Closing Date and until required pursuant to
Section 6.11, 6.13 or 4.01(a)(v), the pledge or creation of any security
interest, or the effects of perfection or non-perfection, the priority or
enforceability of any pledge or security interest to the extent not required on
the Closing Date pursuant to Section 4.01(a)(v).


108

--------------------------------------------------------------------------------





ARTICLE 6
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations not yet due and owing as to which
no claim has been asserted), hereunder which is accrued and payable shall remain
unpaid or unsatisfied, then from and after the Closing Date, Parent and the
Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each of its respective Restricted
Subsidiaries to:



SECTION 6.01    Financial Statements.
(a)    Commencing with the fiscal year ended December 31, 2015, deliver to the
Administrative Agent for prompt further distribution to each Lender, within 120
days after the end of each fiscal year, a consolidated balance sheet of (x) for
the fiscal year ended December 31, 2015, Holdings and its Restricted
Subsidiaries, and (y) for the fiscal year ended December 31, 2016 and
thereafter, Parent and its Restricted Subsidiaries, as at the end of such fiscal
year and the related consolidated statements of income or operations,
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case (other than for the fiscal year ended December 31, 2016) in comparative
form the figures for the previous fiscal year, all in reasonable detail
(together with, in all cases, a customary management summary) and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing
or other independent registered public accounting firm approved by the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification (other than related (i) solely to the occurrence
of the Maturity Date or the upcoming maturity date under the Revolving Credit
Facility occurring within one year from the date such report is delivered or
(ii) any potential inability to satisfy any financial maintenance covenant on a
future date or in a future period) or any qualification or exception as to the
scope of such audit except for qualifications relating to changes in accounting
principles or practices reflecting changes in GAAP and required or approved by
such independent certified public accountants;
(b)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of Holdings or Parent, as applicable, a
consolidated balance sheet of (x) for all such deliveries for periods ending
prior to the Amendment No. 1 Effective Date, Holdings and its Restricted
Subsidiaries, and (y) for all such deliveries for periods ending on or after the
Amendment No. 1 Effective Date, Parent and its Restricted Subsidiaries, as at
the end of such fiscal quarter and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for such fiscal
quarter and the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail (together with, in all cases, a customary management
summary) and certified by a Responsible Officer of the Borrower or Parent as
fairly presenting in all material respects the financial condition, results of
operations and cash flows of Holdings (or Parent, as applicable) and its
Restricted Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;
(c)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, no later than 120 days after the end of the fiscal year ending
December 31, 2015 and each subsequent fiscal year, a reasonably detailed
consolidated budget for the following fiscal year on a quarterly basis
(including a projected consolidated balance sheet of (x) for the budget for the
fiscal year


109

--------------------------------------------------------------------------------




ending December 31, 2016, Holdings and its Restricted Subsidiaries, and (y)
thereafter, Parent and its Restricted Subsidiaries, as of the end of the
following fiscal year, the related consolidated statements of projected cash
flow and projected income summary of the material underlying assumptions
applicable thereto) (collectively, the “Projections”); and
(d)    Deliver to the Administrative Agent with each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b), the related
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements (it being agreed
that no such consolidating financial statements shall be required to be
audited).
Notwithstanding the foregoing, the obligations in Sections 6.01(a) and (b) may
be satisfied with respect to financial information of Holdings and its
Restricted Subsidiaries or Parent and its Restricted Subsidiaries by furnishing
(I) the applicable financial statements of Holdings or Parent (or any direct or
indirect parent of Holdings or Parent) or (II) the Form 10-K or 10-Q of Holdings
or Parent (or any direct or indirect parent of Holdings or Parent), as
applicable filed with the SEC; provided that, with respect to clauses (I) and
(II), (i) to the extent such information relates to a parent of Holdings or
Parent, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to such parent, on the one hand, and the information relating to Holdings or
Parent and its Restricted Subsidiaries on a standalone basis, on the other hand
and (ii) to the extent such information is in lieu of information required to be
provided under Section 6.01(a), such materials are accompanied by a report and
opinion of BDO USA, LLP or any other independent registered public accounting
firm of nationally recognized standing or other independent registered public
accounting firm approved by the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned), which report and opinion shall
be prepared in accordance with generally accepted auditing standards and shall
not be subject to any “going-concern” or like qualification (other than related
(i) solely to the occurrence of the Maturity Date or the upcoming maturity date
of the First Lien Term Facility or the Revolving Credit Facility that is
scheduled to occur within one year from the date such report is delivered or
(ii) any potential inability to satisfy any financial maintenance covenant on a
future date or in a future period) or exception or any qualification or
exception as to the scope of such audit except for qualifications relating to
changes in accounting principles or practices reflecting changes in GAAP and
required or approved by such independent certified public accountants.
Any financial statement required to be delivered pursuant to Section 6.01(a) or
6.01(b) shall not be required to include purchase accounting adjustments
relating to the Transactions, the Amendment Transactions or any Permitted
Acquisition to the extent it is not practicable to include them.
Documents required to be delivered pursuant to Sections 6.01 and 6.02(a) through
(d) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents, or provides a link thereto on the
website on the Internet at the website address listed on Schedule 10.02(a); or
(ii) on which such documents are posted on the Borrower’s behalf on IntraLinks
or another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that (x) upon written request
by the Administrative Agent, the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
until a written request to cease delivering paper copies is given by the
Administrative Agent and (y) the Borrower shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by Section 6.02(a)
to the Administrative Agent


110

--------------------------------------------------------------------------------




(which may be electronic copies delivered via electronic mail). Each Lender
shall be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers (or any of them) will make available to the Lenders materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive Material
Non-Public Information and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any Material Non-Public Information (although it may be sensitive and
proprietary) (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.08);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and (z)
the Administrative Agent and the Arrangers shall treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information.” Notwithstanding the
foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.

SECTION 6.02    Certificates; Other Information. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
(a)    no later than five days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower;
(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which Parent,
the Borrower or any Restricted Subsidiary files with the SEC or with any
Governmental Authority that may be substituted therefor (other than amendments
to any registration statement (to the extent such registration statement, in the
form it became effective, is delivered), exhibits to any registration statement
and, if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant to any
other clause of this Section 6.02;
(c)    promptly after the furnishing thereof, copies of any material written
notices received by any Loan Party (other than in the ordinary course of
business) pursuant to the terms of any First Lien Loan Document, First Lien
Credit Agreement Refinancing Indebtedness, First Lien Incremental Equivalent
Debt, Incremental Equivalent Debt, Credit Agreement Refinancing Indebtedness or
Permitted Ratio Debt (and, in each case, any Permitted Refinancing thereof), in
each case, in a principal amount in excess of the Threshold Amount and not
otherwise required to be furnished to the Lenders pursuant to any other clause
of Section 6.01, 6.02 or 6.03;
(d)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the legal name and the jurisdiction of formation of each
Loan Party and the location of the chief executive office of each Loan Party on
the Perfection Certificate or confirming that there has been no change in such
information


111

--------------------------------------------------------------------------------




since the Closing Date or the date of the last such report; (ii) a description
of each event, condition or circumstance during the last fiscal quarter or
fiscal year covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) (to the extent notice of such event has not
been previously furnished to the Administrative Agent) and (iii) a list of each
Subsidiary of Parent that identifies each Subsidiary as a Restricted Subsidiary
or an Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate (to the extent that there have been any changes in the identity or
status as a Restricted Subsidiary or Unrestricted Subsidiary of any such
Subsidiaries since the Closing Date or the most recent list provided);
(e)    [reserved]; and
(f)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.
In no event shall the requirements set forth in Section 6.02(f) require Parent,
the Borrower or any of the Restricted Subsidiaries to provide any such
information which (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work-product.

SECTION 6.03    Notices. Promptly after a Responsible Officer of Parent or the
Borrower has obtained knowledge thereof, notify the Administrative Agent:
(a)    of the occurrence of any Event of Default;
(b)    of the occurrence of an ERISA Event or similar event with respect to a
Foreign Plan which would reasonably be expected to result in a Material Adverse
Effect;
(c)    of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority against
Parent or any of its Restricted Subsidiaries that would reasonably be expected
to result in a Material Adverse Effect; and
(d)    of the occurrence of any other matter or development that has had or
would reasonably be expected to have a Material Adverse Effect.
Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower delivered to the
Administrative Agent for prompt further distribution to each Lender (x) that
such notice is being delivered pursuant to Section 6.03(a), (b), (c) or (d) (as
applicable) and (y) setting forth details of the occurrence referred to therein
and stating what action the Borrower has taken and proposes to take with respect
thereto.

SECTION 6.04    Payment of Taxes. Pay, discharge or otherwise satisfy as the
same shall become due and payable in the normal conduct of its business, all its
obligations and liabilities in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, except, in each case, to the
extent (a) any such Tax is being contested in good faith and by appropriate
proceedings for which appropriate reserves have been established in accordance
with GAAP or (b) the failure to pay or discharge


112

--------------------------------------------------------------------------------




the same would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 6.05    Preservation of Existence, Etc.
(a)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization; and
(b)    take all reasonable action to maintain all rights, privileges (including
its good standing where applicable in the relevant jurisdiction), permits,
authorizations, licenses and franchises necessary or desirable in the normal
conduct of its business;
except, in the case of Section 6.05(a) (other than with respect to the Borrower)
or this Section 6.05(b), to the extent (i) that failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or (ii) pursuant to any merger, consolidation, liquidation,
dissolution or Disposition permitted by Article 7.

SECTION 6.06    Maintenance of Properties. Except if the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, maintain, preserve and protect all of its material properties
and equipment necessary in the operation of its business in good working order,
repair and condition, ordinary wear and tear excepted and fire, casualty or
condemnation excepted.

SECTION 6.07    Maintenance of Insurance. Maintain with insurance companies that
the Borrower or Parent believes (in the good faith judgment of its management)
are financially sound and reputable at the time the relevant coverage is placed
or renewed, insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts (after giving effect
to any self-insurance customary for similarly situated Persons engaged in the
same or similar businesses as Parent and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons. Not later
than 90 days after the Closing Date (or the date any such insurance is obtained,
in the case of insurance obtained after the Closing Date or, in each case, such
later date as the Administrative Agent may agree), and subject to the terms,
conditions and provisions of the Intercreditor Agreements, each such policy of
insurance (other than business interruption insurance (if any), director and
officer insurance and worker’s compensation insurance) shall as appropriate (i)
name the Administrative Agent as additional insured thereunder or (ii) in the
case of each casualty insurance policy, contain a loss payable clause or
endorsement that names the Administrative Agent, on behalf of the Lenders, as a
loss payee thereunder. If the improvements on any Mortgaged Property are at any
time located in an area identified by the Federal Emergency Management Agency
(or any successor agency) as a special flood hazard area with respect to which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (as now or hereafter in effect or successor act thereto), then, to the
extent required by applicable Flood Insurance Laws, the Borrower or Parent
shall, or shall cause each Loan Party to, (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount reasonably satisfactory to the Administrative Agent and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) upon the reasonable request of the
Administrative Agent (not to exceed one time per fiscal year, unless an Event of
Default has occurred and is continuing) deliver to the Administrative Agent
evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent.

SECTION 6.08    Compliance with Laws. Comply with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except if the failure to


113

--------------------------------------------------------------------------------




comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 6.09    Books and Records. Maintain proper books of record and account,
in which entries that are full, true and correct in all material respects and
are in conformity with GAAP and which reflect all material financial
transactions and matters involving the assets and business of the Borrower,
Parent or a Restricted Subsidiary, as the case may be (it being understood and
agreed that certain Foreign Subsidiaries maintain individual books and records
in conformity with generally accepted accounting principles in their respective
countries of organization and that such maintenance shall not constitute a
breach of the representations, warranties or covenants hereunder).

SECTION 6.10    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent (on its own behalf or acting on behalf
of the Lenders) to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, only the Administrative Agent on behalf of the Lenders may
exercise rights of the Administrative Agent and the Lenders under this Section
6.10 and the Administrative Agent shall not exercise such rights more often than
one time during any calendar year and such time shall be at the Borrower’s
expense; provided, further, that during the continuation of an Event of Default,
the Administrative Agent (or any of its respective representatives or
independent contractors), on behalf of the Lenders, may do any of the foregoing
at the expense of the Borrower at any time during normal business hours and upon
reasonable advance notice. The Administrative Agent shall give the Borrower and
Parent the opportunity to participate in any discussions with the Borrower’s or
Parent’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of Holdings,
Parent, the Borrower or any of the Restricted Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product.

SECTION 6.11    Additional Collateral; Additional Guarantors. At the Borrower’s
expense, subject to the terms, conditions and provisions of the Collateral and
Guarantee Requirement, the Intercreditor Agreements and any applicable
limitation in any Collateral Document, take all action necessary or reasonably
requested by the Administrative Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including:
(a)    Upon the formation or acquisition of any new direct or indirect wholly
owned Material Domestic Subsidiary (in each case, other than an Excluded
Subsidiary) by any Loan Party or the designation in accordance with Section 6.14
of any existing direct or indirect wholly owned Material Domestic Subsidiary as
a Restricted Subsidiary (in each case, other than an Excluded Subsidiary) or any
Subsidiary becoming a wholly owned Material Domestic Subsidiary (in each case,
other than an Excluded Subsidiary) or any Excluded Subsidiary ceasing to be an
Excluded Subsidiary:
(i)    within 60 days after such formation, acquisition, designation or
occurrence or such longer period as the Administrative Agent may agree in
writing in its discretion:


114

--------------------------------------------------------------------------------




(A)    cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to duly execute
and deliver to the Administrative Agent a Joinder Agreement to become a
Guarantor under this Agreement, Security Agreement Supplements, Intellectual
Property Security Agreements, and other security agreements and documents as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreement, Intellectual
Property Security Agreements and other security agreements in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement;
(B)    cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such Domestic Subsidiary that is the Borrower or a Guarantor) to deliver
to the Designated First Lien Representative or other Representative in
accordance with the terms of the Intercreditor Agreements any and all
certificates representing Equity Interests (to the extent certificated) and
intercompany notes constituting negotiable instruments (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing
Indebtedness held by such Material Domestic Subsidiary and required to be
delivered pursuant to the Collateral and Guarantee Requirement indorsed in blank
to the Administrative Agent;
(C)    take and cause such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement and each
direct or indirect parent of such Material Domestic Subsidiary to take whatever
action (including the recording of Mortgages, the filing of UCC financing
statements and delivery of stock and membership interest certificates) as may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;
(ii)    if reasonably requested by the Administrative Agent, within 60 days
after such request (or such longer period as the Administrative Agent may agree
in writing in its discretion), deliver to the Administrative Agent a signed copy
of an opinion, addressed to the Administrative Agent and the Lenders, of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent as to
such matters set forth in this Section 6.11(a) as the Administrative Agent may
reasonably request;
(iii)    as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
Material Real Property, any existing title reports, abstracts or environmental
assessment reports, to the extent available and in the possession or control of
a Loan Party; provided, however, that there shall be no obligation to deliver to
the Administrative Agent any environmental assessment report whose disclosure to
the Administrative Agent would require the consent of a Person other than a Loan
Party or one of its Subsidiaries, where, despite the commercially reasonable
efforts of the Borrower to obtain such consent, such consent cannot be obtained;
and
(iv)    if reasonably requested by the Administrative Agent, within 60 days
after such request (or such longer period as the Administrative Agent may agree
in writing in its discretion), deliver to the Administrative Agent any other
items necessary from time to time to


115

--------------------------------------------------------------------------------




satisfy the Collateral and Guarantee Requirement with respect to perfection and
existence of security interests with respect to property of any Guarantor (and
the direct parent of each such Guarantor) acquired after the Closing Date and
subject to the Collateral and Guarantee Requirement, but not specifically
covered by the preceding clauses (i), (ii) or (iii) or Section 6.11(b) below.
(b)    Not later than 120 days (or such longer period as the Administrative
Agent may agree in writing in its discretion) after (i) any Material Real
Property is acquired by a Loan Party after the Closing Date or (ii) an entity
becomes a Loan Party if such entity owns Material Real Property at the time it
becomes a Loan Party, cause such Material Real Property, if such property is
required to be provided as Collateral pursuant to the Collateral and Guarantee
Requirement but is not automatically subject to a Lien pursuant to pre-existing
Collateral Documents, to be subject to a Lien and Mortgage in favor of the
Administrative Agent for the benefit of the Secured Parties and take, or cause
the relevant Loan Party to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect or record
such Lien, in each case to the extent required by, and subject to the
limitations and exceptions of, the Collateral and Guarantee Requirement and to
otherwise comply with the requirements of the Collateral and Guarantee
Requirement.
(c)    Each Domestic Subsidiary required to be designated as a “Material
Domestic Subsidiary” pursuant to the proviso in the definition of “Material
Domestic Subsidiary” shall have taken all actions to comply with the provisions
of Section 6.11 within the timeframe required by the definition of “Material
Domestic Subsidiary”.
(d)    No later than 60 days (or such longer period as the Administrative Agent
may agree in its discretion) after the Closing Date, MTN shall transfer the
Equity Interests of WMS held by MTN to JV Holdings, to the extent such transfer
is permitted under the WMS LLC Agreement without the consent of the other member
party to the WMS LLC Agreement.

SECTION 6.12    Compliance with Environmental Laws. Except, in each case, to the
extent that the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: comply, and take
all commercially reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply, with all Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and occupancy of its properties; and, in each case to the extent
the Loan Parties are required to do so by Environmental Laws, conduct any
investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with Environmental
Laws. If an Event of Default arising out of an Environmental Liability has
occurred and is continuing, within 60 days of receiving a written request by the
Administrative Agent, Borrower will provide the Administrative Agent with an
environmental assessment report regarding the scope of the Environmental
Liability and the likely cost of mitigating such Environmental Liability,
prepared at Borrower’s sole cost and expense and by an environmental consultant
reasonably acceptable to the Administrative Agent. If such report is not timely
provided, the Administrative Agent may have them prepared by an environmental
consultant of its choosing, at Borrower’s sole cost and expense.

SECTION 6.13    Further Assurances. Subject to the terms, conditions and
provisions of the Intercreditor Agreements, promptly upon reasonable request by
the Administrative Agent (i) correct any mutually identified material defect or
error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the


116

--------------------------------------------------------------------------------




Administrative Agent may reasonably request from time to time in order to carry
out more effectively the purposes of this Agreement and the Collateral
Documents, to the extent required pursuant to the Collateral and Guarantee
Requirement and subject in all respects to the limitations therein. If the
Administrative Agent reasonably determines that it is required by applicable Law
to have appraisals prepared in respect of the Real Property of any Loan Party
subject to a mortgage constituting Collateral, the Borrower shall promptly
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA.

SECTION 6.14    Designation of Subsidiaries. The Borrower or Parent may at any
time after the Closing Date designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that, (1) immediately before and after such designation,
(i) no Event of Default shall have occurred and be continuing, (2) an Investment
in such amount would be permitted at such time and (3) no Subsidiary may be
designated as an Unrestricted Subsidiary if, after such designation, it would be
a “Restricted Subsidiary” for the purpose of any Permitted Second Priority
Refinancing Debt, Permitted Junior Priority Refinancing Debt, Permitted
Unsecured Refinancing Debt, Incremental Equivalent Debt, Permitted Ratio Debt or
Permitted Refinancing of any of the foregoing (in the case of any unsecured
Indebtedness, in excess of the Threshold Amount). The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the Borrower or Parent, as applicable, therein at the date of
designation in an amount equal to the fair market value as determined in good
faith by the Borrower or Parent of the Borrower’s or Parent’s or its respective
Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a Return on any Investment by
the Borrower or Parent in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value as determined in good faith
by the Borrower or Parent at the date of such designation of the Borrower’s or
Parent’s or its respective Subsidiary’s (as applicable) Investment in such
Subsidiary; provided that in no event shall any such Return on any Investment by
the Borrower or Parent in an Unrestricted Subsidiary be duplicative of any
Return that increases the Cumulative Credit pursuant to the definition thereof.

SECTION 6.15    Maintenance of Ratings. Use commercially reasonable efforts to
maintain (i) a public corporate credit rating (but not any specific rating) from
S&P and a public corporate family rating (but not any specific rating) from
Moody’s, in each case, (x) at any time prior to the Amendment No. 1 Effective
Date, in respect of the Borrower, and (y) at any time on or after the Amendment
No. 1 Effective Date, in respect of Parent, and (ii) a public rating (but not
any specific rating) in respect of each Class of Term Loans from each of S&P and
Moody’s, unless a given Class has waived the requirement to maintain any rating
for such Class at the time of establishment thereof pursuant to the applicable
Loan Documents.

SECTION 6.16    Use of Proceeds. Use the proceeds of the Initial Term Loans to
finance a portion of the Transactions and use the proceeds of the Term Loans
(other than Initial Term Loans) only for general corporate purposes and working
capital of the Borrower, Parent and its Subsidiaries and any other purpose not
prohibited by this Agreement including Permitted Acquisitions, and other
Investments.

SECTION 6.17    Lender Meetings. To the extent requested by the Administrative
Agent or the Required Lenders, participate in a conference call (including a
customary question and answer session) with the Administrative Agent and Lenders
once during each fiscal quarter to be held at such time as may be agreed to by
the Borrower and the Administrative Agent.


117

--------------------------------------------------------------------------------





SECTION 6.18    End of Fiscal Years. For financial reporting purposes, cause its
fiscal year to end on any date other than December 31 (other than any Subsidiary
acquired after the Closing Date); provided, however, that the Borrower or Parent
may, upon written notice to the Administrative Agent, change its fiscal year to
any other fiscal year reasonably acceptable to the Administrative Agent, in
which case, the Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

SECTION 6.19    Lines of Business. Parent, the Borrower and the Restricted
Subsidiaries, taken as a whole, will not engage in any material line of business
substantially different from those lines of business conducted by Parent, the
Borrower and the Restricted Subsidiaries on the Amendment NO. 1 Effective Date
or any business reasonably related, complementary, corollary, synergistic or
ancillary thereto (including related, complementary, synergistic or ancillary
technologies) or reasonable extensions thereof.

SECTION 6.20    Communications Regulations. Except as could not reasonably be
expected to have a Material Adverse Effect, the Borrower, Parent and its
Restricted Subsidiaries shall (i) take all actions reasonably necessary to
maintain the FCC Authorizations in full force and effect, (ii) timely file
renewal applications, (iii) remit any necessary regulatory fees, (iv) file any
reports and information requested by the FCC, and (v) conduct its business in
compliance with the terms of the FCC Authorizations and the Communications Act,
including changes in applicable law and regulations that become effective during
the terms of the FCC Authorizations.

SECTION 6.21    Anti-Terrorism Law; Anti-Money Laundering; Embargoed Persons;
Anti-Corruption; Licenses.
(a)    Except for Licensed Activities, conduct its business in such a manner so
as to not, directly or indirectly, (i) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224 effective September 24, 2001 (the “Executive
Order”), or (ii) engage in or conspire to engage in any transaction that
violates, or attempts to violate, any Sanctions in any material respect.
(b)    Repay the Loans exclusively with funds that are not derived from any
unlawful activity such that the result of any such repayment would not cause the
making of the Loans to be in material violation of any applicable Law, including
the United States Foreign Corrupt Practices Act of 1977, as amended.
(c)    Except for Licensed Activities, use funds or properties of Holdings,
Parent, the Borrower or any of the Restricted Subsidiaries to repay the Loans
only to the extent it does not constitute, to the knowledge of the Borrower,
property of, or is beneficially owned, to the knowledge of the Borrower,
directly or indirectly by, any Sanctioned Person.
(d)    Maintain and enforce policies and procedures with respect to itself and
its Subsidiaries designed to ensure compliance with applicable Sanctions.

SECTION 6.22    ERISA Compliance. Except where the failure to so comply would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (a) each Loan Party shall, and shall cause each ERISA Affiliate
to, establish, maintain and operate all Plans and Foreign Plans in compliance in
all material respects with the provisions of ERISA, the Code and all applicable
Laws, the regulations and interpretation thereunder and the respective
requirements of the governing documents for such Plans, and (b) the Borrower and
Parent shall take, or shall cause to be taken, any and all actions required in
order to be in compliance at all times with the representations and warranties
in


118

--------------------------------------------------------------------------------




Section 5.10.

ARTICLE 7
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent obligations not yet due and owing as
to which no claim has been asserted), then from and after the Closing Date, the
Borrower and Parent shall not and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:



SECTION 7.01    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
(a)    Liens (i) created pursuant to any Loan Document and (ii) on the
Collateral securing other Secured Obligations;
(b)    Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, restructurings, refinancings or
extensions thereof, provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired property that is affixed or incorporated
into the property covered by such Lien or financed by Indebtedness permitted
under Section 7.03 and (B) proceeds and products thereof and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefitted by such Liens, to the extent constituting Indebtedness, is permitted
by Section 7.03;
(c)    Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than any applicable grace period related thereto or (i)
that are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP to the extent required by GAAP or (ii) the
failure to pay or discharge the same would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;
(d)    statutory or common law Liens of landlords, sub-landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens secure amounts not
overdue for a period of more than 30 days or if more than 30 days overdue, are
unfiled and no other action has been taken to enforce such Liens or that are
being contested in good faith and by appropriate actions, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(e)    (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Parent or any of its Restricted Subsidiaries;
(f)    pledges or deposits to secure the performance of bids, trade contracts,
utilities, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;


119

--------------------------------------------------------------------------------




(g)    covenants, conditions, easements, rights-of-way, building codes,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and minor title defects, in each case
affecting Real Property and that do not in the aggregate materially interfere
with the ordinary conduct of the business of Parent and its Restricted
Subsidiaries, taken as a whole, and any exceptions on the Mortgage Policies
issued in connection with the Mortgaged Properties;
(h)    Liens (i) securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.01(h), (ii) arising out of
judgments or awards against Parent or any Restricted Subsidiary with respect to
which an appeal or other proceeding for review is then being pursued and
(iii) notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings for which adequate reserves
have been made;
(i)    leases, licenses, subleases or sublicenses (including licenses and
sublicenses of software and other IP Rights) and terminations thereof, in each
case either granted to others with respect to IP Rights that are not material to
the business of Parent and Restricted Subsidiaries or in the ordinary course of
business, which (i) do not interfere in any material respect with the business
of Parent and its Restricted Subsidiaries, taken as a whole, (ii) do not secure
any Indebtedness and (iii) are permitted by Section 7.05;
(j)    Liens (i) in favor of customs and revenue authorities arising as a matter
of Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;
(k)    Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, (iii) in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds maintained with a financial
institution (including the right of set-off) and that are within the general
parameters customary in the banking industry or arising pursuant to such banking
institution’s general terms and conditions, and (iv) that are contractual rights
of setoff or rights of pledge relating to purchase orders and other agreements
entered into with customers of Parent or any of its Restricted Subsidiaries in
the ordinary course of business;
(l)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and (n) or
to the extent related to any of the foregoing, Section 7.02(s), to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under Section
7.05, in each case, solely to the extent such Investment or Disposition, as the
case may be, would have been permitted on the date of the creation of such Lien;
(m)    Liens (i) in favor of Parent, Holdings, the Borrower or any Subsidiary
Guarantor and (ii) in favor of a Restricted Subsidiary that is not a Loan Party
on assets of a Restricted Subsidiary that is not a Loan Party securing
Indebtedness permitted under Section 7.03;
(n)    any interest or title of a lessor, sub-lessor, licensor or sub-licensor
under leases, subleases, licenses or sublicenses entered into by Parent or any
of its Restricted Subsidiaries in the


120

--------------------------------------------------------------------------------




ordinary course of business or with respect to IP Rights that are not material
to the business of Parent and its Restricted Subsidiaries;
(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Parent or any of its
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;
(p)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;
(q)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
(r)    Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
Parent or any of its Restricted Subsidiaries to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of Parent or
any of its Restricted Subsidiaries or (iii) relating to purchase orders and
other agreements entered into with customers of Parent or any of its Restricted
Subsidiaries in the ordinary course of business;
(s)    Liens solely on any cash earnest money deposits made by Parent or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(t)    ground leases in respect of Real Property on which facilities owned or
leased by Parent or any of its Restricted Subsidiaries are located;
(u)    Liens to secure Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens are created within 270 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions, accessions and proceeds to such property) other than
the property financed by such Indebtedness and the proceeds and products thereof
and customary security deposits and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
replacements, additions and accessions to such assets) other than the assets
subject to such Capitalized Leases and the proceeds and products thereof and
customary security deposits; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;
(v)    Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of any Restricted Subsidiary that is not a Loan
Party permitted under Section 7.03;
(w)    Liens existing on property at the time of its acquisition or existing on
the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14) (other than Liens on the Equity Interests of any Person that
becomes a Restricted Subsidiary to the extent such Equity Interests are owned by
Parent or another Restricted Subsidiary) or Liens to secure Indebtedness
otherwise incurred pursuant to Section 7.03(g) to finance a Permitted
Acquisition, in each case after the Closing Date; provided that (i) such Lien
either (A) secures Indebtedness incurred pursuant to Section 7.03(g) to finance
a Permitted Acquisition or (B)(x) was not created in contemplation of such
acquisition or such Person becoming a


121

--------------------------------------------------------------------------------




Restricted Subsidiary and (y) does not extend to or cover any other assets or
property (other than the proceeds, products and accessions thereof and other
than after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other
obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (ii) the
Indebtedness secured thereby is permitted under Section 7.03(g);
(x)    (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any Real Property
that does not materially interfere with the ordinary conduct of the business of
Parent and its Restricted Subsidiaries, taken as a whole;
(y)    Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;
(z)    Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;
(aa)    the modification, replacement, renewal or extension of any Lien
permitted by Sections 7.01(b), (u) and (w); provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and (B)
proceeds and products thereof, and (ii) the renewal, extension, restructuring or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);
(bb)    Liens with respect to property or assets of Parent or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $18,750,000 and 25% of LTM
EBITDA, in each case determined as of the date of incurrence;
(cc)    Liens to secure Indebtedness permitted under Section 7.03(s) and
guaranties thereof;
(dd)    Liens on the Collateral securing obligations in respect of Permitted
Second Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt
and any Permitted Refinancing of any of the foregoing;
(ee)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;
(ff)    deposits of cash with the owner or lessor of premises leased and
operated by Parent or any of its Subsidiaries to secure the performance of
Parent’s or such Subsidiary’s obligations under the terms of the lease for such
premises;
(gg)    [reserved];


122

--------------------------------------------------------------------------------




(hh)    [reserved];
(ii)    Liens on property of any Foreign Subsidiary securing Indebtedness of
such Foreign Subsidiary permitted under Section 7.03;
(jj)    Liens on the Collateral securing (i) Indebtedness incurred pursuant to
Section 7.03(w), (ii) related First Lien Secured Obligations under the First
Lien Loan Documents governing such Indebtedness and (iii) all Hedging
Obligations and Cash Management Obligations (each as defined in the Closing Date
Intercreditor Agreement) and guaranties thereof constituting First Lien Secured
Obligations, which Liens shall be subject to an applicable Intercreditor
Agreement;
(kk)    Liens on the Collateral securing Indebtedness incurred pursuant to
Section 7.03(y);
(ll)    in the case of any non-wholly owned Restricted Subsidiary, any put and
call arrangements or restrictions on disposition related to its Equity Interests
set forth in its organizational documents or any related joint venture or
similar agreement;
(mm)    Liens securing Swap Contracts so long as (x) such Swap Contracts do not
constitute Secured Hedge Agreements and (y) the value of the property securing
such Swap Contracts does not exceed $6,250,000 at any time;
(nn)    Liens on property incurred pursuant to any sale-leaseback transaction
permitted hereunder and general intangibles related thereto;
(oo)    any restriction on the transfer or pledge of assets contained in any
License or otherwise imposed by the Communications Act or any FCC Authorization
or comparable state or local legislation, regulations or ordinances or otherwise
imposed by Law;
(pp)    Liens arising by operation of law in the United States under Article 2
of the UCC in favor of a reclaiming seller of goods or buyer of goods; and
(qq)    Liens on the Collateral securing Permitted Debt Exchange Notes (and
Permitted Refinancings thereof) incurred pursuant to Section 7.03(cc).

SECTION 7.02    Investments. Make or hold any Investments, except:
(a)    Investments by Parent or any of its Restricted Subsidiaries in assets
that were cash or Cash Equivalents when such Investment was made;
(b)    loans or advances to officers, directors and employees of any Loan Party
(or any direct or indirect parent thereof) or any of its Restricted Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of Holdings or any direct or indirect
parent thereof or to permit the payment of taxes with respect thereto; provided
that, to the extent such loans or advances are made in cash, the amount of such
loans and advances used to acquire such Equity Interests shall be contributed to
Parent in cash as common equity; provided, further, that the aggregate principal
amount outstanding at any time under this clause (ii) shall not exceed
$9,375,000, and (iii) for any other purposes not described in the foregoing
clauses (i) and (ii); provided that the aggregate principal amount outstanding
at any time under this clause (iii) shall not exceed $3,125,000;


123

--------------------------------------------------------------------------------




(c)    Investments (i) by Parent or any Restricted Subsidiary in any Loan Party,
(ii) by any Restricted Subsidiary that is not a Loan Party in any other
Restricted Subsidiary that is not a Loan Party and (iii) by any Loan Party in
any Restricted Subsidiary that is not a Loan Party; provided that (A) no such
Investments made pursuant to clause (iii) in the form of intercompany loans
shall be evidenced by a promissory note unless any such promissory note
constituting a negotiable instrument is pledged to the Administrative Agent in
accordance with the terms of the Security Agreement, (B) any Investments in the
form of intercompany loans constituting Indebtedness of any Loan Party owed to
any Restricted Subsidiary that is not a Loan Party shall be unsecured and
subordinated to the Obligations on terms consistent with the subordination
provisions of the Intercompany Note and (C) the aggregate amount of Investments
made pursuant to clause (iii) (excluding any Investments received in respect of,
or consisting of, the transfer or contribution of Equity Interests in or
Indebtedness of any Foreign Subsidiary to any other Foreign Subsidiary that is a
Restricted Subsidiary) shall not exceed at any time outstanding the sum of (x)
the greater of $25,000,000 and 37.5% of LTM EBITDA (valued at the time of the
making thereof), and (y) the Cumulative Credit at such time provided that, if
such Investment is made pursuant to this clause (y) (other than (i) any
Investment made using the portion of the Cumulative Credit described in clause
(a) of the definition thereof, in which case no Event of Default pursuant to
Section 8.01(a) or (f) shall have occurred and be continuing, or (ii) any
Investment made using the portion of the Cumulative Credit described in clause
(c)(i) of the definition thereof), no Event of Default shall have occurred and
be continuing;
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;
(e)    Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d)),
Section 7.04 (other than Section 7.04(c)(ii) or (e)), Section 7.05 (other than
Section 7.05(d)(ii) or (e)), Section 7.06 (other than Section 7.06(d) or
(h)(iv)) and Section 7.13, respectively;
(f)    Investments (i) existing or contemplated on the Amendment No. 1 Effective
Date or made pursuant to legally binding written contracts in existence on the
Amendment No. 1 Effective Date, in each case set forth on Schedule 7.02(f) and
any modification, replacement, renewal, reinvestment or extension thereof and
(ii) existing on the Amendment No. 1 Effective Date by the Borrower or any
Restricted Subsidiary in the Borrower or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that (x) the amount of the
original Investment is not increased except by the terms of such Investment or
as otherwise permitted by this Section 7.02 and (y) any Investment in the form
of Indebtedness of any Loan Party owed to any Restricted Subsidiary that is not
a Loan Party shall be subject to subordination terms substantially consistent
with the terms of the Intercompany Note;
(g)    Investments in Swap Contracts permitted under Section 7.03;
(h)    promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;
(i)    any acquisition of all or substantially all the assets of a Person or any
Equity Interests in a Person that becomes a Restricted Subsidiary or division or
line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if no Event of Default
under Sections 8.01(a) or (f) exists on the date that Parent or the applicable
Restricted Subsidiary enters


124

--------------------------------------------------------------------------------




into a binding agreement with respect to such acquisition and, immediately after
giving effect to such acquisition, (i) any acquired or newly formed Restricted
Subsidiary shall not be liable for any Indebtedness except for Indebtedness
otherwise permitted by Section 7.03; (ii) to the extent required by the
Collateral and Guarantee Requirement, (A) the property, assets and businesses
acquired in such purchase or other acquisition shall constitute Collateral and
(B) any such newly created or acquired Restricted Subsidiary (other than an
Excluded Subsidiary or an Unrestricted Subsidiary) shall become a Guarantor, in
each case, in accordance with Section 6.11; and (iii) the aggregate amount of
Investments by Loan Parties pursuant to this Section 7.02(i) in assets (other
than Equity Interests) that are not (or do not become at the time of such
acquisition) directly owned by a Loan Party or in Equity Interests of Persons
that do not become Loan Parties shall not exceed $62,500,000 (any such
acquisition, a “Permitted Acquisition”);
(j)    Investments made in connection with the Transactions;
(k)    Investments in the ordinary course of business consisting of UCC Article
3 endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;
(l)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;
(m)    loans and advances to any direct or indirect parent of Parent, in lieu of
and not in excess of the amount of (after giving effect to any other loans,
advances or Restricted Payments in respect thereof) Restricted Payments to the
extent permitted to be made to such parent in accordance with Section 7.06(f),
(g) or (h), such Investment being treated for purposes of the applicable clause
of Section 7.06, including any limitations, as if a Restricted Payment had been
made pursuant to such clause;
(n)    Investments (including Permitted Acquisitions) in an aggregate amount
pursuant to this Section 7.02(n) (valued at the time of the making thereof, and
without giving effect to any write downs or write offs thereof) at any time not
to exceed (x) the greater of $25,000,000 and 37.5% of LTM EBITDA plus (y) the
Cumulative Credit at such time; provided that if such Investment is made
pursuant to this clause (y) (other than (i) any Investment made using the
portion of the Cumulative Credit described in clause (a) of the definition
thereof, in which case no Event of Default pursuant to Section 8.01(a) or (f)
shall have occurred and be continuing, or (ii) any Investment made using the
portion of the Cumulative Credit described in clause (c)(i) of the definition
thereof), no Event of Default shall have occurred and be continuing;
(o)    Investments made in respect of joint ventures or other similar agreements
or partnership not to exceed $37,500,000;
(p)    [reserved];
(q)    advances of payroll payments to employees in the ordinary course of
business;
(r)    (i) Investments made in the ordinary course of business in connection
with obtaining, maintaining or renewing client contracts and loans or advances
made to distributors and suppliers in the ordinary course of business and
(ii) Investments to the extent that payment for such


125

--------------------------------------------------------------------------------




Investments is made with or exchanged for Equity Interests of Holdings permitted
to be issued hereunder (or any direct or indirect parent of the Borrower);
(s)    Investments of a Restricted Subsidiary acquired after the Closing Date in
accordance with Section 7.02 or of a Person merged or amalgamated or
consolidated into Parent or merged, amalgamated or consolidated with a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger or consolidation;
(t)    Investments made by a Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary by a Loan
Party permitted under this Section 7.02;
(u)    intercompany receivables that arise solely from customary transfer
pricing arrangements among Parent and its Restricted Subsidiaries in each case
in the ordinary course of business;
(v)    Investments funded with Excluded Contributions;
(w)    Investments in deposit accounts, securities accounts and commodities
accounts maintained by Parent or such Restricted Subsidiary, as the case may be;
(x)    Investments constituting any part of a reorganization and other
activities related to tax planning or tax reorganization that do not impair the
security interests granted to the Administrative Agent for the benefit of the
Secured Parties in any material respect and are otherwise not materially adverse
to the Lenders and after giving effect to such Investment, reorganization or
other activity, Parent, Holdings, Borrower and the Restricted Subsidiaries
comply with Section 6.11;
(y)    the GEE Acquisition; and
(z)    so long as no Event of Default has occurred and is continuing or would
result therefrom, Parent or any Restricted Subsidiary may make Investments in an
unlimited amount so long as the Consolidated Total Net Leverage Ratio
(calculated on a Pro Forma Basis) as of the end of the most recent Test Period
is no greater than 3.00:1.00.
To the extent an Investment is permitted to be made by a Loan Party directly in
any Restricted Subsidiary or any other Person who is not a Loan Party (each such
person, a “Target Person”) under any provision of this Section 7.02, such
Investment may be made by advance, contribution or distribution by a Loan Party
to a Restricted Subsidiary, or Holdings or Parent, and further advanced or
contributed to a Restricted Subsidiary for purposes of making the relevant
Investment in the Target Person without constituting an Investment for purposes
of Section 7.02 (it being understood that such Investment must satisfy the
requirements of, and shall count towards any thresholds in, a provision of this
Section 7.02 as if made by the applicable Loan Party directly to the Target
Person).

SECTION 7.03    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(a)    Indebtedness of any Loan Party under the Loan Documents;


126

--------------------------------------------------------------------------------




(b)    Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof; provided that all such
Indebtedness of any Loan Party owed to any Restricted Subsidiary that is not a
Loan Party shall be unsecured and subordinated to the Obligations pursuant to an
Intercompany Note;
(c)    Guarantees by Parent and any Restricted Subsidiary in respect of
Indebtedness of Parent or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Indebtedness constituting a Specified Junior Financing Obligation shall be
permitted unless such guaranteeing party shall have also provided a Guarantee of
the Obligations on the terms set forth herein, (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
(as reasonably determined by Parent) to the Lenders as those contained in the
subordination of such Indebtedness and (C) any Guarantee by a Restricted
Subsidiary that is not a Loan Party of any Permitted Ratio Debt or Indebtedness
under Section 7.03(g) or (m) (or any Permitted Refinancing in respect thereof)
shall only be permitted if such Guarantee meets the requirements of clauses (s),
(g) or (m), as the case may be, of this Section 7.03;
(d)    Indebtedness of Parent or any Restricted Subsidiary owing to any Loan
Party or any other Restricted Subsidiary (or issued or transferred to any direct
or indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party) to the
extent constituting an Investment permitted by Section 7.02; provided that (x)
no such Indebtedness owed to a Loan Party shall be evidenced by a promissory
note unless such promissory note constitutes a negotiable instrument and is
pledged to the Administrative Agent in accordance with the terms of the Security
Agreement and (y) all such Indebtedness of any Loan Party owed to any Restricted
Subsidiary that is not a Loan Party shall be unsecured and subordinated to the
Obligations pursuant to subordination terms substantially consistent with the
terms of the Intercompany Note;
(e)    (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing an acquisition, construction, repair, replacement,
lease or improvement of a fixed or capital asset incurred by Parent or any
Restricted Subsidiary prior to or within 270 days after the acquisition, lease
or improvement of the applicable asset and any Permitted Refinancing thereof in
an aggregate amount not to exceed the greater of $25,000,000 and 37.5% of LTM
EBITDA, in each case determined at the time of incurrence (together with any
Permitted Refinancings thereof) at any time outstanding and (ii) Attributable
Indebtedness arising out of sale-leaseback transactions permitted by Section
7.05(m) and any Permitted Refinancing of such Attributable Indebtedness;
(f)    Indebtedness in respect of Swap Contracts designed to hedge against
Parent’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof;
(g)    Indebtedness of Parent or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition (provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition) or any Permitted
Refinancing thereof or (ii) incurred to finance any Permitted Acquisition or any
Permitted Refinancing thereof; provided that after giving pro forma effect to
such Permitted Acquisition and the assumption or incurrence of such
Indebtedness, as applicable, the aggregate amount of such Indebtedness does not
exceed (x) $25,000,000, plus (y) any additional amount of such Indebtedness so
long as the Consolidated Total Net Leverage Ratio (determined on a Pro Forma
Basis in accordance with Section 1.09 and without netting the cash proceeds of
any such Indebtedness for the purposes of such calculation) is no greater than
5.00 to 1.00 and, if such Indebtedness is to be secured on a first priority
basis, it shall be designated as “Additional First Lien Debt” under (and as
defined in) the Closing Date Intercreditor Agreement and the Consolidated Senior
Secured Net Leverage Ratio


127

--------------------------------------------------------------------------------




(determined on a Pro Forma Basis in accordance with Section 1.09 and without
netting the cash proceeds of any such Indebtedness for the purposes of such
calculation and treating all refinancing Indebtedness in respect of such
Indebtedness that is unsecured or secured on a junior lien basis to the Term
Loans as at all times being secured on a first priority basis (unless Parent
complies with the Consolidated Total Net Leverage Ratio described in preceding
clause (y) above at the time of the incurrence of such refinancing
Indebtedness)) is no greater than 3.50 to 1.00, in each case determined on a Pro
Forma Basis; provided that in the case of clause (y), any such Indebtedness
assumed or incurred by a Restricted Subsidiary that is not a Loan Party
(together with any Indebtedness assumed or incurred by a Restricted Subsidiary
that is not a Loan Party pursuant to Section 7.03(s)) does not exceed in the
aggregate at any time outstanding the greater of $12,500,000 and 18.75% of LTM
EBITDA, in each case determined at the time of assumption or incurrence;
provided, further, that in the case of clause (ii), (A) such Indebtedness does
not have a Weighted Average Life to Maturity less than the remaining Weighted
Average Life to Maturity of any then outstanding Term Loans and meets the
Permitted Other Debt Conditions, (B) no Event of Default shall exist or result
therefrom (other than a Permitted Acquisition or a permitted Investment made
pursuant to a legally binding commitment entered into a that time when no Event
of Default exists or would result therefrom), (C) such Indebtedness may be in
the form of (x) one or more series of notes which may be unsecured or secured on
a first lien, pari passu or junior basis with the Facilities or (y) one or more
series of loans which may be unsecured or secured on a junior lien basis with
respect to the Facilities and (D) the terms of any such Indebtedness that are
not substantially identical to the then existing Loans shall be not materially
more favorable (taken as a whole) to the investors providing such Indebtedness
than those applicable to the then existing Loans or otherwise reasonably
acceptable to the Administrative Agent (except for (x) covenants or other
provisions applicable only to periods after the Maturity Date of the Initial
Term Loans existing at the time of incurrence of such Indebtedness and (y) any
financial maintenance covenant to the extent such covenant is also added for the
benefit of the Lenders hereunder under any applicable existing corresponding
Facility) or reflect market terms on the date of issuance, as determined by
Parent;
(h)    Indebtedness representing deferred compensation to employees of Parent or
any of its Restricted Subsidiaries incurred in the ordinary course of business;
(i)    Indebtedness consisting of promissory notes issued by Parent or any of
its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Parent or any direct or indirect parent of Parent permitted by Section 7.06;
provided that such Indebtedness shall be subordinated in right of payment to the
Obligations on terms reasonably satisfactory to the Administrative Agent;
(j)    Indebtedness incurred by Parent or any of its Restricted Subsidiaries in
a Permitted Acquisition, any other Investment permitted hereunder (including
through a merger) or any Disposition permitted hereunder, in each case,
constituting indemnification obligations or obligations in respect of purchase
price (including earnouts) or other similar adjustments;
(k)    Indebtedness consisting of obligations of Parent or any of its Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with the Transactions, and Permitted Acquisitions
or any other Investment permitted hereunder;
(l)    Cash Management Obligations (as defined in the First Lien Credit
Agreement) and other Indebtedness in respect of netting services, automatic
clearinghouse arrangements, overdraft protections, employee credit card programs
and other cash management and similar arrangements in the ordinary course of
business and any Guarantees thereof or the honoring by a bank or other financial


128

--------------------------------------------------------------------------------




institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, so long as such Indebtedness is
extinguished in the ordinary course of business;
(m)    Indebtedness in an aggregate principal amount that at the time of, and
after giving effect to, the incurrence thereof, would not exceed the greater of
$25,000,000 and 37.5% of LTM EBITDA determined at the time of incurrence;
(n)    Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;
(o)    Indebtedness incurred by Parent or any of its Restricted Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances, warehouse
receipts or similar instruments issued or created in the ordinary course of
business, including in respect of workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims;
(p)    obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by Parent
or any of its Restricted Subsidiaries or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;
(q)    letters of credit issued in currencies not available hereunder in an
aggregate amount at any time outstanding not to exceed $18,750,000;
(r)    Indebtedness supported by a letter of credit issued under the First Lien
Credit Agreement, in a principal amount not to exceed the face amount of such
letter of credit;
(s)    Permitted Ratio Debt and any Permitted Refinancing thereof;
(t)    Credit Agreement Refinancing Indebtedness;
(u)    Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this Section
7.03(u) and then outstanding for all such Persons taken together, does not
exceed the greater of $18,750,000 and 25% of LTM EBITDA determined at the time
of incurrence;
(v)    Indebtedness of Parent and its Restricted Subsidiaries in respect of
seller financing in an aggregate amount not to exceed $12,500,000 at any time
and any Permitted Refinancing thereof;
(w)    (i) Indebtedness under the First Lien Credit Agreement in an aggregate
principal amount not to exceed (A) $303,000,000, plus (B) the product of (x) the
amount of any First Lien Incremental Term Loans, any Incremental Revolving
Credit Commitments or First Lien Incremental Equivalent Debt, in each case,
under and pursuant to, and incurred in accordance with the terms of, the First
Lien Credit Agreement, multiplied by (y) 120%; provided that, if the First Lien
Credit Agreement is amended, restated, modified, waived, supplemented or
replaced following the Closing Date, this clause (B) shall in no event allow on
any date of determination an aggregate principal amount of Indebtedness to be
incurred pursuant to this clause (B) that is in excess of the product of (x) the
aggregate principal amount that could have been incurred on such date pursuant
to the provisions of Section 2.14 of the First


129

--------------------------------------------------------------------------------




Lien Credit Agreement as in effect on the Closing Date multiplied by (y) 120%,
and (ii) any Permitted Refinancing in respect of any of the foregoing
Indebtedness;
(x)    Indebtedness in an amount equal to 100% of the Net Proceeds received by
Parent from the issuance or sale of Equity Interests of Parent since the
Amendment No. 1 Effective Date (other than proceeds of Disqualified Equity
Interests or the Cure Amount or sales of Equity Interests to any of its
Subsidiaries) to the extent such Net Proceeds have not been applied pursuant to
Section 7.02, 7.06 or 7.13 (and do not otherwise increase the Cumulative Credit
or the Excluded Contribution and are not used to fund Equity Funded Employee
Plan Costs) (“Contribution Indebtedness”); provided that such Indebtedness is
designated as “Contribution Indebtedness” in a certificate from a Responsible
Officer of the Borrower on the date incurred;
(y)    (i) Indebtedness (in the form of (x) one or more series of notes which
may be unsecured, secured on a junior lien basis with the Facilities or secured
on a pari passu basis with the Facilities or (y) one or more series of loans
which may be unsecured or secured on a junior lien basis with respect to the
Facilities incurred by the Borrower or Parent to the extent that the Borrower or
Parent shall have been permitted to incur such Indebtedness pursuant to and such
Indebtedness shall be deemed to be incurred in reliance on Section 2.14(d)(iv);
provided that (A) such Indebtedness shall not mature earlier than the Maturity
Date applicable to the Initial Term Loans, (B) as of the date of the incurrence
of such Indebtedness, the Weighted Average Life to Maturity of such Indebtedness
shall not be shorter than that of the Initial Term Loans, (C) no Restricted
Subsidiary is a borrower or guarantor with respect to such Indebtedness unless
such Restricted Subsidiary is a Subsidiary Guarantor which shall have previously
or substantially concurrently Guaranteed the Obligations and (D) the other terms
and conditions of such Indebtedness (excluding pricing and optional prepayment
or redemption terms) reflect market terms on the date of issuance (as determined
by the Borrower) (such Indebtedness incurred pursuant to this clause (y) being
referred to as “Incremental Equivalent Debt”) and (ii) any Permitted Refinancing
thereof;
(z)    the Convertible Notes in an aggregate principal amount not to exceed
$82,500,000;
(aa)    obligations in respect of Disqualified Equity Interests in an amount not
to exceed $3,125,000 at any time outstanding;
(bb)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in Sections 7.03(a) through Section 7.03(aa) and Section 7.03(cc); and
(cc)    Indebtedness in respect of Permitted Debt Exchange Notes incurred or
issued in accordance with Section 2.18 (and Permitted Refinancings thereof);
provided, however, that all Indebtedness permitted by this Section 7.03 which is
permitted to be secured pursuant to Section 7.01 and is secured by the
Collateral shall be subject to the following: (1) in the case of the
Indebtedness described in Section 7.03(w), all such Indebtedness incurred on the
Closing Date shall constitute “First Lien Credit Agreement Secured Obligations”
under (and as defined in) the Closing Date Intercreditor Agreement and the First
Lien Administrative Agent acting on behalf of the holders of such Indebtedness
shall have become party to the Closing Date Intercreditor Agreement on the
Closing Date; (2) in the case of such Indebtedness incurred after the Closing
Date, all such Indebtedness shall either constitute “First Lien Credit Agreement
Secured Obligations”, “Second Lien Credit Agreement Secured Obligations” or
shall be designated by the Borrower as “Additional First Lien Debt” or
“Additional Second Lien Debt” (in each case as defined in the Closing Date
Intercreditor Agreement) or otherwise constitute Indebtedness secured by Liens
that are subordinated to the Liens securing the Obligations


130

--------------------------------------------------------------------------------




(“Junior Secured Financing”), (3) a Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of the Closing Date Intercreditor Agreement, (4) if such
Indebtedness is designated as “Additional First Lien Debt” (as defined in the
Closing Date Intercreditor Agreement), a Representative acting on behalf of the
holders of such Indebtedness shall have become party to or otherwise subject to
the provisions of a Parity Intercreditor Agreement; provided, further, that if
such Indebtedness is the initial issuance of Indebtedness designated as
“Additional First Lien Debt” thereunder, then the Borrower, Holdings, Parent,
the Subsidiary Guarantors, the Administrative Agent and the Representative for
such Indebtedness shall have executed and delivered a Parity Intercreditor
Agreement, (5) if such Indebtedness is designated as “Additional Second Lien
Debt” (as defined in the Closing Date Intercreditor Agreement), a Representative
acting on behalf of the holders of such Indebtedness shall have become party to
or otherwise subject to the provisions of a Parity Intercreditor Agreement;
provided, further, that if such Indebtedness is the initial issuance of
Indebtedness designated as “Additional Second Lien Debt” thereunder, then the
Borrower, Holdings, Parent, the Subsidiary Guarantors, the Administrative Agent
and the Representative for such Indebtedness shall have executed and delivered a
Parity Intercreditor Agreement, and (6) with respect to any Junior Secured
Financing, the Representative of such Indebtedness shall have entered into an
intercreditor agreement reasonably satisfactory to the Administrative Agent or
an amendment to the Closing Date Intercreditor Agreement reasonably satisfactory
to the Administrative Agent, in each case to provide for such Liens to be
subordinated to the Liens securing the Obligations.
For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.
The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of Parent dated such date prepared in
accordance with GAAP.
For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in described in Sections 7.03(a) through 7.03(cc), Parent
shall, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such item of Indebtedness (or any portion thereof) and will only
be required to include the amount and type of such Indebtedness in one or more
of the above clauses; provided that (w) all Indebtedness outstanding under the
Loan Documents will at all times be deemed to be outstanding in reliance only on
the exception in Section 7.03(a).


131

--------------------------------------------------------------------------------





SECTION 7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of related transactions) all or substantially all of its assets (whether
now owned or hereafter acquired) to or in favor of any Person (other than as
part of the Transactions), except that:
(a)    any Restricted Subsidiary (other than the Borrower) may merge, amalgamate
or consolidate with (i) Parent or the Borrower (including a merger, the purpose
of which is to reorganize Parent or the Borrower into a new jurisdiction);
provided that in any such merger, amalgamation or consolidation involving
Parent, Parent shall be the continuing or surviving Person, and in any such
merger, amalgamation or consolidation involving the Borrower, the Borrower shall
be the continuing or surviving Person or (ii) one or more other Restricted
Subsidiaries (other than the Borrower); provided that when any Person that is a
Loan Party is merging with a Restricted Subsidiary that is not a Loan Party, the
Loan Party shall be the continuing or surviving Person or the surviving entity
shall substantially concurrently become a Loan Party; provided, further, that
any security interests granted to the Administrative Agent for the benefit of
the Secured Parties in the Collateral pursuant to the Collateral Documents shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such merger, consolidation, dissolution or
liquidation) and all actions required to maintain said perfected status have
been or will promptly be taken, in each case, as required by Sections 6.11 or
6.13 to the extent required pursuant to the Collateral and Guarantee
Requirement;
(b)    (i) any Restricted Subsidiary that is not a Loan Party may merge,
amalgamate or consolidate with or into any other Restricted Subsidiary that is
not a Loan Party, (ii) any Restricted Subsidiary (other than the Borrower) may
liquidate or dissolve and (iii) any Restricted Subsidiary (other than the
Borrower) may change its legal form if, with respect to clauses (ii) and (iii),
the Borrower determines in good faith that such action is in the best interest
of Parent and its Restricted Subsidiaries and is not materially disadvantageous
to the Lenders (it being understood that in the case of any change in legal
form, a Subsidiary that is a Guarantor will remain a Guarantor unless such
Guarantor is otherwise permitted to cease being a Guarantor hereunder);
(c)    any Restricted Subsidiary (other than the Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
Parent, Holdings or the Borrower or to another Restricted Subsidiary; provided
that if the transferor in such a transaction is a Guarantor, then (i) the
transferee must be a Subsidiary Guarantor or Parent, Holdings or the Borrower or
(ii) to the extent constituting an Investment, such Investment must be a
permitted Investment in or Indebtedness of a Restricted Subsidiary which is not
a Loan Party in accordance with Sections 7.02 (other than Section 7.02(e) or
7.02(h)) and 7.03 (other than Section 7.03(c) and (d)), respectively;
(d)    so long as no Event of Default has occurred and is continuing or would
result therefrom, Parent or the Borrower may merge or consolidate with any other
Person; provided that (i) in any such merger or consolidation involving Parent,
Parent shall be the continuing or surviving Person, and in any such merger or
consolidation involving the Borrower, the Borrower shall be the continuing or
surviving Person; provided, further, that any security interests granted to the
Administrative Agent for the benefit of the Secured Parties in the Collateral
pursuant to the Collateral Documents shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, consolidation, dissolution or liquidation), the Successor Company shall,
to the extent subject to the terms hereof, have complied with the requirements
of Section 6.11 and all actions required to maintain said perfected status have
been or will promptly be taken as required by Section 6.13 to the extent
required pursuant to the Collateral and Guarantee Requirement; or (ii) if the
Person formed by or surviving any such merger or consolidation is not Parent or
the Borrower (as applicable) (any such Person, the “Successor Company”), (A) the
Successor Company shall be an entity organized or existing under the Laws of the
United States or any state thereof or the District of Columbia, (B) the
Successor Company


132

--------------------------------------------------------------------------------




shall expressly assume all the obligations of Parent or the Borrower (as
applicable) under this Agreement and the other Loan Documents to which Parent or
the Borrower (as applicable) is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guaranty shall apply to the Successor Company’s
obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and other applicable Collateral Documents confirmed that its
obligations thereunder shall apply to the Successor Company’s obligations under
the Loan Documents, (E) if reasonably requested by the Administrative Agent,
each mortgagor of a Mortgaged Property, unless it is the other party to such
merger or consolidation, shall have by an amendment to or restatement of the
applicable Mortgage (or other instrument reasonably satisfactory to the
Administrative Agent) confirmed that its obligations thereunder shall apply to
the Successor Company’s obligations under the Loan Documents, and (F) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document comply with this Agreement; provided,
further, that if the foregoing are satisfied, the Successor Company will succeed
to, and be substituted for, Parent or the Borrower (as applicable) under this
Agreement;
(e)    so long as no Event of Default has occurred and is continuing or would
result therefrom (in the case of a merger involving a Loan Party), any
Restricted Subsidiary (other than the Borrower) may merge or consolidate with
any other Person in order to effect an Investment permitted pursuant to Section
7.02; provided that the continuing or surviving Person shall be a Restricted
Subsidiary, which together with each of such surviving Person’s Subsidiaries
that are Restricted Subsidiaries, shall have complied with the requirements of
Section 6.11 or 6.13 to the extent required pursuant to the Collateral and
Guarantee Requirement;
(f)    the Borrower and the Restricted Subsidiaries may consummate the
Acquisition, related transactions contemplated by the Acquisition Agreement (and
documents related thereto) and the Transactions; and
(g)    so long as no Event of Default has occurred and is continuing or would
result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05 (other than Section 7.05(e)) or a Restricted Payment permitted
pursuant to Section 7.06 (other than Section 7.06(d)).

SECTION 7.05    Dispositions. Make any Disposition, except:
(a)    Dispositions of obsolete, worn out, used or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of Parent or
any of its Restricted Subsidiaries;
(b)    Dispositions of inventory in the ordinary course of business or
consistent with past practice, goods held for sale in the ordinary course of
business and immaterial assets (including allowing any registrations or any
applications for registration of any immaterial IP Rights to lapse or go
abandoned in the ordinary course of business) and termination of leases and
licenses in the ordinary course of business;
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;


133

--------------------------------------------------------------------------------




(d)    Dispositions of property (including Equity Interests in or Indebtedness
of Foreign Subsidiaries) to Parent or any Restricted Subsidiary; provided that
if the transferor of such property is a Loan Party, (i) the transferee thereof
must be a Loan Party or (ii) if such transaction constitutes an Investment, such
transaction is permitted under Section 7.02 (other than Section 7.02(e) or (h));
(e)    to the extent constituting Dispositions, transactions permitted by
(i) Section 7.01 (other than Section 7.01(i) and (l)(ii)), (ii) Section 7.02
(other than 7.02(e) or (h)), (iii) Section 7.04 (other than 7.04(g)) and
(iv) Section 7.06 (other than 7.06(d));
(f)    Dispositions to consummate the Transactions;
(g)    Dispositions of cash and Cash Equivalents;
(h)    leases, subleases, licenses or sublicenses (including licenses and
sublicenses of software or other IP Rights) and terminations thereof, in each
case in the ordinary course of business, and which do not materially interfere
with the business of Parent and its Restricted Subsidiaries (taken as a whole)
and (ii) Dispositions of IP Rights (including inbound licenses) that are no
longer material to the business of Parent and its Restricted Subsidiaries;
(i)    transfers of property subject to Casualty Events;
(j)    Dispositions of property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default has occurred and is
continuing), no Event of Default shall have occurred and be continuing or would
result from such Disposition, (ii) with respect to Dispositions pursuant to this
Section 7.05(j) for an aggregate purchase price for all such Dispositions in
excess of $9,375,000 in any fiscal year, Parent or any of its Restricted
Subsidiaries shall receive not less than 75% of such consideration in the form
of cash or Cash Equivalents (in each case, free and clear of all Liens at the
time received, other than non-consensual Liens permitted by Section 7.01 and
Liens permitted by Sections 7.01(a), (f), (k), (l), (m), (n), (p), (q), (r)(i),
(r)(ii), (s), (dd) (only to the extent the Obligations are secured by such cash
and Cash Equivalents), (jj) and (kk) (only to the extent the Obligations are
secured by such cash and Cash Equivalents)); provided, however, that for the
purposes of this clause (ii), the following shall be deemed to be cash: (A) any
liabilities (as shown on Parent’s most recent balance sheet provided hereunder
or in the footnotes thereto) of Parent or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which Parent and all of its Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing, (B) any
securities received by Parent or the applicable Restricted Subsidiary from such
transferee that are converted by Parent or such Restricted Subsidiary into cash
or Cash Equivalents (to the extent of the cash or Cash Equivalents received)
within 180 days following the closing of the applicable Disposition, and (C)
aggregate non-cash consideration received by Parent or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed the greater of $12,500,000 and 18.75% of LTM EBITDA at any time
and (iii) Parent or the applicable Restricted Subsidiary complies with the
applicable provision of Section 2.05(b);
(k)    Dispositions of non-core assets acquired in connection with Permitted
Acquisitions or other Investments; provided that (i) the aggregate amount of
such sales shall not exceed 25% of the fair market value of the acquired entity
or business and (ii) each such sale is in an arm’s-length transaction and Parent
or the respective Restricted Subsidiary receives at least fair market value in
exchange therefor;


134

--------------------------------------------------------------------------------




(l)    Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;
(m)    Dispositions of property pursuant to sale-leaseback transactions;
provided that to the extent the aggregate Net Proceeds from all such
Dispositions since the Closing Date exceeds $12,500,000, such excess shall be
reinvested in accordance with the definition of “Net Proceeds” or otherwise
shall be applied to prepay Loans in accordance with Section 2.05(b)(ii);
(n)    any swap of assets in exchange for services or other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of Parent and its Subsidiaries as a whole, as determined in good faith
by the management of Parent;
(o)    any sale of Equity Interests in, or Indebtedness or other securities of,
an Unrestricted Subsidiary;
(p)    Dispositions of Investments in joint ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;
(q)    the unwinding or settlement of any Swap Contract;
(r)    the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;
(s)    Dispositions constituting any part of a reorganization and other
activities related to tax planning or tax reorganization that do not impair the
security interests granted to the Administrative Agent for the benefit of the
Secured Parties and are otherwise not materially adverse to the Lenders and
after giving effect to such Investment, reorganization or other activity,
Holdings, Borrower and the Restricted Subsidiaries comply with Section 6.11;
(t)    [intentionally omitted];
(u)    Dispositions of non-Collateral assets in an aggregate amount not to
exceed $12,500,000; and
(v)    Dispositions pursuant to agreements, instruments or arrangements in
existence on the Closing Date and set forth on Schedule 7.05(v);
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(a), (b), (d), (e), (f), (h), (i), (l), (p),
(q), (r) and (t), and except for Dispositions from a Loan Party to any other
Loan Party) shall be for no less than the fair market value of such property at
the time of such Disposition as determined by Parent in good faith. Subject to
the terms, conditions and provisions of the Intercreditor Agreements, to the
extent any Collateral is Disposed of as permitted by this Section 7.05 to any
Person other than a Loan Party, such Collateral shall be sold free and clear of
the Liens created by the Loan Documents, and the Administrative Agent shall be
authorized to take any actions deemed appropriate in order to effect the
foregoing.

SECTION 7.06    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:


135

--------------------------------------------------------------------------------




(a)    each Restricted Subsidiary may make Restricted Payments to Parent, and
other Restricted Subsidiaries of Parent (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to Parent and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);
(b)    Parent and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests of
such Person (and, in the case of such a Restricted Payment by a non-wholly owned
Restricted Subsidiary, to Parent and any other Restricted Subsidiary and to each
other owner of Equity Interests of such Restricted Subsidiary based on their
relative ownership interests of the relevant class of Equity Interests);
(c)    Restricted Payments made (i) on the Closing Date to consummate the
Transactions, (ii) in respect of working capital adjustments or purchase price
adjustments pursuant to the Acquisition Agreement, any Permitted Acquisition or
other permitted Investments and (iii) in order to satisfy indemnity and other
similar obligations under the Acquisition Agreement;
(d)    to the extent constituting Restricted Payments, Parent (or any direct or
indirect parent thereof) and its Restricted Subsidiaries may enter into and
consummate transactions permitted by any provision of Section 7.02 (other than
7.02(e) and 7.02(m)), Section 7.04 (other than 7.04(g)), 7.05 (other than
7.05(e)(iv) and 7.05(g)) or Section 7.08 (other than 7.08(f), 7.08(g), 7.08(h),
and 7.08(m));
(e)    repurchases of Equity Interests in Parent or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;
(f)    Parent and each Restricted Subsidiary may (i) pay (or make Restricted
Payments to allow any direct or indirect parent thereof to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of such Restricted Subsidiary (or of Parent or any other direct or
indirect parent thereof) held by any future, present or former employee,
officer, director, manager or consultant (or any spouses, former spouses,
successors, executors, administrators, heirs, legatees or distributees of any of
the foregoing) of a Restricted Subsidiary or Parent (or any direct or indirect
parent thereof) or (ii) make Restricted Payments in the form of distributions to
allow Parent or any direct or indirect parent of Parent to pay principal or
interest on promissory notes that were issued to any future, present or former
employee, officer, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing) of a Restricted Subsidiary (or Parent or any other
direct or indirect parent thereof) in lieu of cash payments for the repurchase,
retirement or other acquisition or retirement for value of such Equity Interests
held by such Persons, in each case, upon the death, disability, retirement or
termination of employment of any such Person or pursuant to any employee,
manager or director equity plan, employee, manager or director stock option plan
or any other employee, manager or director benefit plan or any agreement
(including any stock subscription or shareholder agreement) with any employee,
director, officer or consultant of such Restricted Subsidiary (or Parent or any
other direct or indirect parent thereof) or any of its Restricted Subsidiaries;
provided that the aggregate amount of Restricted Payments made pursuant to this
Section 7.06(f) together with the aggregate amount of loans and advances to a
parent of Parent made pursuant to Section 7.02(m) in lieu of Restricted Payments
permitted by this Section 7.06(f) shall not exceed $6,000,000 in any calendar
year (with unused amounts in any calendar year being carried over to succeeding
calendar years subject to a maximum (without giving effect to the following
proviso) of $12,000,000 in any calendar year); provided, further, that such
amount in any calendar year may further be increased by an amount not to exceed:


136

--------------------------------------------------------------------------------




(A)    amounts used to increase the Cumulative Credit pursuant to clauses (b)
and (c) of the definition of “Cumulative Credit”;
(B)    Excluded Contributions;
(C)    the Net Proceeds of key man life insurance policies received by Parent or
its Restricted Subsidiaries less the amount of Restricted Payments previously
made with the cash proceeds of such key man life insurance policies;
provided, further, that cancellation of Indebtedness owing to Parent from
members of management of Parent, any of Parent’s direct or indirect parent
companies or any of Parent’s Restricted Subsidiaries in connection with a
repurchase of Equity Interests of Parent or any of Parent’s direct or indirect
parent companies will not be deemed to constitute a Restricted Payment for
purposes of this covenant or any other provision of this Agreement;
(g)    so long as no Event of Default has occurred and is continuing or would
result therefrom (other than (i) in the case of any Restricted Payment made
using the portion of the Cumulative Credit described in clause (a) of the
definition thereof, in which case no Event of Default pursuant to Section
8.01(a) or (f) shall have occurred and be continuing or would result therefrom,
or (ii) in the case of any Restricted Payment made using the portion of the
Cumulative Credit described in clause (c)(i) of the definition thereof), Parent
may make Restricted Payments in an aggregate amount not to exceed (x)
$25,000,000 plus (y) the Cumulative Credit at such time; provided that with
respect to any Restricted Payment made pursuant to clause (y) above, solely to
the extent such payments are made in reliance on clause (b) of the definition of
“Cumulative Credit”, the Consolidated Total Net Leverage Ratio (calculated on a
Pro Forma Basis in accordance with Section 1.09) is less than or equal to 5.00
to 1.00;
(h)    Parent may make Restricted Payments to any direct or indirect parent of
Parent:
(i)    to pay its operating costs and expenses incurred in the ordinary course
of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), incurred in the ordinary course of business and attributable to the
ownership or operations of Parent and its Restricted Subsidiaries, Transaction
Expenses and any fees and expenses of and indemnification claims made by
directors or officers of such parent attributable to the ownership or operations
of Parent and its Restricted Subsidiaries;
(ii)    the proceeds of which shall be used to pay (or make Restricted Payments
to allow any direct or indirect parent thereof to pay) franchise or similar
Taxes, other fees and expenses required to maintain its (or any of its direct or
indirect parents’) corporate or limited liability company existence;
(iii)    (A) for any taxable period in which Parent and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which Parent is the common parent (a “Tax Group”), to pay the portion of any
federal, foreign, state and/or local income taxes of such Tax Group that are
attributable to the taxable income of Parent and/or its Subsidiaries; provided
that, for each taxable period, the amount of such payments made in respect of
such taxable period in the aggregate shall not exceed the amount that Parent and
its Subsidiaries would have been required to pay as a stand-alone consolidated,
combined or similar income tax group; provided, further, that the permitted
payment pursuant to this clause (iii) with respect to any Taxes of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to
Parent or its


137

--------------------------------------------------------------------------------




Restricted Subsidiaries for the purposes of paying such consolidated, combined
or similar income Taxes; and (B) for any fiscal quarter in which Parent is
treated as a partnership or disregarded entity owned by a partnership for
federal income tax purposes, an amount for the immediately preceding fiscal
quarter equal to the product of (x) the net taxable income of Parent, if
positive, for such immediately preceding fiscal quarter, determined by
disregarding any tax basis adjustments under Section 743(b) of the Code and (y)
the sum of the maximum federal, state and local income tax rates (including
pursuant to Section 1411 of the Code), reduced by any deduction or credit
allowable for state and local taxes, and reflecting any reduced rate applicable
to any special class of income that is in effect for such immediately preceding
fiscal quarter for taxable corporations or individuals (whichever is higher) in
any jurisdiction in the United States (any amount permitted to be paid under
this Section 7.06(h)(iii), a “Tax Distribution”);
(iv)    to finance any Investment that would be permitted to be made pursuant to
Sections 7.02 and 7.08 if such parent were subject to such Sections; provided
that (A) such Restricted Payment shall be made substantially concurrently with
the closing of such Investment, (B) such parent shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to Parent or the Restricted Subsidiaries or (2) the
merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into Parent or its Restricted Subsidiaries in order to consummate such
Investment, in each case, in accordance with the requirements of Section 6.11
and (C) such contribution shall constitute an Investment by Parent or the
applicable Restricted Subsidiaries, as the case may be, at the date of such
contribution or merger, as applicable, in an amount equal to the amount of such
Restricted Payment;
(v)    the proceeds of which (A) shall be used to pay customary salary, bonus
and other benefits payable to officers and employees of any direct or indirect
parent company of Parent to the extent such salaries, bonuses and other benefits
are attributable to the ownership or operation of Parent and the Restricted
Subsidiaries or (B) shall be used to make payments permitted under Sections
7.08(e), (i), (j), (k), (l), (m) and (p) (but only to the extent such payments
have not been and are not expected to be made by Parent or a Restricted
Subsidiary); and
(vi)    the proceeds of which shall be used to make Restricted Payments to allow
any direct or indirect parent of Parent to pay fees and expenses (other than to
Affiliates) related to any unsuccessful equity or debt offering by Parent (or
any direct or indirect parent thereof) that is directly attributable to the
operations of Parent and its Restricted Subsidiaries;
(i)    payments made or expected to be made by Parent, Borrower or any of the
Restricted Subsidiaries (or Restricted Payments to allow any direct or indirect
parent thereof to make payments) in respect of withholding or similar Taxes
payable by or with respect to any future, present or former employee, director,
manager or consultant (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) and any
repurchases of Equity Interests in consideration of such payments including
deemed repurchases, in each case, in connection with the exercise of stock
options;
(j)    (i) any Restricted Payment by Parent or any other direct or indirect
parent of Parent to pay listing fees and other costs and expenses attributable
to being a publicly traded company which are reasonable and customary and
(ii) additional Restricted Payments in an aggregate amount per annum not to
exceed $10,750,000;


138

--------------------------------------------------------------------------------




(k)    Parent or any of the Restricted Subsidiaries may pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) cash
in lieu of fractional Equity Interests in connection with (x) any dividend,
split or combination thereof or (y) any Permitted Acquisition;
(l)    Restricted Payments in the amount of any Excluded Contribution;
(m)    any purchase, repurchase, redemption, defeasance or other acquisition or
retirement of Equity Interests (“Treasury Capital Stock”) or Junior Financing
made by exchange (including any such exchange pursuant to the exercise of a
conversion right or privilege in connection with which cash is paid in lieu of
the issuance of fractional shares) for, or out of the proceeds of the
substantially concurrent sale of, Equity Interests of Parent (other than
Disqualified Equity Interests) (“Refunding Capital Stock”) or a substantially
concurrent contribution to the equity (other than through the issuance of
Disqualified Equity Interests or through an Excluded Contribution) of Parent;
provided, however, that to the extent so applied, the Net Proceeds, or fair
market value of property or assets or of marketable securities, from such sale
of Equity Interests or such contribution will be excluded from clause (c) of the
Cumulative Amount;
(n)    any Restricted Payments made on the date of consummation of the GEE
Acquisition in connection with the Amendment Transactions to fund the redemption
of the EMC Parent Preferred Units;
(o)    the payment of any Restricted Payment within 60 days after the date of
declaration thereof, if at the date of declaration such Restricted Payment would
have complied with the provisions of this Agreement; and
(p)    so long as no Event of Default has occurred and is continuing or would
result therefrom, Parent or any Restricted Subsidiary may make Restricted
Payments in an unlimited amount so long as the Consolidated Total Net Leverage
Ratio (calculated on a Pro Forma Basis) as of the end of the most recent Test
Period is no greater than 3.00:1.00.

SECTION 7.07    [Reserved].

SECTION 7.08    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of Parent, whether or not in the ordinary course of
business, in each case involving aggregate payments or consideration in excess
of $3,750,000, other than:
(a)    transactions among Parent and its Restricted Subsidiaries or any entity
that becomes a Restricted Subsidiary as a result of such transaction;
(b)    on terms substantially as favorable to Parent or such Restricted
Subsidiary as would be obtainable by Parent or such Restricted Subsidiary at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate;
(c)    the Transactions and the payment of fees and expenses (including
Transaction Expenses) as part of or in connection with the Transactions;
(d)    the issuance of Equity Interests to any officer, director, employee or
consultant of Parent or any of its Restricted Subsidiaries in connection with
the Transactions;
(e)    [Reserved];


139

--------------------------------------------------------------------------------




(f)    Restricted Payments permitted under Section 7.06;
(g)    loans and other Investments among Parent and its Subsidiaries and joint
ventures (to the extent any such Subsidiary that is not a Restricted Subsidiary
or any such joint venture is only an Affiliate as a result of Investments by
Parent and/or its Restricted Subsidiaries in such Subsidiary or joint venture)
to the extent otherwise permitted under Section 7.02;
(h)    transactions by Parent and its Restricted Subsidiaries permitted under an
express provision (including any exceptions thereto) of this Article 7;
(i)    employment and severance arrangements between Parent and its Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements in the ordinary course of business;
(j)    the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of Parent and its Restricted Subsidiaries (or any direct or indirect
parent of Parent) in the ordinary course of business to the extent attributable
to the ownership or operation of Parent and its Restricted Subsidiaries;
(k)    transactions pursuant to agreements, instruments or arrangements (i) in
existence on the Closing Date and set forth on Schedule 7.08(k) or (ii) in
existence on the Amendment No. 1 Effective Date and disclosed by Parent in any
public filing made under the Securities Act, or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect;
(l)    [intentionally omitted];
(m)    payments by Parent or any of its Subsidiaries pursuant to any tax sharing
agreements with any direct or indirect parent of Parent to the extent
attributable to the ownership or operation of Parent and the Subsidiaries, but
only to the extent permitted by Section 7.06(h)(iii);
(n)    the issuance or transfer of Equity Interests (other than Disqualified
Equity Interests) of Parent, including to any former, current or future
director, manager, officer, employee or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees, distributes or
Affiliate of any of the foregoing) of Parent, any of its Subsidiaries or any
direct or indirect parent thereof;
(o)    transactions with customers, clients, joint venture partners, suppliers
or purchasers or sellers of goods or services, in each case in the ordinary
course of business and otherwise in compliance with the terms of this Agreement
that are fair to Parent and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of Parent, or
are on terms at least as favorable (as reasonably determined by Parent) as might
reasonably have been obtained at such time from an unaffiliated party;
(p)    (i) any payments required to be made pursuant to the Acquisition
Agreement and the GEE Acquisition and (ii) the Transactions and the Amendment
Transactions;
(q)    the payment of reasonable out-of-pocket costs and expenses and
indemnities pursuant to the stockholders agreement or the registration and
participation rights agreement entered into on the Closing Date in connection
therewith;


140

--------------------------------------------------------------------------------




(r)    transactions in which Parent or any of the Restricted Subsidiaries, as
the case may be, deliver to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to Parent or
such Restricted Subsidiary from a financial point of view or meets the
requirements of Section 7.08(b); and
(s)    payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by Parent
and the Restricted Subsidiaries in such joint venture) in the ordinary course of
business to the extent otherwise permitted under Section 7.02.

SECTION 7.09    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of:
(a)    any Restricted Subsidiary that is not a Guarantor to make Restricted
Payments to the Borrower or Parent; or
(b)    any Loan Party to create, incur, assume or suffer to exist Liens on
property of such Person for the benefit of the Lenders with respect to the
Facilities and the Obligations;
provided that the foregoing Sections 7.09(a) and (b) shall not apply to
Contractual Obligations which:
(i)    (x) exist on the Closing Date and (to the extent not otherwise permitted
by this Section 7.09) are listed on Schedule 7.09 and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing (taken as a whole) does not materially expand the scope of such
Contractual Obligation (as reasonably determined by Parent);
(ii)    are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided, further, that this clause (ii) shall not apply
to Contractual Obligations that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 6.14;
(iii)    represent Indebtedness of a Restricted Subsidiary which is not a Loan
Party which is permitted by Section 7.03 and which does not apply to any Loan
Party;
(iv)    are customary restrictions (as reasonably determined by Parent) that
arise in connection with (x) any Lien permitted by Sections 7.01(a), (b), (f),
(i), (j)(i), (k), (l), (p), (q), (r)(i), (r)(ii), (s), (u), (v), (w), (z), (aa),
(dd), (ee), (gg), (ii), (jj), and (kk) and relate to the property subject to
such Lien or (y) arise in connection with any Disposition permitted by Section
7.04 or 7.05 and relate solely to the assets or Person subject to such
Disposition;
(v)    are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture and its equity;
(vi)    are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to (i) the property financed by such Indebtedness and the
proceeds, accessions and products thereof


141

--------------------------------------------------------------------------------




or (ii) the property secured by such Indebtedness and the proceeds, accessions
and products thereof so long as the agreements governing such Indebtedness
permit the Liens securing the Obligations;
(vii)    are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto;
(viii)    comprise restrictions imposed by any agreement relating to secured
Indebtedness permitted pursuant to Sections 7.03(b), (e), (g), (n)(i), (u), (w),
(y) and (bb) and to the extent that such restrictions apply only to the property
or assets securing such Indebtedness or, in the case of Section 7.03(g) or (u),
to the Restricted Subsidiaries incurring or guaranteeing such Indebtedness;
(ix)    are customary provisions restricting subletting, transfer or assignment
of any lease governing a leasehold interest of Parent or any Restricted
Subsidiary;
(x)    are customary provisions restricting assignment or transfer of any
agreement entered into in the ordinary course of business;
(xi)    are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;
(xii)    arise in connection with cash or other deposits permitted under
Sections 7.01 and 7.02 and limited to such cash or deposit;
(xiii)    comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 7.03 that
are, taken as a whole, in the good faith judgment of Parent, either (a) no more
restrictive than the restrictions contained in this Agreement or (b) no more
restrictive with respect to the Borrower or Parent or any Restricted Subsidiary
than customary market terms for Indebtedness of such type, so long as Parent
shall have determined in good faith that such restrictions pursuant to this
clause (b) will not affect its obligation or ability to make any payments
required hereunder;
(xiv)    are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;
(xv)    are restrictions regarding licensing or sublicensing by Parent and its
Restricted Subsidiaries of IP Rights (including customary restrictions on
assignment contained in license or sublicense agreements) entered into in the
ordinary course of business;
(xvi)    are restrictions contained in the First Lien Loan Documents and
documents otherwise governing Indebtedness permitted pursuant to Section
7.03(w); and
(xvii)    are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder.

SECTION 7.10    [Reserved].


142

--------------------------------------------------------------------------------





SECTION 7.11    Consolidated Total Net Leverage Ratio. Permit the Consolidated
Total Net Leverage Ratio as of the last day of any Test Period ending on any
date set forth below to be greater than the ratio set forth below.
Last date of Test Period
Consolidated Total Net Leverage Ratio
Last day of the first full fiscal quarter ending after the Amendment No. 1
Effective Date and the last day of each fiscal quarter thereafter through
December 31, 2017
5.75:1.00
March 31, 2018
5.50:1.00
June 30, 2018
5.50:1.00
September 30, 2018
5.50:1.00
December 31, 2018
5.50:1.00
March 31, 2019
5.25:1.00
June 30, 2019
5.25:1.00
September 30, 2019
5.25:1.00
December 31, 2019
5.25:1.00
March 31, 2020 and the last day of each fiscal quarter of Parent thereafter
5.00:1.00


SECTION 7.12    [Reserved].

SECTION 7.13    Prepayments, Etc. of Subordinated Indebtedness.
(a)    Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments and “AHYDO”
payments and, subject to no Event of Default arising under Section 8.01(a) or
(f) then existing or resulting therefrom, in connection with the amendment of
any Junior Financing, the payment of related fees (other than in connection with
any amendment that reduces or forgives the commitments, outstanding principal
amount or effective yield of such Junior Financing) shall be permitted) any
Indebtedness for borrowed money of a Loan Party (other than intercompany
indebtedness) that is (x) subordinated in right of payment to the Obligations
expressly by its terms or (y) is secured on a junior lien basis to the Liens
securing the Obligations (including any Permitted Junior Priority Refinancing
Debt) (collectively, “Junior Financing”), except (i) the refinancing thereof
with any Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing and, if such Indebtedness was originally incurred under Section
7.03(g), is permitted pursuant to Section 7.03(g)), to the extent not required
to prepay any Loans pursuant to Section 2.05(b), (ii) the conversion or exchange
of any Junior Financing to Equity Interests (other than Disqualified Equity
Interests) of Parent or any of its direct or indirect parents, (iii) the
prepayment of Indebtedness of Parent or any Restricted Subsidiary to Parent or
any Restricted Subsidiary, subject to the subordination provisions applicable to
any such Indebtedness, (iv) [reserved], (v) repayments of the seller financing
permitted by Section 7.03(v), (vi) so long as no Event of Default has occurred
and is continuing or would result therefrom (other than any repayment,
redemption, purchase, defeasance or other payment made using (i) the portion of
the Cumulative Credit described in clause (a) of the definition thereof, in
which case no Event of Default pursuant to Section 8.01(a) or (f) shall have
occurred and be continuing or would result therefrom, or (ii) the portion of the
Cumulative Credit described in clause (c)(i) if the definition thereof),
repayments, redemptions, purchases, defeasances and other payments in respect of
Junior Financings prior to their scheduled maturity in an aggregate amount not
to exceed, $12,500,000 plus, the Cumulative Credit at such time; provided that
solely to the extent such payments are made in reliance on clause (b) of the


143

--------------------------------------------------------------------------------




definition of “Cumulative Credit”, the Consolidated Total Net Leverage Ratio
(calculated on a Pro Forma Basis in accordance with Section 1.09) is less than
or equal to 5.00 to 1.00 and (vii) the redemption, repurchase or retirement of
Junior Financing if, at the date of the applicable redemption notice, such
payment would have complied with the provisions hereof as if it were and is
deemed at such time to be made at the time of such notice.
(b)    Amend, modify or change any term or condition of any Junior Financing
Documentation in respect of any Specified Junior Financing Obligation in
violation of the definition of “Permitted Refinancing” or any applicable
subordination or intercreditor agreement.
Notwithstanding anything to the contrary in any Loan Document, the Borrower,
Parent and any Restricted Subsidiary may make regularly scheduled payments of
interest and fees on any Junior Financing, and may make any payments required by
the terms of such Indebtedness in order to avoid the application of Section
163(e)(5) of the Code to such Indebtedness.

SECTION 7.14    Permitted JV Holdings Activities. With respect to JV Holdings,
engage in any operating or business activities; provided that the following and
any activities incidental thereto shall be permitted in any event: (i) its
ownership of its rights in respect of the Equity Interests of WMS and activities
incidental thereto, including payment of dividends and other amounts in respect
of its Equity Interests permitted under Section 7.06, (ii) the maintenance of
its legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Loan Documents, the First Lien Loan Documents and any other
documents governing Indebtedness permitted to be incurred by Parent, the
Borrower or a Restricted Subsidiary pursuant to Section 7.03, (iv) Guaranteed
Obligations in respect of Indebtedness of Parent, the Borrower and the
Restricted Subsidiaries permitted under Section 7.03, including any Permitted
Refinancing thereof, (v) holding any cash or property (but not operating any
property) and (vi) any activities incidental or reasonably related to the
foregoing. JV Holdings shall not incur any Liens on its rights in respect of the
Equity Interests of the WMS, other than non-consensual Liens and those for the
benefit of the First Lien Secured Obligations and the Second Lien Secured
Obligations (subject at all times to the Closing Date Intercreditor Agreement)
and JV Holdings shall not own any Equity Interests other than those of WMS.

ARTICLE 8
EVENTS OF DEFAULT AND REMEDIES



SECTION 8.01    Events of Default. Any of the following from and after the
Closing Date shall constitute an event of default (an “Event of Default”):
(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five Business
Days after the same becomes due, any interest on any Loan, any fees or other
amounts payable hereunder or with respect to any other Loan Document; or
(b)    Specific Covenants. The Borrower, Parent or any Restricted Subsidiary
fails to perform or observe any term, covenant or agreement contained in any of
Section 6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article 7;
provided, that the covenant in Section 7.11 is subject to cure pursuant to
Section 8.04; or
(c)    Other Defaults. Parent, the Borrower or any Restricted Subsidiary fails
to perform or observe any other covenant or agreement (not specified in Section
8.01(a), (b) or (d))


144

--------------------------------------------------------------------------------




contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after receipt by the Borrower of written notice
thereof from the Administrative Agent; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by any Loan Party herein,
in any other Loan Document, or in any document required to be delivered in
connection herewith or therewith shall be incorrect in any material respect (or,
in the case of any representation and warranty qualified by materiality, in all
respects) when made or deemed made, which in the case of such representations
and warranties that are capable of being cured, shall not be cured within a
period of thirty (30) days from receipt by the Borrower of written notice
thereof from the Administrative Agent; or
(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period, if any, whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise, in
respect of any Indebtedness (other than Indebtedness hereunder, but including
Indebtedness outstanding under the First Lien Loan Documents) having an
aggregate outstanding principal amount of not less than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness, or any other event occurs (other than, with respect to
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
default thereunder by any Loan Party), the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause (after delivery of any notice if required and after
giving effect to any waiver, amendment, cure or grace period), with the giving
of notice if required, such Indebtedness to become due or to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness to be made, prior to its
stated maturity; provided that this clause (B) shall not apply to (i) secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder, (ii) any Indebtedness if (x) the sole remedy of the holder
thereof in the event of the non-payment of such Indebtedness or the non-payment
or non-performance of obligations related thereto or (y) the sole rights of the
holder(s) thereof is to elect, in each case, to convert such Indebtedness into
Qualified Equity Interests and cash in lieu of fractional shares and (iii) in
the case of Indebtedness which the holder thereof may elect to convert into
Qualified Equity Interests, such Indebtedness from and after the date, if any,
on which such conversion has been effected; provided, further, that such failure
is unremedied or is not waived by the holders of such Indebtedness prior to any
termination of the Commitments or acceleration of the Loans pursuant to Section
8.02; provided, further, that with respect to any of the defaults described in
clauses (A) and (B) above in respect of Indebtedness outstanding under the First
Lien Loan Documents, such default shall only constitute an Event of Default
under this Agreement if (x) Indebtedness under the First Lien Loan Documents has
been accelerated in accordance with its terms, or (y) such default arises from
the failure to pay at final maturity (after giving effect to any applicable
grace periods and any extensions thereof) the stated principal amount of
Indebtedness under the First Lien Loan Documents; or
(f)    Insolvency Proceedings, Etc. Other than with respect to any dissolutions
otherwise permitted hereunder, any Loan Party or any Material Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes a general assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer for it or for all or any material part of its property; or
any receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any


145

--------------------------------------------------------------------------------




proceeding under any Debtor Relief Law relating to any such Person or to all or
substantially all of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 consecutive calendar days,
or an order for relief is entered in any such proceeding; or
(g)    [Reserved]; or
(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by either (i)
independent third-party insurance as to which the insurer does not deny coverage
or (ii) another creditworthy (as reasonably determined by the Administrative
Agent) indemnitor); and such judgment or order shall not have been satisfied,
vacated, discharged or stayed or bonded pending an appeal for a period of 60
consecutive days; or
(i)    Invalidity of Loan Documents. Any material provision of the Loan
Documents, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations (other than contingent obligations as to which no claim
has been asserted), ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document or the validity or priority of a Lien as required by the Collateral
Documents on a material portion of the Collateral; or any Loan Party denies in
writing that it has any or further liability or obligation under any Loan
Document (other than as a result of repayment in full of the Obligations (other
than in accordance with its terms) and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document
(other than in accordance with its terms); or
(j)    Change of Control. There occurs any Change of Control; or
(k)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01, 6.11 or 6.13 shall for any reason (other than pursuant
to the terms thereof including as a result of a transaction not prohibited under
this Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 7.01 or any Loan Party contests in writing the validity
or priority of a Lien, (i) except to the extent that any such perfection or
priority is not required pursuant to the Collateral and Guarantee Requirement or
results from the failure of the Administrative Agent (or the Designated First
Lien Representative, in accordance with the terms of the Closing Date
Intercreditor Agreement) to maintain possession of certificates actually
delivered to it representing securities or negotiable instruments pledged under
the Collateral Documents which does not arise from a breach by a Loan Party of
its obligations under the Loan Documents or take other required actions required
to be taken by the Administrative Agent under the Loan Documents and (ii) except
as to Collateral consisting of Real Property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage; or
(l)    ERISA. (i) An ERISA Event occurs which has resulted or would reasonably
be expected to result in a Material Adverse Effect, (ii) a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan and a Material Adverse Effect would reasonably be expected to result or
(iii) a termination, withdrawal or noncompliance with applicable Law or plan
terms or other event similar to an ERISA Event occurs in with respect to a
Foreign Plan that would reasonably be expected to result in a Material Adverse
Effect, either individually or in the aggregate with each other such event.


146

--------------------------------------------------------------------------------





SECTION 8.02    Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, subject to the terms,
conditions and provisions of the Intercreditor Agreements, the Administrative
Agent may, with the consent of the Required Lenders, and, at the request of the
Required Lenders shall, take any or all of the following actions:
(i)    declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;
(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower (to the extent permitted by
applicable law); and
(iii)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States or any Debtor Relief Laws, the obligation of each Lender to make Loans
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, in each case without further act of the Administrative Agent or
any Lender.
Notwithstanding anything to the contrary contained herein, neither the
Administrative Agent nor any Lender shall take any action pursuant hereto that
would constitute or result in any assignment of the FCC Authorizations or
transfer of control of the Borrower or any Subsidiaries if such assignment or
transfer of control would require, under then-existing Law (including the
Communications Act), the prior approval of the FCC, without first obtaining such
approval of the FCC (to the extent required to do so). Subject to the terms and
conditions herein, each of Parent and the Borrower agrees, after the occurrence
and during the continuance of any Event of Default, to cooperate fully in
obtaining any approval of the FCC and any other Governmental Authority that is
then required under the Communications Act.

SECTION 8.03    Application of Funds. Subject to the terms of the Intercreditor
Agreements, after the exercise of remedies provided for in Section 8.02 (or
after the Loans have automatically become immediately due and payable), any
amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order (to the fullest extent permitted by
mandatory provisions of applicable Law):
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3) payable to each Agent in its capacity as such hereunder;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders hereunder (including Attorney Costs payable under Section 10.04 and
amounts payable under Article 3), ratably among them in proportion to the
amounts described in this clause Second payable to them;


147

--------------------------------------------------------------------------------




Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Secured Parties in proportion to
the respective amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Fourth held by them;
Fifth, to the payment of all other Secured Obligations of the Loan Parties that
are due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such
Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
Last, the balance, if any, after all of the Secured Obligations then earned, due
and payable have been paid in full, to the Borrower or as otherwise required by
Law.

SECTION 8.04    Borrower’s Right to Cure. Notwithstanding anything to the
contrary contained in Section 8.01 or Section 8.02:
(a)    For the purpose of determining whether an Event of Default under Section
7.11 has occurred, the Borrower may on one or more occasions designate any
portion of the net cash proceeds from a sale or issuance of Qualified Equity
Interests of Parent (the “Cure Amount”) as an increase to Consolidated EBITDA
for the applicable fiscal quarter; provided that such amounts to be designated
(i) are actually received by Parent after the first day of the applicable fiscal
quarter and on or prior to the tenth Business Day after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter (the “Cure Expiration Date”) and (ii) do not exceed the aggregate amount
necessary to cure (x) any Event of Default under Section 7.11 as of such date
and (y) any Event of Default under Section 7.11 (or any comparable section) of
the First Lien Credit Agreement (for the avoidance of doubt, any such amount so
designated pursuant to the foregoing clause (y) shall not exceed 100% of the
aggregate amount necessary to cure any such breach under the First Lien Credit
Agreement). The Cure Amount shall be added to Consolidated EBITDA for the
applicable fiscal quarter and included when calculating Consolidated EBITDA for
each Test Period that includes such fiscal quarter.
(b)    The parties hereby acknowledge that this Section 8.04 may not be relied
on for purposes of calculating any financial ratios other than for determining
actual compliance with Section 7.11 and shall not result in any adjustment to
any amounts hereunder (including the amount of the Cumulative Credit,
Indebtedness, Total Assets, LTM EBITDA, Consolidated First Lien Net Debt,
Consolidated Senior Secured Net Debt or Consolidated Total Net Debt or any other
calculation of net leverage or Indebtedness hereunder (directly or by way of
netting) and shall not be included for purposes of determining pricing,
mandatory prepayments, financial ratio-based conditions and the availability or
amount permitted pursuant to any covenant under Article 7) with respect to the
quarter with respect to which such Cure Amount was made other than the amount of
the Consolidated EBITDA referred to in Section 8.04(a) above.
(c)    In furtherance of Section 8.04(a) above, (i) upon actual receipt of the
Cure Amount by Parent and designation of the Cure Amount by the Borrower, the
covenant under Section 7.11 shall be deemed retroactively cured with the same
effect as though there had been no failure to comply with the covenant under
such Section 7.11 and any Event of Default or potential Event of Default under
Section 7.11 shall be deemed not to have occurred for purposes of the Loan
Documents, and (ii) neither the Administrative Agent nor any Lender may exercise
any rights or remedies under Section 8.02 (or


148

--------------------------------------------------------------------------------




under any other Loan Document) on the basis of any actual or purported Event of
Default under Section 7.11 until and unless the Cure Expiration Date has
occurred without the Cure Amount having been received and designated.
Notwithstanding the foregoing, no Credit Extension shall be made until receipt
by the Administrative Agent of the Cure Amount or waiver of the Event of
Default.
(d)     (i) In each period of four consecutive fiscal quarters, there shall be
at least two fiscal quarters in which no cure right set forth in this Section
8.04 is exercised and (ii) there shall be no pro forma reduction in Indebtedness
(directly or by way of netting) with the Cure Amount for determining compliance
with Section 7.11 for the fiscal quarter with respect to which such Cure Amount
was made.
(e)    There can be no more than five fiscal quarters in which the cure rights
set forth in this Section 8.04 are exercised during the term of the Facilities.

ARTICLE 9
ADMINISTRATIVE AGENT AND OTHER AGENTS



SECTION 9.01    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints MSSF to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental or related thereto. The provisions of this Article 9 (other than
Sections 9.01, 9.06 and 9.09 through and including 9.12) are solely for the
benefit of the Administrative Agent and the Lenders, and no Loan Party has
rights as a third party beneficiary of any of such provisions.
(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Secured Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article 9 and Article 10 (including the second paragraph of Section 10.05),
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents as if set forth in full herein with respect
thereto. Without limiting the generality of the foregoing, the Lenders hereby
expressly authorize the Administrative Agent to (i) execute any and all
documents (including releases) with respect to the Collateral (including each
Intercreditor Agreement and any amendment, supplement, modification or joinder
with respect thereto) and the rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Collateral Documents and acknowledge and agree that any such
action by any Agent shall bind the Lenders and (ii) negotiate, enforce or settle
any claim, action or proceeding affecting the Lenders in their capacity as such,
at the direction of the Required Lenders, which negotiation, enforcement or
settlement will be binding upon each Lender.

SECTION 9.02    Rights as a Lender. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may


149

--------------------------------------------------------------------------------




exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

SECTION 9.03    Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may (i) expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law or (ii) be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law;
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;
(d)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 8.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and nonappealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice describing such Default is given to the Administrative Agent by the
Borrower or a Lender; and
(e)    shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article 4 or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


150

--------------------------------------------------------------------------------




In addition, any assignor of a Loan or seller of a participation hereunder shall
be entitled to rely conclusively on a representation of the assignee Lender or
Participant in the relevant assignment or participation agreement, as
applicable, that such assignee or purchaser is not a Disqualified Institution;
provided that such representation shall only be required to be made if the list
of Disqualified Institutions is made to all Lenders and such assignees. None of
the Agents shall have any responsibility or liability for monitoring the list or
identities of, or enforcing provisions relating to, Disqualified Institutions.

SECTION 9.04    Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it in good faith to be genuine and to
have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it in good faith to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

SECTION 9.05    Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article 9 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

SECTION 9.06    Resignation of Administrative Agent. The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
If the Administrative Agent is a Defaulting Lender, the Borrower may remove such
Defaulting Lender from such role upon 15 days’ notice to the Lenders. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower at all times other than upon the
occurrence and during the continuation of an Event of Default under Section
8.01(a) or 8.01(f) (which consent of the Borrower shall not be unreasonably
withheld, conditioned or delayed), to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders appoint a
successor Administrative Agent meeting the qualifications set forth above
(including consent of the Borrower); provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor


151

--------------------------------------------------------------------------------




Administrative Agent is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 9.06. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article 9 and Sections 10.04 and 10.05 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

SECTION 9.07    Non-Reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

SECTION 9.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Bookrunners, Arrangers or
Syndication Agents listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

SECTION 9.09    Administrative Agent May File Proofs of Claim. Subject to the
terms, conditions and provisions of the Intercreditor Agreements, in case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.09, 10.04 and 10.05) allowed in
such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the


152

--------------------------------------------------------------------------------




making of such payments directly to the Lenders, to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09, 10.04 and 10.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

SECTION 9.10    Collateral and Guaranty Matters. Each Lender hereby agrees, and
each holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. The Administrative
Agent is hereby authorized on behalf of all of the Lenders, without the
necessity of any notice to or further consent from any Lender, from time to time
prior to the occurrence and continuance of an Event of Default, to take any
action with respect to any Collateral or Collateral Documents which may be
necessary to create, perfect and maintain perfected security interests in and
liens upon the Collateral granted pursuant to the Collateral Documents. Each of
the Lenders irrevocably authorizes the Administrative Agent, at its option, and
in its sole discretion:
(a)    to enter into and sign for and on behalf of the Lenders as Secured
Parties the Collateral Documents for the benefit of the Lenders and the other
Secured Parties;
(b)    to automatically release any Lien on any property granted to or held by
the Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent obligations for which no claim has been made), (ii) at the time the
property subject to such Lien is Disposed or to be Disposed as part of or in
connection with any Disposition permitted hereunder or under any other Loan
Document, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to Section 9.10(d) or
(v) if such Lien is released under the First Lien Loan Documents (other than in
connection with the Discharge of First Lien Credit Agreement Obligations) in
accordance with the terms, conditions and provisions of the Intercreditor
Agreements;
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted to be senior to the Liens securing the Secured
Obligations pursuant to Sections 7.01(b), (u), (w) (with respect to assumed
Indebtedness), (aa) (with respect to Section 7.01(b) and (u)) and (bb); and
(d)    to release any Subsidiary Guarantor from its obligations under its
Guaranty if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction or designation permitted
hereunder or ceases to be a guarantor under the First Lien Loan Documents (other
than in connection with the Discharge of First Lien Credit Obligations) in
accordance with the terms, conditions and provisions of the Intercreditor
Agreements.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this


153

--------------------------------------------------------------------------------




Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
9.10.
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Parent or any of its Restricted Subsidiaries in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

SECTION 9.11    [Reserved].

SECTION 9.12    Withholding Tax Indemnity. To the extent required by any
applicable Laws (as determined in good faith by the Administrative Agent), the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective or
if any payment has been made by the Administrative Agent to any Lender without
applicable withholding tax being deducted from such payment), such Lender shall,
within 10 days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 3.01 and 3.04 and
without limiting or expanding the obligation of the Borrower to do so) for all
amounts paid, directly or indirectly, by the Administrative Agent as Taxes or
otherwise, together with all expenses incurred, including legal expenses and any
other out-of-pocket expenses, whether or not such Tax was correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this Section
9.12. The agreements in this Section 9.12 shall survive the resignation and/or
replacement of the Administrative Agent, any assignment of rights by, or the
replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations.

ARTICLE 10
MISCELLANEOUS



SECTION 10.01    Amendments, Etc. Except as otherwise set forth in this
Agreement or the Intercreditor Agreements, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) (other than with respect to any amendment or waiver
contemplated in Sections 10.01(a) through (i) below, which shall only require
the consent of the Lenders expressly set forth therein and not Required Lenders)
and the applicable Loan Party, as the case may be, and each such waiver or
consent shall be


154

--------------------------------------------------------------------------------




effective only in the specific instance and for the specific purpose for which
given; provided that no such amendment, waiver or consent shall:
(a)    extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent set forth in Section 4.01 or 4.02, or the
waiver of any Default, Event of Default, mandatory prepayment or mandatory
reduction of any Commitments shall not constitute such an extension or
increase);
(b)    postpone any date scheduled for any payment of principal (including final
maturity), interest or fees under Section 2.07, 2.08 or 2.09, respectively,
without the written consent of each Lender directly and adversely affected
thereby (it being understood that the waiver (or amendment to the terms) of any
mandatory prepayment of the Loans or any obligation of the Borrower to pay
interest at the Default Rate, any Default or Event of Default, mandatory
prepayment or mandatory reduction of any Commitments shall not constitute such a
postponement of any date scheduled for the payment of principal or interest and
it further being understood that any change to the definition of “Consolidated
First Lien Net Leverage Ratio” or the component definitions thereof or to the
definition of “Consolidated Total Net Leverage Ratio” or the component
definitions thereof shall not constitute a postponement of such scheduled
payment);
(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document (or extend the timing of payments of such fees or other amounts)
without the written consent of each Lender directly and adversely affected
thereby (it being understood that (i) the waiver of (or amendment to the terms
of) any obligation of the Borrower to pay interest at the Default Rate, any
mandatory prepayment of the Loans or mandatory reduction of any Commitments or
any Default or Event of Default shall not constitute such a reduction and (ii)
any change to the definition of “Consolidated First Lien Net Leverage Ratio” or
the component definitions thereof or to the definition of “Consolidated Total
Net Leverage Ratio” or the component definitions thereof shall not constitute a
reduction or forgiveness in any rate of interest);
(d)    change any provision of Section 2.12(a), 2.13 or 8.03 or the definition
of “Pro Rata Share” in any manner that would alter the pro rata sharing of
payments or other amounts required thereby, without the written consent of each
Lender directly and adversely affected thereby; provided that modifications to
Section 2.12(a), Section 2.13, Section 8.03 or the definition of “Pro Rata
Share” in connection with (x) any buy back of Term Loans by Holdings or the
Borrower pursuant to Section 10.07(l), (y) any Incremental Amendment or (z) any
Extension Amendment, in each case, shall only require approval (to the extent
any such approval is otherwise required) of the Required Lenders;
(e)    change any provision of (i) this Section 10.01 or (ii) the definition of
“Required Lenders”, “Required Class Lenders” or any other provision specifying
the number of Lenders or portion of the Loans or Commitments required to take
any action under the Loan Documents to reduce the percentage set forth therein,
without the written consent of each Lender directly and adversely affected
thereby (it being understood that, with the consent of the Required Lenders or
Required Class Lenders, as applicable (if such consent is otherwise required),
or the Administrative Agent (if the consent of the Required Lenders or Required
Class Lenders, as applicable, is not otherwise required), additional extensions
of credit pursuant to this Agreement may be included in the determination of the
Required Lenders, on substantially the same basis as the Term Commitments);
(f)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release all or substantially all of the Collateral in any transaction
or series of related transactions, without


155

--------------------------------------------------------------------------------




the written consent of each Lender; or
(g)    other than in connection with a transaction permitted under Section 7.04
or 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender;
provided, further, that (i) [reserved]; (ii) [reserved]; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, adversely affect the rights or
duties of, or any fees or other amounts payable to, the Administrative Agent
under this Agreement or any other Loan Document; (iv) only the consent of the
parties to the Fee Letter shall be required to amend, modify or supplement the
terms thereof; (v) Section 10.07(h) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (vi) (x) no Lender consent is required to effect an
Incremental Amendment, Refinancing Amendment or Extension Amendment (except as
expressly provided in Sections 2.14, 2.15, or 2.16, as applicable) or to effect
any amendment expressly contemplated by Section 6.18 and (y) subject to the
terms of Section 3.07(d), in connection with an amendment that addresses solely
a re-pricing transaction and any related amendments (including any amendments to
Section 2.09(d) and related provisions) in which any Class of Term Loans is
refinanced with a replacement Class of term loans bearing (or is modified in
such a manner such that the resulting term loans bear) a lower Effective Yield
(a “Permitted Repricing Amendment”), only the consent of the Lenders holding
Term Loans subject to such permitted repricing transaction that will continue as
Lenders in respect of the repriced tranche of Term Loans or modified Term Loans
shall be required for such Permitted Repricing Amendment. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except (x) in respect of an
amendment, waiver or consent under Section 10.01(a) or (b) and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each directly
and adversely affected Lender that by its terms materially and adversely affects
any Defaulting Lender to a greater extent than other affected Lenders shall
require the consent of such Defaulting Lender.
Notwithstanding the foregoing, no Lender consent is required for the
Administrative Agent to enter into or to effect any amendment, modification or
supplement to any Parity Intercreditor Agreement, the Closing Date Intercreditor
Agreement or other intercreditor agreement or arrangement permitted under this
Agreement or in any document pertaining to any Indebtedness permitted hereby
that is permitted to be secured by the Collateral, including any Incremental
Term Commitment, any Incremental Equivalent Debt, or any Permitted Second
Priority Refinancing Debt or any Permitted Junior Priority Refinancing Debt, for
the purpose of adding the holders of such Indebtedness (or their Representative)
as a party thereto and otherwise causing such Indebtedness to be subject
thereto, in each case as contemplated by the terms of such Parity Intercreditor
Agreement, such Closing Date Intercreditor Agreement or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect (taken as a
whole), to the interests of the Lenders); provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time


156

--------------------------------------------------------------------------------




outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and fees in respect thereof and (b)
to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any Class
(“Refinanced Term Loans”) with one or more tranches of replacement term loans
(“Replacement Term Loans”) hereunder; provided that (a) the Applicable Rate for
such Replacement Term Loans shall not be higher than the Applicable Rate for
such Refinanced Term Loans unless the maturity of the Replacement Term Loans is
at least one year later than the maturity of the Refinanced Term Loans, (b) the
aggregate principal amount of such Replacement Term Loans shall not exceed the
aggregate principal amount of such Refinanced Term Loans (plus accrued interest,
fees, expenses and premium), (c) the Weighted Average Life to Maturity of
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Term Loans, at the time of such refinancing, (d)
such Replacement Term Loans must satisfy the requirements of Credit Agreement
Refinancing Indebtedness and (e) all other terms applicable to such Replacement
Term Loans shall be as agreed between the Borrower and the Lenders providing
such Replacement Term Loans.
Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by the
Loan Parties or the Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and (x) may be, together
with this Agreement, amended and waived with the consent of the Administrative
Agent at the request of the Borrower without the need to obtain the consent of
any other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel or (ii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents and (y) shall be amended as required by
the Closing Date Intercreditor Agreement or any other Intercreditor Agreement.
Notwithstanding anything to the contrary contained in Section 10.01, if at any
time after the Closing Date, the Administrative Agent and the Borrower shall
have jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five Business Days following receipt of
notice thereof.

SECTION 10.02    Notices and Other Communications; Facsimile Copies.
(a)    Notices; Effectiveness; Electronic Communications.
(i)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in Section
10.02(a)(ii)), all notices and other communications provided for herein shall be
in writing and shall be delivered by hand or overnight courier service, mailed
by certified or registered mail or sent by facsimile as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(A)    if to the Borrower or the Administrative Agent, to the address,


157

--------------------------------------------------------------------------------




facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02(a); and
(B)    if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(a)(ii) shall be effective as provided in such Section
10.02(a)(ii).
(ii)    Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices to any Lender pursuant to Article 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(b)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
non-appealable judgment to have resulted from the gross negligence, bad faith,
material breach or willful misconduct of such Agent Party (or its
representatives); provided, however, that in no event shall any Person have any
liability to any other Person hereunder for indirect, special, incidental,
consequential or


158

--------------------------------------------------------------------------------




punitive damages (as opposed to direct or actual damages); provided that nothing
in this sentence shall limit any Loan Party’s indemnification obligations set
forth herein.
(c)    Change of Address, Etc. Each of the Borrower and the Administrative Agent
may change its address, electronic mail address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, electronic mail address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower and the Administrative Agent. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
the Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain Material Non-Public
Information.
(d)    Reliance by Administrative Agent and Lenders. The Administrative Agent
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in
accordance with Section 10.05 hereof. All telephonic notices to and other
telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 10.03    No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) [reserved], (c) any Lender
from exercising setoff rights in accordance with Section 10.09 (subject to the
terms of Section 2.13) or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters


159

--------------------------------------------------------------------------------




set forth in clauses (b), (c) and (d) of the preceding proviso and subject to
Section 2.13, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

SECTION 10.04    Attorney Costs and Expenses. The Borrower agrees (a) if the
Closing Date occurs, (1) to pay or reimburse the Administrative Agent, the
Syndication Agents, the Arrangers and the Bookrunners and their respective
Affiliates for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, syndication, execution
and delivery of this Agreement and the other Loan Documents, and (2) to pay or
reimburse the Administrative Agent and its Affiliates for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
administration of this Agreement and the other Loan Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated thereby are consummated), and the
consummation and administration of the transactions contemplated hereby and
thereby, including, in each case, all Attorney Costs, which shall be limited to
one primary counsel to the Administrative Agent, the Syndication Agents, the
Arrangers and the Bookrunners and their respective Affiliates, taken as a whole,
or the Administrative Agent (and its Affiliates), as applicable, and, if
reasonably necessary, one local counsel in each relevant jurisdiction material
to the interests of the Lenders taken as a whole or otherwise retained with the
Borrower’s consent (not to be unreasonably withheld, delayed or conditioned and
(b) from and after the Closing Date, to pay or reimburse the Administrative
Agent and the Lenders for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement or protection of any rights
or remedies under this Agreement or the other Loan Documents (including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including all respective Attorney
Costs, which shall be limited to Attorney Costs of one counsel to the
Administrative Agent, and if reasonably necessary, one local counsel in each
relevant jurisdiction material to the interests of the Lenders taken as a whole
and, solely in the case of an actual conflict of interest, where the Lenders
affected by such conflict notify the Borrower of the existence of such conflict
and thereafter, after receipt of the Borrower’s consent (which consent shall not
be unreasonably withheld or delayed), one additional counsel to each group of
similarly situated affected parties). The agreements in this Section 10.04 shall
survive the termination of the Aggregate Commitments and repayment of all other
Obligations. All amounts due under this Section 10.04 shall be paid within 30
days following receipt by the Borrower of an invoice relating thereto setting
forth such expenses in reasonable detail (provided that the Lender need not be
required to disclose any confidential information or to the extent prohibited by
law or regulation); provided that, with respect to the Closing Date, all amounts
due under this Section 10.04 shall be paid on the Closing Date solely to the
extent invoiced to the Borrower within two Business Days of the Closing Date. If
any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it hereunder or under any Loan Document, such amount may be paid on
behalf of such Loan Party by the Administrative Agent in its discretion
following five Business Days’ prior written notice to the Borrower. For the
avoidance of doubt, this Section 10.04 shall not apply to Taxes, except any
Taxes that represent costs and expenses arising from any non-Tax claim.

SECTION 10.05    Indemnification by the Borrower. The Borrower shall indemnify
and hold harmless each Agent, Agent-Related Person, Lender, Arranger and
Bookrunner and their respective Affiliates, and their respective officers,
directors, employees, partners, agents, advisors and other representatives of
each of the foregoing and their respective successors and permitted assignees
(collectively the “Indemnitees”) from and against any and all actual
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements (including Attorney Costs
but limited in the case of legal fees and expenses to the reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, if reasonably necessary, one local counsel
for all Indemnitees taken as a whole in each relevant jurisdiction that is
material to the interests of the Lenders, and in the case of an actual or
potential


160

--------------------------------------------------------------------------------




conflict of interest, where the Indemnitees affected by such conflict notify the
Borrower of the existence of such conflict and thereafter, after receipt of the
Borrower’s consent (which consent shall not be unreasonably withheld or
delayed), one additional counsel to each group of similarly situated affected
Indemnitees), joint or several, of any kind or nature whatsoever which may at
any time be imposed on, incurred by or asserted against any such Indemnitee in
any way relating to or arising out of or in connection with (a) the execution,
delivery, enforcement, performance or administration of any Loan Document or any
other agreement, letter or instrument delivered in connection with the
transactions contemplated thereby or the consummation of the transactions
contemplated thereby, (b) any Commitment or Loan or the use or proposed use of
the proceeds therefrom, or (c) any actual or alleged presence or Release of
Hazardous Materials at, in, on, under or from any property or facility currently
or formerly owned, leased or operated by the Loan Parties or any Subsidiary, or
any Environmental Liability or (d) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding) (a “Proceeding”) and regardless of whether any Indemnitee is a party
thereto or whether or not such Proceeding is brought by the Borrower or any
other person and, in each case, whether or not caused by or arising, in whole or
in part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (w) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
controlled Affiliates or their respective directors, officers, employees,
partners or other representatives, as determined by a final non-appealable
judgment of a court of competent jurisdiction, (x) a material breach of any
obligations under any Loan Document by such Indemnitee or of any of its
controlled Affiliates or their respective directors, officers, employees,
partners or other representatives, as determined by a final non-appealable
judgment of a court of competent jurisdiction, (y) any dispute solely among
Indemnitees other than any claims against an Indemnitee in its capacity or in
fulfilling its role as an administrative agent or an arranger or any similar
role under any Facility and other than any claims arising out of any act or
omission of Holdings, the Borrower or any of their Affiliates or (z) settlements
effected without the Borrower’s prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned), but if settled with the
Borrower’s written consent, or if there is a final judgment against an
Indemnitee in any such Proceeding, the Borrower shall indemnify and hold
harmless such Indemnitee to the extent and the manner set forth above. No
Indemnitee shall be liable for any damages arising from the use by others of any
information or other materials obtained through electronic, telecommunications
or other information transmission systems, including, without limitation,
SyndTrak, IntraLinks, the internet, email or similar electronic transmission
systems in connection with this Agreement, in each case, except to the extent
any such damages are found in a final non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence, bad faith or
willful misconduct of, or material breach of this Agreement or the other Loan
Documents by, such Indemnitee (or its controlling Persons, controlled Affiliates
or their respective directors, officers, employees, partners or other
representatives), nor shall the Sponsor or any Indemnitee, Loan Party or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date); it being agreed that this sentence shall not
limit the indemnification obligations of Parent, Holdings or any Subsidiary
(including, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party and for any out-of-pocket
expenses). In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 10.05 applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, any Subsidiary of any Loan Party, its directors, equity
holders or creditors or an Indemnitee or any other Person, whether or not any
Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within
thirty (30) days after written demand therefor


161

--------------------------------------------------------------------------------




(together with reasonable backup documentation supporting such reimbursement
request); provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification rights with respect to
such payment pursuant to the express terms of clauses (w) through (z) above. The
agreements in this Section 10.05 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. For the avoidance of doubt, this Section 10.05 shall not
apply to Taxes, except any Taxes that represent liabilities, obligations,
losses, damages, penalties, claims, demands, actions, prepayments, suits, costs,
expenses and disbursements arising from any non-Tax claims.
To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under this Section 10.05 or Section 10.04 to be paid by it to
the Administrative Agent (or any sub-agent thereof) or any Related Party of any
of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent) or such Related Party, as the case may be, such
Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this paragraph are subject to the
provisions of Section 2.12(e).

SECTION 10.06    Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the Federal Funds Effective Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

SECTION 10.07    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent and each Lender
(except as permitted by Section 7.04) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Assignee
pursuant to an assignment made in accordance with the provisions of Section
10.07(b) (such an assignee, an “Eligible Assignee”) and (A) in the case of any
Assignee that, immediately prior to or upon giving effect to such assignment, is
an Affiliated Lender, Section 10.07(k), (B) in the case of any Assignee that is
Parent or any of its Subsidiaries, Section 10.07(l), or (C) in the case of any
Assignee that, immediately prior to or upon giving effect to such assignment, is
a Debt Fund Affiliate, Section 10.07(o), (ii) by way of participation in
accordance with the provisions of Section 10.07(e), (iii) by way of pledge or
assignment of a security interest subject to the restrictions of


162

--------------------------------------------------------------------------------




Section 10.07(g) or (iv) to an SPC in accordance with the provisions of Section
10.07(h) (and any other attempted assignment or transfer by any party hereto
shall be null and void); provided, however, that notwithstanding the foregoing,
no Lender may assign or transfer by participation any of its rights or
obligations hereunder to (i) any Person that is a Defaulting Lender, (ii) a
natural Person, (iii) so long as the list of Disqualified Institutions has been
made available to all Lenders, a Disqualified Institution, (iv)  Parent,
Holdings, the Borrower or any of their respective Subsidiaries (except pursuant
to Section 2.05(a)(v) or 10.07(l), as applicable) and (v) Affiliated Lenders
(except pursuant to Section 10.07(k)) or Debt Fund Affiliates (except pursuant
to Section 10.07(e) or (o)).  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in Section 10.07(e) and, to the extent expressly contemplated
hereby, the Indemnitees) any legal or equitable right, remedy or claim under or
by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in Section 10.07(b)(ii) below and
the proviso to Section 10.07(a), any Lender may at any time assign to one or
more assignees (each, an “Assignee”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld, conditioned or delayed) of:
(A)    the Borrower; provided that no consent of the Borrower shall be required
for (i) an assignment of all or a portion of the Term Loans to a Lender or to an
Affiliate of a Lender or an Approved Fund thereof, (ii) [reserved], (iii) prior
to the completion of primary syndication, an assignment of all or a portion of
the Initial Term Loans to any Assignee approved by the Sponsor and (iv) after
the occurrence and during the continuance of an Event of Default under Section
8.01(a) or Section 8.01(f) (with respect to the Borrower), an assignment to any
Assignee; provided, further, that the Borrower shall be deemed to have consented
to any such assignment unless it shall have objected thereto by written notice
to the Administrative Agent within 10 Business Days after having received
written notice thereof; and
(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund.
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent or any other party hereto so long as
such Lender complies with the requirements of Section 10.07(b)(ii).
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000, and shall be in increments of an amount of $1,000,000, in excess
thereof unless each of the Borrower and the Administrative Agent otherwise
consents; provided that concurrent assignments to any Lender and its Affiliates
or Approved Funds and concurrent assignments from any Lender and its Affiliates
or Approved Funds to a single Assignee (or to an Assignee and its Affiliates or
Approved Funds) will be


163

--------------------------------------------------------------------------------




treated as a single assignment for purposes of determining whether such minimum
amount has been met;
(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); provided that only one such
fee shall be payable in the event of simultaneous assignments to or from two or
more Approved Funds;
(C)    other than in the case of assignments pursuant to Section 10.07(l), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; and
(D)    the Assignee shall execute and deliver to the Administrative Agent and
the Borrower the forms described in Sections 3.01(d) and 3.01(e) applicable to
it.
This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.
In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Pro Rata Share. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (1) other than in connection with an assignment
pursuant to Section 10.07(l) the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Agreement
(subject to Sections 10.07(k), (m) and (n)), and (2) the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05, 10.04 and 10.05 with respect to facts and circumstances occurring
prior to the effective date of such assignment). Upon request, and the surrender
by the assigning Lender of its Note, the Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement


164

--------------------------------------------------------------------------------




that does not comply with this Section 10.07(c) shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(e).
(d)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption, each Affiliated Lender Assignment and Assumption
delivered to it, and each notice of cancellation of any Loans delivered by the
Borrower pursuant to Section 10.07(l) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans owing to each Lender
pursuant to the terms hereof from time to time (the “Register”). Upon its
receipt of, and consent to, a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in Section
10.07(b)(ii)(B) above, if applicable, and, if required, the written consent of
the Administrative Agent and the Borrower to such assignment and any applicable
tax forms, the Administrative Agent shall (i) accept such Assignment and
Assumption and (ii) promptly record the information contained therein in the
Register. No assignment shall be effective unless it has been recorded in the
Register as provided in this Section 10.07(d). The entries in the Register shall
be conclusive, absent manifest error, and the Borrower, the Agents and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and, with respect to itself, any Lender, at any
reasonable time and from time to time upon reasonable prior notice; provided
that the information contained in the Register which is shared with each Lender
(other than the Administrative Agent and its affiliates) shall be limited to the
entries with respect to such Lender including the Term Commitment of, or
principal amount of and stated interest on the Term Loans owing to such Lender.
This Section 10.07(d) and Section 2.11 shall be construed so that all Loans are
at all times maintained in “registered form” within the meaning of
Section 163(f), 871(h)(2) and 881(c)(2) of the Code and any related Treasury
regulations (or any other relevant or successor provisions of the Code or of
such Treasury regulations). Notwithstanding the foregoing, in no event shall the
Administrative Agent be obligated to ascertain, monitor or inquire as to whether
any Lender is an Affiliated Lender nor shall the Administrative Agent be
obligated to monitor the aggregate amount of Term Loans held by Affiliated
Lenders. Upon request by the Administrative Agent, the Borrower shall (i)
promptly (and in any case, not less than three Business Days (or shorter period
as agreed to by the Administrative Agent) prior to the proposed effective date
of any amendment, consent or waiver pursuant to Section 10.01) provide to the
Administrative Agent, a complete list of all Affiliated Lenders holding Term
Loans at such time and (ii) not less than three Business Days (or shorter period
as agreed to by the Administrative Agent) prior to the proposed effective date
of any amendment, consent or waiver pursuant to Section 10.01, provide to the
Administrative Agent, a complete list of all Debt Fund Affiliates holding Term
Loans at such time.
(e)    Any Lender may at any time sell participations to any Person (other than
a natural person, a Defaulting Lender, Holdings, Parent, the Borrower, any
Non-Debt Fund Affiliate or so long as the list of Disqualified Institutions has
been made available to all Lenders, any Disqualified Institution) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Agents and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
or the other Loan Documents; provided that


165

--------------------------------------------------------------------------------




such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a) through (i) of the first proviso to Section 10.01 that
requires the affirmative vote of such Lender. Subject to Section 10.07(f), the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections and Section 3.07, including Section 3.01(d), and it being
understood that the documentation required under Section 3.01(d) shall be
delivered solely to the participating Lender) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.07(c).
To the extent permitted by applicable Law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and related
interest amounts)
of each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is reasonably
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The Participant Register shall be conclusive, and such Lender shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary.
(f)    A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
consent or except to the extent such entitlement to a greater payment results
from a change in any Law after the sale of the participation takes place.
(g)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(h)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Sections and
Section 3.07, including Section 3.01(d), and it being understood that the
documentation required under Section 3.01(d) shall be delivered solely to the
participating Lender), but neither the grant to any SPC nor the exercise by any
SPC of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement except, in the case
of Section 3.01 and 3.04, unless


166

--------------------------------------------------------------------------------




such entitlement to a greater payment results from a change in any Law after the
grant to the SPC takes place, (ii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (iii) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Borrower and the Administrative Agent and with the
payment of a processing fee of $3,500, assign all or any portion of its right to
receive payment with respect to any Loan to the Granting Lender and (ii)
disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
(i)    Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
(j)    [reserved].
(k)    Any Lender may, at any time, without any consent, assign all or a portion
of its rights and obligations with respect to Term Loans under this Agreement to
a Person who is or will become, after such assignment, an Affiliated Lender
through (x) Dutch auctions open to all Lenders on a pro rata basis in accordance
with procedures of the type described in Section 2.05(a)(v) or (y) open market
purchases on a non-pro rata basis, in each case subject to the following
limitations:
(i)    no assignment of Term Loans to an Affiliated Lender may be purchased with
the proceeds of any Revolving Credit Loan;
(ii)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit K hereto (an “Affiliated Lender
Assignment and Assumption”), which Affiliated Lender assignment and assumption
shall include customary “big boy” language regarding information that is not
known to such assigning Lender that may be material to the decision by such
assigning Lender to enter into such assignment to such Affiliated Lender;
(iii)    Affiliated Lenders (A) will not receive access to the Platform or
information provided solely to Lenders by the Administrative Agent or any
Lender, other than the right to receive notices of prepayments and other
administrative notices in respect of its Loans or Commitments required to be
delivered to Lenders pursuant to Article 2, (B) will not be permitted to attend
or participate in conference calls or meetings attended solely by the Lenders
and the


167

--------------------------------------------------------------------------------




Administrative Agent and (C) will not receive advice of counsel to the
Administrative Agent and the Lenders; and
(iv)    the aggregate principal amount of Term Loans (as of the date of
consummation of any transaction under this Section 10.07(k)) held at any one
time by all Affiliated Lenders shall not exceed 25% of the aggregate principal
amount of any Class of Term Loans at such time outstanding (such percentage, the
“Affiliated Lender Cap”).
Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it becomes an Affiliated Lender. Such
notice shall contain the type of information required and be delivered to the
same addressee as set forth in Exhibit E-2.
Each Lender participating in any assignment to Affiliated Lenders acknowledges
and agrees that in connection with such assignment, (1) the Affiliated Lenders
then may have, and later may come into possession of Excluded Information, (2)
such Lender has independently and, without reliance on the Affiliated Lenders or
any of their Subsidiaries, Parent, Holdings, the Borrower or any of their
Subsidiaries, the Administrative Agent or any other Agent-Related Persons, has
made its own analysis and determination to participate in such assignment
notwithstanding such Lender’s lack of knowledge of the Excluded Information, (3)
none of the Affiliated Lenders or any of their Subsidiaries, Parent, Holdings,
the Borrower or any of their Subsidiaries shall be required to make any
representation that it is not in possession of Excluded Information, (4) none of
the Affiliated Lenders or any of their Subsidiaries, Parent, Holdings, the
Borrower or their respective Subsidiaries, the Administrative Agent or any other
Agent-Related Persons shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against the Affiliated Lenders and any of their Subsidiaries,
Parent, Holdings, the Borrower and their respective Subsidiaries, the
Administrative Agent and any other Agent-Related Persons, under applicable laws
or otherwise, with respect to the nondisclosure of the Excluded Information and
(5) that the Excluded Information may not be available to the Administrative
Agent or the other Lenders.
Notwithstanding anything to the contrary in the Loan Documents, any Term Loans
assigned to an Affiliated Lender in accordance with this Section 10.07(k) or to
a Debt Fund Affiliate in accordance with Section 10.07(o) may be contributed to
Parent (or any of its direct or indirect parents) and, in turn, directly or
indirectly, to the Borrower as a common capital contribution and be exchanged
for Equity Interests (other than Disqualified Equity Interests) of Parent (or
any of its direct or indirect parents) to the extent otherwise permitted herein,
whereupon such contributed Term Loans shall be cancelled in accordance with
Section 10.07(l)(ii) below.
(l)    Any Lender may, so long as no Event of Default has occurred and is
continuing, at any time, without any consent, assign all or a portion of its
rights and obligations with respect to Term Loans under this Agreement to
Parent, Holdings or the Borrower through (x) Dutch auctions open to all Lenders
on a pro rata basis in accordance with procedures of the type described in
Section 2.05(a)(v) or (y) notwithstanding Sections 2.12 and 2.13 or any other
provision in this Agreement, open market purchase on a non-pro rata basis, in
each case subject to the following:
(i)    if Parent or Holdings is the assignee, upon such assignment, transfer or
contribution, such entity shall automatically be deemed to have contributed the
principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to the Borrower as common equity;


168

--------------------------------------------------------------------------------




(ii)    if the Borrower is the assignee (including through contribution or
transfers set forth in clause (i) above), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer, (b)
the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishment of the Term Loans
then held by the Borrower and (c) the Borrower shall promptly provide notice to
the Administrative Agent of such contribution, assignment or transfer of such
Term Loans, and the Administrative Agent, upon receipt of such notice, shall
reflect the cancellation of the applicable Term Loans in the Register;
(iii)    purchases of Term Loans pursuant to this Section 10.07(l) may not be
funded with the proceeds of Revolving Credit Loans or Swing Line Loans (as
defined in the First Lien Credit Agreement);
(iv)    the assigning Lender and Holdings or Parent or the Borrower, as
applicable, shall execute and deliver to the Administrative Agent an Affiliated
Lender Assignment and Assumption substantially in the form of Exhibit K hereto;
(v)    [reserved]; and
(vi)    notwithstanding anything to the contrary contained herein (including in
the definitions of “Consolidated Net Income” and “Consolidated EBITDA”) any
non-cash gains in respect of “cancellation of indebtedness” resulting from the
cancellation of any Terms Loans purchased by Holdings, Parent or the Borrower
shall be excluded from the determined of Consolidated Net Income and
Consolidated EBITDA.
Each Lender participating in any assignment to Holdings, Parent or the Borrower
acknowledges and agrees that in connection with such assignment, (1) Holdings,
Parent or the Borrower then may have, and later may come into possession of
Excluded Information, (2) such Lender has independently and, without reliance on
Holdings, Parent, the Borrower or any of their Subsidiaries, the Administrative
Agent or any other Agent-Related Persons, made its own analysis and
determination to participate in such assignment notwithstanding such Lender’s
lack of knowledge of the Excluded Information, (3) none of Holdings, Parent, the
Borrower or their respective Subsidiaries, the Administrative Agent or any other
Agent-Related Persons shall have any liability to such Lender, and such Lender
hereby waives and releases, to the extent permitted by law, any claims such
Lender may have against Holdings, Parent, the Borrower and their respective
Subsidiaries, the Administrative Agent and any other Agent-Related Persons,
under applicable laws or otherwise, with respect to the nondisclosure of the
Excluded Information and (4) that the Excluded Information may not be available
to the Administrative Agent or the other Lenders.
The aggregate outstanding principal amount of the Term Loans of the applicable
Class shall be deemed reduced by the full par value of the aggregate principal
amount of the Term Loans purchased by, or contributed to (in each case, and
subsequently cancelled hereunder), Holdings, Parent or its Subsidiaries pursuant
to this Section 10.07(l) and each principal repayment installment with respect
to the Term Loans of such Class pursuant to Section 2.07(a) shall be reduced pro
rata by the par value of the aggregate principal amount of Term Loans so
purchased or contributed (and subsequently cancelled).
Any purchase of Term Loans pursuant to this Section 10.07(l) shall not
constitute voluntary or mandatory payment or prepayment under this Agreement.


169

--------------------------------------------------------------------------------




(m)    Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, or subject to Section
10.07(n), any plan of reorganization pursuant to the Bankruptcy Code,
(ii) otherwise acted on any matter related to any Loan Document, or
(iii) directed or required the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document, no Affiliated Lender shall have any right to consent (or not consent),
otherwise act or direct or require the Administrative Agent or any Lender to
take (or refrain from taking) any such action and:
(A)    all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken any actions; and
(B)    all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders.
(n)    Additionally, the Loan Parties and Affiliated Lenders hereby agree that
if a case under the Bankruptcy Code is commenced against any Loan Party, such
Loan Party shall seek (and the Affiliated Lenders shall consent) to provide that
the vote of the Affiliated Lenders with respect to any plan of reorganization of
such Loan Party shall be counted in the same proportion as all other Lenders
except that Affiliated Lenders’ vote may be counted to the extent any such plan
of reorganization proposes to treat the Obligations held by Affiliated Lenders
in a manner that is less favorable in any material respect to the Affiliated
Lenders than the proposed treatment of similar Obligations held by Lenders that
are not Affiliates of the Borrower or would deprive the Affiliated Lenders of
their Pro Rata Share of any payments to which all Lenders are entitled. The
Affiliated Lenders hereby irrevocably appoint the Administrative Agent (such
appointment being coupled with an interest) as the Affiliated Lenders’
attorney-in-fact, with full authority in the place and stead of the Affiliated
Lenders and in the name of the Affiliated Lenders, from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this Section 10.07(n).
(o)    Debt Fund Affiliates shall be Eligible Assignees and shall not be subject
to the provisions of Section 10.07(m) or 10.07(n). Notwithstanding anything in
Section 10.01 or the definition of “Required Lenders” to the contrary, for
purposes of determining whether the Required Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan Document
or (iii) directed or required the Administrative Agent or any Lender to
undertake any action (or refrain from taking any action) with respect to or
under any Loan Document, all Term Loans held by Debt Fund Affiliates may not
account for more than 49.9% (pro rata among such Debt Fund Affiliates) of the
Term Loans of consenting Lenders included in determining whether the Required
Lenders have consented to any action pursuant to Section 10.01.
(p)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may assign all or a portion of its Term Loans in connection with a
primary syndication of such Term Loans relating to any refinancing, extension,
loan modification or similar transaction permitted by


170

--------------------------------------------------------------------------------




the terms of this Agreement, pursuant to cashless settlement mechanisms approved
by the Borrower, the Administrative Agent, the assignor Lender and the assignee
of such Lender.

SECTION 10.08    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
funding sources, investment advisors and agents, including accountants, legal
counsel and other advisors (collectively “Advisors”) on a “need to know basis”
(provided that (i) the Persons to whom such disclosure is made will be informed
of the confidential nature of such Information and agree or otherwise have an
obligation to keep such Information confidential and (ii) such Agent or Lender,
as applicable, shall be responsible for the compliance of its Affiliates and
such Affiliates’ Advisors with this paragraph); (b) to the extent required or
requested by, or upon the good faith determination by counsel that such
information should be disclosed in light of ongoing oversight or review of such
Person, by any Governmental Authority or self-regulatory authority having or
asserting jurisdiction over such Person (including any Governmental Authority
regulating any Lender or its Affiliates); provided that the Administrative Agent
or such Lender, as applicable, agrees that it will notify the Borrower as soon
as practicable in the event of any such disclosure by such Person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regulation; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; provided that the
Administrative Agent or such Lender, as applicable, agrees that it will notify
the Borrower as soon as practicable in the event of any such disclosure by such
Person (other than at the request of a regulatory authority) unless such
notification is prohibited by law, rule or regulation; (d) to any other party to
this Agreement; (e) to (i) any pledgee referred to in Section 10.07(g),
(ii) subject to an agreement containing provisions at least as restrictive as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), any direct or indirect contractual counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in any of its rights or obligations under this Agreement (other
than any Disqualified Institution or Person whom the Borrower has affirmatively
denied to provide consent to assignment in accordance with Section
10.07(b)(i)(A))); or (iii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder (other than any Disqualified Institution or Person whom the
Borrower has affirmatively denied to provide consent to assignment in accordance
with Section 10.07(b)(i)(A)); (f) with the prior written consent of the
Borrower; (g) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 10.08 or other obligation of
confidentiality owed to the Borrower, the Sponsor or their respective Affiliates
or becomes available to the Administrative Agent, any Arranger, any Lender or
any of their respective Affiliates on a non-confidential basis from a source
other than a Loan Party or any Sponsor or their respective related parties (so
long as such source is not known (after due inquiry) to the Administrative
Agent, such Arranger, such Lender or any of their respective Affiliates to be
bound by confidentiality obligations to any Loan Party, the Sponsor or its
respective Affiliates); (h) to any rating agency when required by it (it being
understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to Loan
Parties and their Subsidiaries received by it from such Lender) or to the CUSIP
Service Bureau or any similar organization; (i) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of its rights hereunder or thereunder; (j) to the extent such
information is independently developed by the Administrative Agent, any
Arranger, any Lender or any of their respective Affiliates; or (k) for purposes
of establishing a due diligence defense. In addition, the Agents and the Lenders
may disclose the existence of this Agreement and publicly available information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration, settlement and management of this Agreement,
the other Loan Documents, the Commitments and the Loans. For the


171

--------------------------------------------------------------------------------




purposes of this Section 10.08, “Information” means all information received
from the Loan Parties relating to any Loan Party, its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, other than any such information that is publicly available to any Agent
or any Lender prior to disclosure by any Loan Party other than as a result of a
breach of this Section 10.08 or any other confidentiality obligation owed to any
Loan Party or their Affiliates.

SECTION 10.09    Setoff. Subject to the terms, conditions and provisions of the
Intercreditor Agreements, in addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, each Lender and its Affiliates (and the Administrative Agent, in
respect of any unpaid fees, costs and expenses payable hereunder) is authorized
at any time and from time to time, without prior notice to the Borrower, any
such notice being waived by the Borrower (on its own behalf and on behalf of
each Loan Party and each of its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) (other than escrow, payroll, petty cash,
trust and tax accounts) at any time held by, and other Indebtedness at any time
owing by, such Lender and its Affiliates or the Administrative Agent to or for
the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or the Administrative Agent hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender or Affiliate shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of the
Administrative Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent and such Lender may have at Law.

SECTION 10.10    Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

SECTION 10.11    Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by facsimile or other electronic transmission of an
executed counterpart of a signature page to this Agreement and each other Loan
Document shall be effective as delivery of an original executed counterpart of
this Agreement and such other Loan Document. The Agents may also require that
any such documents and signatures delivered by facsimile


172

--------------------------------------------------------------------------------




or other electronic transmission be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by facsimile or
other electronic transmission.

SECTION 10.12    Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. Subject to Section 10.20, in the event of any
conflict between the provisions of this Agreement and those of any other Loan
Document, the provisions of this Agreement shall control; provided that the
inclusion of supplemental rights or remedies in favor of the Agents or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.

SECTION 10.13    Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain
unpaid.

SECTION 10.14    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions; provided that the Lenders shall charge no fee in
connection with any such amendment. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

SECTION 10.15    GOVERNING LAW.
(a)    THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
(BOROUGH OF MANHATTAN) OR OF THE


173

--------------------------------------------------------------------------------




UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, OR ANY APPELLATE COURT
FROM ANY THEREOF, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN
PARTY, EACH AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL
NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION.
EACH LOAN PARTY, EACH AGENT AND EACH LENDER IRREVOCABLY WAIVES (TO THE EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN FACSIMILE) IN SECTION 10.02. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.16    WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.

SECTION 10.17    Binding Effect. This Agreement shall become effective when it
shall have been executed and delivered by the Loan Parties and each other party
hereto and the Administrative Agent shall have been notified by each Lender that
each such Lender has executed it and thereafter shall be binding upon and inure
to the benefit of the Loan Parties, each Agent and each Lender and their
respective successors and assigns, in each case in accordance with Section 10.07
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

SECTION 10.18    USA Patriot Act. Each Lender that is subject to the USA Patriot
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name, address and tax
identification number of such Loan Party and other information regarding such
Loan Party that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the USA Patriot Act.
This notice is given in accordance with the requirements of the USA Patriot Act
and is effective as to the Lenders and the Administrative Agent. The Borrower
shall, promptly following a reasonable request by the Administrative Agent or
any Lender, provide all documentation and other


174

--------------------------------------------------------------------------------




information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act.

SECTION 10.19    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the other
Arrangers are arm’s-length commercial transactions between the Loan Parties and
their respective Affiliates, on the one hand, and the Administrative Agent, the
other Arrangers and the Lenders, on the other hand, (B) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each other Arranger and each Lender each is and has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for each Loan Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, any other Arranger nor any Lender has
any obligation to the Loan Parties or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the other Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any other Arranger nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
or any of their respective Affiliates. To the fullest extent permitted by law,
each Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent, the other Arrangers and the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

SECTION 10.20    Intercreditor Agreements. Each Lender hereunder (a)
acknowledges that it has received a copy of the Intercreditor Agreements, (b)
agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreements, (c) authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreements as
Administrative Agent and on behalf of such Lender and (d) hereby consents to the
subordination of the Liens securing the Obligations on the terms set forth in
the Closing Date Intercreditor Agreement. The foregoing provisions are intended
as an inducement to the lenders under the First Lien Loan Documents and the Loan
Documents to extend credit to the Loan Parties and such lenders are intended
third party beneficiaries of such provisions. In the event of any conflict or
inconsistency between the provisions of any Intercreditor Agreement and this
Agreement, the provisions of such Intercreditor Agreement shall control.

SECTION 10.21    Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and


175

--------------------------------------------------------------------------------




(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.



176

--------------------------------------------------------------------------------





ARTICLE 11
GUARANTEE



SECTION 11.01    The Guarantee. Each Guarantor hereby jointly and severally with
the other Guarantors guarantees, as a primary obligor and not as a surety to
each Secured Party and their respective permitted successors and assigns, the
prompt payment in full when due (whether at stated maturity, by required
prepayment, declaration, demand, by acceleration or otherwise) of the principal
of and interest (including any interest, fees, costs or charges that would
accrue but for the provisions of (i) the Title 11 of the United States Code
after any bankruptcy or insolvency petition under Title 11 of the United States
Code and (ii) any other Debtor Relief Laws) on the Loans made by the Lenders to,
and the Notes held by each Lender of, the Borrower, and all other Secured
Obligations from time to time owing to the Secured Parties by any Loan Party
under any Loan Document, in each case strictly in accordance with the terms
thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

SECTION 11.02    Obligations Unconditional. The obligations of the Guarantors
under Section 11.01 shall constitute a guaranty of payment and to the fullest
extent permitted by applicable Law, are absolute, irrevocable and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the Guaranteed Obligations of the Borrower under this
Agreement, the Notes, if any, or any other agreement or instrument referred to
herein or therein, or any substitution, release or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or Guarantor
(except for payment in full). Without limiting the generality of the foregoing,
it is agreed that the occurrence of any one or more of the following shall not
alter or impair the liability of the Guarantors hereunder which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:
(i)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;
(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted (including incurring any increase or decrease
in the principal amount of the Guaranteed Obligations or the rate of interest or
the fees thereon);
(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or except as permitted pursuant
to Section 11.09, any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with;


177

--------------------------------------------------------------------------------




(iv)    any Lien or security interest granted to, or in favor of, any Lender or
Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or
(v)    the release of any other Guarantor pursuant to Section 11.09.
The Guarantors hereby expressly waive (to the fullest extent permitted by Law)
diligence, presentment, demand of payment, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive, to the
extent permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrower and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against the Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

SECTION 11.03    Reinstatement. The obligations of the Guarantors under this
Article 11 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower or other Loan Party in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise.

SECTION 11.04    Subrogation; Subordination. Each Guarantor hereby agrees that
until the payment in full in cash and satisfaction in full of all Guaranteed
Obligations (other than contingent obligations not yet due and owing) and the
expiration and termination of the Commitments of the Lenders under this
Agreement it shall subordinate any claim and shall not exercise any right or
remedy, direct or indirect, arising by reason of any performance by it of its
guarantee in Section 11.01, whether by subrogation or otherwise, against the
Borrower or any other Guarantor of any of the Guaranteed Obligations or any
security for any of the Guaranteed Obligations.

SECTION 11.05    Remedies. The Guarantors jointly and severally agree that, as
between the Guarantors and the Lenders, the obligations of the Borrower under
this Agreement and the Notes, if any, may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in Section 8.02) for
purposes of Section 11.01, notwithstanding any stay, injunction or other
prohibition preventing such declaration (or such obligations from becoming
automatically due and payable) as against the Borrower and that, in the event of
such declaration (or such obligations being deemed to have become automatically
due and payable), such obligations (whether or not due and payable by the
Borrower) shall forthwith become due


178

--------------------------------------------------------------------------------




and payable by the Guarantors for purposes of Section 11.01.

SECTION 11.06    [Reserved].

SECTION 11.07    Continuing Guarantee. The guarantee in this Article 11 is a
continuing guarantee of payment, and shall apply to all Guaranteed Obligations
whenever arising.

SECTION 11.08    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate limited partnership or limited
liability company law, or any applicable state, federal or foreign bankruptcy,
insolvency, reorganization or other Law affecting the rights of creditors
generally, if the obligations of any Guarantor under Section 11.01 would
otherwise be held or determined to be void, voidable, invalid or unenforceable,
or subordinated to the claims of any other creditors, on account of the amount
of its liability under Section 11.09, then, notwithstanding any other provision
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Loan Party or any other Person, be automatically limited
and reduced to the highest amount (after giving effect to any guarantee of the
First Lien Secured Obligations and the liability under this Guaranty and the
right of contribution established in Section 11.10, but before giving effect to
any other guarantee) that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

SECTION 11.09    Release of Guarantors. If, in compliance with the terms and
provisions of the Loan Documents, (i) all or substantially all of the Equity
Interests of any Subsidiary Guarantor are sold or otherwise transferred to a
Person or Persons none of which is a Loan Party in a transaction permitted
hereunder or (ii) any Subsidiary Guarantor ceases to be a Restricted Subsidiary
or becomes an Excluded Subsidiary as a result of a transaction or designation
permitted hereunder (any such Subsidiary Guarantor, and any Subsidiary Guarantor
referred to in clause (i), a “Transferred Guarantor”), such Transferred
Guarantor shall, upon the consummation of such sale or transfer or other
transaction (but subject to the proviso below), be automatically released from
its obligations under this Agreement (including under Section 10.05 hereof) and
the other Loan Documents, including its obligations to pledge and grant any
Collateral owned by it pursuant to any Collateral Document and, in the case of a
sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Administrative Agent
pursuant to the Collateral Documents shall be automatically released, and, so
long as the Borrower shall have provided the Agents such certifications or
documents as any Agent shall reasonably request, the Administrative Agent shall
take such actions as are necessary to effect each release described in this
Section 11.09 in accordance with the relevant provisions of the Collateral
Documents; provided, however, that the release of any Subsidiary Guarantor from
its obligations under this Agreement if such Subsidiary Guarantor becomes an
Excluded Subsidiary of the type described in clause (a) of the definition
thereof shall only be permitted if at the time such Guarantor becomes an
Excluded Subsidiary of such type (1) no Default or Event of Default shall have
occurred and be outstanding, (2) after giving pro forma effect to such release
and the consummation of the transaction that causes such Person to be an
Excluded Subsidiary of such type, the Borrower is deemed to have made a new
Investment in such Person for purposes of Section 7.02 (as if such Person were
then newly acquired) and such Investment is permitted pursuant to Section 7.02
(other than Section 7.02(f)) at such time and (3) a Responsible Officer of the
Borrower certifies to the Administrative Agent compliance with preceding clauses
(1) and (2); provided, further, that no such release shall occur if such
Subsidiary Guarantor continues to be a guarantor in respect of the First Lien
Secured Obligations, any Second Lien Incremental Equivalent Debt, any Credit
Agreement Refinancing Indebtedness, any Permitted Ratio Debt, any Incremental
Equivalent Debt, any Junior Financing or any Permitted Refinancing in respect of
any of the foregoing. Notwithstanding anything to the contrary contained herein,
a Guarantor shall be automatically released from its obligations under all of
the Loan Documents upon its release under the First Lien Loan Documents (other
than in connection with the Discharge of First Lien Credit Agreement


179

--------------------------------------------------------------------------------




Obligations) to the extent required pursuant to the terms of the Closing Date
Intercreditor Agreement.
When all Commitments hereunder have terminated, and all Loans or other
Obligations hereunder which are accrued and payable have been paid or satisfied
(other than contingent obligations as to which no claim has been asserted), this
Agreement and the Guarantees made herein shall terminate with respect to all
Obligations, except with respect to Obligations that expressly survive such
repayment pursuant to the terms of this Agreement.

SECTION 11.10    Right of Contribution. Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 11.04. The provisions of
this Section 11.10 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the Lenders, and each Guarantor
shall remain liable to the Administrative Agent and the Lenders for the full
amount guaranteed by such Guarantor hereunder.

SECTION 11.11    Independent Obligation. The obligations of each Guarantor
hereunder are independent of the obligations of any other Guarantor, any other
party or any Borrower, and a separate action or actions may be brought and
prosecuted against such Guarantor whether or not action is brought against any
other guarantor, any other party or any Borrower and whether or not any other
guarantor, any other party or any Borrower be joined in any such action or
actions. Each Guarantor waives, to the fullest extent permitted by law, the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof. Any payment by the Borrower or other circumstance which
operates to toll any statute of limitations as to the Borrower shall operate to
toll the statute of limitations as to the Guarantors.
[Signature Pages Follow]


180

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
EMERGING MARKETS COMMUNICATIONS, LLC as Borrower
 
EMC ACQUISITION, LLC
 




 
 
SCISCO PARENT, INC.
 




 
 
SEAMOBILE, INC.
 




 
 
MARITEL HOLDINGS, INC.
 




 
 
MARITIME TELECOMMUNICATIONS NETWORK, INC.
 




 
 
MTN GOVERNMENT SERVICES, INC.
 




 
 
MTN LICENSE CORP.
 




 
 
MTN INTERNATIONAL, INC.
 
By:
/s/ Abel Avellan
 
 
Name: Abel Avellan
 
 
Title: Chief Executive Officer



181

--------------------------------------------------------------------------------




 
EMC-JV HOLDCO LLC
 
By:
/s/ James Scola
 
 
Name: James Scola
 
 
Title: Assistant Secretary



182

--------------------------------------------------------------------------------




 
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
 
By:
/s/ Andrew Earls
 
 
Name: Andrew Earls
 
 
Title: Authorized Signatory



183

--------------------------------------------------------------------------------




 
MORGAN STANLEY SENIOR
FUNDING, INC., 
as a Lender




 
By:
/s/ Reagan Philipp
 
 
Name: Reagan Philipp
 
 
Title: Authorized Signatory







184

--------------------------------------------------------------------------------





AMENDMENT NO. 1 TO SECOND LIEN CREDIT AGREEMENT
THIS AMENDMENT NO. 1 TO SECOND LIEN CREDIT AGREEMENT, dated as of May 9, 2016
(this “Agreement”), is made by and among (i) EMERGING MARKETS COMMUNICATIONS,
LLC, a Delaware limited liability company (the “Borrower”), (ii) EMC
ACQUISITION, LLC, a Delaware limited liability company (“Holdings”), and the
other Guarantors party hereto, (iii) the Lenders party hereto, and (iv) MORGAN
STANLEY SENIOR FUNDING, INC., as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the other Loan Parties, Morgan Stanley Senior Funding,
Inc., as Administrative Agent, and the Lenders party thereto from time to time
have heretofore entered into that certain Second Lien Credit Agreement, dated as
of July 1, 2015 (as amended, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”). All capitalized terms used but
not otherwise defined herein shall have the meanings set forth in the Credit
Agreement referred to below unless the context otherwise requires;
WHEREAS, Global Eagle Entertainment Inc., a Delaware corporation (“Global
Eagle”), intends to acquire (the “EMC Acquisition”) 100% of the issued and
outstanding membership interests of EMC Intermediate, LLC, a Delaware limited
liability company and direct parent of Holdings (the “Acquired Company”),
pursuant to the Acquisition Agreement (as defined below);
WHEREAS, the Borrower has requested that the Required Lenders consent to certain
amendments to the Existing Credit Agreement in connection therewith (the
Existing Credit Agreement as so amended as contemplated hereby, the “Credit
Agreement”); and
WHEREAS, the Required Lenders are willing, on the terms and subject to the
conditions set forth below, to consent to such amendments to the Existing Credit
Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the Loan Parties, the Administrative Agent and the Lenders
party hereto (the “Consenting Lenders”) hereby agree as follows:

ARTICLE I
AMENDMENT OF EXISTING LOAN DOCUMENTS

SECTION 1.1    Subject solely to the satisfaction of the condition set forth in
Section 3.1 hereof, the Existing Credit Agreement is hereby amended as follows:
(a)    The definition of “Lender-Related Distress Event” in Section 1.01 of the
Existing Credit Agreement is hereby deleted in its entirety and replaced with
the following:
““Lender-Related Distress Event” shall mean, with respect to any Lender or any
other Person that directly or indirectly controls such Lender (each, a
“Distressed Person”), (i) a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, (ii) a custodian, conservator,
receiver, or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, (iii) such Distressed
Person, or any Person that directly or indirectly controls such Distressed
Person, is subject to a forced liquidation, (iv) such Distressed Person makes a
general assignment for the benefit of creditors or is


185

--------------------------------------------------------------------------------




otherwise adjudicated as, or determined by any governmental authority having
regulatory authority over such Distressed Person to be, insolvent or bankrupt or
(v) such Distressed Person becomes the subject of a Bail-in Action; provided
that a Lender-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or acquisition of any equity interests in any Lender
or any Person that directly or indirectly controls such Lender by a governmental
authority or an instrumentality thereof.”
(b)    The following definitions are added to Section 1.01 of the Existing
Credit Agreement in alphabetical order:
““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”
(c)    Section 10.21 is hereby deleted in its entirety and replaced with the
following:
“SECTION 10.21 Acknowledgement and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and


186

--------------------------------------------------------------------------------




conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(c)
the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(d)
the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)
a reduction in full or in part or cancellation of any such liability;

(ii)
a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)
the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.”


SECTION 1.2    Each of the parties hereto agrees that, subject solely to the
satisfaction of each of the conditions set forth in Article II hereof (as
limited therein), effective only upon the occurrence of the Amendment Effective
Date, the Existing Credit Agreement shall be amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text)
and to add the double-underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in the pages of the
Credit Agreement attached as Annex I hereto.

SECTION 1.3     Each of the parties hereto agrees that, subject solely to the
satisfaction of each of the conditions set forth in Article II hereof (as
limited therein), effective only upon the occurrence of the Amendment Effective
Date, Exhibit D-1 to the Credit Agreement (Compliance Certificate) shall be
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of Exhibit D-1 to the Credit
Agreement (Compliance Certificate) attached as Annex II hereto.

SECTION 1.4    Each of the parties hereto agrees that, subject solely to the
satisfaction of each of the conditions set forth in Article II hereof (as
limited therein), effective only upon the occurrence of the Amendment Effective
Date, Schedule 7.02(f) to the Credit Agreement (Investments) and Schedule
10.02(a) to the Credit Agreement (Administrative Agent’s Office, Certain
Addresses for Notices) shall be replaced in their entirety by Schedule 7.02(f)
to the Credit Agreement (Investments) and Schedule 10.02(a) to the Credit
Agreement (Administrative Agent’s Office, Certain Addresses for Notices)
attached as Annex III hereto.


187

--------------------------------------------------------------------------------





ARTICLE II
CONDITIONS TO EFFECTIVENESS
This Agreement shall be binding on the parties hereto and effective (other than
with respect to Section 1.2, Section 1.3 and Section 1.4 of this Agreement,
which shall be effective only as provided in the immediately following sentence)
on the date the condition contained in Section 2.1 of this Agreement (and no
others) have been satisfied. The amendments contained in Section 1.2, Section
1.3, and Section 1.4 of this Agreement shall be effective on the date each of
the conditions contained in this Article II (and no others) have been satisfied
(the “Amendment Effective Date”).

SECTION 2.1    Execution of Counterparts. The Administrative Agent shall have
received counterparts of this Agreement duly executed and delivered by (i) the
Loan Parties, (ii) the Administrative Agent, and (iii) Lenders constituting the
Required Lenders (the date on which such counterparts are received, the
“Execution Date”).

SECTION 2.2    Consummation of the EMC Acquisition. The EMC Acquisition shall
have been consummated, or substantially concurrently with the satisfaction or
waiver of the other conditions set forth herein, shall be consummated, in
accordance in all material respects with the terms of the Interest Purchase
Agreement, dated as of the date hereof (together with all schedules and exhibits
thereto, collectively, as amended, the “Acquisition Agreement”), by and between
Global Eagle and EMC Acquisition Holdings, LLC, a Delaware limited liability
company, without giving effect to any modifications, amendments, consents or
waivers thereto, that are materially adverse to the interests of the
Administrative Agent or the Lenders in their capacities as such, unless made
with the prior consent of the Administrative Agent (not to be unreasonably
withheld, delayed or conditioned).

SECTION 2.3    No Company Material Adverse Change. Since May 9, 2016, there has
not been any Company Material Adverse Change (as defined in the Acquisition
Agreement as in effect on the date hereof).

SECTION 2.4    Refinancing. All obligations under that certain Loan and Security
Agreement, dated as of December 22, 2014 (as amended from time to time), by and
among Global Eagle Entertainment Inc., the guarantors party thereto, and
Citibank, N.A., shall have been paid in full and all commitments thereunder
terminated and all security interests and guaranties in connection therewith
shall have been terminated or released (or customary arrangements for such
termination or release shall have been made). Global Eagle and its Subsidiaries
shall have no material outstanding indebtedness for borrowed money other than
the Indebtedness under the Credit Agreement, indebtedness under the First Lien
Credit Agreement and other Indebtedness permitted under the Credit Agreement
(including the Convertible Notes (as defined in the Credit Agreement)).

SECTION 2.5    Financial Statements. The Administrative Agent shall have
received unaudited consolidated balance sheets and related consolidated
statements of income and cash flows of Global Eagle and its subsidiaries for
each fiscal quarter of Global Eagle (other than the last fiscal quarter of a
year) subsequent to December 31, 2015 and ending at least 45 days before the
Amendment Effective Date.

SECTION 2.6    Joinder and other Loan Documentation. Each of Global Eagle, the
Acquired Company and each Subsidiary of Global Eagle to the extent such
Subsidiary is required to become a Guarantor pursuant to the Collateral and
Guarantee Requirement (as defined in the Credit Agreement in the form attached
hereto as Annex I, the “Amended Collateral and Guarantee Requirement”) (each
such Subsidiary collectively with Global Eagle and the Acquired Company, the
“Global Eagle Loan Parties” and each a “Global Eagle Loan Party”) shall (a) have
duly executed and delivered to the Administrative Agent a Joinder


¹To be conformed to the Acquisition Agreement upon satisfactory review of the
updated draft Acquisition Agreement.



--------------------------------------------------------------------------------




Agreement to become a Guarantor under the Credit Agreement, Security Agreement
Supplements, Intellectual Property Security Agreements, acknowledgements to the
Closing Date Intercreditor Agreement and other security agreements and documents
as reasonably requested by and in form and substance reasonably satisfactory to
the Administrative Agent, in each case granting Liens required by the Amended
Collateral and Guarantee Requirement, (b) subject to the Closing Date
Intercreditor Agreement, have delivered any and all certificates representing
Equity Interests (to the extent certificated) and intercompany notes
constituting negotiable instruments (to the extent certificated) that are
required to be pledged pursuant to the Amended Collateral and Guarantee
Requirement, accompanied by undated stock powers or other appropriate
instruments of transfer executed in blank and instruments evidencing
Indebtedness held by such Global Eagle Loan Party, and required to be delivered
pursuant to the Amended Collateral and Guarantee Requirement indorsed in blank
to the Administrative Agent, and (c) have taken (and, to the extent applicable,
caused its direct or indirect parent to have taken) whatever action (including,
without limitation, the filing of UCC financing statements and delivery of stock
and membership interest certificates) as may be necessary in the reasonable
opinion of the Administrative Agent to vest in the Administrative Agent (or in
any representative of the Administrative Agent designated by it) valid and
perfected Liens to the extent required by the Amended Collateral and Guarantee
Requirement, and to otherwise comply with the requirements of the Amended
Collateral and Guarantee Requirement (the documentation to be delivered and/or
executed pursuant to clauses (a) through (c) above collectively, the “Joinder
Documentation”); provided that notwithstanding the foregoing, delivery of the
documents and instruments necessary to satisfy the requirements of this sentence
and the Amended Collateral and Guarantee Requirement (except for (x) the
execution and delivery of Joinder Agreements to become a Guarantor under the
Credit Agreement, Security Agreement Supplements, Intellectual Property Security
Agreements and acknowledgements to the Closing Date Intercreditor Agreement, (y)
the filing of financing statements under the Uniform Commercial Code in respect
of the Global Eagle Loan Parties, and (z) subject to the Closing Date
Intercreditor Agreement, the delivery of certificated equity securities of
Global Eagle’s wholly-owned Subsidiaries (provided such certificated equity
securities, other than the certificated equity securities of any of Global
Eagle’s wholly-owned Material Subsidiaries, will only be required to be
delivered on the Amendment Effective Date to the extent that such certificated
equity securities are received by the Borrower from Global Eagle)) shall not
constitute conditions precedent to the Amendment Effective Date after the
Borrower’s use of commercially reasonable efforts to provide such items on or
prior to the Amendment Effective Date without undue burden or expense so long as
such documents and instruments are delivered within (x) subject to the Closing
Date Intercreditor Agreement, with respect to any required delivery of
certificated equity securities, intercompany notes or instruments evidencing
Indebtedness, 45 days after the Amendment Effective Date (subject to extensions
approved by the Administrative Agent in its reasonable discretion) and (y) with
respect to any other required documents and instruments or actions, 90 days
after the Amendment Effective Date (subject to extensions approved by the
Administrative Agent in its reasonable discretion). The Administrative Agent
shall have received customary legal opinions with respect to the Joinder
Documentation, customary officer’s closing certificates, organizational
documents, customary evidence of authorization and good standing certificates in
jurisdictions of formation/organization, in each case of the Loan Parties (to
the extent applicable), and a solvency certificate substantially in the form of
Exhibit D-2 to the Credit Agreement signed by the chief financial officer of
Global Eagle as of the Amendment Effective Date and after giving effect to the
EMC Acquisition, this Agreement, the refinancing described in Section 2.4 above
and the execution and delivery of the Joinder Documentation with respect to
Global Eagle and its restricted subsidiaries, on a consolidated basis.

SECTION 2.7    Amendments to other Loan Documents. The Administrative Agent
shall have received Amendment No. 1 to Closing Date Intercreditor Agreement and
Amendment No. 1 to Second Lien Security Agreement, in each case in the form as
attached hereto as Annex IV and Annex V, respectively, and executed by the
parties thereto.


189

--------------------------------------------------------------------------------





SECTION 2.8    Representations and Warranties. The Specified Representations (as
defined below) and the Specified Acquisition Agreement Representations (as
defined below) shall be true and correct in all material respects on the
Amendment Effective Date (unless such representations relate to an earlier date,
in which case, such representations shall have been true and correct in all
material respects as of such earlier date), except for representations and
warranties that are already qualified by materiality, which representations and
warranties shall be true and correct in all respects. For purposes hereof, (a)
“Specified Acquisition Agreement Representations” shall mean such of the
representations and warranties made with respect to EMC Intermediate, LLC and
its Subsidiaries in the Acquisition Agreement as are material to the interests
of the Lenders, but only to the extent that Global Eagle has the right not to
consummate the transactions contemplated by the Acquisition Agreement or to
terminate its obligations under the Acquisition Agreement as a result of a
breach or inaccuracy of such representations or warranties in the Acquisition
Agreement (determined without regard to any notice requirement or lapse of time
or both); and (b) “Specified Representations” shall mean, the representations
and warranties set forth in Sections 5.01(a) (in the case of the Borrower and
the Guarantors only), 5.01(b) (in the case of the Borrower and the Guarantors
only), 5.02(a), 5.02(b)(i), 5.02(b)(ii), 5.04, 5.12, 5.16, 5.18 and, subject to
proviso in the first sentence of Section 2.6 of this Agreement, Section 5.19 of
the Credit Agreement, in each case in the form attached hereto as Annex I.

SECTION 2.9    Fees and Expenses. The Borrower shall have paid (or shall have
caused to have been paid) (i) to the Administrative Agent all expenses payable
pursuant to Section 10.04 of the Credit Agreement which have accrued to the
Amendment Effective Date to the extent invoices therefor have been provided at
least two Business Days prior to the Amendment Effective Date and (ii) to the
Administrative Agent, for the account of each Lender that has executed and
delivered a counterpart signature page to this Agreement at or prior to the
Amendment Effective Date, a consent fee (the “Amendment Consent Fee”) in an
amount equal to 1.00% of the aggregate Term Loans of such Lender as of the date
hereof. The Amendment Consent Fee shall be payable in immediately available
funds and, once paid, such fee or any part thereof shall not be refundable.

SECTION 2.10    PATRIOT Act. The Administrative Agent shall have received, no
later than three Business Days prior to the Amendment Effective Date, all
documentation and other information about the Global Eagle Loan Parties as has
been reasonably requested in writing by the Administrative Agent at least seven
calendar days prior to the Amendment Effective Date and that has been determined
by the Administrative Agent to be required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the PATRIOT Act.

SECTION 2.11    Termination Date. The Amendment Effective Date shall have
occurred on or before November 5, 2016.

SECTION 2.12    No Default.     No Default or Event of Default (each as defined
in the Credit Agreement in the form attached hereto as Annex I) shall have
occurred and be continuing as of the Execution Date. No Event of Default under
Section 8.01(a) or (f) of the Credit Agreement shall have occurred and be
continuing as of the Amendment Effective Date.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

SECTION 3.1    Representations and Warranties. In order to induce the Consenting
Lenders and the Administrative Agent to enter into this Agreement, the Loan
Parties hereby represent and warrant to the Administrative Agent and each
Lender, as of the date hereof, as follows:


190

--------------------------------------------------------------------------------




(a)    this Agreement has been duly authorized, executed and delivered by each
Loan Party and constitutes a legal, valid and binding obligation of each such
Loan Party, enforceable against it in accordance with its terms, except to the
extent the enforceability hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law);
(b)    the execution, delivery and performance by the Loan Parties of this
Agreement will not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01 of the
Existing Credit Agreement), or require any payment to be made under (x) any
Contractual Obligation to which such Person is a party or by which it or any of
its property or assets is bound or (y) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject; or (iii) violate any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clauses (ii) and (iii), to the extent that such violation,
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect; and
(c)    each of the representations and warranties contained in Article 5 of the
Credit Agreement and in each of the other Loan Documents is true and correct in
all material respects as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects on and as of such earlier date; provided, that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.

SECTION 3.2    Non-Impairment, etc. After giving effect to this Agreement,
neither the modification of the Existing Credit Agreement nor the execution,
delivery, performance or effectiveness of this Agreement or any other Loan
Document impairs the validity, effectiveness or priority of the Liens granted
pursuant to the Collateral Documents, and such Liens continue unimpaired with
the same priority to secure repayment of all Obligations, whether heretofore or
hereafter incurred.

SECTION 3.3    Reaffirmation of Obligations. Each of the Loan Parties hereby
consents to this Agreement and hereby (a) restates, ratifies and reaffirms all
terms and conditions set forth in the Existing Credit Agreement and the Loan
Documents effective as of the date hereof and the Amendment Effective Date and
as amended hereby and hereby reaffirms its obligations (including the
Obligations) under each Loan Document to which it is a party, (b) confirms and
agrees that the Liens on the Collateral granted by it pursuant to the Collateral
Documents to which it is a party shall continue in full force and effect, and
(c) acknowledges and agrees that such Liens on the Collateral granted by it
pursuant to such Collateral Documents shall continue to secure the Obligations,
as amended or otherwise affected hereby.

ARTICLE IV
MISCELLANEOUS

SECTION 4.1    Consent to Amendments and New Loan Documents; Further
Assurances. Each Consenting Lender hereby authorizes the Borrower, each other
Loan Party and the Administrative Agent to


191

--------------------------------------------------------------------------------




enter into the Amendment No. 1 to Closing Date Intercreditor Agreement and
Amendment No. 1 to Second Lien Security Agreement, in each case in the form as
attached hereto as Annex IV and Annex V.

SECTION 4.2    Non-Reliance on the Administrative Agent. Each Consenting Lender
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent or any Lender, and based on such
documents and information as it has deemed appropriate, made its own credit
analysis, appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of Global Eagle,
the Loan Parties and their Affiliates and made its own decisions to enter into
this Agreement. Each Consenting Lender also represents that it will,
independently and without reliance upon the Administrative Agent or any Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement, the Credit Agreement and the
other Loan Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of Global Eagle, the Loan Parties and their
Affiliates.

SECTION 4.3    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, each Loan Party acknowledges
and agrees, and that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent and the Lenders, on the other hand, (B)
each Loan Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each Loan Party is
responsible for evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the Credit Agreement
and the other Loan Documents; (ii) (A) the Administrative Agent and each Lender
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for each Loan Party or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor any
Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor any Lender has any obligation to disclose any of such
interests to the Loan Parties or any of their respective Affiliates. To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against the Administrative Agent and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 4.4    Costs and Expenses.  The Borrower agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket costs and
expenses in connection with this Agreement.

SECTION 4.5    Full Force and Effect; Amendment and Restatement. Except as
expressly provided herein, this Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of, or otherwise affect the rights and
remedies of the Administrative Agent or the Lenders under the Existing Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Existing Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle any
Loan Party to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Existing Credit Agreement or any other Loan Document in similar or
different circumstances.


192

--------------------------------------------------------------------------------





SECTION 4.6    Loan Document Pursuant to Existing Credit Agreement. THIS
AGREEMENT IS A LOAN DOCUMENT EXECUTED PURSUANT TO THE EXISTING CREDIT AGREEMENT
AND SHALL BE CONSTRUED, ADMINISTERED AND APPLIED IN ACCORDANCE WITH ALL OF THE
TERMS AND PROVISIONS OF THE EXISTING CREDIT AGREEMENT, INCLUDING, WITHOUT
LIMITATION, THE PROVISIONS RELATING TO FORUM SELECTION, CONSENT TO JURISDICTION
AND WAIVER OF JURY TRIAL INCLUDED IN SECTION 10.16 OF THE EXISTING CREDIT
AGREEMENT, WHICH PROVISIONS ARE HEREBY ACKNOWLEDGED AND CONFIRMED BY EACH OF THE
PARTIES HERETO.

SECTION 4.7    Headings. The various headings of this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

SECTION 4.8    Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be an original
and all of which shall constitute together but one and the same agreement.
Delivery by facsimile or other electronic transmission of an executed
counterpart of a signature page to this Agreement shall be effective as delivery
of an original executed counterpart of this Agreement.

SECTION 4.9    Cross-References. References in this Agreement to any Article or
Section are, unless otherwise specified or otherwise required by the context, to
such Article or Section of this Agreement.

SECTION 4.10    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 4.11    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

SECTION 4.12    GOVERNING LAW. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 4.13    Amendment. Each of the parties hereto acknowledges and agrees
that the terms of this Agreement do not constitute a novation but, rather,
subject to satisfaction of applicable conditions set forth herein, an amendment
of the terms of a pre-existing Indebtedness and related agreement, as evidenced
by the Existing Credit Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




193

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.
 
EMERGING MARKETS COMMUNICATIONS, LLC, as Borrower
 
By:
/s/ Thomas E. Severson
 
 
Name: Thomas E. Severson
 
 
Title: Chief Financial Officer





 
EMC ACQUISITION, LLC
 
By:
/s/ Thomas E. Severson
 
 
Name: Thomas E. Severson
 
 
Title: Chief Financial Officer
 




 
 
SCISCO PARENT, INC.
 
By:
/s/ Thomas E. Severson
 
 
Name: Thomas E. Severson
 
 
Title: Chief Financial Officer
 




 
 
SEAMOBILE INC.
 
By:
/s/ Thomas E. Severson
 
 
Name: Thomas E. Severson
 
 
Title: Chief Financial Officer
 




 
 
MARITEL HOLDINGS, INC.
 
By:
/s/ Thomas E. Severson
 
 
Name: Thomas E. Severson
 
 
Title: Chief Financial Officer
 




 







--------------------------------------------------------------------------------




 
MARITIME TELECOMMUNICATIONS NETWORK, INC.
 
By:
/s/ Thomas E. Severson
 
 
Name: Thomas E. Severson
 
 
Title: Chief Financial Officer
 




 
 
MTN GOVERNMENT SERVICES, INC.
 
By:
/s/ Thomas E. Severson
 
 
Name: Thomas E. Severson
 
 
Title: Chief Financial Officer
 




 
 
MTN LICENSE CORP.
 
By:
/s/ Thomas E. Severson
 
 
Name: Thomas E. Severson
 
 
Title: Chief Financial Officer
 




 
 
MTN INTERNATIONAL, INC.
 
By:
/s/ Thomas E. Severson
 
 
Name: Thomas E. Severson
 
 
Title: Chief Financial Officer
 




 
 
EMC-JV HOLDCO LLC
 
By:
/s/ Thomas E. Severson
 
 
Name: Thomas E. Severson
 
 
Title: Chief Financial Officer
 




 



















--------------------------------------------------------------------------------




 
 
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
 
By:
/s/ Reagan C. Philipp    
 
 
Name:    Reagan Philipp
 
 
Title:    Authorized Signatory









--------------------------------------------------------------------------------




 
NORTH HAVEN CREDIT PARTNERS II L.P., as a Lender
 
 
 
 
By: MS Credit Partners II GP L.P., its general partner
 
 
 
 
By: MS Credit Partners II GP Inc., its general partner
 
 
 
 
 
 
 
By:
/s/ Fay Chen
 
Name: Fay Chen
 
Title: Executive Director







--------------------------------------------------------------------------------




 
NEWSTONE CAPITAL PARTNERS II, L.P., as a Lender
 
 
 
 
By: Newstone Partners II, L.P., its General Partner
 
 
 
 
By: Newstone Partners II, LLC, its General Partner
 
 
 
 
 
 
 
By:
/s/ Timothy P. Costello     

 
Name: Timothy P. Costello
 
Title: Managing Director





--------------------------------------------------------------------------------




 
SOLAR CAPITAL LTD., as a Lender


 
By:
/s/ Krishna Thiyagarajan

 
Name: Krishna Thiyagarajan

 
Title: Authorized Signatory





--------------------------------------------------------------------------------




 
Everest Funding, LLC as a Lender


 
By:
Everest Funding, LLC as a Lender
 
Name: Jonathan M. Barnes

 
Title: Vice President





--------------------------------------------------------------------------------




 
Apollo Trading, LLC as a Lender




 
By:
/s/ Jonathan M. Barnes
 
Name: Jonathan M. Barnes

 
Title: Vice President





--------------------------------------------------------------------------------




 
Capitala Finance Corp., as a Lender
 
By:
/s/ Steve Arnall
 
Name: Steve Arnall

 
Title: CFO







--------------------------------------------------------------------------------





ANNEX I
CREDIT AGREEMENT
[Provided under separate cover.]




--------------------------------------------------------------------------------




ANNEX II
EXHIBIT D-1 TO CREDIT AGREEMENT
[Provided under separate cover.]


















































































______________________
¹Compliance Certificate to be updated to conform to Credit Agreement.






--------------------------------------------------------------------------------




ANNEX III
SCHEDULE 7.02(f) and 10.02(a) TO CREDIT AGREEMENT
[Provided under separate cover.]










































______________________
³ Schedule 7.02(f) to be updated to include existing Global Eagle intercompany
investments.






--------------------------------------------------------------------------------




ANNEX IV
FORM OF AMENDMENT NO. 1 TO CLOSING DATE INTERCREDITOR AGREEMENT
[Provided under separate cover.]




--------------------------------------------------------------------------------




ANNEX V
FORM OF AMENDMENT NO. 1 TO SECOND LIEN SECURITY AGREEMENT
[Provided under separate cover.]




